      Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 1 of 161




                             IN THE U.S. DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

SUSAN THAYER,                                       Case No. 4:11-cv-00129-JAJ-CFB
Qui Tam Plaintiff/Relator
    ON BEHALF OF HERSELF AND ON
BEHALF OF THE U.S. OF AMERICA,
              Plaintiffs,
vs.                                                 DECLARATION OF JAE K. PARK IN
                                                    SUPPORT OF MOTION FOR
PLANNED PARENTHOOD OF THE                           REASONABLE ATTORNEY FEES
HEARTLAND, INC. (f/k/a PLANNED
PARENTHOOD OF GREATER IOWA,                         Judge John A. Jarvey
INC.),
              Defendant.


        I, Jae K. Park, declare, pursuant to 28 U.S.C. §1746, that the following is true and

correct:

        1.     I am an attorney at the law firm of Dentons US LLP (“Dentons”) and am one of

the attorneys for the defendant, Planned Parenthood of the Heartland, Inc. (“PPH”).

        2.     I submit this declaration in support of PPH’s Motion for Reasonable Attorney

Fees. I make this declaration based on my personal knowledge, information, and belief.

        3.     Since August, 2012, Dentons has served as lead counsel on this matter on a pro

bono basis. Dentons attorneys are required to record their time spent on all matters, including

pro bono matters. Attached hereto as Exhibit 1 is a chart listing all of the time spent by Dentons

lawyers, law clerks, summer associates, paralegals, research specialists and other professionals

on this matter, generated from a software called Elite Enterprise 3.10 from the time entries

recorded by the professionals over the course of the case. The time narratives have been edited




                                                1
    Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 2 of 161




for clarity and to remove attorney-client privileged communications. The hours billed were not

modified.

       4.      In total, 54 Dentons professionals collectively recorded 6,856.8 hours of time

spent representing PPH in this case. There are over 3,200 separate time entries made by these 54

professionals. The total value of legal services provided, at these professionals’ historical hourly

rates, is $3,551,569.

       5.      Of the 54 professionals who worked on this case, seven of us—Mr. Gilbert, Ms.

Amlot, Mr. Lu, Ms. Rodriguez, Ms. Sangiacomo, Mr. White, and myself—made the most time-

intensive contributions to PPH’s defense, by helping develop the overall strategy, drafting and

arguing motions, researching and drafting resistances to Thayer’s motions, conducting

depositions, and analyzing the evidence. In addition, ten others—Ms. Dosen, Mr. Faits, Mr.

Hayes, Ms. Amatore, Ms. Lipscomb, Ms. Trachtenberg, Ms. Hasan, Ms. Petrek, Ms. Peatman,

and Ms. Smith—provided invaluable support by drafting motions, conducting legal research,

performing investigations, reviewing and analyzing evidence, supporting discovery efforts, and

other related tasks.

       6.      For time spent by Dentons lawyers, PPH is moving to recover attorney fees based

on the value of the time spent by these seven “key” contributors identified above, and for time

spent on the four of the six relevant categories under Local Rule 54A(a): pleadings, motions and

briefs; legal research; investigation of facts; and interviewing witnesses.        Trial and Trial

Preparation was not considered as PPH prevailed in the case by filing successful motions for

summary judgment. A separate declaration will support time spent by Davis Brown.




                                                 2
    Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 3 of 161




       7.     Each one of the 3,200+ time entries made by Dentons’ professionals have been

reviewed to identify and tabulate the time spent by the seven “key” contributors on the four of

the six relevant categories under Local Rule 54A(a).

       8.     The results of that review and analysis is summarized in the chart below:

            Professional                Total Hours Worked      Worked Value

            A Gilbert                   251 hours               $243,827.50

            C White                     660.05 hours            $342,172.25

            J Park                      583.20 hours            $345.592.00

            K Rodriguez                 1,239.75 hours          $847,199.75

            R Sangiacomo                495.20 hours            $207,984.00

            T Amlot                     680.10 hours            $417,639.00

            T Lu                        601.30 hours            $238,361.00

            TOTAL                       4,303.20 hours          $2,643,775.50



       9.     Time spent on four of the six relevant categories under Local Rule 54A(a), and

the time requested in PPH’s motion, is summarized as follows:

              a.        Pleadings, Motions, and Briefs:

            Professional                 Hours Worked           Hours Requested

            A Gilbert                    98.3 hours             88.47 hours

            C White                      292.80 hours           263.52 hours

            J Park                       290.30 hours           261.27 hours

            K Rodriguez                  527.00 hours           474.30 hours

            R Sangiacomo                 141.50 hours           127.35 hours


                                                 3
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 4 of 161




      Professional                 Hours Worked     Hours Requested

      T Amlot                      289.00 hours     260.10 hours

      T Lu                         217.00 hours     195.30 hours

      TOTAL                        1,855.90 hours   1,670.31 hours


        b.        Legal Research

      Professional                 Hours Worked     Hours Requested

      A Gilbert                    5.00 hours       4.50 hours

      C White                      115.10 hours     103.59 hours

      J Park                       52.70 hours      47.43 hours

      K Rodriguez                  45.65 hours      41.09 hours

      R Sangiacomo                 18.60 hours      16.74 hours

      T Amlot                      45.00 hours      40.50 hours

      T Lu                         32.40 hours      29.16 hours

      TOTAL                        314.45 hours     283.01 hours


        c.        Investigation

      Professional                 Hours Worked     Hours Requested

      A Gilbert                    46.60 hours      41.94 hours

      C White                      177.20 hours     159.48 hours

      J Park                       196.60 hours     176.94 hours

      K Rodriguez                  478.00 hours     430.20 hours

      R Sangiacomo                 326.30 hours     293.67 hours

      T Amlot                      163.60 hours     147.24 hours


                                          4
    Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 5 of 161




            Professional                Hours Worked             Hours Requested

            T Lu                        339.40 hours             305.46 hours

            TOTAL                       1,727.70 hours           1,554.93 hours


              d.        Interviewing

            Professional                Hours Worked             Hours Requested

            A Gilbert                   2.80 hours               2.52 hours

            C White                     0.70 hours               0.63 hours

            J Park                      9.20 hours               8.28 hours

            K Rodriguez                 10.60 hours              9.54 hours

            R Sangiacomo                0.00 hours               0.00 hours

            T Amlot                     21.80 hours              19.62 hours

            T Lu                        0.00 hours               0.00 hours

            TOTAL                       45.10 hours              40.59 hours



       While allocating the time spent into the various categories, it became apparent that there

is some overlap between the categories, and certain tasks fell into more than one category. In

such instances, the time was allocated to only one category that best fit the task, and was not

double-counted. For example, time spent performing legal research for a motion was put into

Pleadings, Motions, and Briefs rather than Legal Research.        Also, time spent interviewing

witnesses was often allocated to Investigations rather than Interviewing, because the interviews

were conducted as part of an investigation. This accounts for the higher number of hours

allocated to Pleadings, Motions, and Briefs compared to Legal Research, and the higher number

of hours allocated to Investigations compared to Interviewing.

                                                5
    Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 6 of 161




       10.     As indicated Exhibit 1, Dentons’ attorneys spent time performing tasks beyond

the four categories outlined in Local Rule 54A(a), such as considering strategy, organizing,

attending to the US Department of Justice’s Motion to Amend the Protective Order (Dkt 228),

and responding to Thayer’s appeal (Dkt. 49) of the Court granting PPH’s motion to dismiss

Thayer’s Second Amended Complaint (Dkt. 39, 40). Time spent by any lawyer on such tasks

was not included in the above tabulations. In addition, the time billed by these attorneys was

discounted by 10% to account for inefficiencies that may have been caused by turnover of

attorneys, duplication, learning the case, and other similar factors.

       11.     Reducing the above hours by 10%, and then multiplying it by the historic hourly

rates of these seven attorneys, results in $2,050,796.03.        Given that Dentons professionals

collectively worked 6,856.8 hours, the effective hourly rate for Dentons’ legal services is less

than $300/hour.

       12.     I have personal knowledge of certain of the litigation efforts undertaken in this

matter and I am aware of historical litigation efforts in this case through my involvement in this

matter. The time spent by the above professionals was reasonable in light of the contentious

nature of the case. The case was challenging because Thayer changed her claims and allegations

multiple times. With each change, PPH had to change its strategy, research, and analysis to

address the new claims and allegations. PPH also filed multiple, successful motions, including

two motions to dismiss, and two motions for summary judgment. Further, Relator’s motions for

summary judgment included hundreds of facts that she claimed were undisputed and that

required PPH to provide lengthy and detailed responses with citations to the record. The above

lawyers made significant contributions to these motions.




                                                  6
    Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 7 of 161




       13.     My current hourly rate on this matter is $670/hour. The hourly rates of all of the

professionals have increased over the nearly eight years of this case. Attached hereto as Exhibit

2 is a chart summarizing the changes in the hourly rates for the seven relevant lawyers.

       14.     The hourly rates of Dentons professionals are set by Dentons’ management,

which is reviewed and set at the beginning of each year. Dentons sets the hourly rates for its

professionals to be competitive, after considering many factors and sources of attorney hourly

rates, including but not limited to Thomson Reuters’ (fka West’s) Peer Monitor law firm

benchmarking database, which is available at: https://peermonitor.thomsonreuters.com/.

       15.     The hourly rates for the seven relevant professionals are commensurate with their

level of experience, expertise, and position and the nature of the matter.

       16.     Mr. Alan Gilbert’s qualifications are summarized in his declaration.            The

qualifications of the remaining members of the defense team is summarized below.

       17.     I am a member of Dentons’ Litigation and Dispute Resolution practice group. I

focus on complex commercial litigation and complex construction and engineering disputes

arising out of civil and infrastructure construction projects. I am experienced in litigating False

Claims Act cases (e.g., Shimmick Construction Company et al. v. San Diego County Water

Authority, Riverside County Superior Court Case No. RIC1609196; San Diego County Water

Authority v. MWH Americas, Inc. et al., San Diego County Superior Court Case No. 37-2011-

00090504-CU-BC-CTL) and have given presentations on the False Claims Act. I graduated

from the University of San Diego School of Law in 2004 and became a partner at Dentons in

2020. My qualifications are summarized on my profile on Dentons’ website, which is attached

hereto as Exhibit 3.




                                                 7
    Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 8 of 161




       18.     Ms. Kristen Rodriguez graduated from University of Michigan Law School in

2009. She became a partner at Dentons in 2017. She has a national practice based out of

Chicago, IL and Washington, D.C., representing clients in high-stakes complex business

litigation, such as class action defense, first amendment/defamation claims, media and

entertainment claims, and insurance litigation. She has been admitted to practice in the courts of

the state of Illinois; District of Columbia; the US Courts of Appeal for the Second, Seventh,

Eighth, and Eleventh Circuits; and in the US District Courts for the Central District of Illinois,

Northern District of Illinois, and the Eastern District of Michigan. She has been admitted pro

hac vice to a number of other courts and jurisdictions. Ms. Rodriguez’s qualifications are

summarized on my profile on Dentons’ website, which is attached hereto as Exhibit 4.

       19.     Ms. Tiffany Amlot is a former colleague who is now General Counsel of John

Crane. While at Dentons, she was a member of the Litigation and Dispute Resolution practice

group and also focused on complex commercial litigation. She graduated from University of

Michigan School of Law in 2004 and became a partner of Dentons in 2015. Ms. Amlot’s profile

that was published on Dentons’ website when she was still with the firm is attached hereto as

Exhibit 5.

       20.     Ms. Rosanne Sangiacomo is a former colleague who most recently was Corporate

Counsel at WellCare Health Plans. While at Dentons, she was also a member of the Litigation

and Dispute Resolution practice group and also focused on complex commercial litigation. She

graduated from University of Virginia School of Law in 2013. Her last title at Dentons was

Managing Associate. Ms. Sangiacomo’s profile that was published on Dentons’s website when

she was still with the firm is attached hereto as Exhibit 6.




                                                  8
    Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 9 of 161




        21.     Mr. Tony Lu is a member of Dentons’ Litigation and Dispute Resolution practice

group. He focuses on complex commercial litigation, including trade secret litigation, unfair

competition, and cross-border disputes, and represents clients in many jurisdictions.          He

graduated from University of Connecticut School of Law in 2010. Mr. Lu’s current title at

Dentons is Managing Associate. Mr. Lu’s Dentons’ profile is attached hereto as Exhibit 7.

        22.     Mr. T. Carter White is also a member of Dentons’ Litigation and Dispute

Resolution practice group. He also focuses on complex commercial litigation, as well as class

action defense and bankruptcy litigation. He graduated from Northwestern University School of

Law in 2013. Mr. White’s current title at Dentons is Senior Managing Associate. His Dentons

profile is attached hereto as Exhibit 8.

        23.     Each of the above team members made contributions to the case that directly led

to the successful result in the case.

        I, Jae Park, declare under penalty of perjury that the foregoing is true and correct to the

best of knowledge.


Executed on: June 19, 2020              SIGNATURE: ____________________________




                                                 9
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 10 of 161




                       Exhibit 1
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 11 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
  8/1/2012 Alan S. Gilbert            0.50                                                       0.50   $     397.50 Conference B. Weinberg (0.2); telephone
                                                                                                                     conference Kyle Carlson at client (0.3).
  8/8/2012 Alan S. Gilbert            0.50                                       0.50                   $     397.50 Telephone conference Kyle Carlson re: qui tam
                                                                                                                     case.
  8/9/2012 Alan S. Gilbert            1.00         1.00                                                 $     795.00 Conference T. Amlot re: case (0.9); transmit
                                                                                                                     documents to T. Amlot re: case (0.1).
 8/10/2012 Alan S. Gilbert            0.30         0.30                                                 $     238.50 Conference T. Amlot re: case.
 8/10/2012 Tiffany L. Amlot           0.60         0.60                                                 $     309.00 Discuss matter with A. Gilbert and initial brief
                                                                                                                     review of pleadings.
 8/12/2012 Alan S. Gilbert            0.70         0.70                                                 $     556.50 Review First Amended Complaint.
 8/13/2012 Alan S. Gilbert            2.00         1.00                          0.50            0.50   $   1,590.00 Review Second Amended Complaint (1.0);
                                                                                                                     telephone conference clients and Des Moines
                                                                                                                     counsel (0.5); conferences SNR Denton lawyers
                                                                                                                     (0.5).
 8/13/2012 Ramji Kaul                 0.50         0.50                                                 $     257.50 Follow-up with T. Amlot regarding qui tam suits.
 8/13/2012 Tiffany L. Amlot           7.30         1.40        4.70                              1.20   $   3,759.50 Review and analyze complaints and associated
                                                                                                                     pleadings (1.4); conference call with client and
                                                                                                                     local counsel, including follow up with A. Gilbert
                                                                                                                     (1.2); begin research and analysis of claims
                                                                                                                     asserted and potential defenses, including
                                                                                                                     consultation with R. Kaul, A. Gilbert and K.
                                                                                                                     Rodriguez; review of actions against PP of LA;
                                                                                                                     review of decision by Judge Garvey and general
                                                                                                                     qui tam analysis (4.7).
 8/14/2012 Alan S. Gilbert            0.60                                                       0.50   $     477.00 Telephone conference R. Evans of PPFA (0.5);
                                                                                                                     conference T. Amlot (0.1).
 8/14/2012 Tiffany L. Amlot           3.70         0.30        2.90                              0.50   $   1,905.50 Call with A. Gilbert and PPFA (.5); analyze memo
                                                                                                                     re: changes to second amended complaint (.3);
                                                                                                                     collect and preserve info. and public comments of
                                                                                                                     plaintiff and attorneys (1.4); continue researching
                                                                                                                     and reviewing qui tam issues (1.5).

 8/14/2012 Kristen C. Rodriguez       0.20         0.20                                                 $      67.00 Review second amended complaint.
 8/15/2012 Tiffany L. Amlot           0.60                      0.60                                    $     309.00 Research issues re: response deadline and
                                                                                                                     documents re: same, including communications
                                                                                                                     with Iowa counsel and review of docket. (.6).
 8/15/2012 Alan S. Gilbert            0.20                                                              $     159.00 Emails re: waiver of service of process.
 8/16/2012 Tiffany L. Amlot           0.30                                                              $     154.50 Review and respond to documents and emails re:
                                                                                                                     waiver of service.
 8/17/2012 Tiffany L. Amlot           0.60                                                              $     309.00 Review and analyze additional documents and
                                                                                                                     rules regarding waiver of service and deadline to
                                                                                                                     answer or otherwise plead, including
                                                                                                                     communications regarding same.
 8/21/2012 Tiffany L. Amlot           1.30         1.30                                                 $     669.50 Conference with K. Rodriguez to discuss potential
                                                                                                                     motion to dismiss and analysis needed for same.

 8/21/2012 Ramji Kaul                 0.20                                                              $     103.00 Confer with T. Amlot regarding Qui Tam issues.
 8/21/2012 Kristen C. Rodriguez       2.00         1.90                                                 $     670.00 Review and analyze complaint (.6); Confer with T.
                                                                                                                     Amlot regarding strategy for response to
                                                                                                                     complaint (1.3).
 8/22/2012 Kristen C. Rodriguez       2.75                      2.75                                    $     921.25 Research regulations referenced in complaint and
                                                                                                                     outline each claim in preparation for drafting
                                                                                                                     motion to dismiss.
 8/23/2012 Kristen C. Rodriguez       1.00                      1.00                                    $     335.00 Continued research regarding regulations
                                                                                                                     referenced in complaint.
 8/23/2012 Tiffany L. Amlot           1.00                      1.00                                    $     515.00 Review materials regarding pertinent regulations
                                                                                                                     and conference with K. Rodriguez re: same (.6);
                                                                                                                     telephone conference with A. Gilbert re: status
                                                                                                                     and strategy (.4).
 8/23/2012 Alan S. Gilbert            0.10                                                              $      79.50 Conference T. Amlot re: strategy.
 8/29/2012 Tiffany L. Amlot           2.80         2.80                                                 $   1,442.00 Research and draft motion to unseal the record.
 8/30/2012 Alan S. Gilbert            1.00         0.50                                          0.50   $     795.00 Telephone conference client (0.2) and
                                                                                                                     conferences SNR Denton lawyers re: cmail (0.3)
                                                                                                                     review draft motion to unseal pleadings (0.3)
                                                                                                                     conference T. Amlot re: same (0.2).
 8/30/2012 Tiffany L. Amlot           0.50         0.50                                                 $     257.50 Review communications regarding audit issues
                                                                                                                     and consult with Alan Gilbert re same and
                                                                                                                     potential motion to unseal.
 8/31/2012 Tiffany L. Amlot           0.30                                                              $     154.50 Teleconference with A. Gilbert re: status and
                                                                                                                     strategy.
  9/5/2012 Tiffany L. Amlot           0.70         0.40                                                 $     360.50 Telephone conference with J. Wilson re: motion to
                                                                                                                     seal (.2); communications with A. Gilbert re:
                                                                                                                     same (.2); update strategy and summary for team
                                                                                                                     and client (.3).
  9/5/2012 Alan S. Gilbert            2.50         1.40                          0.50                   $   1,987.50 Review memo from client (0.5); review Second
                                                                                                                     Amended Complaint (0.8); review decision and
                                                                                                                     motion in Texas case (0.7); email client re: status
                                                                                                                     (0.5).
  9/6/2012 Tiffany L. Amlot           0.30         0.30                                                 $     154.50 Review and revise pro hac vice motions.
  9/9/2012 Kristen C. Rodriguez       0.40                      0.40                                    $     134.00 Research regarding pertinent regulations
                                                                                                                     governing allegations in complaint.`
 9/10/2012 Alan S. Gilbert            0.10                                       0.10                   $      79.50 Review posting by plaintiff's counsel.


                                                                          Page 1 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 12 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
 9/10/2012 Tiffany L. Amlot           0.50                                       0.50                   $     257.50 Review various media coverage of suit and
                                                                                                                     related claims.
 9/11/2012 Tiffany L. Amlot           2.80         2.80                                                 $   1,442.00 Analyze claims and formulation of responses to
                                                                                                                     same.
 9/12/2012 Tiffany L. Amlot           3.40         2.40                                                 $   1,751.00 Conference with A. Gilbert re: strategy (1.0);
                                                                                                                     continue evaluating claims and defenses (2.4).
 9/12/2012 Alan S. Gilbert            1.00                                                              $     795.00 Conference T. Amlot re: response to complaint
                                                                                                                     and unsealing of documents.
 9/18/2012 Alan S. Gilbert            0.40                                       0.20                   $     318.00 Email re: auditor inquiry re: returned
                                                                                                                     contraceptives (0.2); conference T. Amlot and
                                                                                                                     telephone conference K. Carlson (0.2).
 9/18/2012 Kristen C. Rodriguez       0.20                                       0.20                   $      67.00 Attention to correspondence regarding c-mail
                                                                                                                     audit.
 9/18/2012 Tiffany L. Amlot           6.20                      3.20             3.00                   $   3,193.00 Research issues to outline motion to dismiss
                                                                                                                     (3.2); analyze information provided by client (3).
 9/19/2012 Alan S. Gilbert            2.40                                                              $   1,908.00 Conference T. Amlot re: responding to complaint
                                                                                                                     (1.4); drafting engagement letter (0.5); telephone
                                                                                                                     conference clients (.5).
 9/19/2012 Tiffany L. Amlot           7.40         0.50        3.80                                     $   3,811.00 Conference with A. Gilbert re: status and strategy
                                                                                                                     (1.4); conference with clients (1.3); telephone
                                                                                                                     conference with local counsel re: extension,
                                                                                                                     status, etc. (.4); complete pro hac forms and
                                                                                                                     arrange for filing (.5); legal research re: motion to
                                                                                                                     dismiss and work on outline of same (3.8).

 9/20/2012 Tiffany L. Amlot           5.80         0.50        2.80              2.50                   $   2,987.00 Review and finalize pro hac materials (0.5);
                                                                                                                     analyze documents in plaintiff's personnel file
                                                                                                                     (2.5); continue legal research (2.8).
 9/24/2012 Alan S. Gilbert            0.20                                                              $     159.00 Conference T. Amlot re: response to complaint.
 9/24/2012 Kristen C. Rodriguez       1.00         1.00                                                 $     335.00 Prepare for meeting with T. Amlot regarding
                                                                                                                     status to date on motion to dismiss and research
                                                                                                                     needed (1.0); Conference with T. Amlot regarding
                                                                                                                     same.
 9/24/2012 Tiffany L. Amlot           4.30                      2.90             0.40                   $   2,214.50 Analyze memo and communications from client
                                                                                                                     re: scopes of practice and Rh tests (.4); review
                                                                                                                     and research issues for motion to dismiss to
                                                                                                                     identify areas of additional research and structure
                                                                                                                     of motion (2.9); conference with K. Rodriguez re:
                                                                                                                     same (1.0).
 9/25/2012 Kristen C. Rodriguez       0.80         0.80                                                 $     268.00 Draft and revise motion for extension of time to
                                                                                                                     answer second amended complaint.
 9/25/2012 Tiffany L. Amlot           0.60                                                              $     309.00 Review correspondence from opposing counsel
                                                                                                                     re: extension of time and follow-up
                                                                                                                     communications re: same.
 9/26/2012 Tiffany L. Amlot           2.40         2.40                                                 $   1,236.00 Review and revise motion for extension of time;
                                                                                                                     communications re: same; arrange for filing of
                                                                                                                     same.
 9/26/2012 Kristen C. Rodriguez       0.20         0.20                                                 $      67.00 Review and revise motion for extension of time.`
 9/27/2012 Tiffany L. Amlot           0.20         0.20                                                 $     103.00 Revise pro hac related forms and arrange for
                                                                                                                     communication with Clerk re: same.
 9/27/2012 Alan S. Gilbert            0.10         0.10                                                 $      79.50 Review motion for extension of time and emails
                                                                                                                     re: same.
 10/1/2012 Alan S. Gilbert            0.30         0.10                                                 $     238.50 Review plaintiff's opposition to motion to extend
                                                                                                                     time and emails re: same.
 10/1/2012 Tiffany L. Amlot           0.50         0.50                                                 $     257.50 Review response brief from plaintiff re: motion for
                                                                                                                     extension and communications re: same.
 10/1/2012 Kristen C. Rodriguez       3.10                      3.10                                    $   1,038.50 Research in support of motion to dismiss
                                                                                                                     complaint, including regarding 9b applicability.`
 10/2/2012 Kristen C. Rodriguez       3.90                      3.90                                    $   1,306.50 Research in support of motion to dismiss
                                                                                                                     complaint, including regarding 9b applicability,
                                                                                                                     impact of USA electing not to intervene, and
                                                                                                                     standard of care as basis for qui tam action.` `
 10/3/2012 Kristen C. Rodriguez       0.10                      0.10                                    $      33.50 Correspondence with T. Amlot regarding research
                                                                                                                     to date.`
 10/3/2012 Tiffany L. Amlot           0.50                      0.50                                    $     257.50 Review and respond to research analysis from K.
                                                                                                                     Rodriguez.
10/10/2012 Alan S. Gilbert            0.30                                       0.30                   $     238.50 Review right to life publication with article by
                                                                                                                     Thayer.
10/10/2012 Tiffany L. Amlot           0.60                                       0.30                   $     309.00 Analyze Thayer communications to the media.
10/11/2012 Kristen C. Rodriguez       0.20         0.20                                                 $      67.00 Confer with T. Amlot regarding motion to dismiss.`

10/17/2012 Alan S. Gilbert            0.20                                       0.20                   $     159.00 Review letter from Justice Department.
10/17/2012 Tiffany L. Amlot           2.40                      2.40                                    $   1,236.00 Research issues re: dismissal for failing to follow
                                                                                                                     sealing requirements and analyze same.
10/17/2012 Kristen C. Rodriguez       0.30                                       0.30                   $     100.50 Review letter from Government and confer with T.
                                                                                                                     Amlot regarding: same.`
10/18/2012 Tiffany L. Amlot           7.40         6.40                                                 $   3,811.00 Conferences and follow-up re: government letter
                                                                                                                     (1.0); draft motion to dismiss, including
                                                                                                                     conference with A. Gilbert and legal research in
                                                                                                                     support of same (6.4).
10/18/2012 Kristen C. Rodriguez       4.00         4.00                                                 $   1,340.00 Draft section of motion to dismiss regarding
                                                                                                                     insufficient 9b allegations.`


                                                                          Page 2 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 13 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                           Brief
10/18/2012 Alan S. Gilbert            0.70       0.70                                                 $     556.50 Conference T. Amlot re: motion to dismiss.
10/19/2012 Tiffany L. Amlot           8.70       8.70                                                 $   4,480.50 Draft motion to dismiss, including legal and factual
                                                                                                                   research in support of same.
10/19/2012 Kristen C. Rodriguez       4.20       4.20                                                 $   1,407.00 Research in support of rule 9(b) allegations (2.0);
                                                                                                                   draft factual allegations background section for
                                                                                                                   brief (1.2); draft rule 9(b) section for brief (1.0).`

10/20/2012 Kristen C. Rodriguez       2.30       1.70        0.60                                     $     770.50 Draft 9b section of motion to dismiss (1.5);
                                                                                                                   Research regarding federal case law applicable to
                                                                                                                   Iowa regulations in support of motion to dismiss
                                                                                                                   (.6); Correspondence with T. Amlot regarding
                                                                                                                   edits to brief (.2).`
10/20/2012 Tiffany L. Amlot          10.60      10.60                                                 $   5,459.00 Draft motion to dismiss, including legal and factual
                                                                                                                   research in support of same.
10/21/2012 Tiffany L. Amlot           4.20       4.20                                                 $   2,163.00 Draft motion to dismiss, including legal and factual
                                                                                                                   research in support of same.
10/21/2012 Kristen C. Rodriguez       0.50       0.50                                                 $     167.50 Review draft brief in support of motion to dismiss.

10/22/2012 Tiffany L. Amlot           2.40       1.00                          1.40                   $   1,236.00 Telephone conference with Iowa counsel re:
                                                                                                                   government communication (1.4); conferences re:
                                                                                                                   draft motion to dismiss brief (1.0).
10/22/2012 Alan S. Gilbert            0.20                                     0.20                   $     159.00 Review document preservation letter from relator
                                                                                                                   and emails re: same.
10/22/2012 Kristen C. Rodriguez       1.10       1.10                                                 $     368.50 Review and edit motion to dismiss (0.6);
                                                                                                                   conference with T. Amlot regarding same (0.5).
10/23/2012 Alan S. Gilbert            1.50       1.50                                                 $   1,192.50 Review draft motion to dismiss and conferences
                                                                                                                   T. Amlot re: same.
10/23/2012 Tiffany L. Amlot           6.30       6.30                                                 $   3,244.50 Continue revising draft brief, including additional
                                                                                                                   legal and factual research, consults with A. Gilbert
                                                                                                                   and numerous communications with clients.

10/23/2012 Kristen C. Rodriguez       4.10       4.10                                                 $   1,373.50 Research and edit brief in support of motion to
                                                                                                                   dismiss second amended complaint.
10/24/2012 Tiffany L. Amlot           5.10       3.90                                                 $   2,626.50 Call with clients (1.2); continue revisions to brief,
                                                                                                                   including communications with local counsel and
                                                                                                                   clients and further factual research (3.9).
10/24/2012 Kristen C. Rodriguez       1.00       0.50                                                 $     335.00 Attend call regarding document preservation plan
                                                                                                                   (0.5); Review memorandum of law in support of
                                                                                                                   motion to dismiss.
10/25/2012 Kristen C. Rodriguez       3.00       3.00                                                 $   1,005.00 Draft and revise motion to accompany brief for
                                                                                                                   motion to dismiss (2.5); confer with T. Amlot
                                                                                                                   regarding revisions to same (0.5).
10/25/2012 Tiffany L. Amlot           4.30       4.30                                                 $   2,214.50 Continue work on brief and factual developments,
                                                                                                                   including further communications with clients.

10/26/2012 Tiffany L. Amlot           0.80       0.80                                                 $     412.00 Continue review and revise motion and brief.
10/26/2012 Kristen C. Rodriguez       1.30       1.30                                                 $     435.50 Revise motion to dismiss and memorandum of
                                                                                                                   law in support.
10/26/2012 Alan S. Gilbert            0.30       0.30                                                 $     238.50 Conferences SNR Denton lawyers re: motion to
                                                                                                                   dismiss.
10/28/2012 Kristen C. Rodriguez       1.40       1.40                                                 $     469.00 Edit brief in support of motion to dismiss.
10/29/2012 Kristen C. Rodriguez       2.10       2.10                                                 $     703.50 Edit brief in support of motion to dismiss (1.5);
                                                                                                                   Correspondence with T. Amlot regarding same
                                                                                                                   and response timeline (.2); Review local rules
                                                                                                                   regarding filing and deadlines for response (.4).
10/29/2012 Tiffany L. Amlot           2.90       2.90                                                 $   1,493.50 Finalize motion, brief and attachments and file
                                                                                                                   same.
10/29/2012 Alan S. Gilbert            0.30       0.30                                                 $     238.50 Review changes in memorandum in support of
                                                                                                                   motion to dismiss (0.2); conferences SNR Denton
                                                                                                                   lawyers (0.1).
 11/5/2012 Tiffany L. Amlot           0.40                                     0.40                   $     206.00 Work on response to preservation demand letter.

 11/6/2012 Tiffany L. Amlot           1.10                                     1.10                   $     566.50 Address issues re: preservation demand and
                                                                                                                   anticipated reply schedule.
 11/6/2012 Kristen C. Rodriguez       1.30                                     1.30                   $     435.50 Review plaintiffs' discovery preservation letter;
                                                                                                                   Draft letter in response to same.
 11/7/2012 Tiffany L. Amlot           2.70                                     2.70                   $   1,390.50 Review and revise draft response to plaintiff's
                                                                                                                   preservation letter and communications re: same.

 11/7/2012 Alan S. Gilbert            0.50                                     0.50                   $     397.50 Review draft response to document preservation
                                                                                                                   letter and conferences with T. Amlot re: same.
11/15/2012 Tiffany L. Amlot           1.60       1.60                                                 $     824.00 Review and analyze response brief and
                                                                                                                   communications re: same.
11/15/2012 Alan S. Gilbert            0.50       0.50                                                 $     397.50 Review response to Motion to Dismiss and
                                                                                                                   conference with T. Amlot re: same.
11/15/2012 Kristen C. Rodriguez       0.40       0.40                                                 $     134.00 Review plaintiff's response to motion to dismiss;
                                                                                                                   attention to correspondence regarding same.
11/16/2012 Alan S. Gilbert            1.00       1.00                                                 $     795.00 Conference with SNR lawyers re: reply in support
                                                                                                                   of Motion to Dismiss.
11/16/2012 Tiffany L. Amlot           2.60       2.60                                                 $   1,339.00 Analyze/outline issues for reply (1.6); meetings
                                                                                                                   and communications re: same (0.5); conference
                                                                                                                   with opposing counsel (0.5).


                                                                        Page 3 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 14 of 161
                                             Time Entry Records in
                                               United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours  Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                            Brief
11/16/2012 Kristen C. Rodriguez        2.20       2.20                                                 $     737.00 Review and analyze plaintiff's response to motion
                                                                                                                    to dismiss (1.7); conference with A. Gilbert and T.
                                                                                                                    Amlot regarding same (0.5).
11/19/2012 Tiffany L. Amlot            1.60       0.60                          1.00                   $     824.00 Conference with client (0.3); review additional
                                                                                                                    materials from FPCI (1.0); draft and file motion for
                                                                                                                    extension of time (0.3).
11/19/2012 Kristen C. Rodriguez        0.10       0.10                                                 $      33.50 Attention to order regarding extension on motion
                                                                                                                    to dismiss reply.
11/25/2012 Tiffany L. Amlot            6.50       6.50                                                 $   3,347.50 Research and draft reply brief in support of motion
                                                                                                                    to dismiss.
11/26/2012 Tiffany L. Amlot            2.90       2.90                                                 $   1,493.50 Review and revise reply brief (2.4); telephone
                                                                                                                    conference with opposing counsel (0.2); review
                                                                                                                    pleadings (0.5).
11/26/2012 Alan S. Gilbert             0.80       0.50                                                 $     636.00 Emails re: scheduling issues (0.3); review and edit
                                                                                                                    reply in support of Motion to Dismiss (0.5).
11/26/2012 Kristen C. Rodriguez        0.50       0.30                          0.20                   $     167.50 Review reply in support of motion to dismiss (0.3);
                                                                                                                    attention to correspondence regarding strategy for
                                                                                                                    timing of discovery plan submission (0.2).

11/27/2012 Tiffany L. Amlot            1.90       1.90                                                 $     978.50 Consult with A. Gilbert (0.5); revise reply brief and
                                                                                                                    distribute same (1.4).
11/27/2012 Alan S. Gilbert             1.30       1.30                                                 $   1,033.50 Revising reply in support of motion to dismiss and
                                                                                                                    conference with T. Amlot re: same.
11/28/2012 Kristen C. Rodriguez        0.50       0.50                                                 $     167.50 Review and analyze draft of reply brief in support
                                                                                                                    of motion to dismiss.
11/29/2012 Tiffany L. Amlot            0.50       0.50                                                 $     257.50 Review and respond to communications from
                                                                                                                    client (0.2); finalize reply brief (0.3).
11/30/2012   Tiffany L. Amlot          0.30       0.30                                                 $     154.50 Finalize and file reply brief.
11/30/2012   Kristen C. Rodriguez      0.50       0.50                                                 $     167.50 Review and edit reply brief for filing.
12/12/2012   Kristen C. Rodriguez      0.30       0.30                                                 $     100.50 Review docket sheet and status of joint motion.
12/13/2012   Tiffany L. Amlot          1.30                                                            $     669.50 Review and respond to correspondence from A.
                                                                                                                    Dey re: upcoming legislative hearing on litigation,
                                                                                                                    including consult with A. Gilbert re: same.
12/13/2012 Alan S. Gilbert             0.30                                                            $     238.50 Conference with T. Amlot re: statement for
                                                                                                                    Arkansas legislative committee.
12/28/2012 Tiffany L. Amlot            1.20                                                            $     618.00 Review decision and communications re: same;
                                                                                                                    review and respond to numerous communications
                                                                                                                    re: draft press release, etc.
12/28/2012 Kristen C. Rodriguez        0.50                                                            $     167.50 Review and analyze court's decision, and
                                                                                                                    attention to correspondence regarding same.
12/28/2012 Alan S. Gilbert             0.50                                                            $     397.50 Review order dismissing complaint and emails re:
                                                                                                                    same; review and comment on press release.

  1/7/2013 Alan S. Gilbert             0.40       0.40                                                 $     332.00 Review posting of plaintiff's counsel re: motion for
                                                                                                                    reconsideration and conference T. Amlot re:
                                                                                                                    same.
 1/15/2013 Alan S. Gilbert             0.50       0.20         0.30                                    $     415.00 Review new Fourth Circuit FCA case and send to
                                                                                                                    SNR Denton lawyers (0.3); conference T. Amlot
                                                                                                                    re: possible costs petition (0.2).
 1/15/2013 Tiffany L. Amlot            0.60                    0.60                                    $     324.00 Review recent false claims case and
                                                                                                                    communications re: same (.3); review statutes re:
                                                                                                                    bill of costs and communications re: same (.3).

 1/24/2013 Kristen C. Rodriguez        0.20                                     0.20                   $      93.00 Review docket and motion for pro hac vice.
 1/24/2013 Tiffany L. Amlot            0.40                                     0.40                   $     216.00 Review numerous filings by plaintiffs and
                                                                                                                    communications re: same.
 1/25/2013 Tiffany L. Amlot            2.70       2.70                                                 $   1,458.00 Review and analyze plaintiff's motion for
                                                                                                                    reconsideration and communications re: same.
 1/25/2013 Alan S. Gilbert             0.50       0.50                                                 $     415.00 Emails re: motion to alter or amend judgment.
 1/25/2013 Kristen C. Rodriguez        0.40       0.40                                                 $     186.00 Review and analyze motion for reconsideration.
 1/28/2013 Alan S. Gilbert             1.00       1.00                                                 $     830.00 Review motion to alter or amend judgment and
                                                                                                                    supporting documents and email SNR Denton
                                                                                                                    lawyers re: same.
 1/28/2013 Tiffany L. Amlot            0.60       0.60                                                 $     324.00 Communications with client and team re: motion
                                                                                                                    for reconsideration.
 1/28/2013 Kristen C. Rodriguez        0.50       0.50                                                 $     232.50 Review and analyze motion to reconsider.
 1/29/2013 Tiffany L. Amlot            0.40                                     0.40                   $     216.00 Review and respond to numerous
                                                                                                                    communications re: HIPAA and factual
                                                                                                                    investigation.
 1/29/2013 Alan S. Gilbert             0.20       0.20                                                 $     166.00 Email R. Evans.
 1/30/2013 Alan S. Gilbert             0.30                                     0.30                   $     249.00 Emails re: HIPAA and other issues regarding
                                                                                                                    names provided by Thayer.
 1/30/2013 Tiffany L. Amlot            1.20       1.20                                                 $     648.00 Review unredacted pleadings and numerous
                                                                                                                    communications with clients.
  2/1/2013 Alan S. Gilbert             0.30       0.30                                                 $     249.00 Conference T. Amlot re: response to motion to
                                                                                                                    alter or amend (0.2); review emails re: same (0.1).

  2/1/2013 Tiffany L. Amlot            0.80                                     0.80                   $     432.00 Communications and review of potential exhibits
                                                                                                                    to Thayer declaration.
  2/1/2013 Kristen C. Rodriguez        0.10       0.10                                                 $      46.50 Correspondence with T. Amlot regarding
                                                                                                                    response to motion for reconsideration.



                                                                         Page 4 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 15 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research     Investigation   Interviewing     Amount         Description
                                           Brief
  2/3/2013 Kristen C. Rodriguez      11.90       7.90        4.00                                     $   5,533.50 Review and analyze plaintiff's motion to
                                                                                                                   reconsider (1.0); draft response in opposition to
                                                                                                                   plaintiff's motion to reconsider (6.9); research in
                                                                                                                   support of same (4.0).
  2/4/2013 Tiffany L. Amlot           5.20                    5.20                                    $   2,808.00 Analyze and conduct legal research re: opposition
                                                                                                                   to motion for reconsideration and begin work on
                                                                                                                   brief.
  2/5/2013 Kristen C. Rodriguez       0.80       0.80                                                 $     372.00 Confer with T. Amlot regarding strategy for motion
                                                                                                                   to reconsider response.
  2/5/2013 Tiffany L. Amlot           8.70       8.70                                                 $   4,698.00 Draft brief in opposition to motion for
                                                                                                                   reconsideration, including legal research re:
                                                                                                                   same.
  2/6/2013 Tiffany L. Amlot           2.90       2.90                                                 $   1,566.00 Review and revise opposition brief, including
                                                                                                                   additional research re: district court cases
                                                                                                                   applying standards to insiders.
  2/6/2013 Alan S. Gilbert            2.50       2.50                                                 $   2,075.00 Review and edit draft response to Rule 59 motion
                                                                                                                   (2.0); conferences T. Amlot re: response (0.5).

 2/11/2013 Tiffany L. Amlot           1.60       1.60                                                 $     864.00 Review and revise brief in opposition to
                                                                                                                   reconsideration.
 2/11/2013 Kristen C. Rodriguez       3.50       3.50                                                 $   1,627.50 Edit and finalize response to motion to dismiss.
 2/21/2013 Alan S. Gilbert            0.50       0.50                                                 $     415.00 Review reply in support of motion to alter or
                                                                                                                   amend judgment and case submitted in support of
                                                                                                                   reply.
 2/21/2013 Tiffany L. Amlot           1.10       1.10                                                 $     594.00 Review and analyze reply brief and attachment.
 2/27/2013 Alan S. Gilbert            0.30       0.30                                                 $     249.00 Review order denying motion to alter or amend
                                                                                                                   and emails re: same.
 2/27/2013 Tiffany L. Amlot           0.50       0.50                                                 $     270.00 Review order denying Thayer's motion and
                                                                                                                   communications re: same.
 3/15/2013 Tiffany L. Amlot           0.70                                                            $     378.00 Review appeal filings and send communication to
                                                                                                                   client.
 3/15/2013 Kristen C. Rodriguez       0.20                                                            $      93.00 Attention to correspondence regarding notice of
                                                                                                                   appeal documents.
 3/25/2013 Alan S. Gilbert            0.20                                                            $     166.00 Conference T. Amlot re: appeal.
  4/2/2013 Tiffany L. Amlot           0.60                                                            $     324.00 Communication regarding necessary filings and
                                                                                                                   preparation of same.
  4/2/2013 Kristen C. Rodriguez       0.80                                                            $     372.00 Work on appearance and docketing statement,
                                                                                                                   including review of pertinent appellate court rules
                                                                                                                   regarding same.
  4/3/2013 Kristen C. Rodriguez       0.40                                                            $     186.00 Finalize disclosure statement, and
                                                                                                                   correspondence with local counsel regarding
                                                                                                                   same.
  4/3/2013 Alan S. Gilbert            0.30                                                            $     249.00 Attention to filing appeal appearances.
  4/3/2013 Tiffany L. Amlot           0.40                                                            $     216.00 Review and respond to communications regarding
                                                                                                                   filing appearance and corporate disclosure
                                                                                                                   statement.
  4/9/2013 Kristen C. Rodriguez       0.70                                                            $     325.50 Research and correspondence regarding
                                                                                                                   designation of joint appendix.`
  4/9/2013 Tiffany L. Amlot           1.10                                                            $     594.00 Analyze documents to be included in the
                                                                                                                   proposed appendix, including telephone
                                                                                                                   conference with court and communications
                                                                                                                   regarding same.
  4/9/2013 Alan S. Gilbert            0.40                                                            $     332.00 Attention to issue of joint appendix on appeal.
  5/7/2013 Alan S. Gilbert            2.00                                                            $   1,660.00 Conferences Dentons lawyers re: appellate brief;
                                                                                                                   review plaintiff's appellate brief.
  5/9/2013 Kristen C. Rodriguez       2.70                                                            $   1,255.50 Review and analyze appellate brief.`
 5/13/2013 Tiffany L. Amlot           1.30                                                            $     702.00 Review and analyze plaintiffs' appellate filings,
                                                                                                                   etc.
 5/14/2013 Kristen C. Rodriguez       3.30                                                            $   1,534.50 Review and analyze plaintiff's opening brief on
                                                                                                                   appeal, including review of key cases.` `
 5/15/2013 Kristen C. Rodriguez       1.00                                                            $     465.00 Review and analyze plaintiff's opening brief on
                                                                                                                   appeal.`
 5/15/2013 Tiffany L. Amlot           2.30                                                            $   1,242.00 Conference with K. Rodriguez regarding response
                                                                                                                   brief strategy (.9); review and analyze previously
                                                                                                                   filed briefs to date (1.4).
 5/16/2013 Alan S. Gilbert            2.00                                                            $   1,660.00 Conference T. Amlot and K. Rodriguez re:
                                                                                                                   appellate brief; review and edit motion for
                                                                                                                   extension of time.
 5/16/2013 Tiffany L. Amlot           1.80                                                            $     972.00 Analyze appeal issues and meet with A. Gilbert
                                                                                                                   and K. Rodriguez regarding same.
 5/16/2013 Kristen C. Rodriguez       4.60                                                            $   2,139.00 Strategy meeting with T. Amlot and A. Gilbert
                                                                                                                   regarding response brief; Review key cases; Draft
                                                                                                                   motion for extension for response brief; Review
                                                                                                                   local rules regarding same.`
 5/17/2013 Tiffany L. Amlot           0.40                                                            $     216.00 Telephone conference with opposing counsel
                                                                                                                   regarding extension of time and communications
                                                                                                                   regarding same.
 5/17/2013 Alan S. Gilbert            0.20                                                            $     166.00 Emails re: appellate brief.
 5/20/2013 Tiffany L. Amlot           0.90                                                            $     486.00 Finalize motion for extension of time, including
                                                                                                                   communications with client and local counsel.
 5/20/2013 Kristen C. Rodriguez       0.90                                                            $     418.50 Finalize and file motion for extension of time; work
                                                                                                                   on research for appellee brief.`


                                                                        Page 5 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 16 of 161
                                             Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation    Interviewing     Amount          Description
                                              Brief
 5/21/2013 Tiffany L. Amlot            0.60                                                              $     324.00 Review court order regarding extension and
                                                                                                                      discuss strategy for brief.
 5/22/2013 Alan S. Gilbert             0.10                                                              $      83.00 Conference T. Amlot re: appellate brief.
 5/23/2013 Kristen C. Rodriguez        4.80                                                              $   2,232.00 Edit and finalize motion for extension of time to
                                                                                                                      file appellate brief; review cases cited by plaintiff.`

 5/24/2013 Kristen C. Rodriguez        6.20                                                              $   2,883.00 Review and analyze qui tam cases cited by
                                                                                                                      plaintiff; draft appellate response brief.`
 5/24/2013 Tiffany L. Amlot            1.70                                                              $     918.00 Review Supreme Court petition and additional
                                                                                                                      legal materials regarding response brief.
 5/25/2013 Kristen C. Rodriguez        6.70                                                              $   3,115.50 Draft appellate brief.
 5/27/2013 Alan S. Gilbert             1.00                                                              $     830.00 Review draft appellate brief.
 5/28/2013 Alan S. Gilbert             0.70                                                              $     581.00 Email to K. Rodriguez and T. Amlot re: appellate
                                                                                                                      brief.
 5/29/2013 Alan S. Gilbert             2.00                                                              $   1,660.00 Review draft brief and comments to T. Amlot and
                                                                                                                      K. Rodriguez re: same.
  6/2/2013 Kristen C. Rodriguez        1.50                                                              $     697.50 Review and analyze qui tam cases in support of
                                                                                                                      appellate brief.`
  6/2/2013   Tiffany L. Amlot          4.80                                                              $   2,592.00 Legal research.
  6/3/2013   Kristen C. Rodriguez      2.10                                                              $     976.50 Draft appellate brief.`
  6/3/2013   Tiffany L. Amlot          3.60                                                              $   1,944.00 Legal research.
  6/4/2013   Kristen C. Rodriguez      2.40                                                              $   1,116.00 Work on 8th Circuit appellate brief.`
 6/10/2013   Kristen C. Rodriguez      2.70                                                              $   1,255.50 Edit appellate brief.
 6/11/2013   Kristen C. Rodriguez      5.90                                                              $   2,743.50 Work on appellate brief.`
 6/11/2013   Alan S. Gilbert           0.40                                                              $     332.00 Conference T. Amlot re: appellate brief.
 6/11/2013   Tiffany L. Amlot          4.60                                                              $   2,484.00 Review and analyze draft brief, including relevant
                                                                                                                      case law.
 6/12/2013 Alan S. Gilbert             0.20                                                              $     166.00 Conference K. Rodriguez re: appellate brief.`
 6/12/2013 Kristen C. Rodriguez        7.10                                                              $   3,301.50 Edit appellate brief.`
 6/13/2013 Kristen C. Rodriguez        0.90                                                              $     418.50 Correspondence with client regarding OCP
                                                                                                                      allegations; Research for appellate brief.`
 6/13/2013 Alan S. Gilbert             1.00                                                              $     830.00 Review and edit appellate brief.
 6/14/2013 Alan S. Gilbert             0.50                                                              $     415.00 Conference K. Rodriguez re: appellate brief.
 6/14/2013 Kristen C. Rodriguez        0.70                                                              $     325.50 Call with clients regarding OCP allegation; call
                                                                                                                      with A. Gilbert regarding edits to brief.`
 6/15/2013 Alan S. Gilbert             2.00                                                              $   1,660.00 Review and edit draft appellate brief and email re:
                                                                                                                      same.
 6/15/2013 Kristen C. Rodriguez        0.20                                                              $      93.00 Correspondence regarding 8th Circuit Appellate
                                                                                                                      brief.
 6/16/2013 Kristen C. Rodriguez        7.50                                                              $   3,487.50 Eighth Circuit Appellate brief, including calls with
                                                                                                                      Alan Gilbert regarding same.
 6/16/2013 Alan S. Gilbert             0.40                                                              $     332.00 Conference K. Rodriguez re: appellate brief.
 6/17/2013 Alan S. Gilbert             1.00                                                              $     830.00 Review and edit appellate brief; conferences K.
                                                                                                                      Rodriguez, T. Amlot and emails clients re: same.
 6/17/2013 Tiffany L. Amlot            1.80                                                              $     972.00 Review and revise draft brief.
 6/17/2013 Kristen C. Rodriguez        2.40                                                              $   1,116.00 Edit appellee brief, including review of client edits
                                                                                                                      and attention to correspondence regarding FPCI
                                                                                                                      protocols.
 6/18/2013 Kristen C. Rodriguez        3.40                                                              $   1,581.00 Edit appellate brief; confer with M. Farah
                                                                                                                      regarding cite checking.
 6/18/2013 Alan S. Gilbert             0.40                                                              $     332.00 Conference K. Rodriguez re: appellate brief.
 6/18/2013 Mariam A. Farah             8.90                                                              $   1,913.50 Read / review appellate brief; cite check cases.
 6/19/2013 Mariam A. Farah             9.90                                                              $   2,128.50 Read / review appellate brief; cite check and
                                                                                                                      review case law.
 6/19/2013 Kristen C. Rodriguez        3.90                                                              $   1,813.50 Edit and finalize appellate brief.
 6/20/2013 Kristen C. Rodriguez        0.50                                                              $     232.50 Prepare revised certificates of service for paper
                                                                                                                      copies; finalize and coordinate service of paper
                                                                                                                      copies.
  7/1/2013 Tiffany L. Amlot            1.20                                                              $     648.00 Review notice re: oral argument; draft
                                                                                                                      communications re: same; draft court notice of
                                                                                                                      client conflicts, etc.
  7/1/2013 Alan S. Gilbert             0.50                                                              $     415.00 Review order re: oral argument and dates for
                                                                                                                      possible argument, including conferences T.
                                                                                                                      Amlot and emails client; review letter to court re:
                                                                                                                      argument dates.
  7/8/2013 Alan S. Gilbert             1.00                                                              $     830.00 Review Thayer reply brief.
 7/16/2013 Alan S. Gilbert             0.40                                                              $     332.00 Teleconference clients and C. Wilson re: motion
                                                                                                                      for summary judgment and possible property tax
                                                                                                                      relief.
 8/19/2013 Tiffany L. Amlot            1.60                                                              $     864.00 Analyze and respond to client inquiry re: Plaintiff's
                                                                                                                      communications with Insurance Commissioner.

 8/22/2013 Tiffany L. Amlot            0.60                                                              $     324.00 Review and analyze written comments provided
                                                                                                                      by plaintiff to the Iowa Board of Medicine.
10/17/2013 Alan S. Gilbert             0.30                                                              $     249.00 Conference T. Amlot re: oral argument in 8th
                                                                                                                      Circuit.
10/17/2013 Tiffany L. Amlot            0.80                                                              $     432.00 Review correspondence from Eighth Circuit
                                                                                                                      setting oral argument and follow-up to same,
                                                                                                                      including communications with team and client.
10/18/2013 Kristen C. Rodriguez        0.20                                                              $      93.00 Correspondence with T. Amlot regarding
                                                                                                                      preparations for oral argument.



                                                                           Page 6 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 17 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                             Brief
10/18/2013 Tiffany L. Amlot           0.50                                                              $     270.00 Communications with client and counsel re oral
                                                                                                                     argument, etc.
10/18/2013 Alan S. Gilbert            0.20                                                              $     166.00 Attention to appeal argument, including
                                                                                                                     conference T. Amlot.
10/21/2013 Tiffany L. Amlot           2.20                                                              $   1,188.00 Begin assembling for review materials for oral
                                                                                                                     argument, etc. (1.7); meeting with M. Rosen
                                                                                                                     regarding research issues (.5).
10/21/2013 Marilyn B. Rosen           3.80                                                              $   1,178.00 Met with T. Amlot to receive instruction on case.
                                                                                                                     (.4 hours) Researched similar case pending cert
                                                                                                                     petition, and issues surrounding it. (.4 hours)
                                                                                                                     Read briefs filed in the case. (3 hours)
10/22/2013 Marilyn B. Rosen           6.50                                                              $   2,015.00 Finished reading briefs filed in the case and the
                                                                                                                     leading authorities cited. (3 hours) Read cases in
                                                                                                                     other circuits to understand circuit split on
                                                                                                                     pleading issue. (3.5 hours)
10/23/2013 Marilyn B. Rosen           5.80                                                              $   1,798.00 Reviewed and wrote a summary of In re Baycol.
                                                                                                                     (1 hour) Shepardized 8th Circuit cases on FCA
                                                                                                                     pleading standard. (1 hour). Researched judges
                                                                                                                     on panel for oral argument. (.3 hours) Checked for
                                                                                                                     decisions in circuits that have yet to weigh in on
                                                                                                                     circuit split (.5 hours) Shepardized decisions from
                                                                                                                     other circuits to check for new authority. (3 hours)

10/23/2013 Tiffany L. Amlot           0.90                                                              $     486.00 Communications regarding Eighth Circuit legal
                                                                                                                     development (.6); prepare oral argument form
                                                                                                                     (.3).
10/24/2013 Tiffany L. Amlot           1.20                                                              $     648.00 Review briefs, etc. in preparation for oral
                                                                                                                     argument.
10/24/2013 Marilyn B. Rosen           6.60                                                              $   2,046.00 Drafted and edited bullet point memo on circuit
                                                                                                                     split over FCA pleading standard. (4 hours) Read
                                                                                                                     and summarized Supreme Court briefs in pending
                                                                                                                     cert petition on FCA pleading standard. (2 hours)
                                                                                                                     Researched opposing party (.6 hours).
10/25/2013 Marilyn B. Rosen           2.70                                                              $     837.00 Finished memo and summaries of Supreme Court
                                                                                                                     briefs (1.4 hours). Met with T. Amlot to discuss
                                                                                                                     cases in circuit split, new cases, and next steps.
                                                                                                                     (.8 hours). Researched how to submit
                                                                                                                     supplemental authority in the 8th Circuit. (.5
                                                                                                                     hours)
10/25/2013 Tiffany L. Amlot           1.50                                                              $     810.00 Analyze and consult regarding new cases,
                                                                                                                     including meeting with M. Rosen.
10/25/2013 Alan S. Gilbert            0.50                                                              $     415.00 Conference T. Amlot re: preparation for oral
                                                                                                                     argument.
10/28/2013 Marilyn B. Rosen           1.80                                                              $     558.00 Drafted letter with supplemental authority to 8th
                                                                                                                     Circuit regarding In re Baycol case.
10/28/2013 Tiffany L. Amlot           1.30                                                              $     702.00 Review and analyze case law and potential
                                                                                                                     submission of supplemental authority.
10/29/2013 Tiffany L. Amlot           1.40                                                              $     756.00 Review draft letter of supplemental authority (.3);
                                                                                                                     arrange for oral argument preparation, including
                                                                                                                     numerous calls and communications with clients
                                                                                                                     and local counsel (1.1).
10/31/2013 Tiffany L. Amlot           2.10                                                              $   1,134.00 Legal research regarding supplemental authority
                                                                                                                     and draft letter notification to court regarding
                                                                                                                     same.
 11/1/2013 Tiffany L. Amlot           0.30                                                              $     162.00 Conference with A. Gilbert regarding
                                                                                                                     supplemental authority and edit same.
 11/1/2013 Marilyn B. Rosen           1.00                                                              $     310.00 Updated Circuit Split Summary
 11/1/2013 Alan S. Gilbert            1.00                                                              $     830.00 Attention to supplemental authority letter to Eighth
                                                                                                                     Circuit, including review of Baycol case and draft
                                                                                                                     letter and conference T. Amlot; reservations in
                                                                                                                     Omaha.
 11/4/2013 Alan S. Gilbert            0.40                                                              $     332.00 Conference T. Amlot re: appeal.
 11/4/2013 Marilyn B. Rosen           1.50                                                              $     465.00 Updated summary of circuit split law.
 11/4/2013 Tiffany L. Amlot           2.60                                                              $   1,404.00 Arrange moot argument, discuss preparation, etc.
                                                                                                                     (2.3); revise and file notice of supplemental
                                                                                                                     authority (.3).
 11/5/2013 Marilyn B. Rosen           3.00                                                              $     930.00 Updated circuit split research, made chart
                                                                                                                     summary for ease of access.
 11/5/2013 Alan S. Gilbert            0.10                                                              $      83.00 Review plaintiff's response to Notice of Additional
                                                                                                                     authority.
 11/5/2013 Tiffany L. Amlot           0.50                                                              $     270.00 Arrange moot argument, etc.
 11/6/2013 Tiffany L. Amlot           0.90                                                              $     486.00 Oral argument prep, etc.
 11/7/2013 Marilyn B. Rosen           1.90                                                              $     589.00 Researched difference between (a)(1) and (a)(2)
                                                                                                                     claims in the False Claims Act.
 11/8/2013 Tiffany L. Amlot           8.10                                                              $   4,374.00 Review case law and briefs to prepare for oral
                                                                                                                     argument.
 11/9/2013 Tiffany L. Amlot           2.70                                                              $   1,458.00 Review case law and briefs to prepare for oral
                                                                                                                     argument.
11/10/2013 Tiffany L. Amlot           3.40                                                              $   1,836.00 Review case law and briefs to prepare for oral
                                                                                                                     argument.
11/11/2013 Marilyn B. Rosen           1.70                                                              $     527.00 Researched judicial panel for Eighth Circuit
                                                                                                                     argument


                                                                          Page 7 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 18 of 161
                                             Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                              Brief
11/11/2013 Trina L. Morrow             0.30                                                              $      69.00 Retrieve MonitorSuite report on 8th Circuit judges
                                                                                                                      and advice on resources for pro bono for Ms.
                                                                                                                      Rosen.
11/11/2013   Tiffany L. Amlot          0.80                                                              $     432.00 Communications and oral argument prep.
11/11/2013   Richard L. Fenton         1.20                                                              $     996.00 Review briefs.
11/12/2013   Harold C. Hirshman        1.00                                                              $     850.00 Read briefs for Amlot moot.
11/12/2013   Alan S. Gilbert           1.50                                                              $   1,245.00 Review appellate briefs in preparation for moot of
                                                                                                                      Tiffany Amlot.
11/12/2013 Tiffany L. Amlot            2.90                                                              $   1,566.00 Prepare for oral argument.
11/12/2013 Marilyn B. Rosen            0.80                                                              $     248.00 Researched Judge Gruender's decision in
                                                                                                                      previous Planned Parenthood decisions.
11/13/2013 Marilyn B. Rosen            1.10                                                              $     341.00 Researched other false claims act cases in the
                                                                                                                      8th Circuit that were heard by judges on panel.
11/13/2013 Marilyn B. Rosen            1.70                                                              $     527.00 Moot arguments and discussion of additional
                                                                                                                      research.
11/13/2013 Alan S. Gilbert             1.50                                                              $   1,245.00 Moot argument for Tiffany Amlot.
11/13/2013 Harold C. Hirshman          3.00                                                              $   2,550.00 Moot argument for T. Amlot.
11/13/2013 Richard L. Fenton           1.90                                                              $   1,577.00 Preparation for moot court; moot court with T.
                                                                                                                      Amlot.
11/13/2013 Tiffany L. Amlot            5.70                                                              $   3,078.00 Telephone conference with local counsel;
                                                                                                                      telephone conference with client; prepare for moot
                                                                                                                      argument; participate in moot argument; research
                                                                                                                      Eighth Circuit law regarding precedent, etc.

11/13/2013 Kristen C. Rodriguez        3.00                                                              $   1,395.00 Prepare for and attend moot court for 8th Circuit
                                                                                                                      argument.
11/14/2013 Tiffany L. Amlot            2.10                                                              $   1,134.00 Conference with C. Soper regarding Eighth
                                                                                                                      Circuit; telephone conference with client;
                                                                                                                      additional research for oral argument.
11/15/2013 Tiffany L. Amlot            2.10                                                              $   1,134.00 Telephone conference with client regarding
                                                                                                                      HIPPA issues, etc.; more research for oral
                                                                                                                      argument.
11/15/2013 Alan S. Gilbert             0.50                                                              $     415.00 Conference T. Amlot re: appellate argument.
11/17/2013 Tiffany L. Amlot            2.80                                                              $   1,512.00 Prepare for oral argument.
11/18/2013 Marilyn B. Rosen            0.30                                                              $      93.00 Checked for any new case law on the circuit split
                                                                                                                      regarding the pleading standard for False Claims
                                                                                                                      Act cases.
11/18/2013 Alan S. Gilbert             0.80                                                              $     664.00 Conference T. Amlot re: oral argument; emails R.
                                                                                                                      Evans.
11/18/2013 Tiffany L. Amlot            1.90                                                              $   1,026.00 Prepare for oral argument, talk with Alan, etc.
11/19/2013 Alan S. Gilbert             6.00                                                              $   4,980.00 Travel to Omaha for oral argument; conference T.
                                                                                                                      Amlot in preparation for oral argument.
11/19/2013 Tiffany L. Amlot           10.10                                                              $   5,454.00 Prepare for oral argument; travel; telephone
                                                                                                                      conference with client regarding new
                                                                                                                      developments, etc.
11/19/2013 Marilyn B. Rosen            0.10                                                              $      31.00 Cite checked for any new cases on pleading
                                                                                                                      standard circuit split before oral arguments
                                                                                                                      tomorrow.
11/20/2013 Tiffany L. Amlot           10.80                                                              $   5,832.00 Prepare for argument; attend argument; client
                                                                                                                      meetings; return travel.
11/20/2013 Alan S. Gilbert             7.00                                                              $   5,810.00 Oral argument before the 8th Circuit; conference
                                                                                                                      clients after argument; travel from Omaha to
                                                                                                                      Chicago.
11/21/2013 Alan S. Gilbert             0.30                                                              $     249.00 Conference K. Rodriguez re: oral argument.
11/22/2013 Alan S. Gilbert             0.20                                                              $     166.00 Conference T. Amlot.
11/26/2013 Tiffany L. Amlot            1.10                                                              $     594.00 Telephone conference with Iowa counsel
                                                                                                                      regarding investigation and follow-up to same.
12/23/2013 Tiffany L. Amlot            0.70                                                              $     378.00 Analyze new decision.
 1/16/2014 Tiffany L. Amlot            1.20                                                              $     714.00 Revise donations policy reminder, including
                                                                                                                      communications re same.
 1/19/2014 Alan S. Gilbert             0.30                                                              $     261.00 Review new 8th Circuit FCA case and email to
                                                                                                                      team re: same.
 1/20/2014 Tiffany L. Amlot            0.70                                                              $     416.50 Analyze new decision.
 1/27/2014 Alan S. Gilbert             0.20                                                              $     174.00 Conferences T. Amlot and K. Rodriguez re: filing
                                                                                                                      notice of additional authority.
 1/27/2014 Tiffany L. Amlot            0.90                                                              $     535.50 Analyze new case and talk to C. Soper re potential
                                                                                                                      update to court.
 1/27/2014 Kristen C. Rodriguez        0.20                                                              $     107.00 Call with A. Gilbert regarding supplement of case
                                                                                                                      law.
 1/29/2014 Kristen C. Rodriguez        0.40                                                              $     214.00 Review 28j letter and case.
 1/29/2014 Tiffany L. Amlot            1.20                                                              $     714.00 Draft letter of supplemental authority.
 1/29/2014 Alan S. Gilbert             0.40                                                              $     348.00 Review and edit letter of supplemental authority to
                                                                                                                      Eighth Circuit.
 1/30/2014 Tiffany L. Amlot            0.50                                                              $     297.50 Edit letter of supplemental authority and
                                                                                                                      communications regarding same.
 1/30/2014 Kristen C. Rodriguez        0.20                                                              $     107.00 Edit 28j letter.
  2/4/2014 Tiffany L. Amlot            0.30                                                              $     178.50 Review Thayer's response to notice of
                                                                                                                      supplemental authority.
  3/4/2014 Tiffany L. Amlot            1.70                                                              $   1,020.00 Analyze proposed policy update and revise same.

 5/15/2014 Alan S. Gilbert             0.10                                                              $      87.00 Emails client re: litigation hold and appeal ruling.



                                                                           Page 8 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 19 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation   Interviewing     Amount         Description
                                             Brief
 5/15/2014 Tiffany L. Amlot           1.20                                                              $     720.00 Review litigation hold and respond to
                                                                                                                     correspondence from client addressing numerous
                                                                                                                     inquiries.
 6/20/2014 Alan S. Gilbert            0.30                                                              $     261.00 Emails to T. Amlot and K. Rodriguez with
                                                                                                                     government certiorari opposition brief in Takeda
                                                                                                                     case.
 7/24/2014 Tiffany L. Amlot           0.50                                                              $     300.00 Review and analyze recent qui tam decisions.
  8/5/2014 Alan S. Gilbert            0.30                                                              $     261.00 Conference T. Amlot re: appeal.
 8/29/2014 Marilyn B. Rosen           0.60                                                              $     207.00 Read 8th circuit opinion and researched time
                                                                                                                     period to move for rehearing or en banc hearing.
 8/29/2014 Tiffany L. Amlot           2.80                                                              $   1,680.00 Review opinion and respond to media inquiries,
                                                                                                                     including numerous communications regarding
                                                                                                                     same.
 8/29/2014 Kristen C. Rodriguez       0.50                                                              $     260.00 Review decisions from 8th Circuit and attention to
                                                                                                                     correspondence re: same.
 8/29/2014 Alan S. Gilbert            2.00                                                              $   1,740.00 Review appellate court opinion and conferences
                                                                                                                     Dentons lawyers re: same; attention to press
                                                                                                                     statement.
  9/2/2014 Alan S. Gilbert            0.50                                                              $     435.00 Conference T. Amlot and K. Rodriguez re:
                                                                                                                     strategy.
  9/2/2014 Kristen C. Rodriguez       0.50                                                              $     260.00 Conference with A. Gilbert and T. Amlot regarding
                                                                                                                     results of decision.
 9/18/2014 Tiffany L. Amlot           0.30                                                              $     180.00 Correspondence with client regarding status and
                                                                                                                     strategy.
 9/19/2014 Tiffany L. Amlot           0.50                                                              $     300.00 Numerous communications regarding case status
                                                                                                                     and strategy.
 9/22/2014 Alan S. Gilbert            0.70         0.70                                                 $     609.00 Conferences with T. Amlot regarding strategy on
                                                                                                                     filing of amended complaint and new motion to
                                                                                                                     dismiss.
 9/22/2014 Tiffany L. Amlot           0.70         0.70                                                 $     420.00 Initial review of correspondence from plaintiffs'
                                                                                                                     counsel with attached pleadings, including consult
                                                                                                                     with A. Gilbert.
 9/23/2014 Tiffany L. Amlot           1.10         1.10                                                 $     660.00 Analyze proposed amendments to complaint, etc.

 9/23/2014 Alan S. Gilbert            0.30         0.30                                                 $     261.00 Review redline of proposed amended complaint.
 9/24/2014 Alan S. Gilbert            0.90         0.90                                                 $     783.00 Conference with T. Amlot regarding amended
                                                                                                                     complaint and motion to dismiss.
 9/24/2014 Tiffany L. Amlot           4.50         4.00                                          0.50   $   2,700.00 Telephone conference with A. Gilbert regarding
                                                                                                                     status and strategy (.9); telephone conference
                                                                                                                     with client (.5); additional analysis and comparison
                                                                                                                     of complaints and initial motion to dismiss briefing
                                                                                                                     (3.1).
 9/26/2014 Tiffany L. Amlot           0.80         0.80                                                 $     480.00 Initial review of filed motion to amend and
                                                                                                                     correspondence with client regarding same.
 9/26/2014 Alan S. Gilbert            0.20         0.20                                                 $     174.00 Review Thayer motion to amend complaint.
 10/6/2014 Tiffany L. Amlot           0.50         0.50                                                 $     300.00 Telephone conference with A. Gilbert regarding
                                                                                                                     status.
 10/6/2014 Alan S. Gilbert            0.20         0.20                                                 $     174.00 Conference T. Amlot.
10/11/2014 Tiffany L. Amlot           0.70         0.70                                                 $     420.00 Analyze dismissal arguments and further research
                                                                                                                     needed, and communications re: same.

10/12/2014 Tiffany L. Amlot           3.20                      3.20                                    $   1,920.00 Research standards under Rule 15 for
                                                                                                                     amendment and begin drafting opposition brief,
                                                                                                                     including analysis of prior arguments and
                                                                                                                     pleadings.
10/13/2014 Tiffany L. Amlot           2.40         2.40                                                 $   1,440.00 Continue assessing status and draft opposition to
                                                                                                                     plaintiff's motion to amend.
10/13/2014 Alan S. Gilbert            0.40         0.40                                                 $     348.00 Review draft response to motion to amend and
                                                                                                                     emails T. Amlot regarding same.
10/14/2014 Alan S. Gilbert            0.20         0.20                                                 $     174.00 Emails regarding response to motion to amend.
10/14/2014 Tiffany L. Amlot           0.80         0.80                                                 $     480.00 Revise brief and finalize for filing, including
                                                                                                                     communications re: same.
10/16/2014 Tiffany L. Amlot           0.50         0.50                                                 $     300.00 Numerous conferences re: status and research
                                                                                                                     needed.
10/16/2014 Alan S. Gilbert            0.20                                                              $     174.00 Conferences regarding associate staffing.
10/17/2014 Alan S. Gilbert            0.30                                                              $     261.00 Conferences regarding staffing.
10/17/2014 Tiffany L. Amlot           1.30         1.30                                                 $     780.00 Numerous conferences re: status and research
                                                                                                                     needed.
10/20/2014 Tiffany L. Amlot           1.20         0.50        0.70                                     $     720.00 Analyze reply in support of motion to amend (.5);
                                                                                                                     coordinate with C. Shapiro re: research,
                                                                                                                     background, and status (.7).
10/20/2014 Alan S. Gilbert            0.30         0.30                                                 $     261.00 Review plaintiff's reply in support of motion to
                                                                                                                     amend.
10/22/2014 Alan S. Gilbert            0.30         0.30                                                 $     261.00 Conference with T. Amlot regarding plaintiff's
                                                                                                                     motion to amend.
10/22/2014 Tiffany L. Amlot           0.20         0.20                                                 $     120.00 Telephone conference with A. Gilbert regarding
                                                                                                                     status and strategy.
10/30/2014 Tiffany L. Amlot           1.10         1.10                                                 $     660.00 Review case law cited in reply brief.
 11/4/2014 Alan S. Gilbert            0.20         0.20                                                 $     174.00 Review order from court (0.1); emails re: motion
                                                                                                                     to dismiss (0.1).
 11/4/2014 Tiffany L. Amlot           0.30         0.30                                                 $     180.00 Review court order regarding motion to amend
                                                                                                                     and follow-up communications regarding same.


                                                                          Page 9 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 20 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
 11/4/2014 Corey M. Shapiro           0.50                                                              $     300.00 Analysis and review of Third Amended Complaint.

 11/5/2014 Corey M. Shapiro           0.40                                                              $     240.00 Analysis and review of Third Amended Complaint;
                                                                                                                     review pleadings regarding motion to dismiss.

 11/5/2014 Tiffany L. Amlot           0.70         0.70                                                 $     420.00 Communications regarding motion to dismiss.
 11/5/2014 Alan S. Gilbert            0.20         0.20                                                 $     174.00 Emails re: motion to dismiss (0.1); conference T.
                                                                                                                     Amlot (0.1)
 11/7/2014 Alan S. Gilbert            2.00         2.00                                                 $   1,740.00 Review prior motion to dismiss briefs and court of
                                                                                                                     appeal opinion (.5); meeting with Dentons team
                                                                                                                     re: motion to dismiss (1.5).
 11/7/2014 Tiffany L. Amlot           2.20         1.50                                                 $   1,320.00 Meeting to discuss strategy for motion to dismiss
                                                                                                                     (1.5).
 11/7/2014 Tiffany L. Amlot           0.70         0.70                                                 $     420.00 Review prior briefs and circulate structure for
                                                                                                                     revised memo.
 11/7/2014 Shannon Y. Shin            2.60                                                              $   1,079.00 Review matter materials. Confer with A. Gilbert,
                                                                                                                     T. Amlot and C. Shapiro re strategy pertaining to
                                                                                                                     motion to dismiss.
 11/7/2014 Corey M. Shapiro           2.60                                                              $   1,560.00 Analysis and review of third amended complaint;
                                                                                                                     strategy regarding motion to dismiss; conference
                                                                                                                     with team regarding same.
11/10/2014 Shannon Y. Shin            2.90                                                              $   1,203.50 Review and analyze relevant pleadings and
                                                                                                                     motions in preparation for researching and
                                                                                                                     drafting portions of a motion to dismiss the third
                                                                                                                     amended complaint.
11/11/2014 Shannon Y. Shin            5.10                                                              $   2,116.50 Analyze and research false claims act issues
                                                                                                                     raised in third amended complaint.
11/12/2014 Shannon Y. Shin            3.40                                                              $   1,411.00 Continue researching false claims act issues in
                                                                                                                     preparation for revising and drafting new portions
                                                                                                                     of motion to dismiss.
11/12/2014 Alan S. Gilbert            0.10                                                              $      87.00 Conference T. Amlot re: time for filing motion to
                                                                                                                     dismiss.
11/13/2014 Corey M. Shapiro           0.30                                                              $     180.00 Review and respond to emails with S. Shin
                                                                                                                     regarding motion to dismiss.
11/13/2014 Shannon Y. Shin            2.70                                                              $   1,120.50 Continue researching false claims act issues and
                                                                                                                     also research applicable state and federal
                                                                                                                     regulations. Confer with C. Shapiro re same.
                                                                                                                     Revise and update motion to dismiss, and draft
                                                                                                                     additional arguments in support of motion to
                                                                                                                     dismiss.
11/13/2014 Mary K. Ciziunas           1.40                                                              $     336.00 Research on Iowa Medicaid laws and regulations
                                                                                                                     per S. Shin.
11/14/2014 Mary K. Ciziunas           0.80                                                              $     192.00 Research to locate 2006-2008 versions of the
                                                                                                                     Iowa Medicaid Prescribed Drugs Manual per S.
                                                                                                                     Shin.
11/14/2014 Shannon Y. Shin            1.10                                                              $     456.50 Review and analyze applicable regulations, and
                                                                                                                     confer with T. Amlot and C. Shapiro re same.
11/14/2014 Corey M. Shapiro           0.50                                                              $     300.00 Confer with team regarding motion to dismiss and
                                                                                                                     regulatory issues.
11/14/2014 Tiffany L. Amlot           0.40         0.40                                                 $     240.00 Telephone conference with opposing counsel
                                                                                                                     regarding extension (.2); communications
                                                                                                                     regarding same (.2).
11/17/2014 Alan S. Gilbert            0.50         0.50                                                 $     435.00 Review draft motion for extension and emails re:
                                                                                                                     same (0.3); conference T. Amlot re: motion to
                                                                                                                     dismiss (0.2)
11/17/2014 Tiffany L. Amlot           2.70         2.70                                                 $   1,620.00 Communications with opposing counsel, local
                                                                                                                     counsel and client regarding extension of time,
                                                                                                                     draft motion for extension of time to file motion to
                                                                                                                     dismiss, discuss status of research and drafting.
11/18/2014 Tiffany L. Amlot           0.80         0.20                          0.60                   $     480.00 Review court order (0.2); analyze regulations
                                                                                                                     regarding drug dispensing and communications
                                                                                                                     regarding same (0.6).
11/18/2014 Alan S. Gilbert            0.20         0.20                                                 $     174.00 Conference T. Amlot re: motion to dismiss.
11/18/2014 Corey M. Shapiro           1.00                                                              $     600.00 Attention to motion to dismiss; conference with
                                                                                                                     team regarding same.
11/18/2014 Shannon Y. Shin            0.40                                                              $     166.00 Confer with T. Amlot and C. Shapiro re research
                                                                                                                     done in anticipation of drafting motion to dismiss.
11/19/2014 Tiffany L. Amlot           1.80                      1.80                                    $   1,080.00 Communications regarding regulations applicable
                                                                                                                     to drug dispensing and returns (0.5); additional
                                                                                                                     research regarding same (1.3).
11/19/2014 Alan S. Gilbert            0.30                                       0.30                   $     261.00 Review prescribed drug regulations for
                                                                                                                     applicability to client.
11/20/2014 Shannon Y. Shin            4.00                                                              $   1,660.00 Conduct legal research in preparation for drafting
                                                                                                                     motion to dismiss.
11/21/2014 Tiffany L. Amlot           1.20                                       1.20                   $     720.00 Numerous communications regarding applicable
                                                                                                                     regulations.
11/26/2014 Shannon Y. Shin            1.30                                                              $     539.50 Continue researching issues raised in Thayer's
                                                                                                                     third amended complaint, and begin drafting
                                                                                                                     motion to dismiss same.
11/28/2014 Shannon Y. Shin            2.70                                                              $   1,120.50 Continue drafting motion to dismiss third
                                                                                                                     amended complaint.



                                                                         Page 10 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 21 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                             Brief
11/29/2014 Shannon Y. Shin            5.60                                                              $   2,324.00 Continue drafting motion to dismiss third
                                                                                                                     amended complaint.
11/30/2014 Tiffany L. Amlot           4.20         4.20                                                 $   2,520.00 Revise and draft motion to dismiss Third
                                                                                                                     Amended Complaint.
 12/1/2014 Alan S. Gilbert            0.70         0.70                                                 $     609.00 Conference T. Amlot re: motion to dismiss.
 12/1/2014 Tiffany L. Amlot           7.70         7.00                                                 $   4,620.00 Continue research and draft memo in support of
                                                                                                                     motion to dismiss (7.0) consult with A. Gilbert re:
                                                                                                                     same (0.7)
 12/2/2014 Tiffany L. Amlot           7.80         7.80                                                 $   4,680.00 Continue research and draft memo in support of
                                                                                                                     motion to dismiss (7.5); consult with A. Gilbert re:
                                                                                                                     same (.3).
 12/2/2014 Alan S. Gilbert            1.70         1.70                                                 $   1,479.00 Conferences T. Amlot re: motion to dismiss (0.3);
                                                                                                                     review third amended complaint, documents and
                                                                                                                     cases re: defenses, including possible public
                                                                                                                     disclosure bar (1.4).
 12/3/2014 Alan S. Gilbert            2.00         2.00                                                 $   1,740.00 Review and edit draft motion to dismiss (1.5);
                                                                                                                     conference T. Amlot re: same (0.5)
 12/3/2014 Tiffany L. Amlot           8.30         5.80        2.50                                     $   4,980.00 Continue research (2.5); revise and draft memo in
                                                                                                                     support of motion to dismiss (5.3); consult with A.
                                                                                                                     Gilbert re: same (0.5)
 12/4/2014 Tiffany L. Amlot           6.20         6.20                                                 $   3,720.00 Continue research, revise, and draft memo in
                                                                                                                     support of motion to dismiss (6.0); consult with A.
                                                                                                                     Gilbert re: same (0.2)
 12/4/2014 Kristen C. Rodriguez       0.40         0.40                                                 $     208.00 Review motion to dismiss.
 12/4/2014 Alan S. Gilbert            2.80         2.80                                                 $   2,436.00 Attention to motion to dismiss, including editing
                                                                                                                     draft memorandum (2.6) and conferences T.
                                                                                                                     Amlot (0.2).
 12/5/2014 Alan S. Gilbert            1.00         1.00                                                 $     870.00 Review local counsel comments on motion to
                                                                                                                     dismiss (.5); review draft motion (0.3);
                                                                                                                     conferences T. Amlot (0.2).
 12/5/2014 Tiffany L. Amlot           4.60         4.60                                                 $   2,760.00 Draft motion; review and revise brief (3.9); proof
                                                                                                                     and finalize brief and arrange for filing of same
                                                                                                                     (0.5); consults with A. Gilbert (0.2).
 12/8/2014 Alan S. Gilbert            0.40         0.40                                                 $     348.00 Review new Seventh Circuit FCA case dismissing
                                                                                                                     claims under 9(b).
 12/8/2014 Tiffany L. Amlot           1.20         1.20                                                 $     720.00 Address filing issues (0.7); review new FCA
                                                                                                                     decision (0.5).
12/16/2014 Alan S. Gilbert            0.70         0.70                                                 $     609.00 Conferences T. Amlot re: motion to strike.
12/16/2014 Tiffany L. Amlot           0.60         0.60                                                 $     360.00 Review and assess Plaintiff's demand to retract
                                                                                                                     motion to dismiss and threatened motion to strike
                                                                                                                     (0.2), including consult with A. Gilbert (0.1).
12/17/2014 Tiffany L. Amlot           0.30         0.30                                                 $     180.00 Review and respond to correspondence from
                                                                                                                     opposing counsel.
12/19/2014 Tiffany L. Amlot           2.80         1.80        1.00                                     $   1,680.00 Research re: defenses to motion to strike (1.0);
                                                                                                                     teleconference with opposing counsel re: meet
                                                                                                                     and confer (0.5); draft correspondence to
                                                                                                                     opposing counsel re: agreed schedule and
                                                                                                                     defenses to motion to strike (0.5); review and
                                                                                                                     revise draft motion received from opposing
                                                                                                                     counsel (0.5); communications with client (0.3).
12/19/2014 Kristen C. Rodriguez       0.50         0.50                                                 $     260.00 Call with opposing counsel regarding motion to
                                                                                                                     strike and follow up discussion with T. Amlot
                                                                                                                     regarding response to same.
12/22/2014 Alan S. Gilbert            0.30         0.30                                                 $     261.00 Review motion from plaintiffs (0.2); emails T.
                                                                                                                     Amlot re: same (0.1).
12/22/2014 Tiffany L. Amlot           1.10         0.80                                                 $     660.00 Review motion to strike (0.8); numerous
                                                                                                                     communications re: schedule, etc (0.3).
12/23/2014 Tiffany L. Amlot           0.70                                                              $     420.00 Communications with opposing counsel and court
                                                                                                                     re: proposed briefing schedule, etc.
12/29/2014 Kristen C. Rodriguez       1.40         1.40                                                 $     728.00 Review motion to dismiss and motion to strike
                                                                                                                     and cited authorities in preparation for drafting
                                                                                                                     opposition to motion to strike.
  1/5/2015 Alan S. Gilbert            0.50         0.50                                                 $     457.50 Review plaintiff's motion to strike.
  1/7/2015 Kristen C. Rodriguez       2.30         2.30                                                 $   1,357.00 Draft motion to strike.
  1/8/2015 Kristen C. Rodriguez       0.20         0.20                                                 $     118.00 Correspondence with T. Amlot regarding motion
                                                                                                                     to strike.
  1/8/2015 Tiffany L. Amlot           0.50         0.50                                                 $     335.00 Numerous communications re: response to
                                                                                                                     motion to strike and future case planning.
  1/9/2015 Tiffany L. Amlot           0.50         0.50                                                 $     335.00 Consult with K. Rodriguez re: opposition to motion
                                                                                                                     to strike.
  1/9/2015 Kristen C. Rodriguez       5.00         5.00                                                 $   2,950.00 Draft response to motion to strike (4.4);
                                                                                                                     Conference with T. Amlot regarding same (.6).
 1/12/2015 Kristen C. Rodriguez       4.30         4.30                                                 $   2,537.00 Draft and edit response to motion to stirke.
 1/14/2015 Alan S. Gilbert            0.20         0.20                                                 $     183.00 Conference T. Amlot re: response to motion and
                                                                                                                     staffing.
 1/14/2015 Tiffany L. Amlot           0.60         0.60                                                 $     402.00 Review motion to strike and draft response.
 1/15/2015 Tiffany L. Amlot           2.10         2.10                                                 $   1,407.00 Analyze motion to strike and revise draft response
                                                                                                                     brief to same.
 1/16/2015 Tiffany L. Amlot           4.20         3.70                                                 $   2,814.00 Review and revise response brief to motion to
                                                                                                                     strike (3.5), including consults with A. Gilbert (.2);
                                                                                                                     talk to L. Trachtenberg re: case (.5).



                                                                         Page 11 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 22 of 161
                                             Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number     Hours  Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                              Brief
 1/16/2015 Alan S. Gilbert               1.80       1.80                                                 $   1,647.00 Review and edit draft response to motion to strike
                                                                                                                      (1.5) and conferences. T. Amlot and K. Rodriguez
                                                                                                                      re: same (0.3)
 1/16/2015 Kristen C. Rodriguez          1.00       1.00                                                 $     590.00 Edit brief.
 1/20/2015 Alan S. Gilbert               0.40       0.40                                                 $     366.00 Conferences Dentons lawyers re: response to
                                                                                                                      motion to strike.
 1/20/2015   Tiffany L. Amlot            0.30                                                            $     201.00 Communications with client and finalize brief.
 1/20/2015   Kristen C. Rodriguez        2.00       2.00                                                 $   1,180.00 Edit and finalize response to motion to strike.
  2/3/2015   Lindsey A. Trachtenberg     2.70                                                            $   1,080.00 Review orders and pending motions
  2/9/2015   Tiffany L. Amlot            0.60       0.60                                                 $     402.00 Analyze plaintiff's reply brief and communications
                                                                                                                      re: same.
  2/9/2015 Alan S. Gilbert               0.30       0.30                                                 $     274.50 Review plaintiff's reply in support of motion to
                                                                                                                      strike.
 2/19/2015 Tiffany L. Amlot              0.50                                                            $     335.00 Review decision denying motion to strike and
                                                                                                                      correspondence with client.
 3/27/2015 Kristen C. Rodriguez          0.20       0.20                                                 $     118.00 Conference with T. Amlot regarding strategy on
                                                                                                                      timing for reply.
 3/31/2015 Alan S. Gilbert               0.30       0.30                                                 $     274.50 Conference T. Amlot re: reply in support of motion
                                                                                                                      to dismiss.
  4/2/2015 Lindsey A. Trachtenberg       0.10                                                            $      40.00 Briefly review plaintiff's responses to motion to
                                                                                                                      dismiss
  4/2/2015 Alan S. Gilbert               0.60                                                            $     549.00 Emails R. Evans (0.2); initial review of response
                                                                                                                      to motion to dismiss and related motions (0.4).
  4/3/2015 Lindsey A. Trachtenberg       2.50                                                            $   1,000.00 Research 8th Circuit law on Rule 11
  4/3/2015 Alan S. Gilbert               0.50       0.50                                                 $     457.50 Conferences T. Amlot re: Rule 11 letter and
                                                                                                                      emails R. Evans.
  4/3/2015 Tiffany L. Amlot              2.60       2.60                                                 $   1,742.00 Analyze objection to evidence and
                                                                                                                      communications regarding same (1.0); begin
                                                                                                                      drafting Rule 11 motion (1.6).
  4/5/2015 Lindsey A. Trachtenberg       1.20                                                            $     480.00 Review plaintiff's opposition to motion to dismiss
  4/6/2015 Tiffany L. Amlot              0.80       0.80                                                 $     536.00 Continue drafting Rule 11 motion and
                                                                                                                      correspondence regarding same.
  4/6/2015 Alan S. Gilbert               1.00       1.00                                                 $     915.00 Review plaintiff's responses to motion to dismiss
                                                                                                                      and draft Rule 11 motion.
  4/7/2015 Tiffany L. Amlot              0.40                                                            $     268.00 Communications with numerous team members
                                                                                                                      regarding status and strategy.
  4/7/2015 Alan S. Gilbert               0.40       0.40                                                 $     366.00 Conference T. Amlot re: response to plaintiff's
                                                                                                                      objections to material in motion to dismiss.
  4/7/2015 Lindsey A. Trachtenberg       1.20                                                            $     480.00 Review third amended complaint and opposition
                                                                                                                      to motion to dismiss to identify issues to research

 4/10/2015 Lindsey A. Trachtenberg       2.00                                                            $     800.00    Confer with T. Amlot and A. Gilbert re reply brief
                                                                                                                        for motion to dismiss
 4/10/2015 Tiffany L. Amlot              4.80       4.50                                                 $   3,216.00   Analyze plaintiffs' response brief and outline reply
                                                                                                                        issues (2.5); confer with A. Gilbert regarding same
                                                                                                                        (2.0); communications with court regarding
                                                                                                                        deadlines (0.3)
 4/10/2015 Alan S. Gilbert               2.00       2.00                                                 $   1,830.00   Conference T. Amlot and L. Tractenberg re: reply
                                                                                                                        in support of motion to dismiss.
 4/12/2015 Lindsey A. Trachtenberg       1.60                                                            $     640.00   Review recent federal circuit court False Claims
                                                                                                                        Act decisions
 4/15/2015 Tiffany L. Amlot              1.50       1.50                                                 $   1,005.00   Meeting with team regarding reply brief strategy.
 4/15/2015 Lindsey A. Trachtenberg       0.30                                                            $     120.00   Continue review of recent False Claims Act cases

 4/15/2015 Lindsey A. Trachtenberg       1.30                                                            $     520.00 Meet with K. Rodriguez and T. Amlot to discuss
                                                                                                                      preparing reply brief
 4/15/2015 Kristen C. Rodriguez          1.70       1.70                                                 $   1,003.00 Prepare for and attend team meeting regarding
                                                                                                                      reply in support of motion to dismiss.
 4/16/2015 Kristen C. Rodriguez          0.20       0.20                                                 $     118.00 Correspondence regarding reply length.
 4/16/2015 Lindsey A. Trachtenberg       1.90                                                            $     760.00 Research page limit for reply brief (0.30): research
                                                                                                                      definitions of practitioner and order of physician
                                                                                                                      (1.0); research requirement on usage of supply of
                                                                                                                      pills before refill (0.6)
 4/20/2015 Lindsey A. Trachtenberg       1.50                                                            $     600.00 Review and distinguish cases cited by plaintiff re
                                                                                                                      patient-practitioner relationship
 4/21/2015 Lindsey A. Trachtenberg       2.90                                                            $   1,160.00 Research case law and Iowa regulations to reply
                                                                                                                      to Plaintiff's argument re double billing on returned
                                                                                                                      bills (2.3); draft section of reply brief on same
                                                                                                                      (0.6)
 4/21/2015 Kristen C. Rodriguez          1.50       1.50                                                 $     885.00 Work on reply brief by reviewing prior briefs.
 4/22/2015 Kristen C. Rodriguez          3.00       3.00                                                 $   1,770.00 Work on reply brief.
 4/22/2015 Lindsey A. Trachtenberg       1.40                                                            $     560.00 In support of reply brief, research Iowa law on
                                                                                                                      statutory interpretation and history of an Iowa
                                                                                                                      regulation
 4/23/2015 Lindsey A. Trachtenberg       0.70                                                            $     280.00 Research application of certain Iowa regulations
                                                                                                                      to family planning clinics
 4/23/2015 Kristen C. Rodriguez          3.30       3.30                                                 $   1,947.00 Work on reply brief.
 4/24/2015 Kristen C. Rodriguez          5.70       5.70                                                 $   3,363.00 Work on reply brief.
 4/25/2015 Lindsey A. Trachtenberg       1.30                                                            $     520.00 Research 8th Circuit law re additional allegations
                                                                                                                      included in opposition to motion to dismiss
 4/27/2015 Kristen C. Rodriguez          1.20       1.20                                                 $     708.00 Work on reply brief.



                                                                          Page 12 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 23 of 161
                                            Time Entry Records in
                                               United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number    Hours  Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                            Brief
 4/27/2015 Tiffany L. Amlot            2.70       2.70                                                 $   1,809.00 Review reply draft and conferences regarding
                                                                                                                    edits to same.
 4/28/2015 Tiffany L. Amlot            7.10       7.10                                                 $   4,757.00 Revise reply brief, communications with client,
                                                                                                                    etc.
 4/28/2015 Kristen C. Rodriguez        3.90       3.90                                                 $   2,301.00 Work on reply brief.
 4/29/2015 Kristen C. Rodriguez        4.40       4.40                                                 $   2,596.00 Work on reply brief.
 4/29/2015 Tiffany L. Amlot            3.40       3.40                                                 $   2,278.00 Revise reply brief and associated filings, including
                                                                                                                    conferences regarding same and review of client
                                                                                                                    documents.
 4/29/2015 Alan S. Gilbert             2.00       2.00                                                 $   1,830.00 Review draft reply in support of motion to dismiss
                                                                                                                    and conferences Dentons lawyers re: same.

 4/29/2015 Lindsey A. Trachtenberg     2.20                                                            $     880.00    Begin cite checking reply brief (0.7); draft motion
                                                                                                                      for excess pages for reply brief (1.5)
 4/30/2015 Lindsey A. Trachtenberg     5.90                                                            $   2,360.00   Cite check reply brief and create table of contents
                                                                                                                      and table of authorities
 4/30/2015 Tiffany L. Amlot            0.90       0.90                                                 $     603.00   Revise briefs regarding reply and communications
                                                                                                                      regarding same.
  5/1/2015 Lindsey A. Trachtenberg     0.70                                                            $     280.00   Finalize reply brief and motion for additional pages
                                                                                                                      for filing
  5/1/2015 Alan S. Gilbert             1.00       1.00                                                 $     915.00   Review response to plaintiff's objections and
                                                                                                                      conference with T. Amlot regarding same.
  5/1/2015 Tiffany L. Amlot            5.20       5.20                                                 $   3,484.00   Finish drafting, reviewing and revising pleadings
                                                                                                                      for filing, including conferences re: same.
  5/1/2015 Kristen C. Rodriguez        2.50       2.50                                                 $   1,475.00   Review and finalize motion to dismiss reply and
                                                                                                                      ancillary filings.
 5/12/2015 Lindsey A. Trachtenberg     0.10                                                            $      40.00   Review plaintiff-relator's resistance to motion for
                                                                                                                      attorney's fees
 5/12/2015 Alan S. Gilbert             0.40       0.40                                                 $     366.00   Review plaintiff reply to our response to her
                                                                                                                      objection and email re: same.
 5/12/2015 Kristen C. Rodriguez        0.40                                                            $     236.00   Review filing regarding motion to dismiss
                                                                                                                      authorities.
 5/13/2015 Tiffany L. Amlot            1.10       1.10                                                 $     737.00   Analyze Plaintiffs' filing and draft suggested
                                                                                                                      strategy re: same.
 7/17/2015 Lindsay F. Ditlow           0.20                                                            $      35.00   Review status with B. Cousin
 10/8/2015 Alan S. Gilbert             0.50                                     0.50                   $     457.50   Emails and teleconference client.
10/21/2015 Kristen C. Rodriguez        0.50                    0.50                                    $     295.00   Review petition for cert in FCA case and
                                                                                                                      correspondence regarding same.
10/21/2015 Alan S. Gilbert             1.00                    0.50                                    $     915.00   Review AT&T certiorari petition and amicus brief
                                                                                                                      regarding circuit split in need to show a fraudulent
                                                                                                                      claim in an FCA case; e-mail to Dentons lawyers
                                                                                                                      regarding same.
 5/12/2016 Alan S. Gilbert             0.40                    0.40                                    $     384.00   Review new FCA case from the Second Circuit
                                                                                                                      and e-mail T. Amlot and K. Rodriguez regarding
                                                                                                                      same.
 5/25/2016 Tiffany L. Amlot            0.40                                                            $     268.00   Review and respond to correspond regarding
                                                                                                                      Thayer article.
 5/26/2016 Tiffany L. Amlot            0.40                                                            $     268.00   Planned Parenthood/Thayer - Review and
                                                                                                                      respond to correspondence from client regarding
                                                                                                                      Thayer article.
 5/27/2016 Tiffany L. Amlot            0.50                                                            $     335.00   Review and respond to communications regarding
                                                                                                                      draft media release.
 6/21/2016 Tiffany L. Amlot            1.40                                                            $     938.00   Analyze court order and draft communications re:
                                                                                                                      same.
 6/22/2016 Alan S. Gilbert             3.00       0.70                                                 $   2,880.00   Review court's decision on motion to dismiss
                                                                                                                      (0.7); conference T. Amlot re: strategy on
                                                                                                                      remainder of case (1.5); email R. Evans (0.5)
 6/22/2016 Tiffany L. Amlot            2.10                                                            $   1,407.00   Conferences re strategy (1.5); review and respond
                                                                                                                      to client inquiries (.6).
 6/22/2016 Lindsey A. Trachtenberg     1.00                                                            $     420.00   Review order on motion to dismiss
 6/23/2016 Tiffany L. Amlot            1.20                                                            $     804.00   Conferences re status and strategy.
 6/23/2016 Stacey E. Petrek            0.40                                                            $     118.00   Conferred with T. Amlot. Accepted assignment,
                                                                                                                      received context about the case, and discussed
                                                                                                                      trip to Iowa.
 6/24/2016 Stacey E. Petrek            1.00                                                            $     295.00   Prepared for and attended meeting with T. Amlot
                                                                                                                      to discuss context of the case, and my upcoming
                                                                                                                      research assignment, as well as the answer I will
                                                                                                                      draft to the plaintiff's complaint.
 6/24/2016 Tiffany L. Amlot            2.30       0.80                                                 $   1,541.00   Numerous communications with client (0.5);
                                                                                                                      confer with S. Petrek re: status and strategy (1.0);
                                                                                                                      begin preparation of answer document (0.8).

 6/24/2016 Stacey E. Petrek            2.70                                                            $     796.50 Reviewed motion to dismiss for Iowa ex. rel
                                                                                                                    Susan Thayer v. Planned Parenthood and Third
                                                                                                                    Amended Complaint in preparation for conference
                                                                                                                    with T. Amlot (1.7). Drafted outline of key points
                                                                                                                    (1.0).
 6/24/2016 Stacey E. Petrek            0.60                                                            $     177.00 Reviewed motion to dismiss for Iowa ex. rel.
                                                                                                                    Susan Thayer v. Planned Parenthood.
 6/27/2016 Tiffany L. Amlot            0.70                                                            $     469.00 Communications with opposing counsel (0.4);
                                                                                                                    communications with client (0.3).



                                                                        Page 13 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 24 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation   Interviewing     Amount         Description
                                             Brief
 6/28/2016 Stacey E. Petrek           0.40                                                              $     118.00 Corresponded with and planned logistics of trip to
                                                                                                                     Iowa with T. Amlot (0.3). Received loaner laptop
                                                                                                                     (0.1).
 6/28/2016 Alan S. Gilbert            0.30                                                       0.30   $     288.00 Conference to T. Amlot re. interviews with clients
 6/28/2016 Tiffany L. Amlot           0.90                                                              $     603.00 Communications with client (0.5); conference call
                                                                                                                     with local counsel re: status and strategy (0.4).

 6/28/2016 Stacey E. Petrek           0.20                                                              $      59.00 Corresponded with T. Amlot about scheduling for
                                                                                                                     upcoming trip for Iowa.
 6/29/2016 Stacey E. Petrek          15.00                                                              $   4,425.00 Travelled to Des Moines, Iowa with T. Amlot.
                                                                                                                     Interviewed fact witnesses at Planned Parenthood
                                                                                                                     to assess defensive strategy and e-possible
                                                                                                                     discovery issues. Drafted notes of factual
                                                                                                                     discovery from interviewees, as well as
                                                                                                                     assessment of their possible efficacy as
                                                                                                                     witnesses. Met with general counsel for Planned
                                                                                                                     Parenthood. Conferred with T. Amlot as to
                                                                                                                     findings and strategy.
 6/29/2016 Tiffany L. Amlot          13.80                                                     13.80    $   9,246.00 Travel to Des Moines and conduct interviews, etc.

 6/30/2016 Tiffany L. Amlot           3.30                                                              $   2,211.00 Conferences with team regarding status and
                                                                                                                     strategy (0.5); teleconference with opposing
                                                                                                                     counsel (0.5); draft motion for extension of time
                                                                                                                     (2.0); review and respond to correspondence
                                                                                                                     regarding same (0.3).
 6/30/2016 Stacey E. Petrek           0.60                                                              $     177.00 Transferred Planned Parenthood notes from
                                                                                                                     laptop computer (with help from IT) (0.1). Edited
                                                                                                                     notes in preparation for meeting with T. Amlot and
                                                                                                                     A. Gilbert (0.5)
 6/30/2016 Stacey E. Petrek           1.10                                                              $     324.50 Prepared for and attended meeting with T. Amlot
                                                                                                                     and A. Gilbert (0.5). Summarized findings from
                                                                                                                     interviews and formulated defense strategy (0.5).
                                                                                                                     Planned future research assignment regarding the
                                                                                                                     False Claims Act (0.1)
 6/30/2016 Stacey E. Petrek           1.00                                                              $     295.00 Drafted notes and impressions of witnesses for
                                                                                                                     defense strategy file.
 6/30/2016 Alan S. Gilbert            1.20         0.70                                          0.50   $   1,152.00 Conference with T. Amlot and Stacey Petrak
                                                                                                                     regarding meetings with client and case strategy
                                                                                                                     (0.5); review draft motion for extension (0.7).
  7/1/2016 Stacey E. Petrek           1.30                                                              $     383.50 Drafted notes from Planned Parenthood
                                                                                                                     interviews (1.0). Drafted impressions of witness
                                                                                                                     credibility and efficacy (0.3).
  7/5/2016 Stacey E. Petrek           5.40                                                              $   1,593.00 Drafted notes from Planned Parenthood
                                                                                                                     interviews into a cohesive defense strategy memo
                                                                                                                     (1.5). Incorporated my impressions as to the
                                                                                                                     efficacy of the witnesses, and best next steps for
                                                                                                                     proceeding with litigation preparation (0.8).
                                                                                                                     Performed research on recent Supreme Court
                                                                                                                     case as suggested by T. Amlot to provide context
                                                                                                                     (2.5). Performed additional research to complete
                                                                                                                     notes (0.6).
 7/11/2016 Stacey E. Petrek           0.50                                                              $     147.50 Performed legal research on False Claims Act
                                                                                                                     using Westlaw.
 7/12/2016 Stacey E. Petrek           3.10                                                              $     914.50 Researched elements of a cause of action under
                                                                                                                     the False Claims Act (1.5). Reviewed treatises
                                                                                                                     focusing on possible defenses (1.0). Drafted
                                                                                                                     research findings (0.6).
 7/12/2016 Stacey E. Petrek           0.40                                                              $     118.00 Reviewed opinion on motion to dismiss (0.2).
                                                                                                                     Noted specific Federal Claims Act allegations to
                                                                                                                     direct further research (0.2).
 7/13/2016 Stacey E. Petrek           3.50                                                              $   1,032.50 Reviewed plaintiff's third amended complaint
                                                                                                                     (0.3). Researched elements of the False Claims
                                                                                                                     Act (2.7) Corresponded with T. Amlot and G.
                                                                                                                     Gilbert to coordinate meeting to confer about
                                                                                                                     research status (0.5).
 7/14/2016 Alan S. Gilbert            1.00                      1.00                                    $     960.00 Conference S. Petrek re: research on responding
                                                                                                                     to complaint
 7/14/2016 Stacey E. Petrek           1.10                                                              $     324.50 Prepared for and attended conference with Alan
                                                                                                                     Gilbert regarding research on the False Claims
                                                                                                                     Act and possible defenses.
 7/14/2016 Stacey E. Petrek           1.50                                                              $     442.50 Performed research on the False Claims Act and
                                                                                                                     possible defenses (1.0). Drafted bullet points in
                                                                                                                     preparation for discussion with Alan Gilbert (0.5).

 7/18/2016 Stacey E. Petrek           2.50                                                              $     737.50 Performed research on False Claims Act defenses
                                                                                                                     on Westlaw and Bloomberg law (1.0). Drafted
                                                                                                                     outline of possible defenses (0.5). Reviewed
                                                                                                                     plaintiff's complaint in light of possible defenses,
                                                                                                                     to begin to tailor defenses to our instant case
                                                                                                                     (0.4). Researched case law on the False Claims
                                                                                                                     Act (0.6): both Eighth Circuit and national.



                                                                         Page 14 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 25 of 161
                                            Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number    Hours    Plds, Mtn,   Research     Investigation   Interviewing     Amount         Description
                                              Brief
 7/18/2016 Stacey E. Petrek            1.20                                                              $     354.00 Drafted and organized notes from fact-finding
                                                                                                                      witness interviews into memo form (0.7). Drafted
                                                                                                                      an assessment of the interviewees as possible
                                                                                                                      witnesses (0.5).
 7/19/2016 Stacey E. Petrek            3.10                                                              $     914.50 Drafted notes from fact-witness interviews and
                                                                                                                      witness assessment memo (2.0). Performed
                                                                                                                      preliminary revisions on memo (1.1).
 7/19/2016 Stacey E. Petrek            1.50                                                              $     442.50 Prepared for and attended status conference with
                                                                                                                      Alan Gilbert and Tiffany Amlot. Presented current
                                                                                                                      research on False Claims Act. Discussed
                                                                                                                      defensive strategy and direction for further
                                                                                                                      research.
 7/19/2016 Stacey E. Petrek            1.50                                                              $     442.50 Reviewed and organized research on False
                                                                                                                      Claims Act (1.2). Prepared presentation of
                                                                                                                      possible defenses to False Claims Act for Alan
                                                                                                                      Gilbert and Tiffany Amlot (0.3).
 7/19/2016 Alan S. Gilbert             1.40                      1.40                                    $   1,344.00 Conference T. Amlot and Stacey Petrek re:
                                                                                                                      answer and defenses to complaint
 7/19/2016 Tiffany L. Amlot            1.20                      1.20                                    $     804.00 Conference re: status and strategy, etc.
 7/20/2016 Stacey E. Petrek            5.80                                                              $   1,711.00 Drafted memo regarding fact witness interviews
                                                                                                                      and witness assessment (3.2). Performed
                                                                                                                      revisions on memo (1.8). Researched aspects of
                                                                                                                      verbal testimony as needed to provide factual
                                                                                                                      basis (i.e. clinic names, medication names, full
                                                                                                                      names of employees etc) (0.8).
 7/21/2016 Stacey E. Petrek            5.50                                                              $   1,622.50 Performed revisions to Planned Parenthood
                                                                                                                      memo based on feedback from M. Rosen and A.
                                                                                                                      Graham (3.3). Performed research as necessary
                                                                                                                      to provide context for oral interviews (1.7).
                                                                                                                      Reviewed MTD to include remaining counts in
                                                                                                                      plaintiff's complaint, to compare against the facts
                                                                                                                      we gathered from the interviews (0.5).

 7/21/2016 Stacey E. Petrek            1.00                                                              $     295.00 Reviewed feedback from A. Graham and M.
                                                                                                                      Rosen on Planned Parenthood memo (0.8).
                                                                                                                      Corresponded in terms of follow up questions
                                                                                                                      regarding form of the fact-witness interview
                                                                                                                      memo, and reviewed responses (0.2).
 7/21/2016 Lindsey A. Trachtenberg     0.10                                                              $      42.00 Check deadline on answer, and plan to draft
                                                                                                                      answer
 7/22/2016 Lindsey A. Trachtenberg     4.80                                                              $   2,016.00 Review complaint and begin drafting answer (4.4);
                                                                                                                      research deadlines for Rule 26(f) conference and
                                                                                                                      initial disclosures (0.4)
 7/22/2016 Stacey E. Petrek            3.70                                                              $   1,091.50 Revised Planned Parenthood interview and
                                                                                                                      witness assessment memo (3.6). Made memo
                                                                                                                      available to Tiffany Amlot (.1).
 7/22/2016 Stacey E. Petrek            0.70                                                              $     206.50 Revised Planned Parenthood memo based on
                                                                                                                      comments from A. Graham and M. Rosen.
 7/22/2016 Alan S. Gilbert             0.30         0.30                                                 $     288.00 Conference T. Amlot re: answer
 7/22/2016 Tiffany L. Amlot            2.30                                                              $   1,541.00 Draft correspondence to client; conferences with
                                                                                                                      L. Trachtenberg and A. Gilbert re: status and
                                                                                                                      strategy.
 7/25/2016 Stacey E. Petrek            0.50                                                              $     147.50 Performed research via Westlaw on both eighth
                                                                                                                      circuit and national law regarding the use of past
                                                                                                                      governmental audits as a possible defense under
                                                                                                                      the False Claims Act.
 7/25/2016 Lindsey A. Trachtenberg     0.80                                                              $     336.00 Review memo by S. Petrek re witness interviews
                                                                                                                      (0.4); read article re False Claims Act (0.4)

 7/26/2016 Stacey E. Petrek            3.70                                                              $   1,091.50 Performed research regarding whether a
                                                                                                                      governmental audit can be a defense under the
                                                                                                                      False Claims Act. Conducted Westlaw and
                                                                                                                      Bloomberg searches for case law specific to the
                                                                                                                      Eighth Circuit and National case law. Also
                                                                                                                      consulted treatises on FCA defenses.
 7/26/2016 Stacey E. Petrek            2.10                                                              $     619.50 Drafted correspondence memo to T. Amlot
                                                                                                                      regarding research findings on audits as a
                                                                                                                      possible defense under the False Claims Act.
 7/26/2016 Lindsey A. Trachtenberg     2.00                                                              $     840.00 Continue drafting answer (1.5); continue
                                                                                                                      researching jurisdictional issues (0.5)
 7/27/2016 Tiffany L. Amlot            0.90         0.90                                                 $     603.00 Review initial answer and research defenses
                                                                                                                      (0.5); collect factual assertions for client review
                                                                                                                      (0.2); numerous communications with client (0.2).

 7/27/2016 Stacey E. Petrek            4.70                                                              $   1,386.50 Performed additional research on audits
                                                                                                                      pertaining to defenses for FCA litigation in the
                                                                                                                      Eighth Circuit (3.8). Drafted email memo to
                                                                                                                      Tiffany Amlot regarding findings (0.5). Revised
                                                                                                                      draft email (0.3). Received feedback on email
                                                                                                                      from M. Rosen (0.1).
 7/27/2016 Lindsey A. Trachtenberg     2.40                                                              $   1,008.00 Continue drafting answer (1.3); research potential
                                                                                                                      additional defenses (1.1)


                                                                          Page 15 of 126
                 Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 26 of 161
                                              Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number     Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                                Brief
 7/28/2016 Stacey E. Petrek              5.20                                                              $   1,534.00 Reviewed feedback from Marilyn Rosen regarding
                                                                                                                        memo (0.4). Revised research memo on audits as
                                                                                                                        a possible defense to an FCA action based on
                                                                                                                        feedback (4.8). Transposed memo into an email
                                                                                                                        form. Switched citations from footnotes into inline.

 7/28/2016   Tiffany L. Amlot            0.60                                                              $     402.00 Communications with client.
 7/29/2016   Tiffany L. Amlot            0.50                      0.50                                    $     335.00 Analyze legal research re: defenses.
 7/29/2016   Alan S. Gilbert             0.30                      0.30                                    $     288.00 Emails re: FCA research
 7/29/2016   Lindsey A. Trachtenberg     4.20                                                              $   1,764.00 Research public disclosure bar and government
                                                                                                                        knowledge defense to False Claims Act claims
  8/1/2016 Alan S. Gilbert               1.20                                       0.70                   $   1,152.00 Teleconference Roger Evans (0.5); emails re:
                                                                                                                        protective order (0.7)
  8/1/2016 Lindsey A. Trachtenberg       0.40                                                              $     168.00 Continue research re public disclosure bar
  8/1/2016 Tiffany L. Amlot              3.10         2.90                                                 $   2,077.00 Analyze and revise answer and defenses (2.9);
                                                                                                                        conferences with A. Gilbert and L. Trachtenberg
                                                                                                                        re: status and strategy (0.2).
  8/1/2016 Patrick S. Kabat              0.90                                                              $     378.00 Circulate update regarding new privacy case.
  8/2/2016 Tiffany L. Amlot              6.30         3.30        1.50              0.70                   $   4,221.00 Continue review and revise draft answer (3.3);
                                                                                                                        analyze legal research and discuss strategy re:
                                                                                                                        same (1.5); numerous communications re:
                                                                                                                        staffing issues (0.5); review communication and
                                                                                                                        proposed protective order from opposing counsel
                                                                                                                        (0.4); communications with local counsel re: same
                                                                                                                        (0.3); communications with client (0.3).

  8/3/2016 Tiffany L. Amlot              3.10         0.80        1.00                                     $   2,077.00 Teleconference with client (0.3); numerous
                                                                                                                        communications with client (0.6); analyze
                                                                                                                        numerous legal research issues (1.0); review and
                                                                                                                        revise answer (0.8); communications with team
                                                                                                                        re: status and strategy (0.4).
  8/3/2016 Lindsey A. Trachtenberg       3.80                                                              $   1,596.00 Confer with T. Amlot re answer (0.2); continue
                                                                                                                        research re public disclosure bar and other
                                                                                                                        defenses (3.6)
  8/4/2016 Tiffany L. Amlot              5.40         2.00        1.00              1.60                   $   3,618.00 Teleconference with local counsel re: upcoming
                                                                                                                        status and strategy, draft answer, etc (0.5); review
                                                                                                                        initial audit materials and communication re: same
                                                                                                                        (1.2); analyze comments and potential revisions to
                                                                                                                        draft protective order (0.4); analyze previous
                                                                                                                        scheduling orders from Judge (0.3); review and
                                                                                                                        revise answer (2.0); review various legal research
                                                                                                                        (1.0).
  8/4/2016 Alan S. Gilbert               2.00         1.40        0.60                                     $   1,920.00 Review draft answer and conferences T. Amlot re:
                                                                                                                        same (1.4); review research on FCA issues (0.6)

  8/4/2016 Lindsey A. Trachtenberg       2.40                                                              $   1,008.00 Research retroactivity of amendments to public
                                                                                                                        disclosure bar
  8/5/2016 Alan S. Gilbert               0.50         0.50                                                 $     480.00 Conferences T. Amlot re: answer and other issues
                                                                                                                        in preparation for hearing with magistrate
  8/5/2016 Lindsey A. Trachtenberg       0.40                                                              $     168.00 Proofread answer
  8/5/2016 Tiffany L. Amlot              6.10                                                              $   4,087.00 Multiple conferences with client.
  8/8/2016 Alan S. Gilbert               0.30                                       0.30                   $     288.00 Review orders from court following status
                                                                                                                        conference
  8/8/2016   Tiffany L. Amlot            1.30                                       1.30                   $     871.00 Prepare for and participate in court conference.
 8/17/2016   Alan S. Gilbert             0.20                                       0.20                   $     192.00 Conference with T. Amlot regarding strategy.
 8/17/2016   Tiffany L. Amlot            2.60                                       2.60                   $   1,742.00 Draft ESI Protocol.
 8/18/2016   Alan S. Gilbert             0.20                                       0.20                   $     192.00 Review draft ESI protocol and e-mails regarding
                                                                                                                        same.
 8/18/2016 Tiffany L. Amlot              3.90                                       3.40                   $   2,613.00 Continue drafting proposed ESI protocol and
                                                                                                                        communications re: same (2.2); numerous
                                                                                                                        communications w/T. Lu re: status (0.5); begin
                                                                                                                        revising proposed confidentiality order (0.4); draft
                                                                                                                        correspondence to opposing counsel re: proposed
                                                                                                                        orders (0.5); correspondence w/client (0.3).

 8/18/2016 Patrick S. Kabat              5.90                                                              $   2,478.00 Research and draft circumvention section of reply
                                                                                                                        brief.
 8/19/2016 Patrick S. Kabat              6.20                                                              $   2,604.00 Heartland continue drafting reply brief; draft
                                                                                                                        introduction.`
 8/19/2016 Tiffany L. Amlot              2.90                                       2.90                   $   1,943.00 Review and revise FOIA request re: audits (1.4);
                                                                                                                        draft and revise proposed confidentiality orders
                                                                                                                        (0.7); draft correspondence to opposing counsel
                                                                                                                        re: proposed orders (0.8).
 8/20/2016 Patrick S. Kabat              5.80                                                              $   2,436.00 Complete drafting reply brief.
 8/21/2016 Patrick S. Kabat              3.20                                                              $   1,344.00 Revise introduction and guideline section of reply
                                                                                                                        brief.
 8/22/2016 Patrick S. Kabat              3.70                                                              $   1,554.00 Incorporate client revisions to brief.
 8/22/2016 Alan S. Gilbert               1.50                                       1.50                   $   1,440.00 Attention to draft protective order, including
                                                                                                                        conferences with T. Amlot re: same
 8/22/2016 Tiffany L. Amlot              2.10                                       2.10                   $   1,407.00 Numerous communications re ESI Protocol and
                                                                                                                        confidentiality order; review and revise same.
 8/23/2016 Tiffany L. Amlot              0.60                                       0.60                   $     402.00 Work on ESI protocol and confidentiality order.


                                                                            Page 16 of 126
                 Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 27 of 161
                                              Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                              Brief
 8/23/2016 Patrick S. Kabat            5.30                                                              $   2,226.00 Revise and finalize reply brief.
 8/24/2016 Tiffany L. Amlot            1.80                                       1.80                   $   1,206.00 Communications re litigation hold, defense and
                                                                                                                      proposed agreed orders.
 8/25/2016 Tiffany L. Amlot            3.60                                       3.60                   $   2,412.00 Communications and revisions to Protective
                                                                                                                      Order and ESI protocol.
 8/26/2016 Tiffany L. Amlot            1.20                                       1.20                   $     804.00 Communications and revisions to Protective
                                                                                                                      Order and ESI protocol.
 8/28/2016 Patrick S. Kabat            1.90                                                              $     798.00 Counsel client regarding administrative procedure
                                                                                                                      act and proposed revisions to reply brief.

 8/29/2016 Alan S. Gilbert             0.40                                       0.40                   $     384.00 Review proposed changes to protective order and
                                                                                                                      emails re: same
 8/29/2016 Tiffany L. Amlot            2.40                                       2.40                   $   1,608.00 Communications and revisions to Protective
                                                                                                                      Order and ESI protocol.
 8/30/2016 Tiffany L. Amlot            3.30                                       3.30                   $   2,211.00 Finish correspondence and revisions re:
                                                                                                                      Protective Order and ESI protocol; proof and file
                                                                                                                      same.
 8/31/2016 Patrick S. Kabat            8.10                                                              $   3,402.00 Incorporate client comments, revise and finalize
                                                                                                                      reply brief.
  9/2/2016 Tiffany L. Amlot            0.70                                                              $     469.00 Teleconference with client.
  9/9/2016 Alan S. Gilbert             0.50                                                              $     480.00 Conference T. Amlot re: strategy
 9/15/2016 Patrick S. Kabat            3.60                                                              $   1,512.00 Review sixth amended complaint, strategize
                                                                                                                      defenses, prepare for strategy meeting.
 9/15/2016 Tiffany L. Amlot            1.30                                                              $     871.00 Review initial standing order documents (0.3);
                                                                                                                      correspondence with client (0.2); teleconference
                                                                                                                      with T. Lu re: status and strategy (0.5);
                                                                                                                      correspondence with opposing counsel re:
                                                                                                                      standing orders (0.3).
 9/15/2016 Tony K. Lu                  0.80                                                              $     272.00 Conduct initial review of 8th Circuit decision and
                                                                                                                      order on motion to dismiss (.3); Teleconference
                                                                                                                      with Tiffany Amlot re: status of case and
                                                                                                                      assignment related to initial disclosures (.5)
 9/16/2016 Tony K. Lu                  0.70                                       0.70                   $     238.00 Start draft of initial disclosures pursuant to Rule
                                                                                                                      26(.7);
 9/18/2016 Tony K. Lu                  0.60         0.30                          0.30                   $     204.00 Revise draft of initial disclosures (.3); Review local
                                                                                                                      rules and draft motion for admission pro hac vice
                                                                                                                      (.3).
 9/19/2016 Patrick S. Kabat            3.90                                                              $   1,638.00 Prepare for and participate in moot oral argument.

 9/21/2016 Tiffany L. Amlot            0.60         0.60                                                 $     402.00 Correspondence with opposing counsel re: court
                                                                                                                      submission.
 9/21/2016 Tony K. Lu                  0.40         0.20                                                 $     136.00 Continue review of district court decision to gain
                                                                                                                      background familiarity concerning case (.2);
                                                                                                                      Revise draft of pro hac vice motion and form (.2)
 9/22/2016 Tiffany L. Amlot            3.60         3.50                                                 $   2,412.00 Review and revise proposed motion to court (2.5);
                                                                                                                      correspondence with opposing counsel re: same
                                                                                                                      (0.5); arrange for filing of same (0.1);
                                                                                                                      teleconference with client (0.5)
 9/23/2016 Alan S. Gilbert             0.30                                       0.30                   $     288.00 Review draft initial disclosures and email T. Amlot
                                                                                                                      re: same
 9/23/2016 Tiffany L. Amlot            2.60                                       2.60                   $   1,742.00 Teleconference with client (1.0); review and revise
                                                                                                                      draft initial disclosures (1.1); correspondence to
                                                                                                                      team re: same (.5)
 9/23/2016 Tony K. Lu                  0.20                                       0.20                   $      68.00 Review standing orders and revised initial
                                                                                                                      disclosures (.2)
 9/26/2016 Patrick S. Kabat            3.80                                                              $   1,596.00 Develop and circulate potential questions and
                                                                                                                      answers for oral argument.
 9/27/2016   Patrick S. Kabat          3.30                                                              $   1,386.00 Prepare for oral argument.
 9/27/2016   Tiffany L. Amlot          1.70                                       1.70                   $   1,139.00 Communications with client
 9/28/2016   Tiffany L. Amlot          1.80                                       1.80                   $   1,206.00 Teleconference with client IT
 9/28/2016   Patrick S. Kabat          4.10                                                              $   1,722.00 Prepare for and attend oral argument.
 9/28/2016   Alan S. Gilbert           0.50                                       0.50                   $     480.00 Conference T. Amlot re: initial disclosures
 9/29/2016   Alan S. Gilbert           0.80                                       0.80                   $     768.00 Conference T. Amlot re: initial disclosures,
                                                                                                                      document issues and other matters
 9/29/2016 Tiffany L. Amlot            2.40                                       2.40                   $   1,608.00 Conference with A. Gilbert re: strategy (0.8);
                                                                                                                      teleconference with client (0.5); revise initial
                                                                                                                      disclosures (0.8); draft correspondence to
                                                                                                                      client(0.3).
 9/29/2016 Tony K. Lu                  0.20                                       0.20                   $      68.00 Conduct initial review of medical protocols and
                                                                                                                      count of ab visits (.2)
 10/1/2016 Patrick S. Kabat            3.10                                                              $   1,302.00 Outline and draft answer.
 10/2/2016 Patrick S. Kabat            4.40                                                              $   1,848.00 Legal research regarding admissions and
                                                                                                                      counterclaims; complete drafting answer.
 10/3/2016 Patrick S. Kabat            1.90                                                              $     798.00 Draft and revise Answer.
 10/3/2016 Tony K. Lu                  1.00                                       1.00                   $     340.00 Email follow-up with client (.1); Attention to initial
                                                                                                                      disclosures, prepare cover letter and arrange for
                                                                                                                      service of documents (.9)
 10/3/2016 Alan S. Gilbert             0.30                                       0.30                   $     288.00 Review plaintiff's initial disclosures
 10/4/2016 Tony K. Lu                  0.60                      0.50             0.10                   $     204.00 Attention to, download, and initial review of initial
                                                                                                                      disclosure documents (.1); Review and analyze
                                                                                                                      research related to jurisdictional bar defense and
                                                                                                                      audit summary (.5)


                                                                          Page 17 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 28 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
 10/4/2016 Tiffany L. Amlot           0.50                                       0.50                   $     335.00 Initial review of plaintiff disclosures (0.2) and
                                                                                                                     correspondence w/T. Lu re: same (0.3).
 10/5/2016 Alan S. Gilbert            1.00                                       1.00                   $     960.00 Conference with T. Amlot and T. Lu regarding
                                                                                                                     initial disclosures and strategic issues.
 10/5/2016 Tony K. Lu                 1.60         1.10                          0.50                   $     544.00 PPH - Review and analyze complaint and answer
                                                                                                                     and medical protocols in preparation for
                                                                                                                     conference call (.6); Participate in teleconference
                                                                                                                     with initial disclosure and summary judgment
                                                                                                                     strategy with T. Amlot and A. Gilbert (1)

 10/5/2016 Tiffany L. Amlot           2.20         0.50                          1.50                   $   1,474.00 Analyze Plaintiff's disclosures (0.5); analyze
                                                                                                                     documents from client re: standing orders (0.5);
                                                                                                                     team call re: status and strategy (1.0); review past
                                                                                                                     filings and orders re: prescription claim (.2).
 10/6/2016 Tiffany L. Amlot           1.10                                       1.10                   $     737.00 Communications with P. Dickey
 10/6/2016 Tony K. Lu                 0.50                                       0.50                   $     170.00 Participate in teleconference with Penny Dickey
                                                                                                                     and T. Amlot (.5)
 10/7/2016 Tony K. Lu                 1.10                                       1.10                   $     374.00 Review local rules in S.D. Iowa, draft discovery
                                                                                                                     plan and scheduling order and joint agenda for
                                                                                                                     scheduling conference (1.1)
 10/7/2016 Tiffany L. Amlot           0.40                                       0.40                   $     268.00 Prepare documents for initial disclosures (0.2);
                                                                                                                     communications with T. Lu re: status (0.2).
 10/9/2016 Tony K. Lu                 0.30                                       0.30                   $     102.00 Review bates labeled documents and prepare
                                                                                                                     correspondence to counsel for service of standing
                                                                                                                     orders (.3)
10/11/2016 Tiffany L. Amlot           1.40                                                              $     938.00 Revise draft agenda; communications w/opposing
                                                                                                                     counsel re: same; revise and file same.

10/11/2016 Tony K. Lu                 0.20         0.20                                                 $      68.00 Teleconference with T. Amlot re: staggered
                                                                                                                     summary judgment and theory re: same (.2)
10/12/2016 Tony K. Lu                 1.00                      1.00                                    $     340.00 Start review of Iowa Code Statute, district court
                                                                                                                     decision, and case law pertaining to possible early
                                                                                                                     dispositive motion on standing order issue (1).

10/13/2016 Tony K. Lu                 4.20                      2.30             1.80                   $   1,428.00 Start draft responses to plaintiff's first request for
                                                                                                                     production of documents (1.8); Continue research
                                                                                                                     and review of pertinent case law in connection
                                                                                                                     with standing order dispositive motion (2.3);
                                                                                                                     Telephone with court clerk re: confirmation of
                                                                                                                     status conference (.1)
10/13/2016 Tiffany L. Amlot           0.40                                       0.40                   $     268.00 Analyze initial discovery requests and objections
                                                                                                                     to same.
10/13/2016 Patrick S. Kabat           1.10                                                              $     462.00 Research and revise affirmative defenses.
10/14/2016 Tony K. Lu                 0.30                                       0.30                   $     102.00 Continue revisions to responses to first request
                                                                                                                     for production (.3)
10/17/2016 Tony K. Lu                 2.40                                       2.40                   $     816.00 Continue review and analyze relevant case law
                                                                                                                     and claims in support of possible partial motion for
                                                                                                                     summary judgment (1); Continue draft and
                                                                                                                     revision of response to request for production and
                                                                                                                     compile list of document requests of the same
                                                                                                                     (1.4)
10/19/2016 Tony K. Lu                 0.40                                                              $     136.00 Participate in teleconference with the court
                                                                                                                     concerning joint status conference (.4)
10/19/2016 Tiffany L. Amlot           0.90                                                              $     603.00 Prepare for and attend court call.
10/21/2016 Patrick S. Kabat           0.80                                                              $     336.00 Analyze final opinion.
10/27/2016 Tony K. Lu                 0.30                      0.30                                    $     102.00 Continue review and research of case law in
                                                                                                                     support of Planned Parenthood partial summary
                                                                                                                     judgment issue (.3)
10/28/2016 Tony K. Lu                 1.50                      1.50                                    $     510.00 Continue review of case law and policies in
                                                                                                                     connection with issue of partial summary
                                                                                                                     judgment and standing orders (1.5)
 11/1/2016 Tony K. Lu                 0.30                                       0.30                   $     102.00 Review docket and identify attorneys in response
                                                                                                                     to FOIA inquiry from Mike Falstrom (0.3)
 11/9/2016 Patrick S. Kabat           2.10                                                              $     882.00 Prepare for and attend conference call regarding
                                                                                                                     en banc review.
11/13/2016 Tiffany L. Amlot           3.70                                       3.70                   $   2,479.00 Revise written discovery responses (3.2) and
                                                                                                                     communications with client (0.5)
11/14/2016 Tiffany L. Amlot           1.30                                       1.30                   $     871.00 Address discovery issues, including
                                                                                                                     communications re: same.
11/14/2016 Tony K. Lu                 2.10                                       2.10                   $     714.00 Review and proofread response to request for
                                                                                                                     production and generate list of additional
                                                                                                                     documents required from client (1.1); Start review
                                                                                                                     and bates label of Susan Thayer personnel file
                                                                                                                     folder (1).
11/15/2016 Tony K. Lu                 0.70                                       0.70                   $     238.00 Continue review and bates-labeling of initial
                                                                                                                     document production related to Thayer personnel
                                                                                                                     file (.7).
11/15/2016 Tiffany L. Amlot           2.10                                       2.10                   $   1,407.00 Communications with client (0.5); compile list of
                                                                                                                     documents to be collected (1.6).
11/16/2016 Tiffany L. Amlot           3.40                                       3.40                   $   2,278.00 Calls with clients (0.4); revise draft discovery
                                                                                                                     responses an serve same (3.0).



                                                                         Page 18 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 29 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
11/16/2016 Alan S. Gilbert            0.20                                       0.20                   $     192.00 Conference T. Amlot re: producing PPFA medical
                                                                                                                     guidelines
11/18/2016 Tony K. Lu                 1.00                                       1.00                   $     340.00 Continue review and bates label of personnel file
                                                                                                                     for production (1)
11/18/2016 Tiffany L. Amlot           0.50                                       0.50                   $     335.00 Review and respond to correspondence re:
                                                                                                                     document production.
11/28/2016 Tiffany L. Amlot           1.60                                       1.60                   $   1,072.00 Negotiate joint agenda with opposing counsel
                                                                                                                     (0.5); produce first set of documents (0.6);
                                                                                                                     numerous follow-up communications with
                                                                                                                     opposing counsel re: discovery issues, etc. (0.5)
11/29/2016 Tiffany L. Amlot           0.30                                       0.30                   $     201.00 Initial review of plaintiff's discovery demands.
11/30/2016 Tiffany L. Amlot           1.20                                       1.20                   $     804.00 Prepare for and attend court stat re: discovery
                                                                                                                     (1.0); follow-up to same (0.2).
 12/1/2016 Tony K. Lu                 0.90                                       0.90                   $     306.00 Conduct initial review and analysis of discovery
                                                                                                                     deficiency letter from plaintiffs in response to PPH
                                                                                                                     discovery response (.9).
 12/5/2016 Tony K. Lu                 2.90                      0.50             2.40                   $     986.00 Review and analyze additional documents for
                                                                                                                     production, bates label and organize re: same and
                                                                                                                     write internal email to T. Amlot re: same (2.4);
                                                                                                                     Conduct additional legal research on issue related
                                                                                                                     to standing orders and liability on FCA claims (.5).

 12/7/2016 Tony K. Lu                 3.30                      3.30                                    $   1,122.00 Start legal research on issue related to regulatory
                                                                                                                     non compliance issue and whether it is sufficient
                                                                                                                     grounds for summary judgment in False Claims
                                                                                                                     Act case (3.3)
 12/8/2016 Tony K. Lu                 3.50                      3.50                                    $   1,190.00 Continue legal research for potential partial
                                                                                                                     summary judgment on issue of breach of standing
                                                                                                                     order based upon holding in Supreme Court case
                                                                                                                     Escobar related to implied certification theory
                                                                                                                     (3.5)
12/12/2016 Tiffany L. Amlot           0.30                                                              $     201.00 Review proposed "court agenda" and
                                                                                                                     communications w/opposing counsel re: same.
12/12/2016 Tony K. Lu                 2.20                                       2.20                   $     748.00 Continue review and analysis of discovery letter
                                                                                                                     by Russ Hixson concerning First Request for
                                                                                                                     Production of documents (1); Teleconference with
                                                                                                                     Tiffany Amlot re: production (.5); Review and re-
                                                                                                                     bates label PPH 0336-0550 and produce re: same
                                                                                                                     (.7).
12/13/2016 Tiffany L. Amlot           3.90                                       3.90                   $   2,613.00 Participate in court conference and follow up call
                                                                                                                     w/local counsel (2.4); telephone conference
                                                                                                                     w/clients (1.0); conferences w/R. Sangiacomo re:
                                                                                                                     discovery, etc. (0.5)
12/13/2016 Tony K. Lu                 0.50                                       0.50                   $     170.00 Meet and confer with Tiffany Amot and Roseanne
                                                                                                                     Sangiacomo re: strategy on response to discovery
                                                                                                                     matters (.5)
12/13/2016 Rosanne M. Sangiacomo      1.80                                       1.80                   $     756.00 Meet with T. Amlot to discuss case background
                                                                                                                     and action items (0.3); phone call with T. Amlot
                                                                                                                     and client (1.0) telephone call with T. Amlot and T.
                                                                                                                     Lu regarding case status and discovery issues.
                                                                                                                     (0.5)
12/14/2016 Rosanne M. Sangiacomo      1.40                                       1.40                   $     588.00 E-mails to and from client (0.5); set-up secure file-
                                                                                                                     transfer platform (0.3); review discovery requests
                                                                                                                     and responses (.6).
12/14/2016 Tony K. Lu                 2.50                                       2.40                   $     850.00 Telephone message to client (.1); Start review
                                                                                                                     discovery letter and draft response to Plaintiffs'
                                                                                                                     deficiency letter re: same (2.4)
12/15/2016 Rosanne M. Sangiacomo      1.40                                       0.30                   $     588.00 Review and analyze District Court's Order and
                                                                                                                     Opinion on Motion to Dismiss for familiarity with
                                                                                                                     case background and issues (1.1); meet with T.
                                                                                                                     Amlot to discuss data received from client and
                                                                                                                     next steps for same (0.3)
12/15/2016 Tiffany L. Amlot           1.20                                       1.20                   $     804.00 Draft further communications re: discovery
                                                                                                                     disputes.
12/15/2016 Tony K. Lu                 0.50                                       0.50                   $     170.00 Continue draft and revision of discovery response
                                                                                                                     letter (.5)
12/19/2016 Tiffany L. Amlot           0.80                                       0.80                   $     536.00 Revise discovery letter re: objections and
                                                                                                                     agreement.
12/20/2016 Tiffany L. Amlot           2.40                                       2.40                   $   1,608.00 Draft correspondence to opposing counsel re:
                                                                                                                     discovery, including analysis of issues as to same.

12/20/2016 Rosanne M. Sangiacomo      1.80                                       1.80                   $     756.00 Analyze data pulled by client regarding abortion-
                                                                                                                     related services and payments made by Medicaid
                                                                                                                     in order to prepare for production.
12/20/2016 Tony K. Lu                 0.50                                       0.50                   $     170.00 PPH: review and bates label additional production
                                                                                                                     and update spreadsheet re: same(.5)
12/21/2016 Rosanne M. Sangiacomo      1.20                                       1.20                   $     504.00 Continue reviewing and analyzing data pulled by
                                                                                                                     client re: abortion-related services and payments
                                                                                                                     made by Medicaid in order to prepare for
                                                                                                                     production (0.5); e-mails to and from client (0.5);
                                                                                                                     phone call with client (0.2).
12/21/2016 Tiffany L. Amlot           0.40                                       0.40                   $     268.00 Communications re: discovery and productions.


                                                                         Page 19 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 30 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
12/21/2016 Tony K. Lu                 0.20                                       0.20                   $      68.00 Continue preparation of bates-labeled documents
                                                                                                                     and coordinate service of the same (.2)

12/22/2016 Tony K. Lu                 0.30                                       0.20                   $     102.00 Teleconference with Roseanne Sangiacomo re:
                                                                                                                     discovery production (.2)
12/22/2016 Tiffany L. Amlot           1.80                                       1.80                   $   1,206.00 Analyze database production and conferences re:
                                                                                                                     same (1.3); edit production letters (0.5).
12/22/2016 Rosanne M. Sangiacomo      2.50                                       2.50                   $   1,050.00 Telephone conference with T. Amlot regarding call
                                                                                                                     with client and production of billing data (0.5);
                                                                                                                     prepare spreadsheets of billing data for production
                                                                                                                     and draft cover letter to R. Hixson re: same (1.5);
                                                                                                                     confer with T. Lu regarding finalizing production
                                                                                                                     and uploading to opposing counsel secure site
                                                                                                                     (0.5).
12/27/2016 Tony K. Lu                 1.10                                       1.10                   $     374.00 Telephone with Darren Alexander (1.1).
12/27/2016 Tiffany L. Amlot           0.30                                       0.30                   $     201.00 Communications re: email search and production.

12/27/2016 Rosanne M. Sangiacomo      2.10         2.10                                                 $     882.00 Review and analyze discovery requests and
                                                                                                                     parties' meet andd confer letters and begin
                                                                                                                     researching and preparing Motion for Protective
                                                                                                                     Order.
12/28/2016 Rosanne M. Sangiacomo      3.20         3.20                                                 $   1,344.00 Research and analyze legal standards for
                                                                                                                     protective motion in 8th Circuit and 8th
                                                                                                                     Circuit/Iowa law re: protection of confidential
                                                                                                                     information (2.0); draft motion for protective order
                                                                                                                     (1.2).
12/28/2016 Tony K. Lu                 1.40                                       1.40                   $     476.00 Attention to PPH file upload to Relativity for review
                                                                                                                     and production (.1); Attention to PPH and
                                                                                                                     additional email requests (.6); Telephone with
                                                                                                                     client (.5); Start review of Sue Thayer emails for
                                                                                                                     privilege prior to production (1.2)
12/29/2016 Rosanne M. Sangiacomo      2.40         2.40                                                 $   1,008.00 Prepare motion for protective order.
12/30/2016 Tiffany L. Amlot           0.30                                       0.30                   $     201.00 Review correspondence from opposing counsel
                                                                                                                     re: discovery and communications re: same.
12/30/2016 Tony K. Lu                 0.30                                       0.30                   $     102.00 Review discovery correspondence from Russ
                                                                                                                     Hixson and write internal email update to T. Amlot
                                                                                                                     re: discovery matters (.3)
  1/3/2017 Kristen C. Rodriguez       2.00         0.50                          1.50                   $   1,330.00 Meeting with A. Gilbert and T. Amlot regarding
                                                                                                                     analysis of discovery strategy (1.5) and summary
                                                                                                                     judgment motion (.5).
  1/3/2017 Tiffany L. Amlot           2.30         0.50                          1.50                   $   1,621.50 Conference w/team re: status and strategy (2);
                                                                                                                     communications re: same (.3).
  1/3/2017 Alan S. Gilbert            2.00         0.50                          1.50                   $   1,990.00 Conference with T. Amlot and K. Rodriguez re:
                                                                                                                     strategy on discovery and summary judgment.
  1/3/2017 Tony K. Lu                 0.90                                       0.90                   $     319.50 Continue review of emails for Planned Parenthood
                                                                                                                     Sue Thayer Account prior to production.

  1/4/2017 Alan S. Gilbert            0.20         0.20                                                 $     199.00 Conference T. Amlot re: strategy on summary
                                                                                                                     judgment and protective order (.2).
  1/4/2017 Tiffany L. Amlot           0.30                                       0.30                   $     211.50 Communications with opposing counsel re: meet
                                                                                                                     and confer (.2); team communications re: same
                                                                                                                     (.1).
  1/5/2017 Kristen C. Rodriguez       1.20                                       1.20                   $     798.00 Attend meet and confer with plaintiff's counsel.
  1/5/2017 Tiffany L. Amlot           1.60                                       1.60                   $   1,128.00 Prepare (.4) and engage in meet and confer (1.2).

  1/6/2017 Rosanne M. Sangiacomo      0.20         0.20                                                 $      84.00 Conference with T. Amlot regarding strategy for
                                                                                                                     discovery motion practice.
  1/6/2017 Tiffany L. Amlot           0.50         0.50                                                 $     352.50 Conference with team re: discovery status (.2),
                                                                                                                     motion for protective order, etc (.3).
  1/8/2017 Rosanne M. Sangiacomo      2.10         2.10                                                 $     882.00 Draft motion for partial stay of discovery pending
                                                                                                                     narrowing of issues on summary judgment.
  1/9/2017 Rosanne M. Sangiacomo      1.50         1.50                                                 $     630.00 Continue draft motion for partial stay of discovery
                                                                                                                     pending narrowing of issues on summary
                                                                                                                     judgment (1.3); e-mails to and from T. Amlot
                                                                                                                     regarding same (.2).
  1/9/2017 Tony K. Lu                 0.50                                       0.50                   $     177.50 Continue review of emails related to Sue Thayer
                                                                                                                     for production.
 1/10/2017 Rosanne M. Sangiacomo      0.50                                       0.50                   $     210.00 Telephone call with T. Amlot to discuss strategy
                                                                                                                     for filing motion for partial stay of discovery (.1);
                                                                                                                     review plaintiff's motion to compel (.4).
 1/10/2017 Tiffany L. Amlot           3.80         3.80                                                 $   2,679.00 Revise draft motion for protective order (3.6);
                                                                                                                     communications re: same (.2).
 1/10/2017 Ryan Aldrich               0.40                                                              $     124.00 Correspondence regarding the preparation of
                                                                                                                     client e-mail for attorney review prior to production
                                                                                                                     to opposing counsel.
 1/11/2017 Alan S. Gilbert            0.10                                                              $      99.50 Conference T. Amlot re: discovery issues.
 1/11/2017 Ryan Aldrich               0.80                                                              $     248.00 Coordinate the processing of client e-mail for T.
                                                                                                                     Lu's review. Create review workspace in
                                                                                                                     preparation for upcoming document review, per T.
                                                                                                                     Lu's request.
 1/12/2017 Ryan Aldrich               0.40                                                              $     124.00 Audit and analyze vendor processed client e-mail
                                                                                                                     prior to T. Lu's request.


                                                                         Page 20 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 31 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation     Interviewing    Amount          Description
                                           Brief
 1/12/2017 Rosanne M. Sangiacomo      0.90       0.90                                                 $     378.00 Review and analyze motion to compel with
                                                                                                                   attention to discovery issues.
 1/12/2017 Alan S. Gilbert            0.30                                                            $     298.50 Conference T. Amlot re: discovery issues
 1/13/2017 Ryan Aldrich               0.30                                                            $      93.00 Correspondence with T. Lu regarding upcoming
                                                                                                                   document production.
 1/13/2017 Rosanne M. Sangiacomo      2.40       2.40                                                 $   1,008.00 Meet with A. Gilbert, T. Amlot and T. Lu to discuss
                                                                                                                   Thayer's motion to compel and strategy for
                                                                                                                   addressing and responding to same (2); e-mails
                                                                                                                   with T. Amlot and T. Lu regarding motion to
                                                                                                                   compel response strategy (.4).
 1/13/2017 Tiffany L. Amlot           5.10       4.70                          0.40                   $   3,595.50 Continue analysis of motion to compel (.8); meet
                                                                                                                   with team re same (2); numerous communications
                                                                                                                   re email production (.4); begin drafting response
                                                                                                                   to motion to compel (1.9).
 1/13/2017 Alan S. Gilbert            2.00                                                            $   1,990.00 Review plaintiff's motion to compel and
                                                                                                                   conference Dentons lawyers re: response to same

 1/13/2017 Tony K. Lu                 3.20       2.30                          0.90                   $   1,136.00 Participate in teleconference with defense team
                                                                                                                   concerning response to motion to compel (2);
                                                                                                                   Review and analyze motion to compel (.3); Draft
                                                                                                                   email to Mike Falkstrom (.2); Review and redact
                                                                                                                   select emails from Sue Thayer Emails (.7)
 1/14/2017 Rosanne M. Sangiacomo      0.50                   0.50                                     $     210.00 Research and analyze standards for discovery
                                                                                                                   relevance and proportionality under Federal Rule
                                                                                                                   26.
 1/14/2017 Tony K. Lu                 0.30                                     0.30                   $     106.50 Review and spot check Sue Thayer emails for
                                                                                                                   production.
 1/15/2017 Rosanne M. Sangiacomo      3.10       2.50        0.60                                     $   1,302.00 Research and analyze discovery standards under
                                                                                                                   federal rules (.6) and draft legal standard and
                                                                                                                   argument section for response to motion to
                                                                                                                   compel (2.5).
 1/17/2017 Rosanne M. Sangiacomo      4.30       3.50        0.80                                     $   1,806.00 Research and analyze federal discovery
                                                                                                                   standards (.8); draft response to motion to compel
                                                                                                                   (2.5); confer with T. Amlot re: strategy for
                                                                                                                   response brief (.3); review key file materials for
                                                                                                                   same (.5); emails to and from J. Warren-Ulrick
                                                                                                                   (.2),
 1/17/2017 Tiffany L. Amlot           0.50                                     0.50                   $     352.50 Conference with A. Gilbert re: strategy (.3);
                                                                                                                   respond to correspondence re: discovery (.1);
                                                                                                                   respond to correspondence re: upcoming hearing
                                                                                                                   (.1).
 1/17/2017 Tony K. Lu                 0.80                                     0.80                   $     284.00 Telephone and email communication with Darren
                                                                                                                   Alexander (.5); Continue review and spot check
                                                                                                                   Sue Thayer emails for production (.3)
 1/17/2017 Alan S. Gilbert            0.30                                                            $     298.50 Conference T. Amlot re: strategy
 1/18/2017 Rosanne M. Sangiacomo      9.30       7.30        2.00                                     $   3,906.00 Research and analyze burden, proportionality and
                                                                                                                   relevance discovery issues under 8th Circuit
                                                                                                                   federal law (2); draft response brief (4.5); phone
                                                                                                                   calls with J. Warren-Ulrick (.6); draft affidavit (1.6);
                                                                                                                   phone call with S. Pearl (.3); confer with T. Amlot
                                                                                                                   re: strategy (.3).
 1/18/2017 Tiffany L. Amlot           5.40                                     5.40                   $   3,807.00 Numerous telephone conversations re: affidavits
                                                                                                                   re: burden of discovery (2.2); teleconference with
                                                                                                                   client (2); numerous communications re: status of
                                                                                                                   ongoing production efforts (.3); communications
                                                                                                                   with opposing counsel re: email production (.1);
                                                                                                                   revise draft affidavits (.8).
 1/18/2017 Tony K. Lu                 0.40                                     0.40                   $     142.00 Teleconference with Tiffany Amlot and Rosanne
                                                                                                                   S. re: discovery updates (.4)
 1/19/2017 Rosanne M. Sangiacomo      4.30       3.20                          1.10                   $   1,806.00 Draft response to motion to compel and affidavit
                                                                                                                   in support of same (3); phone call with S. Pearl
                                                                                                                   (.4); analyze employee data from S. Pearl (.7);
                                                                                                                   confer with T. Amlot re: strategy for brief (.2).
 1/19/2017 Tiffany L. Amlot           8.10       7.00                          1.10                   $   5,710.50 Draft response to motion to compel (6.5) and
                                                                                                                   associated communications (.5); communications
                                                                                                                   re other outstanding discovery issues (1.1).

 1/19/2017 Tony K. Lu                 1.10                                     1.10                   $     390.50 Review memorandum prepared by S. Petrek to
                                                                                                                   identify additional individuals and revise email to
                                                                                                                   Mike Falkstrom (.9); Teleconference with R.
                                                                                                                   Sangiacomo re: Samplan (.1); Teleconference
                                                                                                                   with Darren Alexander re: same (.1)
 1/19/2017 Alan S. Gilbert            0.50                                                            $     497.50 Conference T. Amlot re: discovery issues and
                                                                                                                   general strategy
 1/20/2017 Ryan Aldrich               0.40                                                            $     124.00 Correspondence with T. Lu and T. Amlot
                                                                                                                   regarding technical specifications for production to
                                                                                                                   opposing counsel.
 1/20/2017 Kristen C. Rodriguez       1.80       1.80                                                 $   1,197.00 Revise and finalize response to motion to compel.




                                                                       Page 21 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 32 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation     Interviewing    Amount          Description
                                           Brief
 1/20/2017 Rosanne M. Sangiacomo      6.80       6.80                                                 $   2,856.00 Revise response to motion to compel and J.
                                                                                                                   Warren-Ulrick affidavit (4.8); prepare exhibits (1);
                                                                                                                   finalize brief for filing (.6); confer with T. Amlot re:
                                                                                                                   revisions to affidavit (.1); phone calls with J.
                                                                                                                   Warren-Ulrick re: affidavit (.3).
 1/20/2017 Tiffany L. Amlot          11.10      11.10                                                 $   7,825.50 Draft (6), revise (4), and finalize response to
                                                                                                                   motion to compel (1.1).
 1/20/2017 Tony K. Lu                 3.30       3.00                          0.30                   $   1,171.50 Review Third Amended Complaint to assist in
                                                                                                                   revision of response to motion to dismiss and
                                                                                                                   assist in revising draft of the same (3); Attention
                                                                                                                   to and internal email communications re:
                                                                                                                   production of emails (.3)
 1/20/2017 Alan S. Gilbert            2.00                                                            $   1,990.00 Review and edit draft response to motion to
                                                                                                                   compel and conferences T. Amlot re: same
 1/22/2017 Rosanne M. Sangiacomo      0.30       0.30                                                 $     126.00 Review briefing on motion to compel and prepare
                                                                                                                   for trip to Iowa for argument on same.
 1/23/2017 Rosanne M. Sangiacomo      9.00       7.00                          2.00                   $   3,780.00 Travel to Des Moines Iowa for client meetings and
                                                                                                                   oral argument on Plaintiff's motion to compel (3);
                                                                                                                   meet with M. Falkstrom, J. Warren, L. Racey, and
                                                                                                                   S. Pearl and PPH offices (4); conference with T.
                                                                                                                   Amlot on discovery issues and case strategy (2).

 1/23/2017 Ryan Aldrich               2.10                                                            $     651.00 Prepare documents for production and coordinate
                                                                                                                   transfer of production media to opposing counsel,
                                                                                                                   per T. Lu's request.
 1/23/2017 Tiffany L. Amlot          11.60      10.60                          1.00                   $   8,178.00 Travel to Iowa (3); meet w/client (4); prepare for
                                                                                                                   hearing (3.6); address email discovery issues (1).

 1/23/2017 Tony K. Lu                 1.00                                     1.00                   $     355.00 Telephone and email communication with Ryan
                                                                                                                   Aldrich re: document production and review of the
                                                                                                                   same (1)
 1/24/2017 Rosanne M. Sangiacomo      7.00       7.00                                                 $   2,940.00 Attend hearing with Magistrate Judge on plaintiff's
                                                                                                                   motion to compel (4); travel from Des Moines to
                                                                                                                   Chicago (3).
 1/24/2017 Tiffany L. Amlot           8.10       8.10                                                 $   5,710.50 Prepare for hearing and attend same (4.5); travel
                                                                                                                   back from Iowa (3); follow up from hearing (.6).
 1/25/2017 Tiffany L. Amlot           1.70       1.40                                                 $   1,198.50 Review court order (.4); prepare to do list;
                                                                                                                   numerous communications with team members
                                                                                                                   re: next steps, etc. (1).
 1/25/2017 Tony K. Lu                 0.10       0.10                                                 $      35.50 Review order from judge re: motion to compel.
 1/26/2017 Tony K. Lu                 1.70                                     1.70                   $     603.50 Teleconference with Darren Alexander (1.7).
 1/27/2017 Rosanne M. Sangiacomo      2.50                                     2.40                   $   1,050.00 Review magistrate judge order (.3); confer with T.
                                                                                                                   Lu regarding discovery issues (1); review and
                                                                                                                   type up notes from meetings with Planned
                                                                                                                   Parenthood on 1/23 and circulate to team (.1);
                                                                                                                   follow-up e-mails to numerous Planned
                                                                                                                   Parenthood employees (1.1)
 1/27/2017 Ryan Aldrich               0.40                                                            $     124.00 Coordinate the processing of additional client e-
                                                                                                                   mail for T. Lu's review.
 1/27/2017 Tony K. Lu                 0.70                                     0.70                   $     248.50 Attention to various PPH Email collection and
                                                                                                                   write internal email communications re: same 0.7.

 1/30/2017 Tony K. Lu                 1.00                                     1.00                   $     355.00 Conduct spot check of emails in connection with
                                                                                                                   'Standing Order' search (1).
 1/31/2017 Alan S. Gilbert            0.30                                                            $     298.50 Conference T. Amlot re: hearing before Judge
                                                                                                                   Bremer
 1/31/2017 Tony K. Lu                 0.90                                     0.90                   $     319.50 Review documents uploaded to Relativity
                                                                                                                   concerning standing order and billing services
                                                                                                                   (.9).
 1/31/2017 Ryan Aldrich               0.50                                                            $     155.00 Audit and analyze processed client data in a
                                                                                                                   searchable database prior to T. Lu's review.
  2/1/2017 Rosanne M. Sangiacomo      2.10                                     2.10                   $     882.00 Review and analyze Magistrate Judge Order
                                                                                                                   (0.1); create to-do list for discovery (0.2); send
                                                                                                                   follow up e-mails to client (0.1); conference call
                                                                                                                   with D. Alexander, D. Larson and T. Lu to discuss
                                                                                                                   billing records data searches for OCP claims
                                                                                                                   (1.7).
  2/1/2017 Tony K. Lu                 1.70                                     1.70                   $     603.50 Teleconference with Darren Alexander, Rosanne
                                                                                                                   Sangiacomo.
  2/2/2017 Rosanne M. Sangiacomo      0.30                                     0.30                   $     126.00 Attention to discovery issues.
  2/2/2017 Ryan Aldrich               0.40                                                            $     124.00 Correspondence with T. Lu regarding additional
                                                                                                                   client data coming for processing prior to attorney
                                                                                                                   review.
  2/2/2017 Tony K. Lu                 1.40                                     1.40                   $     497.00 Attention to email uploads from collection by
                                                                                                                   Planned Parenthood and email communications
                                                                                                                   with Darren Alexander and Ryan Aldrich.
  2/3/2017 Rosanne M. Sangiacomo      0.30                                     0.30                   $     126.00 Attention to discovery issues regarding OCP
                                                                                                                   billing data.
  2/3/2017 Tony K. Lu                 0.20                                     0.20                   $      71.00 Teleconference with Darren Alexander re:
                                                                                                                   discovery upload (.2)




                                                                       Page 22 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 33 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
  2/6/2017 Rosanne M. Sangiacomo      1.20                                       1.20                   $     504.00 Review and analyze discovery correspondence
                                                                                                                     from R. Hixson (.2); review billing data
                                                                                                                     spreadsheets re: OCP prescriptions from D.
                                                                                                                     Larson (1).
  2/6/2017 Tony K. Lu                 0.40                                       0.40                   $     142.00 Attention to files provided by Darren Alexander re:
                                                                                                                     discovery requests (.3); Review correspondence
                                                                                                                     from opposing counsel re: discovery compliance
                                                                                                                     (.1)
  2/7/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 Review correspondence from M. Falkstrom.
  2/7/2017 Tiffany L. Amlot           1.40                                       1.40                   $     987.00 Numerous communications re: discovery, etc.
 2/10/2017 Ryan Aldrich               1.00                                                              $     310.00 Prepare data and coordinate the processing of
                                                                                                                     additional abortion related billing and standing
                                                                                                                     order e-mail for attorney review, per T. Lu's
                                                                                                                     request. .5 Prepare and coordinate the processing
                                                                                                                     of client data on thumb drive for attorney review,
                                                                                                                     per T. Amlot's request. .5
 2/13/2017 Ryan Aldrich               0.60                                                              $     186.00 Audit and analyze client data prior to attorney
                                                                                                                     review.
 2/13/2017 Rosanne M. Sangiacomo      1.20                                       1.20                   $     504.00 Analyze OCP billing data (.7); begin reviewing
                                                                                                                     personnel files (.5.
 2/14/2017 Rosanne M. Sangiacomo      4.80                                       4.80                   $   2,016.00 Review personnel files (4) and prepare for first
                                                                                                                     rolling production next week (.8).
 2/14/2017 Ryan Aldrich               0.40                                                              $     124.00 Correspondence with R. Sangiacomo regarding
                                                                                                                     the review of client personnel files prior to
                                                                                                                     production to opposing counsel.
 2/15/2017 Rosanne M. Sangiacomo      5.30                                       5.30                   $   2,226.00 Review personnel files (4) and prepare for first
                                                                                                                     rolling production next week (1.3).
 2/15/2017 Ryan Aldrich               0.30                                                              $      93.00 Correspondence with case team regarding
                                                                                                                     processed client data to be reviewed prior to
                                                                                                                     production.
 2/16/2017 Rosanne M. Sangiacomo      0.90                                       0.90                   $     378.00 Review personnel files (.8)and prepare for first
                                                                                                                     rolling production next week (.1).
 2/16/2017 Tony K. Lu                 1.40                                       1.40                   $     497.00 Review Relativity documents for relevance and
                                                                                                                     production related to standing order emails.
 2/17/2017 Rosanne M. Sangiacomo      5.70                                       5.70                   $   2,394.00 Phone call with J. Warren-Ulrick (1); conference
                                                                                                                     with T. Amlot re: strategy for birth control billing
                                                                                                                     data production and response to R. Hixson
                                                                                                                     discovery letter (1); prepare birth control data
                                                                                                                     spreadsheet production and draft cover letter for
                                                                                                                     same (3); continue reviewing and preparing
                                                                                                                     personnel files for production; conference with P.
                                                                                                                     Mitchell (.7).
 2/17/2017 Tiffany L. Amlot           2.40                                       2.40                   $   1,692.00 Address issues re: discovery, database
                                                                                                                     production, etc.
 2/17/2017 Tony K. Lu                 6.80                                       6.80                   $   2,414.00 Continue review of PPH Standing order emails for
                                                                                                                     relevance and further review.
 2/20/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 Conference with T. Amlot regarding outstanding
                                                                                                                     discovery items and personnel file production.
 2/21/2017 Rosanne M. Sangiacomo      4.60                                       4.60                   $   1,932.00 Review and prepare first batch of personnel files
                                                                                                                     for production tomorrow (4); multiple conferences
                                                                                                                     with T. Amlot and R. Aldrich regarding finalizing
                                                                                                                     production (.4); meet with S. Smith regarding her
                                                                                                                     continuing review of personnel files (.2).

 2/21/2017 Suzanne D. Smith           3.20                                                              $   1,008.00 Meet with R. Sangiacomo to discuss review
                                                                                                                     guidelines (.8); Begin review of custodian files
                                                                                                                     (2.4).
 2/21/2017 Tiffany L. Amlot           1.20                                       1.20                   $     846.00 Meet with team re: discovery, etc.
 2/21/2017 Ryan Aldrich               2.10                                                              $     651.00 Preform searches to isolate documents for R.
                                                                                                                     Sangiacmoo's review. .4 Prepare documents for
                                                                                                                     production, per R. Sangiacomo's request. 1.4
                                                                                                                     Correspondence with case team regarding client
                                                                                                                     documents requiring further processing prior to
                                                                                                                     review. .3
 2/21/2017 Tony K. Lu                 0.60                                       0.60                   $     213.00 Continue review and analysis of identified
                                                                                                                     documents in Relativity and start draft of memo
                                                                                                                     re: same.
 2/22/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 E-mails to and from T. Amlot regarding production
                                                                                                                     of personnel files (.1); review production letter
                                                                                                                     (.1).
 2/22/2017 Ryan Aldrich               0.30                                                              $      93.00 Correspondence with T. Amlot regarding
                                                                                                                     document production to be transferred to
                                                                                                                     opposing counsel.
 2/22/2017 Suzanne D. Smith           4.40                                                              $   1,386.00 Review custodian files for production (2.2); tag
                                                                                                                     accordingly (2.2).
 2/22/2017 Tiffany L. Amlot           3.70                                       3.70                   $   2,608.50 Review and prepare production of personnel files.

 2/22/2017 Tony K. Lu                 2.20                                       2.20                   $     781.00 Continue review of documents obtained from
                                                                                                                     Darren Alexander and draft memo to Tiffany
                                                                                                                     Amlot re: summary of documents related to
                                                                                                                     standing orders.



                                                                         Page 23 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 34 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 2/23/2017 Suzanne D. Smith           1.30                                                              $     409.50 Review custodian files for production (1); tag
                                                                                                                     accordingly (.3).
 2/23/2017 Tiffany L. Amlot           3.20                                       3.20                   $   2,256.00 Continue drafting summary judgment submission
                                                                                                                     (2.5); communications re: same (.5); revise and
                                                                                                                     serve same (.2).
 2/23/2017 Tony K. Lu                 3.80                                       3.80                   $   1,349.00 Review discovery correspondence PPH re:
                                                                                                                     production (.1); Review and identify SANE
                                                                                                                     standing order emails for further evaluation (1.1);
                                                                                                                     Review third amended complaint and draft
                                                                                                                     discovery requests (1.7); Start review of abortion
                                                                                                                     billing emails in Relativity (.9)
 2/23/2017 Ryan Aldrich               0.40                                                              $     124.00 Prepare production documents and FedEx to
                                                                                                                     opposing counsel, per T. Amlot's request.
 2/23/2017 Alan S. Gilbert            1.30                                                              $   1,293.50 Review and edit draft letter to plaintiff's counsel
                                                                                                                     regarding summary judgment and discovery and
                                                                                                                     conferences with T. Amlot regarding same.
 2/24/2017 Tony K. Lu                 0.20                                       0.20                   $      71.00 Review letter to counsel re: summary judgment
                                                                                                                     issues (.1); Write internal email to T. Amlot
                                                                                                                     concerning other Standing orders (.1)
 2/27/2017 Suzanne D. Smith           3.20                                                              $   1,008.00 Review custodian files on Relativity for production
                                                                                                                     (2.1); Tag accordingly (1.1).
 2/27/2017 Tiffany L. Amlot           0.50                                       0.50                   $     352.50 Correspondence re: government production.
 2/27/2017 Ryan Aldrich               0.30                                                              $      93.00 Perform searches to isolate potentially responsive
                                                                                                                     documents for T. Lu's review.
 2/27/2017 Tony K. Lu                 0.20                                       0.20                   $      71.00 Coordinate with litigation support manager.
 2/28/2017 Ryan Aldrich               0.30                                                              $      93.00 Perform searches to isolate documents and
                                                                                                                     perform bulk designations, per S. Smith's request.

 2/28/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 Review correspondence from R. Hixson regarding
                                                                                                                     discovery issues.
 2/28/2017 Suzanne D. Smith           3.20                                                              $   1,008.00 Review custodian files in Relativity for production
                                                                                                                     (2.2); Tag accordingly (1).
 2/28/2017 Tiffany L. Amlot           2.70                                       2.70                   $   1,903.50 Analyze plaintiff submissions (2); draft joint
                                                                                                                     agenda (.4); call with opposing counsel
                                                                                                                     communications with team (.3).
 2/28/2017 Alan S. Gilbert            0.50                                                              $     497.50 Review plaintiff's requested discovery and emails
                                                                                                                     re: same
 2/28/2017 Tony K. Lu                 2.20                                       2.20                   $     781.00 Start review of culled documents re:
                                                                                                                     communications about abortion-related services.
  3/1/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 E-mails with T. Amlot regarding tomorrow's
                                                                                                                     telephonic status hearing with Magistrate Judge.
  3/1/2017 Tiffany L. Amlot           1.10                                       1.10                   $     775.50 Prepare for hearing, including communications re:
                                                                                                                     same.
  3/1/2017 Tony K. Lu                 2.60                                       2.60                   $     923.00 Continue review of emails related to abortion-
                                                                                                                     billing services in Relativity.
  3/2/2017 Rosanne M. Sangiacomo      1.30                                       1.30                   $     546.00 Prepare for and participate in telephonic status
                                                                                                                     conference with Magistrate Judge Bremer (1);
                                                                                                                     conference with T. Amlot regarding discovery
                                                                                                                     open items and strategy (.3).
  3/2/2017 Tiffany L. Amlot           1.70                                       1.70                   $   1,198.50 Participate in court conference (1) and follow-up
                                                                                                                     meetings (.7).
  3/2/2017 Tony K. Lu                 0.20                                       0.20                   $      71.00 Review correspondence from Russ Hixson on
                                                                                                                     discovery compliance.
  3/2/2017 Tony K. Lu                 5.00                                       5.00                   $   1,775.00 Continue review of emails (2) and documents (3)
                                                                                                                     related to abortion billing services for discovery
                                                                                                                     production.
  3/3/2017 Tony K. Lu                 7.20                                       7.20                   $   2,556.00 Continue review (4) and tagging of relevant
                                                                                                                     documents concerning abortion-related billing
                                                                                                                     services for production (3.2).
  3/3/2017 Alan S. Gilbert            0.50                                                              $     497.50 Conference T. Amlot re: status hearing and
                                                                                                                     strategy
  3/4/2017 Suzanne D. Smith           2.40                                                              $     756.00 Review custodian files for production (2); tag
                                                                                                                     accordingly (.4).
  3/6/2017 Ryan Aldrich               1.40                                                              $     434.00 Prepare documents for production and transfer to
                                                                                                                     opposing counsel, per R. Sangiacomo's request.

  3/6/2017 Rosanne M. Sangiacomo      3.20                                       3.20                   $   1,344.00 Review personnel file documents flagged by S.
                                                                                                                     Smith (1.4); confer with S. Smith regarding
                                                                                                                     second production of personnel files (.2); finalize
                                                                                                                     and prepare second production (1.4); confer with
                                                                                                                     R. Aldrich re: same; prepare cover letter for
                                                                                                                     second personnel file production (.2).
  3/6/2017 Suzanne D. Smith           2.10                                                              $     661.50 Create index of production documents (.7);
                                                                                                                     Continue custodian review (1); tag for production
                                                                                                                     (.4).
  3/6/2017 Tiffany L. Amlot           0.70                                       0.70                   $     493.50 Oversee production of additional personnel files,
                                                                                                                     including numerous team communications and
                                                                                                                     revisions to production letter.
  3/6/2017 Tony K. Lu                 2.00                                       2.00                   $     710.00 Conduct quality control review of standing order
                                                                                                                     (1) and abortion-related services emails for
                                                                                                                     production purposes (1).



                                                                         Page 24 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 35 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
  3/7/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 E-mails with S. Smith regarding personnel file
                                                                                                                     review.
  3/7/2017 Suzanne D. Smith           3.10                                                              $     976.50 Finalize review of all custodians (1.6); tag for
                                                                                                                     production (1.5).
  3/7/2017 Tony K. Lu                 0.50                                       0.50                   $     177.50 Review discovery correspondence for Planned
                                                                                                                     Parenthood (.1); Continue quality control of email
                                                                                                                     review and internal email to discovery manager
                                                                                                                     re: same (.4)
  3/8/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 Attention to discovery issues.
  3/9/2017 Kristen C. Rodriguez       1.10                                       1.10                   $     731.50 Attend strategy meeting with team.
  3/9/2017 Ryan Aldrich               0.70                                                              $     217.00 Perform searches to isolate documents for T. Lu's
                                                                                                                     review prior to upcoming production. Coordinate
                                                                                                                     the preparation of client documents prior to
                                                                                                                     upcoming production, per R. Sangiacomo's
                                                                                                                     request.
  3/9/2017 Rosanne M. Sangiacomo      1.40         1.00                          0.40                   $     588.00 Meet with T. Amlot, K. Rodriguez and T. Lu to
                                                                                                                     discuss discovery strategy and motions for
                                                                                                                     summary judgment (1); attention to discovery
                                                                                                                     issues (.4).
  3/9/2017 Tiffany L. Amlot           3.60         3.60                                                 $   2,538.00 Review government records re: audits (2) and
                                                                                                                     evaluate summary judgment defenses (1);
                                                                                                                     communications with team re: same (.6).
  3/9/2017 Tony K. Lu                 1.60         1.10                          0.50                   $     568.00 Participate in teleconference with Tiffany Amlot,
                                                                                                                     Kristen Rodriguez, and Rosanne Sangiacomo re:
                                                                                                                     summary judgment (1.1); Teleconference with
                                                                                                                     Darren Alexander(.1); Review Relativity emails
                                                                                                                     pursuant to additional search (.4)
 3/10/2017 Rosanne M. Sangiacomo      0.80         0.60                          0.20                   $     336.00 Attention to discovery issues (.2); research False
                                                                                                                     Claims Act defenses in preparation for drafting
                                                                                                                     summary judgment motions (.6).
 3/13/2017 Rosanne M. Sangiacomo      0.80                                       0.80                   $     336.00 Review third set of personnel files reviewed by S.
                                                                                                                     Smith in order to prepare for production.
 3/14/2017 Rosanne M. Sangiacomo      1.50                     0.80              0.70                   $     630.00 Review third set of personnel files reviewed by S.
                                                                                                                     Smith in order to prepare for production (.5);
                                                                                                                     research false claims act defenses, especially
                                                                                                                     public disclosure defense/bar (.8); conference with
                                                                                                                     S. Smith regarding personnel file issues (.2).

 3/15/2017 Rosanne M. Sangiacomo      2.60                     1.40              1.20                   $   1,092.00 Conference with S. Smith regarding personnel file
                                                                                                                     issues (.2); prepare letter to R. Hixson regarding
                                                                                                                     specific personnel file documents (1); continue
                                                                                                                     researching False Claims act defenses in
                                                                                                                     preparation for summary judgment motion (1.4).

 3/15/2017 Suzanne D. Smith           3.60                                                              $   1,134.00 Telephone call with R. Sangiacomo to discuss
                                                                                                                     additional document review (.6); review/tag
                                                                                                                     documents for responsiveness (3).
 3/15/2017 Tony K. Lu                 0.40                                       0.40                   $     142.00 Review Relativity for response emails and write
                                                                                                                     email to Darren Alexander.
 3/16/2017 Rosanne M. Sangiacomo      4.10         0.80        0.60              2.70                   $   1,722.00 Review third personnel file production and draft
                                                                                                                     instructions for litigation support for production
                                                                                                                     (2.2); quality check production and prepare cover
                                                                                                                     letter for same (.5); continue researching False
                                                                                                                     Claims act defenses in preparation for summary
                                                                                                                     judgment motion (.6); weekly strategy meeting
                                                                                                                     with T. Amlot, K. Rodriguez and T. Lu to discuss
                                                                                                                     discovery issues and summary judgment (.8)
 3/16/2017 Suzanne D. Smith           1.20                                                              $     378.00 Update production index to be sent to opposing
                                                                                                                     counsel.
 3/16/2017 Suzanne D. Smith           3.90                                                              $   1,228.50 Review additional documents for production (2);
                                                                                                                     tag accordingly (1.9).
 3/16/2017 Ryan Aldrich               1.60                                                              $     496.00 Prepare documents for production to opposing
                                                                                                                     counsel per R. Sangiacomo's request.
 3/16/2017 Tiffany L. Amlot           2.30         0.80                          1.50                   $   1,621.50 Team meeting (.8); revise discovery letter, etc.
                                                                                                                     (1.5).
 3/16/2017 Tony K. Lu                 2.20         0.80                          1.40                   $     781.00 Participate in weekly teleconference with Tiffany
                                                                                                                     Amlot Kristen Rodriguez and Rosanne
                                                                                                                     Sangiacomo re: discovery and summary judgment
                                                                                                                     (.8); Perform quality control and review of abortion
                                                                                                                     emails for production (1.4)
 3/17/2017 Rosanne M. Sangiacomo      2.00                     0.60              1.40                   $     840.00 Finalize production cover letter and send out third
                                                                                                                     production of claim files (.6); conference with S.
                                                                                                                     Smith re: ongoing review (.2); attention to
                                                                                                                     discovery issues (.6); research False Claims act
                                                                                                                     defenses and summary judgment issues (.6).
 3/17/2017 Tiffany L. Amlot           1.10                                       1.10                   $     775.50 Communications with client, address discovery
                                                                                                                     issues, etc.
 3/17/2017 Tony K. Lu                 0.10                                       0.10                   $      35.50 Attention to redacted financial statement and
                                                                                                                     relevant email for production and internal email re:
                                                                                                                     same.




                                                                         Page 25 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 36 of 161
                                             Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                              Brief
 3/17/2017 Ryan Aldrich                0.40                                                              $     124.00 Coordinate the transfer of production documents
                                                                                                                      to opposing counsel per, R. Sangiacomo's
                                                                                                                      request.
 3/18/2017 Suzanne D. Smith            1.40                                                              $     441.00 Review additional documents for production (.7);
                                                                                                                      tag accordingly (.7).
 3/20/2017 Rosanne M. Sangiacomo       1.80                      1.80                                    $     756.00 Research legal issues for summary judgment.
 3/20/2017 Suzanne D. Smith            2.90                                                              $     913.50 Review additional custodian files (1.5); tag for
                                                                                                                      production (1.4).
 3/21/2017 Suzanne D. Smith            4.80                                                              $   1,512.00 Review additional custodian files (2.4); tag for
                                                                                                                      production (2.4).
 3/22/2017 Suzanne D. Smith            4.10                                                              $   1,291.50 Review additional custodian files (2.1); tag for
                                                                                                                      production (2).
 3/23/2017 Rosanne M. Sangiacomo       0.10                                       0.10                   $      42.00 E-mails with S. Smith regarding personnel file
                                                                                                                      document review.
 3/23/2017 Suzanne D. Smith            0.30                                                              $      94.50 Revise tagging of various custodian files.
 3/23/2017 Patrick S. Kabat            0.80                                                              $     348.00 Review latest FOIA request and develop litigation
                                                                                                                      strategy.
 3/24/2017 Tiffany L. Amlot            0.30                                       0.30                   $     211.50 Communications re: state law claims, etc.
 3/24/2017 Alan S. Gilbert             0.20                                                              $     199.00 Review e-mail regarding dropping state law
                                                                                                                      claims.
 3/27/2017 Tiffany L. Amlot            0.90                                       0.90                   $     634.50 Numerous communications re: rescheduling court
                                                                                                                      status and associated filings.
 3/27/2017 Patrick S. Kabat            0.60                                                              $     261.00 Conduct call with FOIA officer.
 3/29/2017 Rosanne M. Sangiacomo       0.80                                       0.80                   $     336.00 Review documents tagged for further review from
                                                                                                                      final personnel file batch reviewed by S. Smith in
                                                                                                                      order to prepare for production.
 3/30/2017 Rosanne M. Sangiacomo       0.20                                       0.20                   $      84.00 Review discovery correspondence from R. Hixson
                                                                                                                      regarding personnel files.
 3/30/2017 Tiffany L. Amlot            1.20                                       1.20                   $     846.00 Call w/client (1); review communications and
                                                                                                                      issues re: status, discovery (.2).
 3/30/2017 Tony K. Lu                  0.10                                       0.10                   $      35.50 Email followup to Darren Alexander re: search.
 3/31/2017 Rosanne M. Sangiacomo       0.80                                       0.80                   $     336.00 Review and finalize last production of personnel
                                                                                                                      files and prepare instructions for litigation support
                                                                                                                      for same.
 3/31/2017 Tiffany L. Amlot            0.40                                                              $     282.00 Numerous communications with team litigators re:
                                                                                                                      potential litigation strategy and accounting
                                                                                                                      concerns.
 3/31/2017 Ryan Aldrich                2.20                                                              $     682.00 Prepare documents for production to opposing
                                                                                                                      counsel, per R. Sangiacomo's request.
  4/3/2017 Rosanne M. Sangiacomo       1.20                                       1.20                   $     504.00 Finalize production of personnel files (.6); prepare
                                                                                                                      cover letter and incorporate index prepared by S.
                                                                                                                      Smith (.3); prepare summary sheet of employee
                                                                                                                      files provided (.3).
  4/3/2017 Ryan Aldrich                0.40                                                              $     124.00 Coordinate the transfer of production documents
                                                                                                                      to opposing counsel per R. Sangiacomo's request.

  4/3/2017 Patrick S. Kabat            1.80                                                              $     783.00 Prepare for and conduct negotiation with agency.
  4/3/2017 Tiffany L. Amlot            0.60                                       0.60                   $     423.00 Communications re: ongoing discovery disputes,
                                                                                                                      productions, etc.
  4/4/2017   Rosanne M. Sangiacomo     0.20                                       0.20                   $      84.00 Attention to discovery issues.
  4/4/2017   Tiffany L. Amlot          0.50                                       0.50                   $     352.50 Address discovery issues.
  4/6/2017   Tiffany L. Amlot          0.30                                       0.30                   $     211.50 Communications re: discovery.
  4/6/2017   Patrick S. Kabat          2.20                                                              $     957.00 Heartland negotiate release of records with
                                                                                                                      counsel for ICE.
 4/10/2017 Tiffany L. Amlot            0.60                                       0.60                   $     423.00 Review and respond to proposed agenda;
                                                                                                                      communications with client.
 4/10/2017 Tony K. Lu                  0.10                                       0.10                   $      35.50 Email communication with Darren Alexander.
 4/11/2017 Rosanne M. Sangiacomo       0.50                                       0.50                   $     210.00 Review and analyze letter from R. Hixson
                                                                                                                      regarding billing data on abortion claims (.3);
                                                                                                                      conference with T. Amlot regarding same (.2).
 4/11/2017 Tiffany L. Amlot            1.80                                       1.80                   $   1,269.00 Call with client (1); call with opposing counsel (.4);
                                                                                                                      address ongoing discovery productions (.4).
 4/11/2017 Tony K. Lu                  2.90                                       2.90                   $   1,029.50 Attention to, review, and organize documents for
                                                                                                                      production (1.8); Review prior correspondence on
                                                                                                                      discovery and draft production letter (.9);
                                                                                                                      Teleconference with Tiffany Amlot re: meeting
                                                                                                                      minutes and communicate with opposing counsel
                                                                                                                      re: production (.2)
 4/11/2017 Ryan Aldrich                2.20                                                              $     682.00 Prepare documents for production and transmit to
                                                                                                                      opposing counsel, per T. Lu's request.
 4/12/2017 Tiffany L. Amlot            0.70                                       0.70                   $     493.50 Telephonic court conference and follow-up to
                                                                                                                      same.
 4/12/2017 Tony K. Lu                  0.10         0.10                                                 $      35.50 Review order of the court re: discovery following
                                                                                                                      hearing.
 4/13/2017 Rosanne M. Sangiacomo       0.60                                       0.60                   $     252.00 Review discovery correspondence from R. Hixson
                                                                                                                      regarding personnel files and investigate his
                                                                                                                      questions regarding same (.3); prepare letter to R.
                                                                                                                      Hixson regarding additional data fields not
                                                                                                                      produced (.3).




                                                                          Page 26 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 37 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 4/14/2017 Rosanne M. Sangiacomo      3.20                     2.00              1.20                   $   1,344.00 Prepare letter to R. Hixson regarding additional
                                                                                                                     data fields not produced (.6); research False
                                                                                                                     Claims Act defenses in preparation for summary
                                                                                                                     judgment (2); review documents produced to
                                                                                                                     Thayer regarding standing order communications
                                                                                                                     (.6)
 4/16/2017 Tiffany L. Amlot           0.60                                       0.60                   $     423.00 Address discovery issues.
 4/17/2017 Rosanne M. Sangiacomo      2.20                                       2.20                   $     924.00 Revise letter to R. Hixson regarding: database
                                                                                                                     fields per T. Amlot's request (.2); analyze billing
                                                                                                                     data for same (2).
 4/18/2017 Rosanne M. Sangiacomo      3.40                                       3.40                   $   1,428.00 Review correspondence from R. Hixson regarding
                                                                                                                     additional personnel files (.6); review and analyze
                                                                                                                     employee list spreadsheet and OCP billing data
                                                                                                                     (1.2); e-mails to and from S. Pearl and T. Clark
                                                                                                                     regarding gathering same (.4); revise letter
                                                                                                                     regarding additional data fields per T. Amlot
                                                                                                                     suggestion (.6); e-mails with R. Aldrich (.6).

 4/18/2017 Tiffany L. Amlot           1.10                                       1.10                   $     775.50 Address discovery issues.
 4/19/2017 Rosanne M. Sangiacomo      3.40                                       3.40                   $   1,428.00 Review and revise letter re: additional data
                                                                                                                     columns (1); meet with T. Amlot to discuss
                                                                                                                     outstanding discovery issues abortion-billing
                                                                                                                     related data, and letter revisions (.5); call with T.
                                                                                                                     Amlot and M. Falkstrom (.5); analyze abortion
                                                                                                                     billing data (1.4).
 4/19/2017 Ryan Aldrich               0.40                                                              $     124.00 Coordinate the processing of additional personnel
                                                                                                                     files for attorney review, per R. Sangiacomo's
                                                                                                                     request.
 4/19/2017 Tiffany L. Amlot           3.60                                       3.60                   $   2,538.00 Address discovery issues.
 4/20/2017 Rosanne M. Sangiacomo      3.40                                       3.40                   $   1,428.00 Prepare e-mail to to J. Warren-Ulrich (1);
                                                                                                                     conference with T. Amlot regarding same (.6); e-
                                                                                                                     mails with R. Aldrich regarding loading and
                                                                                                                     processing personnel file documents (.2); review
                                                                                                                     personnel file documents (1.2); phone call and e-
                                                                                                                     mails with D. Alexander regarding abortion billing
                                                                                                                     data (.4).
 4/20/2017 Tiffany L. Amlot           0.90                                       0.90                   $     634.50 Address discovery issues.
 4/21/2017 Rosanne M. Sangiacomo      0.90                                       0.90                   $     378.00 Review and analyze abortion-related billing data
                                                                                                                     (.6); telephone conference with D. Alexander and
                                                                                                                     D. Larson at PPH (.3).
 4/24/2017 Rosanne M. Sangiacomo      0.40                                       0.40                   $     168.00 Attention to discovery issues; e-mails with PPH.
 4/24/2017 Tiffany L. Amlot           3.70                                       3.70                   $   2,608.50 Draft revised discovery responses.
 4/25/2017 Rosanne M. Sangiacomo      3.10                                       3.10                   $   1,302.00 Review and edit draft amended document
                                                                                                                     responses (.5); analyze billing data in order to
                                                                                                                     provide edits (.5); conference with T. Amlot
                                                                                                                     regarding same (.2); e-mails with PPH (.3); confer
                                                                                                                     with S. Smith regarding additional personnel file
                                                                                                                     review (.5); conference with T. Amlot regarding
                                                                                                                     database fields issue (.5); review interrogatory
                                                                                                                     requests (.6).
 4/25/2017 Patrick S. Kabat           2.20                                                              $     957.00 Review FOIA production and strategize response
                                                                                                                     with client.
 4/25/2017 Tiffany L. Amlot           1.40                                       1.40                   $     987.00 Address discovery issues and revised amended
                                                                                                                     written responses.
 4/25/2017 Tony K. Lu                 0.90                                       0.90                   $     319.50 Review and comment on draft response to
                                                                                                                     request for production.
 4/26/2017 Rosanne M. Sangiacomo      1.00                                       1.00                   $     420.00 Review and analyze Thayer's interrogatory
                                                                                                                     requests and prepare spreadsheet regarding bills
                                                                                                                     at issue (.5); e-mails with PPH (.3); confer with S.
                                                                                                                     Smith regarding additional personnel file review
                                                                                                                     (.2).
 4/27/2017 Tiffany L. Amlot           0.50                                       0.50                   $     352.50 Address new discovery requests.
 4/28/2017 Rosanne M. Sangiacomo      1.50                                       1.50                   $     630.00 E-mails with PPH employees (.7); edit and finalize
                                                                                                                     letter to R. Hixson regarding additional database
                                                                                                                     information (.5); conference with T. Amlot
                                                                                                                     regarding same and regarding interrogatory
                                                                                                                     requests (.3).
 4/28/2017 Tiffany L. Amlot           0.90                                       0.90                   $     634.50 Address discovery issues.
 4/28/2017 Ryan Aldrich               0.40                                                              $     124.00 Prepare personnel files for attorney review, per S.
                                                                                                                     Smith's request.
  5/1/2017 Rosanne M. Sangiacomo      1.00                                       1.00                   $     420.00 E-mails with J. Warren-Ulrich and M. Falkstrom
                                                                                                                     (.5); review documents from personnel files and e-
                                                                                                                     mails with S. Smith (.5).
  5/1/2017 Suzanne D. Smith           2.10                                                              $     661.50 Review custodian pdf files, retrieve responsive
                                                                                                                     documents, convert and send to attorney for
                                                                                                                     review.
  5/1/2017 Tiffany L. Amlot           0.90         0.90                                                 $     634.50 Analyze motion to compel.
  5/2/2017 Alan S. Gilbert            1.00                                                              $     995.00 Review plaintiff's second motion to compel and
                                                                                                                     supporting brief and affidavit.
  5/2/2017 Alan S. Gilbert            0.20                                                              $     199.00 Review plaintiff's second set of interrogatories.




                                                                         Page 27 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 38 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount          Description
                                             Brief
  5/2/2017 Rosanne M. Sangiacomo      3.60                                                              $   1,512.00 Analyze interrogatory requests and e-mail
                                                                                                                     communications with client; review and analyze
                                                                                                                     sample CMS claim form; research and investigate
                                                                                                                     diagnosis code issue; review and analyze
                                                                                                                     Thayer's motion to compel.
  5/2/2017 Tiffany L. Amlot           1.90         1.00                          0.90                   $   1,339.50 Analyze motion to compel (1); address discovery
                                                                                                                     (.9).
  5/3/2017 Rosanne M. Sangiacomo      2.30         2.10                          0.20                   $     966.00 Review and analyze Motion to Compel (.9); meet
                                                                                                                     with T. Amlot to discuss strategy for resistance to
                                                                                                                     motion to compel (1.2), interrogatory requests and
                                                                                                                     other discovery items (.2).
  5/3/2017 Tiffany L. Amlot           4.90         4.90                                                 $   3,454.50 Address motion to compel (3.5), including
                                                                                                                     meetings (1.2), conference calls, etc. (.2).
  5/3/2017 Alan S. Gilbert            1.00                                                              $     995.00 Conference with T. Amlot regarding case status
                                                                                                                     and strategy.
  5/3/2017 Tony K. Lu                 0.20         0.20                                                 $      71.00 Teleconference with Tiffany Amlot re: audit search
                                                                                                                     and motion to compel.
  5/4/2017 Rosanne M. Sangiacomo      1.70         1.70                                                 $     714.00 Draft resistance to motion to compel; (1) attention
                                                                                                                     to discovery issues concerning billing records (.7).

  5/5/2017 Rosanne M. Sangiacomo      4.80         2.60        2.20                                     $   2,016.00 Review and analyze Thayer's motion to compel
                                                                                                                     (.6); research relevance and proportionality
                                                                                                                     standards under Federal Rules (2.2); draft
                                                                                                                     resistance to motion to compel (2).
  5/6/2017 Rosanne M. Sangiacomo      4.00         4.00                                                 $   1,680.00 Draft resistance to motion to compel.
  5/7/2017 Rosanne M. Sangiacomo      5.10         5.10                                                 $   2,142.00 Draft resistance to motion to compel.
  5/8/2017 Rosanne M. Sangiacomo      5.10         5.10                                                 $   2,142.00 Draft resistance to second motion to compel (2);
                                                                                                                     review and analyze key discovery correspondence
                                                                                                                     and productions for same (1); begin drafting
                                                                                                                     declaration for D. Larson in support of same (1.1);
                                                                                                                     confer with T. Amlot regarding strategy for same
                                                                                                                     (1).
  5/9/2017 Rosanne M. Sangiacomo      6.80         6.40                          0.40                   $   2,856.00 Draft resistance to second motion to compel (3);
                                                                                                                     review and analyze key discovery correspondence
                                                                                                                     and productions for same (1); begin drafting
                                                                                                                     declaration for D. Larson in support of same (2);
                                                                                                                     telephone call with D. Alexander and D. Larson
                                                                                                                     (.4); attention to discovery issues (.4).

  5/9/2017 Tony K. Lu                 2.00                                       2.00                   $     710.00 Start draft of responses to second set of
                                                                                                                     interrogatories from plaintiff.
 5/10/2017 Rosanne M. Sangiacomo      4.30         4.30                                                 $   1,806.00 Draft resistance to second motion to compel (2);
                                                                                                                     follow up e-mails with D. Larson and D. Alexander
                                                                                                                     (.5); revise declaration of D. Larson and
                                                                                                                     incorporate revisions into brief (1); conference
                                                                                                                     with T. Amlot regarding brief revisions (.8)

 5/10/2017 Tony K. Lu                 1.90                                       1.90                   $     674.50 Continue draft and revision of responses and
                                                                                                                     objections to second set of interrogatories (1.8) ;
                                                                                                                     Email communication to Darren Alexander re:
                                                                                                                     followup (.1)
 5/11/2017 Rosanne M. Sangiacomo      4.50         3.70                          0.80                   $   1,890.00 E-mails with T. Amlot and T. Lu regarding
                                                                                                                     discovery issues and responses (.8); continue
                                                                                                                     preparing resistance to motion to compel and
                                                                                                                     incorporate feedback from T. Amlot for same (3);
                                                                                                                     revise D. Larson declaration ISO resistance (.4);
                                                                                                                     conference with T. Amlot regarding brief (.3).
 5/11/2017 Tiffany L. Amlot           0.60         0.60                                                 $     423.00 Work on motion to compel response, discovery
                                                                                                                     responses, etc.
 5/12/2017 Rosanne M. Sangiacomo      1.10         1.10                                                 $     462.00 Prepare resistance to motion to compel and
                                                                                                                     supporting declarations for D. Larson and J.
                                                                                                                     Warren-Ulrick.
 5/12/2017 Tiffany L. Amlot           2.60         2.60                                                 $   1,833.00 Work on response to motion to compel, including
                                                                                                                     declarations, etc.
 5/13/2017 Tiffany L. Amlot           5.00         5.00                                                 $   3,525.00 Work on response brief to motion to compel.
 5/14/2017 Tiffany L. Amlot           8.30         8.30                                                 $   5,851.50 Work on response brief to motion to compel.
 5/14/2017 Tony K. Lu                 0.90                                       0.90                   $     319.50 Start draft of responses to second request for
                                                                                                                     production of documents (.9)
 5/15/2017 Kristen C. Rodriguez       0.50         0.50                                                 $     355.00 Work on summary judgment brief.
 5/15/2017 Alan S. Gilbert            1.50                                                              $   1,492.50 Review and edit draft response to second motion
                                                                                                                     to compel.
 5/15/2017 Rosanne M. Sangiacomo      5.70         5.70                                                 $   2,394.00 Review and cite check brief in resistance to
                                                                                                                     motion to compel (3); incorporate edits from local
                                                                                                                     counsel (1); confer with T. Amlot regarding same
                                                                                                                     (.5); review and incorporate A. Gilbert edits (1);
                                                                                                                     finalize declarations and exhibits and file brief (.2).

 5/15/2017 Tiffany L. Amlot           1.10         1.10                                                 $     775.50 Revise brief, etc.




                                                                         Page 28 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 39 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 5/15/2017 Tony K. Lu                 1.90                                       1.90                   $     674.50 Continue draft and revision of discovery
                                                                                                                     responses (1.1); Telephone with Rosanne
                                                                                                                     Sangiacomo re: discovery requests (.4); Review
                                                                                                                     notes and leave message for Jennifer Warren
                                                                                                                     Ulrich (.4)
 5/16/2017 Rosanne M. Sangiacomo      0.20         0.20                                                 $      84.00 Prepare Pro Hac Vice motion.
 5/16/2017 Tiffany L. Amlot           0.30                                       0.30                   $     211.50 Address discovery, etc.
 5/16/2017 Tony K. Lu                 0.50         0.50                                                 $     177.50 Review opposition to motion to compel (.2); Email
                                                                                                                     communications with Jennifer Warren Ulrich (.3)

 5/17/2017 Rosanne M. Sangiacomo      0.70                                       0.70                   $     294.00 Telephone conference with T. Lu regarding
                                                                                                                     responses to second document requests (.4);
                                                                                                                     review second document responses (.3).
 5/17/2017 Tiffany L. Amlot           0.60                                       0.60                   $     423.00 Address discovery, etc.
 5/17/2017 Tony K. Lu                 2.40                                       2.40                   $     852.00 Teleconference with Rosanne Sangiacomo re:
                                                                                                                     discovery responses(.5); Conduct search of
                                                                                                                     Relativity for relevant documents (1.3); revise
                                                                                                                     draft of response to request for production (.6).
 5/18/2017 Tony K. Lu                 0.50                                       0.50                   $     177.50 Revise draft of response to request for production
                                                                                                                     (.5)
 5/19/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 E-mails with T. Lu regarding discovery issues.
 5/19/2017 Tiffany L. Amlot           1.60                                       1.60                   $   1,128.00 Review and revise discovery responses, etc.
 5/19/2017 Tony K. Lu                 2.30                                       2.30                   $     816.50 Telephone with Tiffany Amlot re: response to
                                                                                                                     discovery requests (.4); Revise draft response to
                                                                                                                     request for production and affirmative discovery
                                                                                                                     (.7); Telephone with Dan Larson (.3); Prepare for
                                                                                                                     and participate in telephone call with Jennifer
                                                                                                                     Warren Ulrick (.9)
 5/22/2017 Patrick S. Kabat           1.20                                                              $     522.00 Review correspondence from C. Valenzuela and
                                                                                                                     develop FOIA strategy.
 5/22/2017 Tony K. Lu                 0.70                                       0.70                   $     248.50 Telephone with Darren Alexander.
 5/23/2017 Rosanne M. Sangiacomo      4.20         4.20                                                 $   1,764.00 Prepare for oral argument on motion to compel
                                                                                                                     (2.2); review key documents concerning discovery
                                                                                                                     issues and disputes (2).
 5/24/2017 Kristen C. Rodriguez       3.70         3.70                                                 $   2,627.00 Prepare for and attend telephonic court hearing.
 5/24/2017 Rosanne M. Sangiacomo      8.20         8.20                                                 $   3,444.00 Prepare for and argue motion to compel, including
                                                                                                                     conferences with K. Rodriguez, T. Amlot, M.
                                                                                                                     Falkstrom and S. Thompson (5.2); review key file
                                                                                                                     documents concerning discovery disputes and
                                                                                                                     prepare outline for same (3).
 5/24/2017 Tony K. Lu                 0.30                                       0.30                   $     106.50 Attention to file downloads from Darren Alexander
                                                                                                                     and Jennifer Warren Ulrich.
 5/25/2017 Rosanne M. Sangiacomo      3.00         1.00                          2.00                   $   1,260.00 Prepare e-mail summary to M. Falkstrom (.5);
                                                                                                                     telephone call with D. Alexander regarding same
                                                                                                                     (.5); conference with T. Amlot regarding strategy
                                                                                                                     for remaining discovery and summary judgment
                                                                                                                     (1); review Iowa Medicaid documents; e-mails
                                                                                                                     with litigation support regarding same (1).
 5/25/2017 Tiffany L. Amlot           1.20                                       1.20                   $     846.00 Address discovery, hearing, etc.
 5/25/2017 Tony K. Lu                 2.80                                       2.80                   $     994.00 Review documents provided by Jennifer Warren
                                                                                                                     Ulrick and continue draft and revision of response
                                                                                                                     to interrogatories (2.5); Telephone with Rosanne
                                                                                                                     Sangiacomo re: CMS 1500 forms.
 5/26/2017 Rosanne M. Sangiacomo      1.60                                       1.60                   $     672.00 Attention to discovery issues.
 5/26/2017 Tiffany L. Amlot           1.20                                       1.20                   $     846.00 Address discovery, revise responses, etc.
 5/26/2017 Ryan Aldrich               0.70                                                              $     217.00 Coordinate the processing of additional client data
                                                                                                                     for attorney review, per T. Lu's request.
 5/26/2017 Tony K. Lu                 1.80                                       1.80                   $     639.00 Continue draft of PPH response to 2nd set of
                                                                                                                     interrogatories (1.4); Teleconference with
                                                                                                                     Rosanne Sangiacomo re: discovery responses
                                                                                                                     (.4).
 5/30/2017 Rosanne M. Sangiacomo      0.10                                       0.10                   $      42.00 Attention to discovery issues.
 5/31/2017 Rosanne M. Sangiacomo      0.30                                       0.30                   $     126.00 E-mails with D. Larson and D. Alexander.
  6/1/2017 Rosanne M. Sangiacomo      2.30                                       2.30                   $     966.00 Conference call with D. Larson and AJ (.3);
                                                                                                                     prepare notes regarding same (1); attention to
                                                                                                                     discovery issues (1).
  6/2/2017 Rosanne M. Sangiacomo      0.10                                       0.10                   $      42.00 Attention to discovery issues.
  6/5/2017 Kristen C. Rodriguez       1.20         1.20                                                 $     852.00 Attend team meeting.
  6/5/2017 Rosanne M. Sangiacomo      2.50         1.20                          1.30                   $   1,050.00 Meeting with T. Amlot, K. Rodriguez, and T. Lu to
                                                                                                                     discuss discovery and summary judgment
                                                                                                                     strategy (1.2); analyze first interrogatory requests
                                                                                                                     and FamPlan database notes (.5); conference
                                                                                                                     with T. Amlot regarding same (.5); e-mails
                                                                                                                     regarding discovery issues (.3).
  6/5/2017 Tiffany L. Amlot           1.40         0.40                          1.00                   $     987.00 Address discovery (1) and summary judgment (.4)
                                                                                                                     issues, etc.
  6/5/2017 Tony K. Lu                 1.10                                       1.10                   $     390.50 Participate in teleconference with T. Amlot, K.
                                                                                                                     Rodriguez, R. Sangiacomo re: discovery
                                                                                                                     responses.
  6/6/2017 Rosanne M. Sangiacomo      0.60                                       0.60                   $     252.00 Meet and confer with T. Amlot and R. Huss
                                                                                                                     regarding interrogatory responses and claim form
                                                                                                                     issues.


                                                                         Page 29 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 40 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
  6/6/2017 Tiffany L. Amlot           1.70                                       1.70                   $   1,198.50 Address discovery (1); call with opposing counsel,
                                                                                                                     etc. (.7).
  6/7/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 E-mails with M. Falkstrom.
  6/8/2017 Rosanne M. Sangiacomo      0.60                                       0.60                   $     252.00 E-mails with S. Aden regarding discovery issues
                                                                                                                     (.2); conference with T. Lu regarding interrogatory
                                                                                                                     responses and D. Carney information (.2); e-mails
                                                                                                                     with T. Amlot regarding discovery issues (.2).

  6/8/2017 Alan S. Gilbert            0.40                                                              $     398.00 Review order on second motion to compel and e-
                                                                                                                     mails T. Amlot regarding same.
  6/8/2017 Tony K. Lu                 1.20                                       1.20                   $     426.00 Review email chain (.2), telephone with Denny
                                                                                                                     Carney (.3), revise draft of interrogatories, and
                                                                                                                     internal communications with Rosanne
                                                                                                                     Sangiacomo re: FamPlan (.7).
  6/9/2017 Ryan Aldrich               0.30                                                              $      93.00 Correspondence with R. Sangiacomo regarding
                                                                                                                     technical specifications for upcoming document
                                                                                                                     production.
  6/9/2017 Rosanne M. Sangiacomo      3.40                                       3.40                   $   1,428.00 Prepare supplemental production re: billing data
                                                                                                                     and diagnosis codes per Court order (1);
                                                                                                                     conference with S. Aden regarding discovery
                                                                                                                     issues (1); conference with T. Amlot regarding
                                                                                                                     discovery (1); telephone calls with D. Larson
                                                                                                                     regarding billing data for production (.2);
                                                                                                                     conference with T. Lu regarding interrogatories
                                                                                                                     (.2)
  6/9/2017 Tiffany L. Amlot           0.30                                       0.30                   $     211.50 Review discovery issues, etc.
 6/12/2017 Rosanne M. Sangiacomo      4.80                                       4.80                   $   2,016.00 Prepare responses to first interrogatory requests
                                                                                                                     (1.4); conference with T. Lu regarding responses
                                                                                                                     to second interrogatory requests and revise same
                                                                                                                     (1); conference call with T. Lu and K. Rodriguez
                                                                                                                     regarding case strategy, discovery and
                                                                                                                     preparation for scheduling meet and confer (1);
                                                                                                                     prepare response to S. Aden e-mail re:
                                                                                                                     outstanding discovery issues (1.4).
 6/12/2017 Tiffany L. Amlot           1.40                                       1.40                   $     987.00 Revise discovery, etc.
 6/12/2017 Tony K. Lu                 3.50                                       3.50                   $   1,242.50 Revise draft of response to interrogatories and
                                                                                                                     internal communications re: same (2.1);
                                                                                                                     Participate in teleconference with Kristen
                                                                                                                     Rodriguez and Rosanne Sangiacomo re:
                                                                                                                     summary judgment (1.3); Telephone with Jennifer
                                                                                                                     Warren Ulrick (.1)
 6/12/2017 Ryan Aldrich               0.50                                                              $     155.00 Prepare client documents for production to
                                                                                                                     opposing counsel, per T. Lu's request.
 6/13/2017 Kristen C. Rodriguez       1.50                                       1.50                   $   1,065.00 Review discovery responses and order on
                                                                                                                     discovery.
 6/13/2017 Rosanne M. Sangiacomo      3.60         1.00                          2.60                   $   1,512.00 E-mails with S. Aden regarding discovery issues
                                                                                                                     and meet and confer scheduling (.6); review and
                                                                                                                     analyze Court's order on motion to compel 2 and
                                                                                                                     prepare notes to circulate to team in preparation
                                                                                                                     for meet and confer call (1); analyze billing data
                                                                                                                     for claims identified by Court (1); follow-up e-mail
                                                                                                                     to D. Larson regarding additional billing data
                                                                                                                     reports needed (.5); e-mail to J. Warren-UIrich
                                                                                                                     (.3); mails with K. Rodriguez and T. Lu regarding
                                                                                                                     preparation for meet and confer (.2).
 6/13/2017 Tiffany L. Amlot           0.50                                       0.50                   $     352.50 Address discovery issues, etc.
 6/13/2017 Tony K. Lu                 1.50                                       1.50                   $     532.50 Start review of Relativity documents related to
                                                                                                                     emails concerning audit (1.2); Review email of R.
                                                                                                                     Sangiacomo and portions of Order of Court
                                                                                                                     related to completion of discovery (.3).
 6/14/2017 Kristen C. Rodriguez       0.50                                       0.50                   $     355.00 Prepare for status conference with court.
 6/14/2017 Rosanne M. Sangiacomo      4.20                     3.20                                     $   1,764.00 E-mails with e-mails with K. Rodriguez and T. Lu
                                                                                                                     regarding preparation for meet and confer (1);
                                                                                                                     conference with K. Rodriguez regarding same (1);
                                                                                                                     e-mails with T. Lu and J. Warren-Ulrich re:
                                                                                                                     discovery issues (.5); meet and confer conference
                                                                                                                     call with S. Aden regarding proposed schedule,
                                                                                                                     agenda and upcoming status conference (.5);
                                                                                                                     prepare notes following up on meet and confer
                                                                                                                     and circulate to case team (1); follow up phone
                                                                                                                     call with J. Warren-Ulrich (.2)
 6/14/2017 Tony K. Lu                 4.80                                       4.80                   $   1,704.00 Continue review of Relativity emails related to
                                                                                                                     Medicaid Audit (2.2); Email communications with
                                                                                                                     Jennifer Warren Ulrick (.6); Participate in
                                                                                                                     teleconference with Steve Aden and Roseanne
                                                                                                                     Sangiacomo re: meet and confer (1.5); Draft
                                                                                                                     supplemental responses to request for production
                                                                                                                     (.5)
 6/15/2017 Kristen C. Rodriguez       1.60                                       1.60                   $   1,136.00 Calls with team regarding discovery schedule and
                                                                                                                     attention to correspondence regarding same
                                                                                                                     analyze (1): revise discovery schedule (.6).



                                                                         Page 30 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 41 of 161
                                             Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 6/15/2017 Rosanne M. Sangiacomo      5.30                                       5.30                   $   2,226.00 Attention to discovery issues (.3); internal
                                                                                                                     conferences and e-mails with T. Lu and K.
                                                                                                                     Rodriguez regarding follow up on meet and confer
                                                                                                                     (1); review plaintiff's proposed agenda from S.
                                                                                                                     Aden (1); add and revise proposed agenda and
                                                                                                                     circulate internally (1); conference with T. Amlot,
                                                                                                                     K. Rodriguez, and A. Gilbert regarding proposed
                                                                                                                     additions (1); follow up call and e-mails with S.
                                                                                                                     Aden (.5); finalize and file joint proposed schedule
                                                                                                                     for status conference (.5).

 6/15/2017 Alan S. Gilbert            1.50                                                              $   1,492.50 Conferences with Dentons lawyers re. proposed
                                                                                                                     schedule
 6/15/2017 Tiffany L. Amlot           2.30                                       2.30                   $   1,621.50 Team call re: status and strategy (2);
                                                                                                                     communications with opposing counsel; etc. (.3).

 6/15/2017 Tony K. Lu                 1.00                                       1.00                   $     355.00 Review and comment on draft agenda to be filed
                                                                                                                     with court (.3); Attention to and revise and serve
                                                                                                                     supplemental response to request for production
                                                                                                                     (.7).
 6/16/2017 Rosanne M. Sangiacomo      5.90                                       5.90                   $   2,478.00 Attention to discovery issues (1); multiple phone
                                                                                                                     calls and conferences regarding billing data with
                                                                                                                     D. Larson (.9); conference with T. Amlot and K.
                                                                                                                     Rodriguez re: same (.5); review additional
                                                                                                                     personnel files and prepare for production Monday
                                                                                                                     (1.5); e-mails with litigation support re: same (.5);
                                                                                                                     review and analyze abortion billing data (.5); e-
                                                                                                                     mails with S. Aden regarding additional fields
                                                                                                                     production (1).
 6/16/2017 Rupert Ellison, Jr.        1.00                                                              $     310.00 Relativity database management and support -
                                                                                                                     Load client documents received from R.
                                                                                                                     Sangiacomo.
 6/16/2017 Rupert Ellison, Jr.        0.80                                                              $     248.00 Relativity database management and support -
                                                                                                                     create production of responsive documents and
                                                                                                                     perform qc; for bates range PPH 10957 - PPH
                                                                                                                     11231
 6/17/2017 Rosanne M. Sangiacomo      1.40                                       1.40                   $     588.00 Review and analyze abortion billing data (1); e-
                                                                                                                     mails with D. Larson regarding same (.4).
 6/18/2017 Tony K. Lu                 0.60                                       0.60                   $     213.00 Continue review of documents for relevancy in
                                                                                                                     Relativity related to Audit emails.
 6/19/2017 Kristen C. Rodriguez       4.30                                       4.30                   $   3,053.00 Prepare for and attend status conference (2.3);
                                                                                                                     follow-up analysis with R. Sangiacomo regarding
                                                                                                                     same (2).
 6/19/2017 Ryan Aldrich               0.80                                                              $     248.00 Prepare documents for production and coordinate
                                                                                                                     shipment to opposing counsel, per R.
                                                                                                                     Sangiacomo's request.
 6/19/2017 Rosanne M. Sangiacomo      5.50                                       5.50                   $   2,310.00 Meet with K. Rodriguez in preparation for status
                                                                                                                     conference (2); call with D. Larson in preparation
                                                                                                                     for same (.5); participate in telephonic status
                                                                                                                     conference with Magistrate Judge Bremer and
                                                                                                                     Judge Jarvey (1); prepare notes in follow up of
                                                                                                                     status conference (.5); finalize and quality check
                                                                                                                     production of additional personnel files (.5);
                                                                                                                     produce personnel files (.5); conference with D.
                                                                                                                     Larson regarding billing data (.5).
 6/19/2017 Tony K. Lu                 1.10                                       1.10                   $     390.50 Internal email communications related to review
                                                                                                                     and production of audit emails and standing order
                                                                                                                     emails (.5); create chart related to production (.6)

 6/20/2017 Rosanne M. Sangiacomo      1.30                                       1.00                   $     546.00 Prepare list of action items and task following
                                                                                                                     status conference on 6/19 (.2); circulate same to
                                                                                                                     case team (.1); call with T. Lu regarding claim
                                                                                                                     forms issue (.5); call with T. Lu and client (.5)
 6/20/2017 Tony K. Lu                 1.40                                       1.40                   $     497.00 Continue review of emails in Relativity for
                                                                                                                     relevance for purpose of preparing for production
                                                                                                                     (.8); Teleconference with Rosanne Sangiacomo
                                                                                                                     and client (.6)
 6/21/2017 Kristen C. Rodriguez       0.50                                                              $     355.00 Preparation for internal status meeting.
 6/21/2017 Rosanne M. Sangiacomo      1.20                                       1.20                   $     504.00 Review and analyze recent court order following
                                                                                                                     status conference (.2); e-mails with M. Falkstrom
                                                                                                                     and J. Warren-Ulrich (.5); phone call with M.
                                                                                                                     Falkstrom regarding discovery matters and case
                                                                                                                     strategy (.5).
 6/22/2017 Rosanne M. Sangiacomo      1.30                                       1.30                   $     546.00 Call with D. Alexander (.3); e-mails with D.
                                                                                                                     Alexander and J. Warren-Ulrich (.5); review and
                                                                                                                     analyze additional abortion billing records (.5).
 6/22/2017 Tony K. Lu                 0.40                                       0.40                   $     142.00 Continue review of Relativity documents related to
                                                                                                                     audit for production.
 6/23/2017 Keshia W. Lipscomb         1.20                                                              $     528.00 Analyzed Iowa district court's Order on motion to
                                                                                                                     dismiss, in preparation for call to discuss research
                                                                                                                     issues.



                                                                         Page 31 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 42 of 161
                                            Time Entry Records in
                                               United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date       Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                            Brief
 6/23/2017 Keshia W. Lipscomb        0.60                                                              $     264.00 Reviewed Memorandum in Support of Motion to
                                                                                                                    Dismiss, standing order, and case notes, in
                                                                                                                    preparation for beginning Thayer research.
 6/23/2017 Ryan Aldrich              1.10                                                              $     341.00 Perform searches to isolate documents for
                                                                                                                    production to opposing counsel, per T. Lu's
                                                                                                                    request. .4 Prepare spreadsheets for production
                                                                                                                    to opposing counsel, per R. Sangiacomo's
                                                                                                                    request. .7
 6/23/2017 Keshia W. Lipscomb        0.50                                                              $     220.00 Participated in call with Kristen Rodriguez and
                                                                                                                    Rosanne Sangiacomo to discuss research issues
                                                                                                                    for Thayer case.
 6/23/2017 Kristen C. Rodriguez      1.60                                       1.60                   $   1,136.00 Calls with team regarding task list and research
                                                                                                                    needed.
 6/23/2017 Kristen C. Rodriguez      0.70                                       0.70                   $     497.00 Work on strategy for communications to plaintiff's
                                                                                                                    counsel regarding new data set.
 6/23/2017 Rosanne M. Sangiacomo     4.20         2.00                          2.50                   $   1,764.00 Telephone conference with K. Rodriguez and T.
                                                                                                                    Lu regarding discovery matters, summary
                                                                                                                    judgment and case strategy (1); telephone
                                                                                                                    conference with K. Rodriguez and K. Liscomb
                                                                                                                    regarding case background and summary
                                                                                                                    judgment (1); review, analyze and prepare for
                                                                                                                    production abortion billing data with additional
                                                                                                                    fields (1.5); confer with K. Rodriguez regarding
                                                                                                                    same (.5); attention to discovery issues (.2).
 6/23/2017 Tony K. Lu                1.50                                       1.50                   $     532.50 Continue review of Relativity documents and
                                                                                                                    meeting minutes and internal communication re:
                                                                                                                    production (.4); Participate in team teleconference
                                                                                                                    related to action items (1.1)
 6/24/2017 Rosanne M. Sangiacomo     0.30                                       0.30                   $     126.00 Review and analyze discovery letter from R.
                                                                                                                    Hixson.
 6/25/2017 Tony K. Lu                0.60                                       0.60                   $     213.00 Review and redact additional Relativity
                                                                                                                    documents related to Federal Program Review.
 6/26/2017 Kristen C. Rodriguez      1.10                                       1.10                   $     781.00 Communications regarding e-discovery issues.
 6/26/2017 Rosanne M. Sangiacomo     6.40                                       6.40                   $   2,688.00 Review and redact Iowa Medicaid audit
                                                                                                                    documents for production (1); conference with K.
                                                                                                                    Rodriguez regarding discovery issues (.4);
                                                                                                                    analyze abortion billing data in order to create
                                                                                                                    patient list for report on patient files (1);
                                                                                                                    conference with N. Braendel regarding trip to Iowa
                                                                                                                    (1); e-mails with J. Buessel and J. Warren
                                                                                                                    regarding records issues (1); phone call with D.
                                                                                                                    Larson regarding finalizing production of abortion
                                                                                                                    billing data (.5); finalize production and draft cover
                                                                                                                    e-mail to opposing counsel (1); send out abortion
                                                                                                                    billing data (.5).
 6/26/2017 Tony K. Lu                1.10                                       1.10                   $     390.50 Review motion to compel letter from Plaintiffs and
                                                                                                                    start review case law on standard re: same (.7);
                                                                                                                    Continue review Relativity documents pre-
                                                                                                                    production (.4)
 6/27/2017 Keshia W. Lipscomb        3.50                                                              $   1,540.00 Research 8th Circuit authority for cases
                                                                                                                    evaluating the reasonable interpretation defense
                                                                                                                    in the context of False Claims Act, for use in
                                                                                                                    ongoing discovery and later summary judgment
                                                                                                                    briefing.
 6/27/2017 Kristen C. Rodriguez      0.40                                       0.40                   $     284.00 Calls with internal team regarding meet and confer
                                                                                                                    and analysis of records issues.
 6/27/2017 Rosanne M. Sangiacomo     3.90                                       3.90                   $   1,638.00 Review and redact Iowa Medicaid audit
                                                                                                                    documents for production (1.5); conference with
                                                                                                                    K. Rodriguez regarding discovery issues (.4);
                                                                                                                    conference with N. Braendel regarding trip to
                                                                                                                    Iowa; e-mails with J. Buessel and J. Warren
                                                                                                                    regarding records issues (.5); review records
                                                                                                                    management company policies and procedures
                                                                                                                    (.5); prepare for meetings in Iowa tomorrow (1).
 6/27/2017 Tony K. Lu                0.50                                       0.50                   $     177.50 Teleconference with Rosanne Sangiacomo re:
                                                                                                                    discovery matters and email clients re: same.
 6/28/2017 Keshia W. Lipscomb        2.00                                                              $     880.00 Research 8th Circuit authority for cases
                                                                                                                    discussing specific evidence considered when
                                                                                                                    evaluating the reasonable interpretation defense
                                                                                                                    in the context of False Claims Act, for use in
                                                                                                                    ongoing discovery and later summary judgment
                                                                                                                    briefing.
 6/28/2017 Kristen C. Rodriguez      0.50         0.50                                                 $     355.00 Review key cases on reasonable interpretation
                                                                                                                    defense.
 6/28/2017 Kristen C. Rodriguez      0.20                                       0.20                   $     142.00 Emails with internal team regarding meet and
                                                                                                                    confer.
 6/28/2017 Kristen C. Rodriguez      2.20                                       2.20                   $   1,562.00 Prepare for and attend conference with opposing
                                                                                                                    counsel; follow-up analysis regarding same.




                                                                        Page 32 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 43 of 161
                                             Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 6/28/2017 Rosanne M. Sangiacomo     15.00                                     15.00                    $   6,300.00 Travel to and from Des Moines Iowa in order to go
                                                                                                                     to off-site hard copy storage warehouse (6.5) and
                                                                                                                     review hard copy and electronic patient medical
                                                                                                                     files to provide report per Court's order (3)
                                                                                                                     meetings with J. Warren-Ulrich, D. Alexander, and
                                                                                                                     M. Bailey (4); meet and confer conference call
                                                                                                                     with R. Hixson, S. Aden, K. Rodriguez and T. Lu
                                                                                                                     (1); follow up call with K. Rodriguez and T. Lu
                                                                                                                     regarding discovery issues (1).

 6/28/2017 Tony K. Lu                 3.80         2.20                          1.60                   $   1,349.00 Conduct legal research on standards related to
                                                                                                                     interrogatories on PPH obligation to respond and
                                                                                                                     write email re: same (2.2); Participate in internal
                                                                                                                     teleconference and meet and confer session with
                                                                                                                     opposing counsel re: discovery (1.6)
 6/29/2017 Keshia W. Lipscomb         0.70                                                              $     308.00 Prepared for and participated in call with Kristen
                                                                                                                     Rodriguez and Rosanne Sangiacomo to discuss
                                                                                                                     initial research findings on reasonable
                                                                                                                     interpretation issue, as relevant to summary
                                                                                                                     judgment motion.
 6/29/2017 Kristen C. Rodriguez       1.10                                       1.10                   $     781.00 Call and follow up correspondence regarding
                                                                                                                     research on reasonable interpretation.
 6/29/2017 Kristen C. Rodriguez       0.70                                       0.70                   $     497.00 Edits to letter to opposing counsel regarding meet
                                                                                                                     and confer.
 6/29/2017 Kristen C. Rodriguez       0.30                                       0.30                   $     213.00 Research regarding answers to interrogatories.
 6/29/2017 Rosanne M. Sangiacomo      5.30         3.80                          1.50                   $   2,226.00 Prepare report on patient health records (2.8);
                                                                                                                     telephone call with K. Liscomb and K. Rodriguez
                                                                                                                     regarding research and analysis issues for
                                                                                                                     summary judgment on FCA defenses (.5); call
                                                                                                                     with K. Rodriguez regarding follow up to meet and
                                                                                                                     confer and discovery action items (.5); e-mails
                                                                                                                     with PPH employees (1); e-mails with T. Lu and K.
                                                                                                                     Rodriguez regarding discovery strategy and
                                                                                                                     issues (.5).
 6/29/2017 Tony K. Lu                 2.30                                       2.30                   $     816.50 Review case law by PPH and write email internal
                                                                                                                     email response proposing course of action (.7);
                                                                                                                     Review interrogatory response and draft
                                                                                                                     correspondence to Russ Hixson re:
                                                                                                                     interrogatories (.6); Examine list of documents in
                                                                                                                     storage boxes for purpose of responding to
                                                                                                                     interrogatories (.6); Telephone communication
                                                                                                                     with Jennifer Warren Ulrick re: storage of
                                                                                                                     documents (.4)
 6/30/2017 Kristen C. Rodriguez       0.90                                       0.90                   $     639.00 Edits to correspondence with plaintiff's counsel
                                                                                                                     regarding document review and calls re: same.
 6/30/2017 Rosanne M. Sangiacomo      3.40                                       3.40                   $   1,428.00 Prepare report on patient health records (1);
                                                                                                                     conference with K. Rodriguez regarding same
                                                                                                                     (.4); revise and finalize report on patient health
                                                                                                                     records (1); e-mails with J. Warren-Ulrick and M.
                                                                                                                     Falkstrom (.5); e-mails with T. Lu and K.
                                                                                                                     Rodriguez regarding discovery strategy and
                                                                                                                     issues (.5).
 6/30/2017 Tony K. Lu                 0.60                                       0.60                   $     213.00 Email communication with Jennifer Warren Ulrich
                                                                                                                     (.2); Review and provide comments re: audit letter
                                                                                                                     to plaintiffs (.4).
  7/1/2017 Rosanne M. Sangiacomo      0.80                                       0.80                   $     336.00 Prepare list of patient names and information for
                                                                                                                     look up on electronic CDs.
  7/1/2017 Tony K. Lu                 0.10                                       0.10                   $      35.50 Attention to and review third motion to compel.
  7/3/2017 Tony K. Lu                 0.20                                       0.20                   $      71.00 Review third motion to compel by Plaintiff.
  7/5/2017 Rupert Ellison, Jr.        0.60                                                              $     186.00 Relativity database management and support -
                                                                                                                     Download and audit files received from R.
                                                                                                                     Sangiacomo; prepare and send to vendor for
                                                                                                                     processing and import into Relativity along with
                                                                                                                     statement of work.
  7/5/2017 Alan S. Gilbert            0.40                                                              $     398.00 Conference with K. Rodriguez and R. Sangiacomo
                                                                                                                     regarding ESI issues (.4)
  7/5/2017 Keshia W. Lipscomb         1.50                                                              $     660.00 Reviewed and analyzed additional authority,
                                                                                                                     including trial court filings and briefings, regarding
                                                                                                                     reasonable interpretation defense under False
                                                                                                                     Claims Act.
  7/5/2017 Keshia W. Lipscomb         3.30                                                              $   1,452.00 Drafted detailed analysis of reasonable
                                                                                                                     interpretation defense under False Claims Act at
                                                                                                                     summary judgment phase, including summaries of
                                                                                                                     key cases, list of evidence used and cited as
                                                                                                                     relevant in previous cases, and issue of burden
                                                                                                                     shifting.
  7/5/2017 Kristen C. Rodriguez       1.70                                       1.70                   $   1,207.00 Team call on status regarding various items (1);
                                                                                                                     call with R. Sangiacomo on discovery matters (.3);
                                                                                                                     correspondence with T. Amlot regarding
                                                                                                                     production decision re: audit files from FOIA (.4).
  7/5/2017 Ryan Aldrich               2.70                                                              $     837.00 Prepare documents for production to opposing
                                                                                                                     counsel, per case team request.


                                                                         Page 33 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 44 of 161
                                            Time Entry Records in
                                               United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date       Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                            Brief
  7/5/2017 Rosanne M. Sangiacomo     4.30                                       4.30                   $   1,806.00 Update action items task list and conference with
                                                                                                                    K. Rodriguez regarding same (.3); weekly
                                                                                                                    telephonic meeting with case team (2); finalize
                                                                                                                    Iowa Medicaid audit documents for production
                                                                                                                    and prepare cover letter for same (1); e-mails with
                                                                                                                    R. Aldrich regarding same (.5); quality control and
                                                                                                                    send out production (.5).
  7/5/2017 Tony K. Lu                1.70                                       1.70                   $     603.50 Participate in conference call with Kristen
                                                                                                                    Rodriguez and Rosanne Sangiacomo re: updated
                                                                                                                    to-do list (1); Review Planned Parenthood
                                                                                                                    documents for production (.6); Email
                                                                                                                    communication with Jennifer Warren Ulrich re:
                                                                                                                    follow-up (.1)
  7/6/2017 Rosanne M. Sangiacomo     0.40                                       0.40                   $     168.00 Attention to discovery issues (.2); telephone calls
                                                                                                                    and e-mails with client (.2).
  7/6/2017 Tony K. Lu                0.70                                       0.70                   $     248.50 Place call to Jennifer Warren Ulrick (.1); Start
                                                                                                                    compilation of documents in preparation to draft
                                                                                                                    resistence to third motion to compel ( .6)
  7/7/2017 Rosanne M. Sangiacomo     0.10                                                              $      42.00 Attention to discovery issues.
  7/7/2017 Tony K. Lu                1.80         1.80                                                 $     639.00 Conduct legal research on Rule 33 and
                                                                                                                    permissibility of subpart interrogatories for
                                                                                                                    opposition to motion to compel (1.8)
  7/8/2017 Tony K. Lu                1.60         1.60                                                 $     568.00 Start draft of opposition to third motion to compel
                                                                                                                    (1.6)
  7/9/2017 Tony K. Lu                3.10         3.10                                                 $   1,100.50 Continue draft of resistance to third motion to
                                                                                                                    compel (3.1)
 7/10/2017 Kristen C. Rodriguez      2.10         1.00                          1.10                   $   1,491.00 Review and edit response to third motion to
                                                                                                                    compel (1); prepare for and attend team meeting
                                                                                                                    (.9); attention to correspondence regarding
                                                                                                                    interviews of witnesses (.2).
 7/10/2017 Rosanne M. Sangiacomo     4.00         1.00                          3.00                   $   1,680.00 Analyze and reformat list of OCP patients for
                                                                                                                    sampling look up and communicate with J.
                                                                                                                    Warren-Ulrich (1); update action items task list
                                                                                                                    and circulate to team (1); weekly team conference
                                                                                                                    (1) review draft of resistance to third Motion to
                                                                                                                    Compel from T. Lu and prepare revisions (1).

 7/10/2017 Tony K. Lu                3.80         1.40        1.00              1.40                   $   1,349.00 Continue draft of PPH resistance to third motion
                                                                                                                    to compel (1.4); Continue legal research on Rule
                                                                                                                    33 (1); Meet and confer with Kristen Rodriguez
                                                                                                                    and Rosanne Sangiacomo re: weekly updated
                                                                                                                    meeting on discovery matters (1.1); Email
                                                                                                                    communication with Jennifer Warren Ulrich (.3)
 7/11/2017 Kristen C. Rodriguez      0.50                                       0.50                   $     355.00 Attention to correspondence regarding plan from
                                                                                                                    plaintiffs and analysis of same.
 7/11/2017 Rosanne M. Sangiacomo     6.40         3.30                          3.10                   $   2,688.00 Review draft of resistance to third Motion to
                                                                                                                    Compel from T. Lu (1); analyze arguments and
                                                                                                                    revise brief (2.3); telephone calls with J. Warren-
                                                                                                                    Ulrich and D. Alexander regarding discovery
                                                                                                                    issues (1); review discovery correspondence from
                                                                                                                    R. Hixson and confer with K. Rodriguez regarding
                                                                                                                    same (1.1); e-mails with team regarding discovery
                                                                                                                    issues (1).
 7/11/2017 Tony K. Lu                0.50                                       0.50                   $     177.50 Start draft of supplemental responses to
                                                                                                                    interrogatories (.4); Telephone with Jennifer
                                                                                                                    Warren Ulrich (.1)
 7/12/2017 Alan S. Gilbert           0.20                                                              $     199.00 Review court filings and order.
 7/12/2017 Keshia W. Lipscomb        2.40                                                              $   1,056.00 Research 8th Circuit authority regarding public
                                                                                                                    disclosure defense under False Claims Act.
 7/12/2017 Keshia W. Lipscomb        1.60                                                              $     704.00 Review and analyze specific facts in most relevant
                                                                                                                    8th Circuit public disclosure cases.
 7/12/2017 Kristen C. Rodriguez      1.00                                       1.00                   $     710.00 Correspondence regarding training documents,
                                                                                                                    interviews, motion to extend; review letters from
                                                                                                                    counsel regarding review of documents.
 7/12/2017 Rosanne M. Sangiacomo     3.80         3.80                                                 $   1,596.00 Research and analyze use of interrogatories in
                                                                                                                    False Claims Act actions (1.3); revise draft
                                                                                                                    resistance brief and circulate new draft (1.1); draft
                                                                                                                    response letter to R. Hixson regarding electronic
                                                                                                                    patient records (.6); phone call with J. Warren-
                                                                                                                    Ulrich (.4); review and finalize motion for
                                                                                                                    extension (.4).
 7/12/2017 Tony K. Lu                0.80         0.60                          0.20                   $     284.00 Draft motion for extension of time and coordinate
                                                                                                                    filing re: same (.5); Telephone contact message to
                                                                                                                    Darren Alexander (.1); Internal email
                                                                                                                    communications re: updates to discovery matters
                                                                                                                    (.2).
 7/13/2017 Keshia W. Lipscomb        0.30                                                              $     132.00 Email Kristen Rodriguez and Rosanne
                                                                                                                    Sangiacomo regarding call to discuss public
                                                                                                                    disclosure research and begin drafting notes in
                                                                                                                    summary to prepare for call.




                                                                        Page 34 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 45 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 7/13/2017 Keshia W. Lipscomb         0.60                                                              $     264.00 Analyze authority specifically addressing whether
                                                                                                                     changes in public disclosure defense are
                                                                                                                     retroactive as to date of alleged act or omission or
                                                                                                                     date of filing of lawsuit.
 7/13/2017 Kristen C. Rodriguez       0.40                                       0.40                   $     284.00 Review letters from counsel regarding electronic
                                                                                                                     sampling.
 7/13/2017 Rosanne M. Sangiacomo      1.80                                       1.80                   $     756.00 Internal e-mails with team regarding discovery
                                                                                                                     issues (.2); follow up with phone call with T. Lu
                                                                                                                     regarding information on electronic claims process
                                                                                                                     (.6); call with A. Strom regarding strategy for
                                                                                                                     exporting patient files (.4); conference with K.
                                                                                                                     Rodriguez regarding her comments to reply letter
                                                                                                                     to R. Hixson on patient files and incorporate
                                                                                                                     comments (.6).
 7/13/2017 Tony K. Lu                 1.40         1.40                                                 $     497.00 Review 3rd Motion to Compel and other
                                                                                                                     supporting documents and prepare questions for
                                                                                                                     Sue Haskell and Paula Laube (1.4)
 7/14/2017 Kristen C. Rodriguez       2.60         0.60        2.00                                     $   1,846.00 Review MTD order and plaintiff's third motion to
                                                                                                                     compel and response to same (.6); review
                                                                                                                     research regarding reasonable interpretation
                                                                                                                     defense (2).
 7/14/2017 Rosanne M. Sangiacomo      1.20                                       1.20                   $     504.00 Internal emails with team regarding discovery
                                                                                                                     issues (.7); review and analyze files from J.
                                                                                                                     Warren-Ulrich (.5).
 7/14/2017 Tony K. Lu                 0.30                                                              $     106.50 Initial teleconference with Jennifer Warren Ulrick
                                                                                                                     and Paula Laube (0.3).
 7/15/2017 Rosanne M. Sangiacomo      1.60         1.00                          0.60                   $     672.00 Review K. Rodriguez comments to draft
                                                                                                                     resistance brief and revise in accordance with
                                                                                                                     same (1); review and analyze data from client (.4);
                                                                                                                     draft update e-mail to M. Falkstrom (.2).
 7/16/2017 Keshia W. Lipscomb         1.00                                                              $     440.00 Reviewed additional authority regarding public
                                                                                                                     disclosure as defense against False Claims Act, in
                                                                                                                     preparation for discussion call regarding research
                                                                                                                     progress.
 7/16/2017 Rosanne M. Sangiacomo      2.10                     2.10                                     $     882.00 Review research on public disclosure, original
                                                                                                                     source and audit defenses from K. Liscomb.
 7/16/2017 Tony K. Lu                 0.50                                       0.50                   $     177.50 Attention to and email communication with Sue
                                                                                                                     Haskell and Paula Laube.
 7/17/2017 Keshia W. Lipscomb         0.60                                                              $     264.00 Prepare for and participate in call with Kristen
                                                                                                                     Rodriguez and Rosanne Sangiacomo to discuss
                                                                                                                     public disclosure and audit defense research
                                                                                                                     issues.
 7/17/2017 Kristen C. Rodriguez       3.00                                       3.00                   $   2,130.00 Call regarding audit research (.5); call with R.
                                                                                                                     Sangiacomo regarding motion to compel
                                                                                                                     response (.5); review audit documentation (.5);
                                                                                                                     attend team meeting (1); correspondence
                                                                                                                     regarding motion to compel response (.5).
 7/17/2017 Rosanne M. Sangiacomo      7.90                                       7.90                   $   3,318.00 Follow-up investigation on discovery issues
                                                                                                                     relating to abortion-services patient files and OCP
                                                                                                                     patient files (2.3); weekly team meeting call (1.1);
                                                                                                                     call with K. Rodriguez and K. Liscomb regarding
                                                                                                                     summary judgment/defenses research (1.3);
                                                                                                                     analyze patient records spreadsheet and
                                                                                                                     conference with K. Rodriguez regarding same
                                                                                                                     (3.2).
 7/17/2017 Tony K. Lu                 1.80                                       1.80                   $     639.00 Participate in weekly teleconference with Kristen
                                                                                                                     Rodriguez and Rosanne Sangiacomo re: updated
                                                                                                                     items for discovery (1); Review and input
                                                                                                                     information on patient chart for resistance to third
                                                                                                                     motion to compel (.5); Email communications with
                                                                                                                     Paula Laube (.1); Telephone with Darren
                                                                                                                     Alexander re: 837 forms (.2)

 7/18/2017 Rosanne M. Sangiacomo      8.20         8.20                                                 $   3,444.00 Add response regarding factual issues on
                                                                                                                     standing order to resistance brief (4); review and
                                                                                                                     analyze key file documents for same (2); edit brief
                                                                                                                     and circulate proposed final version (2.2).
 7/18/2017 Alan S. Gilbert            1.00                                                              $     995.00 Review draft response to Plaintiff's Third Motion
                                                                                                                     to Compel and conferences with T. Amlot
                                                                                                                     regarding same.
 7/18/2017 Tiffany L. Amlot           3.70         3.70                                                 $   2,608.50 Revise brief in opposition to motion to compel,
                                                                                                                     including conferences as to same.
 7/18/2017 Tony K. Lu                 0.50         0.50                                                 $     177.50 Review and comment on latest draft of PPH
                                                                                                                     resistance motion to third motion to compel (.5);
                                                                                                                     Review PPH correspondence related to sampling
                                                                                                                     testing (.2)
 7/19/2017 Rosanne M. Sangiacomo      1.90                                       1.90                   $     798.00 Attention to discovery and scheduling issues (.6);
                                                                                                                     multiple conferences with K. Rodriguez and T. Lu
                                                                                                                     regarding same (.5); analyze data from PPH (.5);
                                                                                                                     telephone call with J. Warren-Ulrich (.3)

 7/19/2017 Tony K. Lu                 0.70                                       0.70                   $     248.50 Talk with Dan Larson.


                                                                         Page 35 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 46 of 161
                                             Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount          Description
                                             Brief
 7/20/2017 Kristen C. Rodriguez       2.70                                       2.70            2.70   $   1,917.00 Prepare for and attend witness interviews.
 7/20/2017 Rosanne M. Sangiacomo      1.50                                       1.50                   $     630.00 Attention to discovery and scheduling issues (.5);
                                                                                                                     review medical records of two sample patients
                                                                                                                     from Iowa trip (.5); conference with T. Lu
                                                                                                                     regarding discovery (.2); telephone call with M.
                                                                                                                     Falkstrom (.3).
 7/20/2017 Tony K. Lu                 2.80                                       2.80                   $     994.00 Email to Paula Laube (.3); Teleconference with
                                                                                                                     Kristen Rodriguez re: recap call with Sue Haskell
                                                                                                                     (.3); Plan and prepare for call with Sue Haskell
                                                                                                                     and Jennifer Warren Ulrick (.5); Telephone with
                                                                                                                     Sue Haskell and Jennifer Warren Ulrick and
                                                                                                                     Kristen Rodriguez re: investigation (1.7)
 7/21/2017 Rosanne M. Sangiacomo      0.50                                       0.50                   $     210.00 Attention to discovery issues.
 7/21/2017 Tiffany L. Amlot           2.70                                                       2.70   $   1,903.50 Participate in witness interview; respond to
                                                                                                                     discovery issues, etc.
 7/21/2017 Rupert Ellison, Jr.        0.20                                                              $      62.00 Download files from FTP site and copy to network
                                                                                                                     shared drive for case team access.
 7/21/2017 Tony K. Lu                 2.40                                       2.40                   $     852.00 Prepare for Paula Laube teleconference and email
                                                                                                                     communication with same (.4) Teleconference
                                                                                                                     with Jennifer Warren Ulrick, Paula Laube, and
                                                                                                                     Tiffany Amlot (1.6); Talk to Dan Larson (.4)

 7/23/2017 Tony K. Lu                 1.80                                       1.80                   $     639.00 Revise supplemental responses to 2nd Set of
                                                                                                                     Interrogatories to incorporate statements from
                                                                                                                     Sue Haskell and Paula Laube (1.8)
 7/24/2017 Kristen C. Rodriguez       1.50                                       1.50                   $   1,065.00 Call with team (1); call with plaintiff's counsel (.5).

 7/24/2017 Rosanne M. Sangiacomo      4.50                                       5.50                   $   1,890.00 Attention to discovery issues and update task list
                                                                                                                     (.3); weekly team strategy call (1); internal emails
                                                                                                                     with case team regarding discovery items (.2);
                                                                                                                     review and analyze draft supplemental
                                                                                                                     interrogatory responses (.8); follow up meet and
                                                                                                                     confer with R. Hixson, S. Aden, T. Amlot and K.
                                                                                                                     Rodriguez regarding abortion-services sampling
                                                                                                                     issue and OCP/interrogatories issues (1); prepare
                                                                                                                     draft joint agenda for status conference and
                                                                                                                     circulate to opposing counsel (1); call with I.
                                                                                                                     Schwartzburg regarding review of OCP patient
                                                                                                                     medical files for interrogatory responses (.2).

 7/24/2017 Rupert Ellison, Jr.        1.20                                                              $     372.00 Work with data set to import into review database
                                                                                                                     according to established specifications; Update
                                                                                                                     search indexes as necessary and appropriate;
                                                                                                                     Perform data validation steps and document all
                                                                                                                     relevant details.

 7/24/2017 Tiffany L. Amlot           2.00                                       2.00                   $   1,410.00 Respond to discovery issues, etc.
 7/24/2017 Ilya Schwartzburg          4.90                                                              $   2,131.50 Review hundreds of pages in medical records and
                                                                                                                     create chart of relevant dates and details to
                                                                                                                     respond to interrogatories.
 7/24/2017 Tony K. Lu                 1.90                                       1.90                   $     674.50 Revise draft of supplemental responses to
                                                                                                                     Plaintiff's interrogatories and internal email
                                                                                                                     communication re: same (.7); Participate in
                                                                                                                     teleconference with Tiffany Amlot Kristen
                                                                                                                     Rodriguez and Rosanne Sangiacomo re:
                                                                                                                     discovery matters (1); Multiple internal email
                                                                                                                     communications re: discovery matters (.2)
 7/25/2017 Kristen C. Rodriguez       1.70                                       1.70                   $   1,207.00 Review interrogatory responses (.3); call with
                                                                                                                     witness (.4); preparation for court hearing (1).
 7/25/2017 Rosanne M. Sangiacomo      4.30         1.90                          2.40                   $   1,806.00 Attention to discovery issues (.3); internal emails
                                                                                                                     with case team regarding discovery items (.3);
                                                                                                                     multiple conferences and e-mails with I.
                                                                                                                     Schwartzburg (.8); review and analyze plaintiff's
                                                                                                                     reply in support of third motion to compel (1.3);
                                                                                                                     confer with T. Amlot regarding strategy for
                                                                                                                     argument on motion to compel and status hearing
                                                                                                                     (.6); prepare notes for status hearing and
                                                                                                                     argument tomorrow (1).
 7/25/2017 Ilya Schwartzburg          6.20                                                              $   2,697.00 Review hundreds of pages in medical records and
                                                                                                                     create chart of relevant dates and details to
                                                                                                                     respond to interrogatories.
 7/25/2017 Tiffany L. Amlot           5.10                                       2.00            3.10   $   3,595.50 Participate in witness interview (3.1); draft letter to
                                                                                                                     plaintiffs (1); respond to discovery issues, etc. (1).

 7/25/2017 Tony K. Lu                 2.20         0.90                          1.30                   $     781.00 Teleconference with Becky Parrish and Jennifer
                                                                                                                     Warren Ulrick re: interrogatories (.7); Revise draft
                                                                                                                     supplemental responses to second interrogatories
                                                                                                                     (.5); Review Reply brief to Third Motion to Compel
                                                                                                                     (.1); Teleconference with Dan Larson and Darren
                                                                                                                     Alexander and Rosanne Sangiacomo (.8); Email
                                                                                                                     and telephone communication with Jennifer
                                                                                                                     Warren Ulrick (.1).


                                                                         Page 36 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 47 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 7/26/2017 Keshia W. Lipscomb         1.90                                                              $     836.00 Begin drafting summary of public disclosure
                                                                                                                     defense to False Claims Act, outlining issues as
                                                                                                                     addressed in previous memorandum and as
                                                                                                                     relevant to upcoming motions and briefing.
 7/26/2017 Keshia W. Lipscomb         3.00                                                              $   1,320.00 Review and analyze federal authority specifically
                                                                                                                     to address potential audit defense to False Claims
                                                                                                                     Act.
 7/26/2017 Kristen C. Rodriguez       1.50                                       1.50                   $   1,065.00 Attend court hearing.
 7/26/2017 Rosanne M. Sangiacomo      3.90         3.90                                                 $   1,638.00 Prepare for motion to compel argument and
                                                                                                                     status conference hearing (2.4); review meet and
                                                                                                                     confer letters and key file materials for same (1.2);
                                                                                                                     follow up conference with case team (.3).
 7/26/2017 Tiffany L. Amlot           3.40                                       3.40                   $   2,397.00 Court status (2) conference and team meetings re
                                                                                                                     same (1.4).
 7/26/2017 Tony K. Lu                 0.10                                       0.10                   $      35.50 Telephone with Kristen Rodriguez re: Iowa
                                                                                                                     Medicaid audits (.1)
 7/27/2017 Keshia W. Lipscomb         1.10                                                              $     484.00 Begin drafting summary of additional findings
                                                                                                                     analyzing whether failure of audit to identify
                                                                                                                     problems negates later liability under False Claims
                                                                                                                     Act.
 7/27/2017 Keshia W. Lipscomb         1.80                                                              $     792.00 Review and analyze federal authority to determine
                                                                                                                     whether failure of audit to identify problems
                                                                                                                     negates later liability under False Claims Act.

 7/27/2017 Ilya Schwartzburg          1.60                                                              $     696.00 Create pdfs with specific pages from patient
                                                                                                                     medical records.
 7/27/2017 Kristen C. Rodriguez       1.10                                       1.10                   $     781.00 Edits to second set of interrogatory responses.
 7/27/2017 Rosanne M. Sangiacomo      1.70                                       1.70                   $     714.00 Prepare draft FOIA request and letter to Iowa
                                                                                                                     Medicaid (.7); draft e-mail J. Warren-Ulrich (.5);
                                                                                                                     conference with T. Lu and T. Amlot regarding
                                                                                                                     second interrogatory responses (.5).
 7/27/2017 Tiffany L. Amlot           2.30                                       2.30                   $   1,621.50 Respond to discovery issues (2); team call re:
                                                                                                                     same, etc. (.3).
 7/27/2017 Tony K. Lu                 1.70                                       1.70                   $     603.50 Participate in teleconference with Kristen
                                                                                                                     Rodriguez and Tiffany Amlot re: supplemental
                                                                                                                     interrogatories (1.7)
 7/28/2017 Rosanne M. Sangiacomo      1.90                                       1.90                   $     798.00 Review and analyze discovery correspondence
                                                                                                                     from R. Hixson (.7); prepare update e-mail to M.
                                                                                                                     Falkstrom (.4); prepare e-mail to J. Warren-Ulrich
                                                                                                                     (.4); conference with T. Amlot regarding discovery
                                                                                                                     issues (.4).
 7/31/2017 Rosanne M. Sangiacomo      1.00                                       1.00                   $     420.00 Attention to discovery issues (.4); update weekly
                                                                                                                     task and action items list (.3); internal e-mails with
                                                                                                                     team regarding discovery and scheduling issues
                                                                                                                     (.3).
 7/31/2017 Tony K. Lu                 2.20                                       2.20                   $     781.00 Revise supplemental responses to second set of
                                                                                                                     interrogatories (1.9); Revise drafts of open
                                                                                                                     records request to IME (.3)
  8/1/2017 Kristen C. Rodriguez       0.50                                       0.50                   $     355.00 Attend team call.
  8/1/2017 Rosanne M. Sangiacomo      1.30                                       1.30                   $     546.00 Weekly team call to discuss discovery strategy,
                                                                                                                     action items and outstanding issues (.4); revise
                                                                                                                     letters to Iowa Medicaid (.4); prepare follow up e-
                                                                                                                     mail to opposing counsel on discovery issues (.5).

  8/1/2017 Tiffany L. Amlot           3.10                                       3.10                   $   2,185.50 Draft demand to plaintiffs (2.7); edit discovery
                                                                                                                     responses; etc. (.4).
  8/1/2017 Tony K. Lu                 0.80                                       0.80                   $     284.00 Attend team call.
  8/2/2017 Keshia W. Lipscomb         1.00                                                              $     440.00 Continue drafting summary of additional findings
                                                                                                                     discussing audit defense.
  8/2/2017 Keshia W. Lipscomb         1.50                                                              $     660.00 Review and analyze federal authority discussing
                                                                                                                     materiality requirement under False Claims Act,
                                                                                                                     with focus on relevance of prior audits and timing
                                                                                                                     of those audits.
  8/2/2017 Kristen C. Rodriguez       0.30                                       0.30                   $     213.00 Attention to correspondence regarding
                                                                                                                     interrogatories.
  8/2/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 Attention to discovery issues.
  8/2/2017 Tiffany L. Amlot           1.60                                       1.60                   $   1,128.00 Continue revisions to discovery responses and
                                                                                                                     communications re same, etc.
  8/2/2017 Tony K. Lu                 0.90                                       0.90                   $     319.50 Revise and proofread draft of supplemental
                                                                                                                     response to second set of interrogatories and
                                                                                                                     communicate with client and opposing counsel re:
                                                                                                                     same (.9)
  8/3/2017 Rosanne M. Sangiacomo      2.10                                                              $     882.00 Prepare supplemental response to first
                                                                                                                     interrogatories; review notes from I. Schwartzburg
                                                                                                                     on OCP records; attention to discovery issues;
                                                                                                                     review correspondence from S. Aden regarding
                                                                                                                     abortion-services claims; call with J. Warren-
                                                                                                                     Ulrich.




                                                                         Page 37 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 48 of 161
                                             Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
  8/3/2017 Tracy R. Myrick            0.80                                                              $     156.00 Work with data set to import into review database
                                                                                                                     according to established specifications; Update
                                                                                                                     search indexes as necessary and appropriate;
                                                                                                                     Perform data validation steps and document all
                                                                                                                     relevant details.

  8/3/2017 Suzanne D. Smith           0.90                                                              $     283.50 Review/revise draft interrogatory answers.
  8/3/2017 Ryan Aldrich               0.80                                                              $     248.00 Assess, organize, and prepare data for load into
                                                                                                                     review database; Draft and transmit specifications
                                                                                                                     for same. .5 Finalize quality control process for
                                                                                                                     new data set prior to releasing to case team;
                                                                                                                     Update review database with tracking information;
                                                                                                                     Draft and circulate status update and details for
                                                                                                                     deliverable. .3
  8/4/2017 Rosanne M. Sangiacomo      4.60                                       4.60                   $   1,932.00 Review and analyze OCP patient records (3.6)
                                                                                                                     and prepare charts for exhibits to supplemental
                                                                                                                     interrogatory responses (1).
  8/4/2017 Tiffany L. Amlot           1.80                                       1.80                   $   1,269.00 Address discovery issues, etc.
  8/4/2017 Tony K. Lu                 1.20                                       1.20                   $     426.00 Review and redact supplemental production
                                                                                                                     involving additional patient files (.9);
                                                                                                                     Teleconference with Rosanne Sangiacomo re:
                                                                                                                     discovery matters (.3)
  8/4/2017 Rupert Ellison, Jr.        1.60                                                              $     496.00 Prepare documents for production to opposing
                                                                                                                     counsel, per case team request.
  8/4/2017 Rupert Ellison, Jr.        0.60                                                              $     186.00 Work with data set to import into review database
                                                                                                                     according to established specifications; Update
                                                                                                                     search indexes as necessary and appropriate;
                                                                                                                     Perform data validation steps and document all
                                                                                                                     relevant details.

  8/7/2017 Rosanne M. Sangiacomo      1.30                                       1.30                   $     546.00 Update action items list (.3); attention to discovery
                                                                                                                     issues (.5); review and analyze abortion-related
                                                                                                                     health records received from client and prepare
                                                                                                                     for loading in relativity (.5).
  8/8/2017 Kristen C. Rodriguez       1.60                                       1.60                   $   1,136.00 Attend team call.
  8/8/2017 Rosanne M. Sangiacomo      2.20                                       2.20                   $     924.00 Weekly team call to discuss case strategy; e-mails
                                                                                                                     with litigation support regarding loading new
                                                                                                                     records received from PPH (1.8); prepare e-mail
                                                                                                                     with updated information on OCP and abortion-
                                                                                                                     related document collection and analysis issues
                                                                                                                     for T. Amlot and K. Rodriguez (.4).

  8/8/2017 Tony K. Lu                 0.20                                       0.20                   $      71.00 Participate in teleconference with Tiffany Amlot
                                                                                                                     Kristen Rodriguez Rosanne Sangiacomo re:
                                                                                                                     status conference (.1); Email communication to
                                                                                                                     Jennifer Warren Ulrick (.1)
  8/8/2017 Alan S. Gilbert            0.30                                                              $     298.50 Conference with T. Amlot and K. Rodriguez
                                                                                                                     regarding strategy.
  8/9/2017 Kristen C. Rodriguez       0.20                                       0.20                   $     142.00 Correspondence regarding patient records.
  8/9/2017 Ryan Aldrich               0.40                                                              $     124.00 Assess, organize, and prepare data for load into
                                                                                                                     review database; Draft and transmit specifications
                                                                                                                     for same.
  8/9/2017 Tony K. Lu                 0.20         0.20                                                 $      71.00 Review draft of supplemental report to court re:
                                                                                                                     third motion to compel (.2)
  8/9/2017 Alan S. Gilbert            0.40                                                              $     398.00 Review plaintiff's report on discovery issues and
                                                                                                                     draft defendant's report.
 8/10/2017 Rupert Ellison, Jr.        1.00                                                              $     310.00 Work with data set to import into review database
                                                                                                                     according to established specifications; Update
                                                                                                                     search indexes as necessary and appropriate;
                                                                                                                     Perform data validation steps and document all
                                                                                                                     relevant details.

 8/10/2017 Ryan Aldrich               0.60                                                              $     186.00 Finalize quality control process for new data set
                                                                                                                     prior to releasing to case team; Update review
                                                                                                                     database with tracking information; Draft and
                                                                                                                     circulate status update and details for deliverable.
                                                                                                                     .3 Create additional tags to store attorney work
                                                                                                                     product and provide user access for K. Lipscomb,
                                                                                                                     per K. Rodriguez's request. .3
 8/10/2017 Kristen C. Rodriguez       0.80         0.40                          0.40                   $     568.00 Review prior court orders (.4) and call with K.
                                                                                                                     Lispscomb regarding review of documents (.4).
 8/10/2017 Tony K. Lu                 0.30                                       0.30                   $     106.50 Review, redact, and bates stamp additional
                                                                                                                     sample documents for production (.3)
 8/11/2017 Tony K. Lu                 0.50                                       0.50                   $     177.50 Attention to production of supplemental patient
                                                                                                                     abstracts and draft communication re: same (.5)
 8/13/2017 Keshia W. Lipscomb         4.00                                                              $   1,760.00 Begin review of 13 patient files (approximately
                                                                                                                     750 of 1500 total pages) with focus on time period
                                                                                                                     of records and types of services provided.
 8/14/2017 Keshia W. Lipscomb         3.00                                                              $   1,320.00 Continue review of 13 patient files (approximately
                                                                                                                     650 of 1500 total pages) with focus on time period
                                                                                                                     of records and types of services provided.



                                                                         Page 38 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 49 of 161
                                             Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount          Description
                                              Brief
 8/14/2017 Tony K. Lu                  0.20                                       0.20                   $      71.00 Participate in weekly teleconference with Kristen
                                                                                                                      Rodriguez and Tiffany Amlot re: discovery (.2)
 8/15/2017 Keshia W. Lipscomb          0.90                                                              $     396.00 Continue and complete review of 13 patient files
                                                                                                                      (approximately 100 of 1500 total pages) with focus
                                                                                                                      on time period of records and types of services
                                                                                                                      provided.
 8/15/2017 Keshia W. Lipscomb          1.10                                                              $     484.00 Complete chart documenting review of 13 patient
                                                                                                                      files designating pages within time period of
                                                                                                                      records and types of services provided, for use in
                                                                                                                      production.
 8/15/2017 Alan S. Gilbert             0.30                                                              $     298.50 Review and circulate new FCA case from the
                                                                                                                      Seventh Circuit.
 8/17/2017 Kristen C. Rodriguez        0.20                                       0.20                   $     142.00 Correspondence with K. Lipscomb regarding
                                                                                                                      patient record review.
 8/18/2017 Rosanne M. Sangiacomo       0.20         0.20                                                 $      84.00 Review Judge Bremer order on motions to
                                                                                                                      compel.
 8/18/2017 Tony K. Lu                  0.40                                       0.40                   $     142.00 Review and analyze Family Planning Council of
                                                                                                                      Iowa's federal program review (.4)
 8/21/2017 Ryan Aldrich                0.30                                                              $      93.00 Audit and analyze processed client data prior to
                                                                                                                      attorney review.
 8/25/2017   Rosanne M. Sangiacomo     0.20                                       0.20                   $      84.00 Attention to discovery issues.
  9/7/2017   Rosanne M. Sangiacomo     0.20                                       0.20                   $      84.00 Conference with T. Amlot regarding case status.
  9/7/2017   Alan S. Gilbert           0.30                                                              $     298.50 Attention to case staffing.
 9/11/2017   Rosanne M. Sangiacomo     0.30                                       0.30                   $     126.00 Attention to discovery issues.
 9/12/2017   Kristen C. Rodriguez      1.00                                       1.00                   $     710.00 Attend team meeting.
 9/12/2017   Rosanne M. Sangiacomo     1.90                                       0.40                   $     798.00 Update task list and circulate to case team (.6);
                                                                                                                      case strategy meeting with T. Amlot and K.
                                                                                                                      Rodriguez and T. Lu (.3); review discovery
                                                                                                                      correspondence (1).
 9/12/2017 Tony K. Lu                  0.90                                       1.00                   $     319.50 Teleconference with Rosanne Sangiacomo
                                                                                                                      Kristen Rodriguez and Tiffany Amlot re: status on
                                                                                                                      update on discovery (1)
 9/13/2017 Kristen C. Rodriguez        0.40         0.40                                                 $     284.00 Discovery and summary judgment planning
                                                                                                                      session.
 9/13/2017 Alan S. Gilbert             0.80                                                              $     796.00 Conference with T. Amlot and K. Rodriguez
                                                                                                                      regarding strategy (.5); e-mail T. Azorsky
                                                                                                                      regarding staffing (.3)
 9/14/2017 Kristen C. Rodriguez        0.20                                       0.20                   $     142.00 Call with client.
 9/14/2017 Rosanne M. Sangiacomo       0.40                                       0.40                   $     168.00 Attention to discovery issues.
 9/18/2017 Rosanne M. Sangiacomo       0.70                                       0.70                   $     294.00 Attention to discovery issues including collection
                                                                                                                      of additional files for abortion services patients
                                                                                                                      and review Hixson letter regarding OCP patient
                                                                                                                      additional production.
 9/19/2017 Rosanne M. Sangiacomo       0.80                                       0.80                   $     336.00 Review and analyze Hixson correspondence
                                                                                                                      regarding discovery issues (.3); review OCP
                                                                                                                      patient files in relativity (.3); draft response letter
                                                                                                                      to Hixson (.2).
 9/20/2017 Kristen C. Rodriguez        2.00         2.00                                                 $   1,420.00 Attend team meeting (1); work on summary
                                                                                                                      judgment issues (1).
 9/20/2017 Rosanne M. Sangiacomo       2.10                                       2.10                   $     882.00 Review and analyze Hixson correspondence re:
                                                                                                                      discovery issues (.4); review OCP patient files in
                                                                                                                      relativity (.6); draft response letter to Hixson (.5);
                                                                                                                      weekly team meeting call (.5); confer with K.
                                                                                                                      Rodriguez regarding response letter (.1).
 9/20/2017 Alan S. Gilbert             0.30                                                              $     298.50 Conferences with Dentons lawyers regarding FCA
                                                                                                                      help.
 9/20/2017 Tony K. Lu                  0.50                                       0.50                   $     177.50 Participate in teleconference with Kristen
                                                                                                                      Rodriguez and Rosanne Sangiacomo concerning
                                                                                                                      updated discovery matters (.5)
 9/21/2017 Rosanne M. Sangiacomo       0.10                                       0.10                   $      42.00 Attention to discovery issues.
 9/22/2017 Rosanne M. Sangiacomo       1.20                                       1.20                   $     504.00 E-mails with client (.4); revise letter to R. Hixson
                                                                                                                      regarding OCP patients and supplemental
                                                                                                                      production (.4); review Plaintiff's supplemental
                                                                                                                      interrogatory responses (.4).
 9/22/2017 Tony K. Lu                  0.10                                       0.10                   $      35.50 Attention to supplemental responses to
                                                                                                                      interrogatories by Plaintiffs and email re: same.
 9/22/2017 Alan S. Gilbert             0.50                                                              $     497.50 Attention to getting help from FCA lawyer,
                                                                                                                      including conference K. Rodriguez.
 9/25/2017 Ilya Schwartzburg           0.20                                                              $      87.00 Receive assignment for follow-up document
                                                                                                                      review for follow-on production.
 9/25/2017 Rosanne M. Sangiacomo       1.60                                       1.60                   $     672.00 Download, organize and review patient files
                                                                                                                      received from PPH (.8); emails and telephone
                                                                                                                      conference with I. Schwartzburg re: review and
                                                                                                                      supplemental production of OCP files (.8).
 9/26/2017 Ryan Aldrich                0.20                                                              $      56.00 Correspondence with R. Sangiacomo regarding
                                                                                                                      additional abortion related documents to be
                                                                                                                      prepared for review.
 9/26/2017 Rosanne M. Sangiacomo       0.80                                       0.80                   $     336.00 Prepare abortion patient files to load and emails
                                                                                                                      with litigation support re: same (.4); emails with K.
                                                                                                                      Liscomb re: audit materials for summary judgment
                                                                                                                      analysis and upcoming document review project
                                                                                                                      (.4).


                                                                          Page 39 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 50 of 161
                                            Time Entry Records in
                                               United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date       Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                            Brief
 9/27/2017 Rosanne M. Sangiacomo     1.40                                       1.40                   $     588.00 Weekly team status call (.7); attention to
                                                                                                                    discovery issues and update action items list (.7).

 9/27/2017 Tony K. Lu                2.50                                       2.50                   $     887.50 Review Family Planning Council documents and
                                                                                                                    prepare memo to file summarizing findings and
                                                                                                                    determination of production (1.4); Participate in
                                                                                                                    weekly teleconference with Kristen Rodriguez and
                                                                                                                    Rosanne Sangiacomo re: discovery update (1.1).

 9/27/2017 Ilya Schwartzburg         2.30                                                              $   1,000.50 Review client documents to respond to follow-on
                                                                                                                    production.
 9/28/2017 Ilya Schwartzburg         1.80                                                              $     783.00 Review client documents to respond to follow-on
                                                                                                                    production.
 9/28/2017 Mindy A. Marshall         3.50                                                              $   1,102.50 Prepare Planned Parenthood documents for
                                                                                                                    production per Rosanne Sangiacomo.
 9/28/2017 Kristen C. Rodriguez      1.40                                       1.40                   $     994.00 Analysis of production and strategy issues for
                                                                                                                    production.
 9/28/2017 Rosanne M. Sangiacomo     2.20                                       2.20                   $     924.00 Emails with M. Falkstrom (.3); emails with I.
                                                                                                                    Schwartzburg re: document review of OCP files
                                                                                                                    (.3); conference with M. Marshall re: comparison
                                                                                                                    of OCP file relevant pages to previous production
                                                                                                                    (.3); analyze abortion patient sampling issue and
                                                                                                                    patient files for same (.3); conference with K.
                                                                                                                    Rodriguez re: advising plaintiff concerning
                                                                                                                    abortion files sampling (.3); call with K. Liscomb to
                                                                                                                    discuss redaction of abortion patient file as
                                                                                                                    sample (.7).
 9/29/2017 Kristen C. Rodriguez      0.50                                       0.50                   $     355.00 Calls and correspondence regarding production.
 9/29/2017 Rupert Ellison, Jr.       1.00                                                              $     280.00 Work with data set to import into review database
                                                                                                                    according to established specifications; Update
                                                                                                                    search indexes as necessary and appropriate;
                                                                                                                    Perform data validation steps and document all
                                                                                                                    relevant details.

 9/29/2017 Rosanne M. Sangiacomo     6.20                                       6.20                   $   2,604.00 Prepare supplemental production of OCP patient
                                                                                                                    file excerpts (2.5); conference with K. Rodriguez
                                                                                                                    re: production and patient ID number (2.6); emails
                                                                                                                    with litigation support re: same; attention to
                                                                                                                    discovery issues (1.1).
 9/29/2017 Mindy A. Marshall         1.00                                                              $     315.00 Process Planned Parenthood documents for
                                                                                                                    production.
 9/29/2017 Ryan Aldrich              2.20                                                              $     616.00 Assess, organize, and prepare OCP PHR
                                                                                                                    documents for load into review database; Draft
                                                                                                                    and transmit specifications for same. .4 Finalize
                                                                                                                    quality control process for new OCP PHR
                                                                                                                    documents set prior to releasing to case team;
                                                                                                                    Update review database with tracking information;
                                                                                                                    Draft and circulate status update and details for
                                                                                                                    deliverable. .3 Assess, organize, and prepare
                                                                                                                    OCP Excerpts for load into review database; Draft
                                                                                                                    and transmit specifications for same. .4 Finalize
                                                                                                                    quality control process for new OCP Excerpts set
                                                                                                                    prior to releasing to case team; Update review
                                                                                                                    database with tracking information; Draft and
                                                                                                                    circulate status update and details for deliverable.
                                                                                                                    .3 Prepare documents for production to opposing
                                                                                                                    counsel, per R. Sangiacomo's request. .8

 9/29/2017 Tony K. Lu                1.00                                       1.00                   $     355.00 Start review of audit request letter and draft
                                                                                                                    response re: same.
 9/30/2017 Keshia W. Lipscomb        1.10                                                              $     473.00 Review and analyze patient file, in preparation for
                                                                                                                    strategizing regarding production of files and
                                                                                                                    confidential information.
 9/30/2017 Rosanne M. Sangiacomo     1.50                                       1.50                   $     630.00 Review and analyze abortion and OCP patient
                                                                                                                    files for patient ID number issue (.5); prepare
                                                                                                                    email to J. Warren-Ulrich (.5); prepare email to R.
                                                                                                                    Hixson re: abortion patient sampling (.5).
 10/2/2017 Kristen C. Rodriguez      0.80                                       0.80                   $     568.00 Call with FCA attorney (.4); review sample file
                                                                                                                    attend team meeting (.4).
 10/2/2017 Rosanne M. Sangiacomo     1.50                                       1.50                   $     630.00 Review sample abortion patient file from K.
                                                                                                                    Liscomb for discussion with M. Falkstrom (.7);
                                                                                                                    attention to discovery issues (.8).
 10/2/2017 Tony K. Lu                1.00                                       1.00                   $     355.00 Participate in teleconference with PPH team
                                                                                                                    members Kristen Rodriguez and Rosanne
                                                                                                                    Sangiacomo (.5); Continue draft and revision of
                                                                                                                    audit response letter (.5)
 10/3/2017 Kristen C. Rodriguez      0.50                                       0.50                   $     355.00 Call with client (.3); correspondence with opposing
                                                                                                                    counsel (.2).
 10/3/2017 Rosanne M. Sangiacomo     0.20                                       0.20                   $      84.00 Attention to discovery issues.




                                                                        Page 40 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 51 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 10/3/2017 Ryan Aldrich               1.60                                                              $     448.00 Prepare documents for attorney review, per R.
                                                                                                                     Sangiacomo's request. 1.3 Finalize quality control
                                                                                                                     process for new data set prior to releasing to case
                                                                                                                     team; Update review database with tracking
                                                                                                                     information; Draft and circulate status update and
                                                                                                                     details for deliverable. .3
 10/3/2017 Tracy R. Myrick            0.90                                                              $     148.50 Work with data set to import into review database
                                                                                                                     according to established specifications; Update
                                                                                                                     search indexes as necessary and appropriate;
                                                                                                                     Perform data validation steps and document all
                                                                                                                     relevant details.

 10/4/2017 Kristen C. Rodriguez       0.60                                       0.60                   $     426.00 Prepare for and attend meet and confer with
                                                                                                                     plaintiff's counsel.
 10/4/2017 Rosanne M. Sangiacomo      2.00                                       2.00                   $     840.00 Confer with K. Rodriguez and prepare for meet
                                                                                                                     and confer with plaintiff's counsel.
 10/4/2017 Tony K. Lu                 0.20                                       0.20                   $      71.00 Teleconference with Kristen Rodriguez and
                                                                                                                     Rosanne Sangiacomo re: Form 837 and 1500.
 10/5/2017 Kristen C. Rodriguez       0.80                                       0.80                   $     568.00 Prepare for conference with court and opposing
                                                                                                                     counsel.
 10/5/2017 Rosanne M. Sangiacomo      2.20                                       2.20                   $     924.00 Telephone call with D. Carney (former PPH) and
                                                                                                                     T. Lu re: certification issue (.5); conference and
                                                                                                                     emails with K. Rodriguez re: certification issue
                                                                                                                     and other production issues (.5); emails with K.
                                                                                                                     Liscomb re: abortion sample file (.4); prepare
                                                                                                                     email to M. Falkstrom (.5); email R. Hixson re:
                                                                                                                     joint agenda (.3).
 10/5/2017 Tony K. Lu                 0.90                                       0.90                   $     319.50 Telephone conference with Denny Carney and
                                                                                                                     write email update re: same.
 10/6/2017 Keshia W. Lipscomb         0.50                                                              $     215.00 Revise and redact sample patient file for
                                                                                                                     production.
 10/6/2017 Keshia W. Lipscomb         0.40                                                              $     172.00 Draft and revise cover letter to opposing counsel
                                                                                                                     with sample patient file.
 10/6/2017 Kristen C. Rodriguez       1.00                                       1.00                   $     710.00 Edit, finalize, and serve joint agenda, including
                                                                                                                     correspondence and negotiation regarding same.

 10/6/2017 Rosanne M. Sangiacomo      3.30                                       3.30                   $   1,386.00 Prepare sample abortion patient file and letter re:
                                                                                                                     proposal for production and redaction of files to R.
                                                                                                                     Hixson (.6); attention to discovery issues including
                                                                                                                     certification issue and patient ID number issue
                                                                                                                     (.5); phone call and emails with J. Warren-Ulrich
                                                                                                                     (.6); emails with R. Hixson re: joint agenda (.4);
                                                                                                                     conference with K. Rodriguez re: joint agenda (1);
                                                                                                                     incorporate changes and additions to joint agenda
                                                                                                                     (.2).
 10/6/2017 Tony K. Lu                 0.40                                       0.40                   $     142.00 Review correspondence from opposing counsel
                                                                                                                     and respond to Kristen Rodriguez re:
                                                                                                                     supplemental interrogatories.
 10/6/2017 Ryan Aldrich               0.60                                                              $     168.00 Finalize quality control process for Abortion
                                                                                                                     Services Sampling Patient Charts prior to
                                                                                                                     releasing to case team; Update review database
                                                                                                                     with tracking information; Draft and circulate
                                                                                                                     status update and details for deliverable. .4
                                                                                                                     Prepare documents for production to opposing
                                                                                                                     counsel, per R. Sangiacomo's request. .2
 10/6/2017 Tracy R. Myrick            0.70                                                              $     115.50 Work with data set to import into review database
                                                                                                                     according to established specifications; Update
                                                                                                                     search indexes as necessary and appropriate;
                                                                                                                     Perform data validation steps and document all
                                                                                                                     relevant details.

 10/6/2017 Alan S. Gilbert            0.50                                                              $     497.50 Review and comment on draft discovery
                                                                                                                     schedule.
 10/6/2017 Ryan Aldrich               0.10                                                              $      28.00 Assess, organize, and prepare production
                                                                                                                     documents for load into review database; Draft
                                                                                                                     and transmit specifications for same.
 10/8/2017 Tony K. Lu                 0.90                                       0.90                   $     319.50 Continue draft and revision of audit response
                                                                                                                     letter.
 10/9/2017 Kristen C. Rodriguez       0.40                                       0.40                   $     284.00 Thayer: Review and edit audit letter (.2);
                                                                                                                     conference with R Sangiacomo re: same (.2).
 10/9/2017 Ryan Aldrich               0.20                                                              $      56.00 Finalize quality control process for recent
                                                                                                                     production documents prior to releasing to case
                                                                                                                     team; Update review database with tracking
                                                                                                                     information; Draft and circulate status update and
                                                                                                                     details for deliverable.
 10/9/2017 Rosanne M. Sangiacomo      0.70                                       0.70                   $     294.00 Update weekly action items list and conference
                                                                                                                     with K. Rodriguez re: same (.4); attention to
                                                                                                                     discovery issues (.3).
 10/9/2017 Tony K. Lu                 0.20                                       0.20                   $      71.00 Attention to audit letter and pro forma figures of
                                                                                                                     donated legal services re: same.




                                                                         Page 41 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 52 of 161
                                             Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                              Brief
10/10/2017 Rosanne M. Sangiacomo       1.50                                       1.50                   $     630.00 Attention to discovery issues and prepare for
                                                                                                                      status conference hearing with court (1.); finalize
                                                                                                                      production of supplemental OCP patient file pages
                                                                                                                      and send to opposing counsel (.5).
10/10/2017 Rosanne M. Sangiacomo       1.50                                       1.50                   $     630.00 Attention to discovery issues and prepare for
                                                                                                                      status conference hearing with court (.8); finalize
                                                                                                                      production of supplemental OCP patient file pages
                                                                                                                      and send to opposing counsel (.7).
10/10/2017 Ryan Aldrich                0.70                                                              $     196.00 Prepare documents for production to opposing
                                                                                                                      counsel, per R. Sangiacomo's request.
10/10/2017 Tony K. Lu                  0.10                                       0.10                   $      35.50 Attention to audit response letter and internal
                                                                                                                      email communications re: same.
10/11/2017 Keshia W. Lipscomb          0.20                                                              $      86.00 Review and analyze authority regarding
                                                                                                                      certification theory under False Claims Act.
10/11/2017 Kristen C. Rodriguez        1.00                                       1.00                   $     710.00 Attend status call with court.
10/11/2017 Rosanne M. Sangiacomo       1.70                                       1.70                   $     714.00 Prepare for and participate in status conference
                                                                                                                      with Judge Bremer (1); conference with K.
                                                                                                                      Rodriguez re: follow up from status conference
                                                                                                                      (.7).
10/12/2017   Alan S. Gilbert           0.20                                                              $     199.00 Review court order.
10/12/2017   Rosanne M. Sangiacomo     0.20                                       0.20                   $      84.00 Attention to discovery issues.
10/13/2017   Kristen C. Rodriguez      0.40                                       0.40                   $     284.00 Correspondence regarding audit letter.
10/16/2017   Kristen C. Rodriguez      0.80                                       0.80                   $     568.00 Attend team meeting.
10/16/2017   Rosanne M. Sangiacomo     1.70                                       1.70                   $     714.00 Weekly team call and meeting (.8); investigate
                                                                                                                      certification issue (.6); attention to discovery
                                                                                                                      issues (.3).
10/16/2017 Tony K. Lu                  0.90                                       0.90                   $     319.50 Participate in weekly teleconference with Kristen
                                                                                                                      Rodriguez and Rosanne Sangiacomo re:
                                                                                                                      certification issue (.8); Telephone with Penny
                                                                                                                      Dickey (.1).
10/17/2017 Kristen C. Rodriguez        1.70                                       1.70                   $   1,207.00 Call with fact witness (1); analysis of certification
                                                                                                                      and remaining discovery issues (.7).
10/17/2017 Rosanne M. Sangiacomo       2.30                                       2.30                   $     966.00 Phone calls with P. Dickey and M. Falkstrom (1);
                                                                                                                      prepare bullet point notes and agendas for calls
                                                                                                                      (1); attention to discovery issues (.3).
10/17/2017 Tony K. Lu                  1.40                                       1.40                   $     497.00 Participate in teleconference with Penny Dickey
                                                                                                                      (.9); Review documents pertaining to IME
                                                                                                                      production for purpose of providing to Penny
                                                                                                                      Dickey (.5).
10/18/2017 Rosanne M. Sangiacomo       0.70                                       0.70                   $     294.00 Prepare follow up emails to M. Falkstrom and P.
                                                                                                                      Dickey.
10/18/2017 Tony K. Lu                  0.10                                       0.10                   $      35.50 Attention to review and location of medical
                                                                                                                      document with relevant signature (.1)
10/19/2017 Tony K. Lu                  0.60                                       0.60                   $     213.00 Review Medicaid audit documents for relevance
                                                                                                                      in connection with certification issue and/or
                                                                                                                      original source issue (.6)
10/20/2017 Rosanne M. Sangiacomo       1.20                                       1.20                   $     504.00 Call with J. Warren-Ulrich (.4); conference with K.
                                                                                                                      Rodriguez re: same (.3); review emails from R.
                                                                                                                      Hixson re: OCP issue and abortion-services claim
                                                                                                                      (.3); emails with R. Hixson re: discovery issues
                                                                                                                      (.1); emails with K. Liscomb re: abortion files
                                                                                                                      review (.1).
10/21/2017 Keshia W. Lipscomb          3.00                                                              $   1,290.00 Continue redacting sample patient files for
                                                                                                                      production.
10/23/2017 Kristen C. Rodriguez        0.20                                       0.20                   $     142.00 Prepare for call with L. Dahl regarding certification
                                                                                                                      issue.
10/23/2017 Rosanne M. Sangiacomo       1.70                                       1.70                   $     714.00 Confer with K. Rodriguez re: discovery issues (1);
                                                                                                                      review and analyze complied OCP records from
                                                                                                                      R. Hixson in order to verify completeness and
                                                                                                                      determine additional pages to produce (,7).
10/24/2017 Kristen C. Rodriguez        0.50                                       0.50                   $     355.00 Prepare for and attend call with L. Dahl regarding
                                                                                                                      certification issue.
10/24/2017 Rosanne M. Sangiacomo       0.60                                       0.60                   $     252.00 Review and analyze complied OCP records from
                                                                                                                      R. Hixson in order to verify completeness and
                                                                                                                      determine additional pages to produce.
10/25/2017 Keshia W. Lipscomb          1.00                                                              $     430.00 Begin review and analysis of patient files for
                                                                                                                      redaction.
10/25/2017 Kristen C. Rodriguez        0.50                                       0.50                   $     355.00 Review plaintiff's response to interrogatories (.3);
                                                                                                                      email correspondence with clinicians (.2).
10/25/2017 Rosanne M. Sangiacomo       1.50                                       1.50                   $     630.00 Telephone call with L. Dahl and K. Rodriguez re:
                                                                                                                      certification and claims submissions issues (.5);
                                                                                                                      review and analyze complied OCP records from
                                                                                                                      R. Hixson in order to verify completeness and
                                                                                                                      determine additional pages to produce (.5); call
                                                                                                                      with R. Hixson re: OCP supplemental production
                                                                                                                      (.3); attention to discovery issues (.2).
10/25/2017 Mindy A. Marshall           1.50                                                              $     472.50 Process Planned Parenthood documents for
                                                                                                                      production; meet with R. Sangiacomo re same;
                                                                                                                      coordinate upload of documents to Relativity
                                                                                                                      database.




                                                                          Page 42 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 53 of 161
                                             Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
10/25/2017 Ryan Aldrich               0.30                                                              $      84.00 Assess, organize, and prepare data set for
                                                                                                                     processing; Transmit data; Draft and transmit
                                                                                                                     processing specifications/statement of work for
                                                                                                                     same.
10/26/2017 Rupert Ellison, Jr.        0.50                                                              $     140.00 Review and assess processed data set to ensure
                                                                                                                     conformity with established specifications;
                                                                                                                     Perform data validation steps and document all
                                                                                                                     relevant details; Update review database with
                                                                                                                     tracking information.
10/26/2017 Mindy A. Marshall          2.50                                                              $     787.50 Process and redact Planned Parenthood
                                                                                                                     documents for production; meet with R.
                                                                                                                     Sangiacomo re same; coordinate upload of
                                                                                                                     documents to Relativity database.
10/26/2017 Tracy R. Myrick            0.50                                                              $      82.50 Work with data set to import into review database
                                                                                                                     according to established specifications; Update
                                                                                                                     search indexes as necessary and appropriate;
                                                                                                                     Perform data validation steps and document all
                                                                                                                     relevant details.

10/26/2017 Ryan Aldrich               0.60                                                              $     168.00 Assess, organize, and prepare data for load into
                                                                                                                     review database; Draft and transmit specifications
                                                                                                                     for same. .3 Finalize quality control process for
                                                                                                                     new data set prior to releasing to case team; Draft
                                                                                                                     and circulate status update and details for
                                                                                                                     deliverable. .3
10/27/2017 Kristen C. Rodriguez       2.50                                       2.50                   $   1,775.00 Prepare for and attend calls with clinicians (1);
                                                                                                                     review and analyze letter regarding certification
                                                                                                                     (1); review and analyze prior email
                                                                                                                     correspondence on productions (.5).
10/27/2017 Rosanne M. Sangiacomo      3.70                                       3.70                   $   1,554.00 Conference with M. Marshall re: pages to prepare
                                                                                                                     for production (.7); review supplemental OCP
                                                                                                                     pages for production (.8); prepare amended
                                                                                                                     discovery responses on OCP issue and circulate
                                                                                                                     to group for review and comment (.7); phone calls
                                                                                                                     with A. Rozeboom and R. Trecker re: certification
                                                                                                                     issue (.8); conference with K. Rodriguez re:
                                                                                                                     strategy for same (.7).
10/27/2017 Tony K. Lu                 0.20                                       0.20                   $      71.00 Review and comment on second supplemental
                                                                                                                     responses to request for production.
10/27/2017 Ryan Aldrich               0.20                                                              $      56.00 Finalize quality control process for new data set
                                                                                                                     prior to releasing to case team; Update review
                                                                                                                     database with tracking information; Draft and
                                                                                                                     circulate status update and details for deliverable.

10/27/2017 Mindy A. Marshall          0.50                                                              $     157.50 Process and redact Planned Parenthood
                                                                                                                     documents for production.
10/30/2017 Kristen C. Rodriguez       1.50                                       1.50                   $   1,065.00 Review draft supplemental responses to
                                                                                                                     document requests (.5); attend team meeting (.5);
                                                                                                                     research regarding certification issue (.5).
10/30/2017 Ryan Aldrich               0.50                                                              $     140.00 Prepare documents for production to opposing
                                                                                                                     counsel, per R. Sangiacomo's request.
10/30/2017 Rosanne M. Sangiacomo      2.40                                       2.40                   $   1,008.00 Weekly team strategy call (.6); prepare to do list
                                                                                                                     for same (.6); emails with PPH contacts including
                                                                                                                     M. Falkstrom and J. Warren-Ulrick (.6); finalize
                                                                                                                     production and amended discovery responses on
                                                                                                                     OCP issue and send to opposing counsel (.6).

10/30/2017 Tony K. Lu                 1.20                                       1.10                   $     426.00 Meet and confer with Kristen Rodriguez and
                                                                                                                     Rosanne Sangiacomo re: weekly conference (1);
                                                                                                                     email communication with Sue Haskell re:
                                                                                                                     followup conference (.1)
10/31/2017 Keshia W. Lipscomb         2.50                                                              $   1,075.00 Review and analyze 8th Circuit authority regarding
                                                                                                                     necessary showing for fraudulent certification
                                                                                                                     element of FCA claim.
10/31/2017 Kristen C. Rodriguez       2.50                      2.00             0.50                   $   1,775.00 Research regarding coding (2); draft certification
                                                                                                                     interrogatory response (.5).
10/31/2017 Rosanne M. Sangiacomo      0.50                                       0.50                   $     210.00 Attention to issues concerning discovery and
                                                                                                                     certification investigation (.1); emails with J.
                                                                                                                     Warren-Ulrick (.2); emails with K.Tupper
                                                                                                                     scheduling call (.2).
10/31/2017 Tony K. Lu                 0.10                                       0.10                   $      35.50 Attention to supplemental responses to
                                                                                                                     interrogatories and email communication with K.
                                                                                                                     Rodriguez re: same (.1)
 11/1/2017 Keshia W. Lipscomb         1.00                                                              $     430.00 Continue to review and analyze federal authority
                                                                                                                     regarding necessary showing for fraudulent
                                                                                                                     concealment element of FCA claim
 11/1/2017 Kristen C. Rodriguez       3.50                      2.00             1.50                   $   2,485.00 Call with S. Haskell (.5); Review research
                                                                                                                     regarding express and implied certification (2);
                                                                                                                     Call with current staff member re: electronic billing
                                                                                                                     to Medicaid (1).




                                                                         Page 43 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 54 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 11/1/2017 Rosanne M. Sangiacomo      2.10                                       2.10                   $     882.00 Telephone calls with S. Haskell, J. Warren-Ulrich
                                                                                                                     and K. Tupper (1.1); conference with K. Rodriguez
                                                                                                                     re: same (1).
 11/1/2017 Tony K. Lu                 1.70                                       1.70                   $     603.50 Teleconference with Dentons team and Sue
                                                                                                                     Haskell and Jennifer Warren Ulrick (.5); Review
                                                                                                                     and search for specific emails in Relativity for
                                                                                                                     CMS 1500 forms (1.2)
 11/2/2017 Keshia W. Lipscomb         2.50                                                              $   1,075.00 Additional review and analysis regarding express
                                                                                                                     certification theory for FCA claim.
 11/2/2017 Kristen C. Rodriguez       4.20                                       4.20                   $   2,982.00 Draft and finalize supplement to interrogatories (2)
                                                                                                                     and document requests re: certification issue
                                                                                                                     (2.2).
 11/2/2017 Rosanne M. Sangiacomo      2.20                                       2.20                   $     924.00 Conference with K. Rodriguez re: supplemental
                                                                                                                     interrogatory and document responses (1); review
                                                                                                                     and edit discovery responses (1); analyze billing
                                                                                                                     data spreadsheet (.2).
 11/2/2017 Tony K. Lu                 0.40                                       0.40                   $     142.00 Review and comment on supplemental
                                                                                                                     interrogatories and responses to request for
                                                                                                                     production.
 11/3/2017 Kristen C. Rodriguez       0.50                                       0.50                   $     355.00 Finalize supplement to interrogatories and
                                                                                                                     document requests re: certification issue (.3),
                                                                                                                     including correspondence regarding same (.2).
 11/3/2017 Rosanne M. Sangiacomo      1.60                                       1.60                   $     672.00 Finalize and serve supplemental interrogatory and
                                                                                                                     document responses re: certification issue (.8);
                                                                                                                     review draft 30(b)(6) notice from R. Hixson (.4);
                                                                                                                     telephone conference with D. Larson re: provider
                                                                                                                     information (.4)
 11/3/2017 Tony K. Lu                 0.70                                       0.70                   $     248.50 Review and comment on drafts of second
                                                                                                                     supplemental responses to interrogatories and
                                                                                                                     requests for production.
 11/3/2017 Ryan Aldrich               0.40                                                              $     112.00 Prepare documents for production to opposing
                                                                                                                     counsel, per R. Sangiacomo's request.
 11/6/2017 Kristen C. Rodriguez       1.00                                       1.00                   $     710.00 Lead team call on outstanding discovery issues.
 11/6/2017 Rosanne M. Sangiacomo      1.30                                       1.30                   $     546.00 Update and circulate action items task list (.3);
                                                                                                                     weekly team call and meeting (1).
 11/6/2017 Tony K. Lu                 1.40                                       1.40                   $     497.00 Review draft response to request for admission
                                                                                                                     (.2)Participate in weekly teleconference with
                                                                                                                     Kristen Rodriguez and Rosanne Sangiacomo re:
                                                                                                                     update to discovery and summary judgment and
                                                                                                                     draft notice of deposition re: Sue Thayer (1.2)

 11/7/2017 Rosanne M. Sangiacomo      0.70                                       0.70                   $     294.00 Prepare letter to R. Hixson re: identification of
                                                                                                                     abortion services challenged (.4); attention to
                                                                                                                     discovery issues (.3).
 11/8/2017 Rosanne M. Sangiacomo      1.50                                       1.50                   $     630.00 Prepare letter to R. Hixson re: identification of
                                                                                                                     abortion services challenged (.4); attention to
                                                                                                                     discovery issues (.4); conference with K.
                                                                                                                     Rodriguez re: discovery issues (.4); call with K.
                                                                                                                     Liscomb re: review of abortion patient files (.3).
11/10/2017 Kristen C. Rodriguez       2.00                                       2.00                   $   1,420.00 Edit letter to plaintiff's counsel regarding
                                                                                                                     identification of fraudulent claims and deposition
                                                                                                                     notice of plaintiff (1); correspondence regarding
                                                                                                                     same (1)..
11/10/2017 Rosanne M. Sangiacomo      0.90                                       0.90                   $     378.00 Revise letter to R. Hixson re: identification of
                                                                                                                     challenged abortion services (.3); revise S.
                                                                                                                     Thayer deposition notice (.3); Serve letter and
                                                                                                                     notice on plaintiff's counsel (.3).
11/12/2017 Keshia W. Lipscomb         3.50                                                              $   1,505.00 Continue review and analysis of patient files for
                                                                                                                     production with focus on redacting personal and
                                                                                                                     private information.
11/13/2017 Kristen C. Rodriguez       1.50                                       1.50                   $   1,065.00 Lead team meeting (1); attention to
                                                                                                                     correspondence and subpoena to Iowa Medicaid
                                                                                                                     (.5).
11/13/2017 Rosanne M. Sangiacomo      3.50                                       3.20                   $   1,470.00 Prepare updated agenda for weekly call (.3);
                                                                                                                     participate in weekly team call (1); draft responses
                                                                                                                     to requests for admission (.2); review email and
                                                                                                                     letter correspondence re: plaintiff's subpoena to
                                                                                                                     Medicaid (.3); telephone call with R. Hixson re:
                                                                                                                     Medicaid subpoena (.7); investigate Medicaid
                                                                                                                     coverage ID issue (1).
11/13/2017 Tony K. Lu                 1.30                                       1.30                   $     461.50 Participate in weekly teleconference with Kristen
                                                                                                                     Rodriguez and Rosanne Sangiacomo re:
                                                                                                                     Medicaid subpoena (1) and email Mike Falkstrom
                                                                                                                     (.3).
11/14/2017 Rosanne M. Sangiacomo      1.70                                       1.70                   $     714.00 Call with D. Larson re: further investigation into
                                                                                                                     Medicaid Coverage ID issue in order to respond
                                                                                                                     to R. Hixson (.5); emails with R. Hixson re:
                                                                                                                     Medicaid coverage ID and subpoena (.4); emails
                                                                                                                     with Iowa AG (.4); confer with K. Rodriguez re:
                                                                                                                     Medicaid subpoena (.4).




                                                                         Page 44 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 55 of 161
                                             Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
11/15/2017 Keshia W. Lipscomb         4.00                                                              $   1,720.00 Continue review and analysis of patient files for
                                                                                                                     production with focus on redacting personal and
                                                                                                                     private information.
11/15/2017 Kristen C. Rodriguez       1.10                                       1.10                   $     781.00 Call with client (.3); Call with IME attorney
                                                                                                                     regarding subpoena (.4); Preparation for same
                                                                                                                     (.4).
11/15/2017 Rosanne M. Sangiacomo      4.80                                       4.80                   $   2,016.00 Research and analyze objections and responses
                                                                                                                     to requests for admission in 8th Circuit (1.2);
                                                                                                                     confer with K. Rodriguez re: strategy for response
                                                                                                                     to Iowa AG re: Medicaid subpoena (1.2); call with
                                                                                                                     K. Rodriguez and IA AG M. Gillespie re: Medicaid
                                                                                                                     subpoena (1.2); draft responses to RFAs (1.2).

11/15/2017 Tony K. Lu                 0.50                                       0.50                   $     177.50 Participate in teleconference with Mike Falkstrom,
                                                                                                                     Kristen Rodriguez, and Rosanne Sangiacomo re:
                                                                                                                     30(b)(6) notice.
11/16/2017 Keshia W. Lipscomb         2.20                                                              $     946.00 Continue review and analysis of patient files for
                                                                                                                     production with focus on redacting personal and
                                                                                                                     private information.
11/16/2017 Rosanne M. Sangiacomo      1.80                                       1.80                   $     756.00 Draft RFA responses (.6); attention to Iowa
                                                                                                                     Medicaid subpoena issues (.6); emails with K.
                                                                                                                     Liscomb re: review of abortion patient files (.6).
11/17/2017 Rosanne M. Sangiacomo      1.80                                       1.80                   $     756.00 Draft follow up email to R. Hixson re: Medicaid
                                                                                                                     subpoena and proposal for handling (.6); emails
                                                                                                                     with R. Hixson and M. Gillespie of IA AG re: same
                                                                                                                     (.6); review and analyze finalized 30(b)(6)
                                                                                                                     deposition notice and compare against draft
                                                                                                                     notice (.6).
11/19/2017 Rosanne M. Sangiacomo      3.00                                       3.00                   $   1,260.00 Review and prepare abortion patient files for
                                                                                                                     production.
11/20/2017 Rosanne M. Sangiacomo      3.10                                       3.10                   $   1,302.00 Review, redact and prepare abortion patient files
                                                                                                                     for production (.6); emails with R. Aldrich re:
                                                                                                                     production instructions (.7); prepare cover letter
                                                                                                                     for production (.6); finalize and send out
                                                                                                                     production of abortion patient files (.6); email J.
                                                                                                                     Warren-Ulrich (.6).
11/20/2017 Tony K. Lu                 3.20                                       3.20                   $   1,136.00 Draft response to 30(b)(6) deposition notice.
11/20/2017 Ryan Aldrich               0.60                                                              $     168.00 Prepare Abortion Services Sampling PHR
                                                                                                                     documents for production to opposing counsel,
                                                                                                                     per R. Sangiacomo's request.
11/20/2017 Ryan Aldrich               0.60                                                              $     168.00 Dentons US LLP (GC-JAKT) Finalize quality
                                                                                                                     control process for new data set prior to releasing
                                                                                                                     to case team; Draft and circulate status update
                                                                                                                     and details for deliverable. .4 Perform searches to
                                                                                                                     isolate additional documents for B. Zahner's
                                                                                                                     review. .2
11/21/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 Attention to discovery issues.
11/22/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 Attention to discovery issues.
11/26/2017 Kristen C. Rodriguez       5.00                      2.00             3.00                   $   3,550.00 Review plaintiff's supplemental interrogatory
                                                                                                                     responses (2); revise responses to RFAs (1);
                                                                                                                     research for summary judgment and draft OCP
                                                                                                                     outline (2).
11/27/2017 Robert E. Richards         0.30                                                              $     232.50 Review email and reply to Kirsten Rodriguez.
11/27/2017 Stephen L. Hill, Jr.       2.00                                                              $   1,160.00 Teleconference with Ms. Rodriguez; review of
                                                                                                                     appellate decision; collection of precedents to be
                                                                                                                     used to respond to complaint.
11/27/2017 Alan S. Gilbert            0.50                                                              $     497.50 Conference with K. Rodriguez regarding effect of
                                                                                                                     possible combination on case and strategic
                                                                                                                     issues.
11/27/2017 Kristen C. Rodriguez       6.80                      2.50             4.30                   $   4,828.00 Research regarding applicable statutes for OCP
                                                                                                                     claim (2.5); Revise RFAs (1.5); Analysis regarding
                                                                                                                     FCA impact on merger issues (.9); Review
                                                                                                                     production (.5); Review production and research
                                                                                                                     regarding search protocols (1.1); Correspondence
                                                                                                                     regarding 30b6 deposition issues (.3).

11/27/2017 Rosanne M. Sangiacomo      4.40                                       4.40                   $   1,848.00 Meet with K. Rodriguez to discuss revisions to
                                                                                                                     RFAs (1.1); review and finalize second half of
                                                                                                                     abortion patient files for production (1.1); emails
                                                                                                                     with J. Warren-Ulrich (1.1); revise RFAs; attention
                                                                                                                     to discovery issues (1.1).
11/27/2017 Ryan Aldrich               0.30                                                              $      84.00 Prepare documents for production to opposing
                                                                                                                     counsel, per T. Lu's request.
11/27/2017 Tony K. Lu                 2.20                                       2.20                   $     781.00 Continue draft of response to 30(b)(6) deposition
                                                                                                                     notice and attention to bates label of documents
                                                                                                                     (.8); Attention to preparation and service of
                                                                                                                     supplemental production and internal email
                                                                                                                     communications re: same (1); Email
                                                                                                                     communications to Sue Haskell and Jennifer
                                                                                                                     Warren Ulrich re: deposition (.4)
11/28/2017 Kristen C. Rodriguez       0.50                                       0.50                   $     355.00 Correspondence with client.



                                                                         Page 45 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 56 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount          Description
                                             Brief
11/28/2017 Rosanne M. Sangiacomo      3.30                                       3.30                   $   1,386.00 Finalize production of second portion of patient
                                                                                                                     files (1.1); emails with litigation support re: same
                                                                                                                     (1.1); revise RFAs (1.1).
11/28/2017 Tony K. Lu                 0.30                                       0.30                   $     106.50 Attention to and draft email communication to Sue
                                                                                                                     Haskell re: 30(b)(6) witness testimony.
11/28/2017 Ryan Aldrich               0.50                                                              $     140.00 Prepare documents for production to opposing
                                                                                                                     counsel, per R. Sangiacomo's request.
11/29/2017 Kristen C. Rodriguez       3.10                                       3.10                   $   2,201.00 Review and edit RFAs (.8); correspondence with
                                                                                                                     client (.8); internal analysis regarding same (1);
                                                                                                                     compile materials for S. Hill (.5).
11/29/2017 Robert E. Richards         0.30                                                              $     232.50 Emails and call re successor liability and related
                                                                                                                     analysis
11/29/2017 Rosanne M. Sangiacomo      1.60                                       1.60                   $     672.00 Attention to discovery issues (.5); multiple
                                                                                                                     conference with K. Rodriguez re: strategy issues
                                                                                                                     (.5); review key file materials to go to S.Hill for his
                                                                                                                     review (.4); email communications with client (.2).

11/29/2017 Geoffrey M. Miller         0.40                                                              $     182.00 Call with K. Rodriguez re successor liability and
                                                                                                                     fraudulent transfer liability.
11/29/2017 Tony K. Lu                 1.00                                       1.00                   $     355.00 Attention to compilation of relevant materials for
                                                                                                                     partner review.
11/30/2017 Kristen C. Rodriguez       1.10                                       1.10                   $     781.00 Analysis of remaining discovery period and
                                                                                                                     witnesses needed.
11/30/2017 Rosanne M. Sangiacomo      3.30                                       3.30                   $   1,386.00 Draft email to R. Hixson re: deposition scheduling
                                                                                                                     and corporate designees (.6); compare plaintiff's
                                                                                                                     chart in RFAs against billing data for verification
                                                                                                                     purposes (.6); emails with local counsel S.
                                                                                                                     Thompson re: verification responses (.5);
                                                                                                                     conference with K. Rodriguez re: strategy (1);
                                                                                                                     revise RFA (.6).
 12/1/2017 Kristen C. Rodriguez       1.00                                       1.00                   $     710.00 Edits to responses to RFAs.
 12/1/2017 Ryan Aldrich               0.80                                                              $     224.00 Prepare updated document productions prior to
                                                                                                                     transfer to opposing counsel, per R.
                                                                                                                     Sangiacomo's request.
 12/1/2017 Rosanne M. Sangiacomo      2.40                                       2.40                   $   1,008.00 Finalize production of abortion files (.5); prepare
                                                                                                                     cover letter (.4); produce abortion files (.5);
                                                                                                                     conference with K. Rodriguez re: discovery
                                                                                                                     matters (.4; revise cover letter (.6)..
 12/1/2017 Tony K. Lu                 1.10                                       1.10                   $     390.50 Start legal research and review of case law on
                                                                                                                     issue of successor liability under FCA.
 12/3/2017 Rosanne M. Sangiacomo      1.00                                       1.00                   $     420.00 Review and analyze Plaintiff's supplemental
                                                                                                                     interrogatory responses.
 12/4/2017 Kristen C. Rodriguez       5.00                      3.00             2.00                   $   3,550.00 Attend team meeting (1); research and strategy
                                                                                                                     for summary judgment (3); Merger analysis (1).
 12/4/2017 Rosanne M. Sangiacomo      2.40                                       2.40                   $   1,008.00 Review and analyze supplemental interrogatory
                                                                                                                     responses (1); weekly team meeting (1); attention
                                                                                                                     to discovery issues (.4).
 12/4/2017 Tony K. Lu                 3.10                      2.00             2.10                   $   1,100.50 Continue legal research and writing memo re:
                                                                                                                     successor liability and FCA (2); Teleconference
                                                                                                                     with Kristen Rodriguez and Rosanne Sangiacomo
                                                                                                                     re: strategy and discovery coordination (1.1)

 12/5/2017 Kristen C. Rodriguez      11.40                     5.00                                     $   8,094.00 Analysis of summary judgment and expert issues
                                                                                                                     with A. Gilbert (1.6); Draft correspondence to
                                                                                                                     opposing counsel (1.6); Call with client (1.6); Edit
                                                                                                                     deposition notice topic objections (1.6); Prepare
                                                                                                                     for court status conference (1.6); Research
                                                                                                                     regarding FCA issues for summary judgment (3.4)

 12/5/2017 Rosanne M. Sangiacomo      2.50                                       2.50                   $   1,050.00 Attention to discovery issues and prepare for
                                                                                                                     status hearing.
 12/5/2017 Alan S. Gilbert            1.00                                                              $     995.00 Conference with K. Rodriguez regarding strategy
                                                                                                                     and combination issues.
 12/5/2017 Tony K. Lu                 2.00                                       2.00                   $     710.00 Attention to Planned Parenthood organization of
                                                                                                                     relevant vital documents (.6) teleconference with
                                                                                                                     Marjorie Easter and Kristen Rodriguez (.6); Write
                                                                                                                     memo note re: talk with Easter (.2); Prepare for
                                                                                                                     and call Sue Haskell and Paula Laube re:
                                                                                                                     deposition (.6)
 12/5/2017 Tony K. Lu                 1.10                                       1.10                   $     390.50 Continue legal research and review of case law
                                                                                                                     concerning successor liability (1.1)
 12/5/2017 Geoffrey M. Miller         0.20                                                              $      91.00 Call with K. Rodriguez re merger/consolidation
                                                                                                                     issues.
 12/6/2017 Alan S. Gilbert            0.20                                                              $     199.00 Conference with K. Rodriguez regarding strategy.

 12/6/2017 Ryan Aldrich               0.50                                                              $     140.00 JAKT Prepare documents for production to
                                                                                                                     opposing counsel, per B. Zahner's request.
 12/6/2017 Kristen C. Rodriguez       5.50         5.00                          0.50                   $   3,905.00 Prepare for and attend court hearing (3);
                                                                                                                     Summary judgment analysis (2); correspondence
                                                                                                                     regarding deposition dates (.5)




                                                                         Page 46 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 57 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 12/6/2017 Rosanne M. Sangiacomo      3.10                                       3.10                   $   1,302.00 Prepare for and participate in telephonic status
                                                                                                                     hearing (1.6); conference with K. Rodriguez re:
                                                                                                                     next steps (1.5).
 12/7/2017 Kristen C. Rodriguez       0.70                                       0.70                   $     497.00 Calls with team regarding discovery and analysis
                                                                                                                     issues.
 12/7/2017 Rosanne M. Sangiacomo      0.30                                       0.30                   $     126.00 Attention to discovery issues.
 12/7/2017 Tony K. Lu                 4.20         4.20                                                 $   1,491.00 Review comments on response to 30(b)(6)
                                                                                                                     deposition notice and revise draft re: same (3.9);
                                                                                                                     Teleconference with Kristen Rodriguez re: same
                                                                                                                     (.3).
 12/8/2017 Kristen C. Rodriguez       1.00         1.00                                                 $     710.00 Thayer: Summary judgment analysis.
 12/8/2017 Rosanne M. Sangiacomo      0.60                                       0.60                   $     252.00 Attention to discovery issues.
 12/8/2017 Tony K. Lu                 1.50                                       1.50                   $     532.50 Telephone with Sue Haskell re: Depositions (.3);
                                                                                                                     Telephone with Paula Laube re: depositions (.3);
                                                                                                                     Compile and start review of documents in
                                                                                                                     preparation for team conference related to OCP
                                                                                                                     issue (.9).
12/10/2017 Keshia W. Lipscomb         1.40                                                              $     602.00 Review and analyze federal authority regarding
                                                                                                                     whether violation of internal guideline or policy,
                                                                                                                     such as standing order, can be a violation of the
                                                                                                                     False Claims Act.
12/10/2017 Keshia W. Lipscomb         4.20                                                              $   1,806.00 Review and analyze federal cases to determine
                                                                                                                     specific types of evidence looked to by courts in
                                                                                                                     determining whether violation of law is material as
                                                                                                                     necessary under False Claims Act.
12/10/2017 Keshia W. Lipscomb         1.50                                                              $     645.00 Draft brief summary regarding evidence of
                                                                                                                     materiality and reliance on internal guideline as
                                                                                                                     relevant to False Claims Act.
12/10/2017 Kristen C. Rodriguez       2.00         2.00                                                 $   1,420.00 Thayer: Summary judgment analysis (1); review
                                                                                                                     materiality and internal guideline research (1).
12/10/2017 Tony K. Lu                 1.60                                       1.60                   $     568.00 Start review of Plaintiffs' Supp. Answers to
                                                                                                                     Interrogatories and prepare outline of discussion
                                                                                                                     with Sue Haskell (1.6).
12/11/2017 Kristen C. Rodriguez       7.60         4.00                          1.60            2.00   $   5,396.00 Review discovery materials (.6); draft summary
                                                                                                                     judgment outline (4); team meeting regarding task
                                                                                                                     list and discovery issues (1); interviews with fact
                                                                                                                     witnesses (2).
12/11/2017 Rosanne M. Sangiacomo      4.50                                       4.50                   $   1,890.00 Weekly team call and meeting (1); analyze
                                                                                                                     supplemental interrogatory responses (2.5); call
                                                                                                                     with S. Haskell (1).
12/11/2017 Tony K. Lu                 7.70         1.50                          6.20                   $   2,733.50 Continue draft of outline for Sue Haskell
                                                                                                                     teleconference (2.4); Review documents in
                                                                                                                     preparation for meeting with team(1.3);
                                                                                                                     teleconference with team concerning
                                                                                                                     supplemental interrogatories (1.5); teleconference
                                                                                                                     with Sue Haskell re: supplemental interrogatories
                                                                                                                     and revise notes re: same (1); Revise draft of
                                                                                                                     objections to 30(b)(6) notice (1.5)

12/12/2017 Kristen C. Rodriguez       2.00                                       2.00                   $   1,420.00 Prepare for meeting with S. Hill.
12/12/2017 Rosanne M. Sangiacomo      0.20                                       0.20                   $      84.00 Attention to discovery issues.
12/12/2017 Tony K. Lu                 4.00         3.70                                                 $   1,420.00 Start review and analysis of documents and
                                                                                                                     relevant legal case law to prepare outline for
                                                                                                                     discussion with FCA partner (2); Start draft of
                                                                                                                     outline for discussion re: FCA claims (1.7);
                                                                                                                     Telephone with Penny Dickey (.3).
12/13/2017 Stephen L. Hill, Jr.       1.00                                                              $     580.00 Review of pleadings.
12/13/2017 Keshia W. Lipscomb         1.00                                                              $     430.00 Review and analyze federal authority regarding
                                                                                                                     whether showing of materiality is required under
                                                                                                                     the False Claims Act even prior to amendments,
                                                                                                                     as relevant to current case facts.
12/13/2017 Keshia W. Lipscomb         1.00                                                              $     430.00 Review and analyze Iowa case law to evaluate
                                                                                                                     whether violation of internal practice or standing
                                                                                                                     order can constitute medical malpractice or
                                                                                                                     medical negligence.
12/13/2017 Keshia W. Lipscomb         1.20                                                              $     516.00 Review and analyze state authority across
                                                                                                                     jurisdictions to identify cases discussing violation
                                                                                                                     of internal practice or standing order as instance
                                                                                                                     of medical malpractice or medical negligence.
12/13/2017 Kristen C. Rodriguez       4.60         2.00        2.00              0.60                   $   3,266.00 Correspondence with fact witness (.6); Review
                                                                                                                     legislative history (2); work on summary judgment
                                                                                                                     outline (2).
12/13/2017 Rosanne M. Sangiacomo      1.30                                       1.30                   $     546.00 Attention to discovery issues and factual
                                                                                                                     investigation re: OCP and standing order issues.
12/13/2017 Tony K. Lu                 5.10                                                       5.10   $   1,810.50 Continue draft of outline for Steve Hill discussion
                                                                                                                     (2.3); Draft Outline for telephone discussion with
                                                                                                                     Penny Dickey (2); Teleconference with Kristen
                                                                                                                     Rodriguez to strategize approach to interview of
                                                                                                                     Penny Dickey (.7); Communicate with Penny
                                                                                                                     Dickey re: discussion (.1)




                                                                         Page 47 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 58 of 161
                                             Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
12/14/2017 Kristen C. Rodriguez       3.50                                       3.50                   $   2,485.00 Team call (1); call with database 30b6 witness
                                                                                                                     (.5); call with fact witnesses (.5); Review agenda
                                                                                                                     for S. Hill meeting (.5); Review memo to file from
                                                                                                                     PPH in house counsel (.5); Review FPCI protocols
                                                                                                                     (.5).
12/14/2017 Rosanne M. Sangiacomo      1.70                                       1.70                   $     714.00 Attention to discovery issues and factual
                                                                                                                     investigation re: OCP and standing order issues
                                                                                                                     (1); prepare for call with S. Hill (.7).
12/14/2017 Tony K. Lu                 2.80                                       2.80                   $     994.00 Email communications to arrangement Penny
                                                                                                                     Dickey telephone conference (.1); Plan and
                                                                                                                     prepare for call with team re: discussion with
                                                                                                                     Steve Hill and Penny Dickey (.3); Participate in
                                                                                                                     teleconference with team members related to
                                                                                                                     strategy of discussion (.5); Prepare brief outline
                                                                                                                     for conference with Stephen Hill (.5);
                                                                                                                     Teleconference with Penny Dickey and Kristen
                                                                                                                     Rodriguez (1.5).
12/14/2017 Stephen L. Hill, Jr.       6.00                                                              $   3,480.00 Review of pleadings to prepare for call with trial
                                                                                                                     team.
12/15/2017 Stephen L. Hill, Jr.       7.50                                                              $   4,350.00 Prep for call with matter team; telephone
                                                                                                                     conference.
12/15/2017 Keshia W. Lipscomb         0.50                                                              $     215.00 Review and analyze 8th Circuit jury instructions
                                                                                                                     regarding False Claims Act.
12/15/2017 Keshia W. Lipscomb         2.30                                                              $     989.00 Review and analyze False Claims Act case with
                                                                                                                     appeal pending in 11th Circuit, reviewing district
                                                                                                                     court orders, parties' motions and briefs, and all
                                                                                                                     expert reports exchanged.
12/15/2017 Ryan Aldrich               0.40                                                              $     112.00 Prepare documents for production to opposing
                                                                                                                     counsel, per R. Sangiacomo's request.
12/15/2017 Kristen C. Rodriguez       4.50                                       4.50                   $   3,195.00 Edit correspondence to opposing counsel (2.5);
                                                                                                                     prepare for and attend strategy meeting with S.
                                                                                                                     Hill (1); call with client (1).
12/15/2017 Rosanne M. Sangiacomo      4.50                                       4.50                   $   1,890.00 Attention to discovery issues and factual
                                                                                                                     investigation re: OCP and standing order issues
                                                                                                                     (1.5); call with S. Hill re: FCA issues (1.5);
                                                                                                                     conference with K. Rodriguez and A. Gilbert re:
                                                                                                                     action items and case strategy (1.5)
12/15/2017 Tony K. Lu                 3.20         2.00                          1.20                   $   1,136.00 Review relevant documents and prepare for
                                                                                                                     meeting with Stephen Hill (1); Attention to review
                                                                                                                     of notes of talk with Marjorie Easter and Dr.
                                                                                                                     Haskell (.2); Participate in teleconference with
                                                                                                                     Stephen Hill and team (2).
12/15/2017 Alan S. Gilbert            2.00                                                              $   1,990.00 Meeting regarding case strategy with S. Hill and
                                                                                                                     team,
12/17/2017 Rosanne M. Sangiacomo      0.40                                       0.40                   $     168.00 Attention to discovery issues.
12/18/2017 Keshia W. Lipscomb         0.20                                                              $      86.00 Review and circulate article regarding False
                                                                                                                     Claims Act and review comments regarding jury
                                                                                                                     instructions.
12/18/2017 Kristen C. Rodriguez       4.10                                       4.10                   $   2,911.00 Team meeting (1); edit correspondence with
                                                                                                                     plaintiff's counsel (1.1); review FOIA issues
                                                                                                                     relating to relator materials provided to
                                                                                                                     government (1); Draft email to client (1).
12/18/2017 Rosanne M. Sangiacomo      1.60                                       1.60                   $     672.00 Weekly team meeting (1); attention to discovery
                                                                                                                     issues (.1); conference with K. Rodriguez re:
                                                                                                                     same (.2); finalize Iowa Medicaid response (.3).
12/18/2017 Tony K. Lu                 1.40                                       1.00                   $     497.00 Participate in teleconference call with Rosanne
                                                                                                                     Sangiacomo and Kristen Rodriguez re: planning
                                                                                                                     strategy for depositions (1); Attention to
                                                                                                                     deposition arrangements for Paula Laube, Sue
                                                                                                                     Haskell, Marjorie Easter (.4)
12/19/2017 Kristen C. Rodriguez       4.00                                       4.00                   $   2,840.00 Calls with potential experts (.5); conference with
                                                                                                                     R. Sangiacomo regarding transition issues (1);
                                                                                                                     Review production (1); Email correspondence for
                                                                                                                     conflicts purposes with experts (.5); Revise R.
                                                                                                                     30b6 topic objections (1).
12/19/2017 Rosanne M. Sangiacomo      1.00                                       1.00                   $     420.00 Meeting with K. Rodriguez to discuss experts (.5);
                                                                                                                     call with C. Swanson, potential expert (.5).
12/19/2017 Tony K. Lu                 0.70                                       0.70                   $     248.50 Start draft of supplemental responses to PPH
                                                                                                                     second interrogatories.
12/20/2017 Kristen C. Rodriguez       4.20         2.60                          2.00                   $   2,982.00 Edit correspondence with plaintiff's counsel
                                                                                                                     regarding discovery matters (2); Revise and
                                                                                                                     finalize R. 30b6 topic objections (2.6).




                                                                         Page 48 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 59 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
12/20/2017 Tony K. Lu                 4.10                                       2.90                   $   1,455.50 Continue draft and revision of third supplemental
                                                                                                                     interrogatories including review of medical
                                                                                                                     protocols (1.2); Review emails and Medicaid
                                                                                                                     subpoena and produced documents (.5); Plan
                                                                                                                     and prepare for and telephone with Rosanne
                                                                                                                     Sangiacomo re: abortion-related claims (.5); Draft
                                                                                                                     email to opposing counsel re: deposition and
                                                                                                                     supplemental interrogatories (.5); Telephone with
                                                                                                                     Becky Parrish re: follow-up discovery (.2);
                                                                                                                     Miscellaneous case management and scheduling,
                                                                                                                     including teleconference with Kristen Rodriguez
                                                                                                                     re: course of action (1.2).
12/21/2017 Kristen C. Rodriguez       3.50                                       3.50                   $   2,485.00 Call with B. Parrish and FPCI executive director
                                                                                                                     (1); call with client (1); follow up call with T. Lu
                                                                                                                     regarding immediate next steps (.5); Draft
                                                                                                                     correspondence to opposing counsel regarding
                                                                                                                     variety of discovery issues (1).
12/21/2017 Alan S. Gilbert            0.20                                                              $     199.00 E-mails with Roger Evans.
12/21/2017 Rosanne M. Sangiacomo      0.50                                       0.50                   $     210.00 Call with M. Falkstrom.
12/21/2017 Tony K. Lu                 4.30                                       3.30                   $   1,526.50 Meet and confer with Kristen Rodriguez re: outline
                                                                                                                     of proposed action for December (.9); Start review
                                                                                                                     and analysis of additional documents produced by
                                                                                                                     Medicaid and FPCI protocol (1); Plan and prepare
                                                                                                                     for call with Becky Parrish and Jodi Tomolonovic
                                                                                                                     (.6); Teleconferences with Becky Parrish, Jodi
                                                                                                                     Tomolonovic and counsel for FPCI (1.2);
                                                                                                                     Participate in teleconference with Mike Falkstrom
                                                                                                                     and Kristen Rodriguez/Rosanne Sangiacomo (.5);
                                                                                                                     Email communication to Jodi Tom. re: scheduling
                                                                                                                     (.1)

12/22/2017 Kristen C. Rodriguez       0.50                                       0.50                   $     355.00 Correspondence regarding deposition scheduling.

12/22/2017 Tony K. Lu                 0.20         0.20                                                 $      71.00 Revise draft of amended notice of deposition and
                                                                                                                     email communication re: same.
12/23/2017 Kristen C. Rodriguez       0.80         0.80                                                 $     568.00 Correspondence with T. Lu re analysis of
                                                                                                                     deposition outline for Laube and 30b6.
12/24/2017 Tony K. Lu                 1.00                                       1.00                   $     355.00 Start review of document production in
                                                                                                                     preparation for Paula Laube deposition.
12/25/2017 Tony K. Lu                 2.60                                       2.60                   $     923.00 Continue review of document production in
                                                                                                                     preparation for depositions of Paula Laube and
                                                                                                                     Jennifer Warren Ulrich.
12/26/2017 Keshia W. Lipscomb         2.90                                                              $   1,247.00 Review and analyze jury instructions across all
                                                                                                                     federal courts for guidance regarding False
                                                                                                                     Claims Act cases, for use in forming summary
                                                                                                                     judgment strategy.
12/26/2017 Keshia W. Lipscomb         2.10                                                              $     903.00 Draft Freedom of Information Act request to U.S.
                                                                                                                     Attorney, analyzing request requirements and
                                                                                                                     appropriate agency, in order to seek complaint
                                                                                                                     and other investigative materials filed by relator
                                                                                                                     and documents regarding government's decision
                                                                                                                     not to intervene.
12/26/2017 Kristen C. Rodriguez       2.00         1.00                          1.00                   $   1,420.00 Review and edit FOIA request (1); review jury
                                                                                                                     instructions (1).
12/26/2017 Tony K. Lu                 4.20                                       4.20                   $   1,491.00 Start draft of deposition prep outline for Paula
                                                                                                                     Laube.
12/27/2017 Kristen C. Rodriguez       1.00         0.70                          0.30                   $     710.00 Review outline for summary judgment (.7);
                                                                                                                     correspondence regarding expert search (.3).
12/27/2017 Tony K. Lu                 5.80         5.40                          0.40                   $   2,059.00 Draft and revise outline for 30(b)(6) deposition
                                                                                                                     and compile documents re: same (5.4); Continue
                                                                                                                     draft and revision of outline for Paula Laube
                                                                                                                     deposition and email re: same (.3); Email
                                                                                                                     communication with opposing counsel re:
                                                                                                                     conference (.1)
12/28/2017 Kristen C. Rodriguez       4.20                                       4.20                   $   2,982.00 Prepare for attend call with P. Laube (2.2);
                                                                                                                     prepare for and attend call with J. Ulrich-Warren
                                                                                                                     (2).
12/28/2017 Tony K. Lu                 4.50                                       2.00            2.50   $   1,597.50 Prepare for and hold teleconference with Kristen
                                                                                                                     Rodriguez and Paula Laube (2.5); Compile and
                                                                                                                     gather documents for Jennifer Warren Ulrich (.2);
                                                                                                                     Teleconference with Jennifer Warren Ulrich and
                                                                                                                     Kristen Rodriguez re: 30(b)(6) depo prep (1.8).

12/29/2017 Kristen C. Rodriguez       2.70         2.00                          0.70                   $   1,917.00 Meet and confer conference with opposing
                                                                                                                     counsel (.4); call with expert recruiter (.3); draft
                                                                                                                     motion for continuance of status hearing and file
                                                                                                                     (2).




                                                                         Page 49 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 60 of 161
                                             Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,    Research   Investigation       Interviewing   Amount        Description
                                                Brief
12/29/2017 Tony K. Lu                 1.00                                          1.00                    $    355.00 Participate in meet and confer session with
                                                                                                                         plaintiff's counsel and Kristen Rodriguez re: status
                                                                                                                         conference (.5); Confer and strategize with K.
                                                                                                                         Rodriguez re: approach to preparation for
                                                                                                                         deposition (.4) Review draft motion for status
                                                                                                                         conference (.1)
  1/2/2018 Kristen C. Rodriguez         0.4                                           0.4                            286 Attention to correspondence regarding experts
                                                                                                                         (0.2); correspondence with client (0.2)
  1/2/2018 Tony K. Lu                   0.6                                           0.6                            240 Attention to and email to Jodi Tomolonvic re: set
                                                                                                                         up teleconference (.1); Start preparation of outline
                                                                                                                         of discussion with Jodi Tomolonvic -0.5
  1/3/2018 Kristen C. Rodriguez         0.5                                           0.5                          357.5 Various correspondence regarding potential
                                                                                                                         experts.
  1/3/2018 Tony K. Lu                   2.3                                           2.3                            920 Communications with PPH personnel re:
                                                                                                                         additional email search and start preparation of to-
                                                                                                                         do list and agenda for further investigation (1);
                                                                                                                         Telephone conference with Jodi Tomolonvic re:
                                                                                                                         FPCI investigation (.6); Review expert
                                                                                                                         qualifications and email experts re: coding and
                                                                                                                         billing (.7)
  1/4/2018 Tony K. Lu                   2.2                                           2.2                            880 Revise draft of supplemental responses to second
                                                                                                                         set of interrogatories (.5); Attention to and review
                                                                                                                         additional expert qualifications and emails re:
                                                                                                                         same (.3); Review MQA Minutes for references to
                                                                                                                         standing order or audit, gather FPCI Protocol
                                                                                                                         documents, and internal email re: same (.6); Start
                                                                                                                         update to outline for 30(b)(6) deposition prep (.8)

  1/4/2018 Kristen C. Rodriguez             1                                            1                           715 Correspondence and analysis regarding experts
                                                                                                                         (0.6) and conference with client (0.4)
  1/4/2018 Ryan Aldrich                 0.4                                                                          118 Assess, organize, and prepare data for load into
                                                                                                                         review database; Draft and transmit specifications
                                                                                                                         for same.
  1/5/2018 Ryan Aldrich                 0.7                                                                        206.5 Finalize quality control process for new data set
                                                                                                                         prior to releasing to case team; Update review
                                                                                                                         database with tracking information; Draft and
                                                                                                                         circulate status update and details for deliverable;
                                                                                                                         Correspondence with T. Lu regarding production
                                                                                                                         status of MQA minutes.
  1/5/2018 Tony K. Lu                   2.7                                           2.7                       1,080.00 Conduct search and analysis of internal
                                                                                                                         correspondence to determine status of abortion-
                                                                                                                         related patient files and email re: same (2); Email
                                                                                                                         communication with AJ Strom re: email search
                                                                                                                         (.3); Internal communications related to deposition
                                                                                                                         scheduling (.2); Email communication with Russ
                                                                                                                         Hixson re; patient files (.2)
  1/5/2018 Kristen C. Rodriguez         0.5                                           0.5                          357.5 Attention to correspondence regarding deposition
                                                                                                                         schedule with opposing counsel.
  1/5/2018 Rupert Ellison, Jr.          0.5                                                                        147.5 Work with data set to import into review database
                                                                                                                         according to established specifications; Update
                                                                                                                         search indexes as necessary and appropriate;
                                                                                                                         Perform data validation steps and document all
                                                                                                                         relevant details.

  1/8/2018 Alan S. Gilbert              2.5                                           2.5                       2,687.50 Conferences with K. Rodriguez regarding
                                                                                                                         exposure analysis and overall strategy (0.5);
                                                                                                                         review plaintiff's interrogatory answers describing
                                                                                                                         OCP claims (2.0).
  1/8/2018 Tony K. Lu                   6.3                                           6.3                       2,520.00 Continue draft and revision of outline for PPH
                                                                                                                         30b6 deposition preparation (2.5); Review
                                                                                                                         documents to supplement deposition outline (.8);
                                                                                                                         Participate in meet and confer session with K.
                                                                                                                         Rodriguez and opposing counsel re: depositions
                                                                                                                         and internal emails concerning the same (1.3);
                                                                                                                         Update weekly strategy document for next steps
                                                                                                                         (.4); Teleconference with client (.3); Participate in
                                                                                                                         weekly teleconference with K. Rodriguez re:
                                                                                                                         discovery to-do list (1)
  1/8/2018 Kristen C. Rodriguez         5.7                                           5.7                       4,075.50 Prepare for and attend meet and confer (1.5);
                                                                                                                         Strategy session with A. Gilbert (0.5); Attend team
                                                                                                                         call (1.0); Work on task list (0.4); Review status of
                                                                                                                         FOIA (0.3); Correspondence regarding liability
                                                                                                                         analysis (0.5); Sue Thayer deposition prep (1.5)

  1/9/2018 Kristen C. Rodriguez         5.7               3                           2.7                       4,075.50 Correspondence regarding liability with client (.2);
                                                                                                                         Analysis of expert issues (1); Conference with A.
                                                                                                                         Gilbert regarding experts and OCP issue (.5);
                                                                                                                         Various correspondence regarding meet and
                                                                                                                         confer with plaintiff's counsel (.5); Review expert
                                                                                                                         discovery schedule (.5); Draft OCP summary
                                                                                                                         judgment outline (3).



                                                                            Page 50 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 61 of 161
                                            Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours     Plds, Mtn,    Research     Investigation       Interviewing   Amount       Description
                                              Brief
  1/9/2018 Tony K. Lu                   4.4                        1.1              3.3                        1,760.00 Review and craft proposed revised discovery
                                                                                                                        schedule (.8); Review documents related to Sue
                                                                                                                        Thayer to supplement 30b6 deposition prep
                                                                                                                        outline (PPH 86-87) (.5); Conduct independent
                                                                                                                        research and email contact to Becky Simer (.6);
                                                                                                                        Review and update master task list (.7); Review
                                                                                                                        and analyze CVs of proposed Medicaid experts
                                                                                                                        and email memo re: same (.7) ; Research, review,
                                                                                                                        and analyze false claim act sources for assistance
                                                                                                                        in case (1.1)
  1/9/2018 Alan S. Gilbert              0.5                                                                       537.5 Conference with K. Rodriguez regarding strategy.

 1/10/2018 Tony K. Lu                   3.1                                         3.1                        1,240.00 Review Relativity documents concerning MQA
                                                                                                                        Minutes to ensure accuracy for production (.4);
                                                                                                                        Prepare for and participate in teleconference and
                                                                                                                        interview of Becky Simer and follow-up
                                                                                                                        conference with Kristen Rodriguez re: same (1.5);
                                                                                                                        Teleconference with Plaintiffs' re: scheduling order
                                                                                                                        and followup with K. Rodriguez re: same (.7);
                                                                                                                        Teleconfonference with K. Rodriguez re:
                                                                                                                        discovery strategy with Becky Simer (.5)

 1/10/2018 Tony K. Lu                   0.2                                                                          80 Revise schedule for expert depositions (.2)
 1/10/2018 Kristen C. Rodriguez         6.8                                         6.8                        4,862.00 Draft and edit OCP claim overview (2.8); Call with
                                                                                                                        client (0.4); Work on key documents (0.3); Calls
                                                                                                                        and correspondence regarding audit (0.5); meet
                                                                                                                        and confer with plaintiff's counsel (1.0); Call with
                                                                                                                        Becky Stemer (0.5); Follow up calls with T. Lu
                                                                                                                        regarding same (0.3); Strategy conference with A.
                                                                                                                        Gilbert regarding same (1.0)
 1/10/2018 Alan S. Gilbert              3.5                                         3.5                        3,762.50 Review supplemental response to interrogatory re:
                                                                                                                        abortion services claims and review draft outline
                                                                                                                        of OCP claims (1.0); telephone conference with R.
                                                                                                                        Evans (1.5); conferences with K. Rodriguez re:
                                                                                                                        strategy (1.0)
 1/11/2018 Kristen C. Rodriguez         1.6                                         1.6                        1,144.00 Calls with potential experts (0.6); Coordinate 30b6
                                                                                                                        prep (1.0)
 1/11/2018 Tony K. Lu                  10.2           1.2                                9                     4,080.00 Teleconference with potential expert Dr. Policar
                                                                                                                        re: potential retention of expert (1.2); Draft and
                                                                                                                        revise motion to revise discovery schedule (1.2);
                                                                                                                        Continue draft and revision of outline for PPH
                                                                                                                        30(b)(6) deposition outline preparation (7.8)
 1/11/2018 Suzanne D. Smith             0.6                                                                         198 Review shared drive for production information
 1/11/2018 Ryan Aldrich                 0.7                                                                       206.5 Prepare documents for production to opposing
                                                                                                                        counsel, per T. Lu's request.
 1/11/2018 Alan S. Gilbert              1.4                                         1.4                        1,505.00 Review notes of witness interview and resume of
                                                                                                                        potential expert (.4); review recent favorable FCA
                                                                                                                        decision (1.0)
 1/12/2018 Tony K. Lu                   5.4                                         5.4                        2,160.00 Prepare for and participate in 30(b)(6) deposition
                                                                                                                        preparation of Jennifer Warren Ulrich and follow-
                                                                                                                        up conference with K. Rodriguez re: same (3.9);
                                                                                                                        Review and analyze Sue Thayer Report (.1);
                                                                                                                        Review and analyze supplemental responses to
                                                                                                                        interrogatories related to abortion services (.5);
                                                                                                                        Telephone with potential expert Suzanne Dennis
                                                                                                                        and email update re: same (.7); Update task list
                                                                                                                        (.1); email communication with Becky Simer re:
                                                                                                                        follow up (.1)
 1/12/2018 Mary K. Ciziunas             0.3                                                                        88.5 Obtain Public records information on Susan
                                                                                                                        Thayer per K. Rodriguez.
 1/12/2018 Kristen C. Rodriguez         4.6             1                           3.6                        3,289.00 Call with potential expert (.5); Prep 30b6 witness
                                                                                                                        (2.6); Edit motion for extension (1); Draft email to
                                                                                                                        client regarding follow ups (.5).
 1/12/2018 Keshia W. Lipscomb           1.2                                                                         534 Review and analyze transcript of sworn statement
                                                                                                                        by J. Jackson filed with Plaintiff's Motion to
                                                                                                                        Compel.
 1/12/2018 Keshia W. Lipscomb           0.4                                                                         178 Draft brief summary of sworn statement by J.
                                                                                                                        Jackson, with focus on evaluating need to depose
                                                                                                                        witness.
 1/13/2018 Suzanne D. Smith             1.6                                                                         528 Review production log, update with missing
                                                                                                                        production information
 1/14/2018 Kristen C. Rodriguez         0.3                                         0.3                           214.5 Review 30b6 topic letter from opposing counsel;
                                                                                                                        Draft correspondence to client regarding follow
                                                                                                                        ups.




                                                                           Page 51 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 62 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,    Research   Investigation       Interviewing   Amount        Description
                                                Brief
 1/15/2018 Tony K. Lu                   4.8                                           4.8                       1,920.00 Review and analyze correspondence from
                                                                                                                         Plaintiff's counsel re: 30(b)(6) deposition and write
                                                                                                                         email memo re: same (1.5); Teleconference with
                                                                                                                         K. Rodriguez and R. Hixson re: deposition dates
                                                                                                                         (2.5); Telephone communications with witnesses
                                                                                                                         re: availability for deposition (.4); Email follow up
                                                                                                                         to AJ Strom re: .pst email search (.1) ; Revise and
                                                                                                                         update weekly agenda (.3)

 1/15/2018 Kristen C. Rodriguez         3.1                                           3.1                       2,216.50 Conference with opposing counsel (2.5); Review
                                                                                                                         supplemental interrogatories (0.2); review 30b6
                                                                                                                         letter (0.2); correspondence regarding deposition
                                                                                                                         timing (0.2).
 1/16/2018 Kristen C. Rodriguez         3.7               2                           1.7                       2,645.50 Draft response to opposing counsel regarding lack
                                                                                                                         of agreement regarding discovery schedule (.5);
                                                                                                                         work on draft of discovery schedule and
                                                                                                                         discussion with A. Gilbert regarding same (.5);
                                                                                                                         Draft and revise agenda for court conference and
                                                                                                                         conference with T. Lu regarding same (.5); Draft
                                                                                                                         motion to extend discovery schedule (2);
                                                                                                                         Correspondence regarding process server (.2).
 1/16/2018 Tony K. Lu                   7.7               3                           4.7                       3,080.00 Review counsel email and propose dates for
                                                                                                                         deposition (.5); Teleconference with Paula Laube
                                                                                                                         re: depositions (.1); Draft Motion to File Motion for
                                                                                                                         Leave to File under Seal (.7); Attention to
                                                                                                                         comparison of supplemental interrogatories and
                                                                                                                         perform miscellaneous discovery related matters
                                                                                                                         in connection with forthcoming depositions (.9);
                                                                                                                         Draft and revise proposed joint agenda statement
                                                                                                                         (2.2); Teleconference with K. Rodriguez re: joint
                                                                                                                         motion for discovery extension and depositions
                                                                                                                         (.3) Draft and revise motion to extend discovery
                                                                                                                         schedule and prepare documents for filing and
                                                                                                                         electronically file the same(2); Email
                                                                                                                         communications to Plaintiff's counsel re: discovery
                                                                                                                         matters (.7); Review and analyze Pam Estes
                                                                                                                         Deposition and relevant docket entries (.3)

 1/16/2018 Mary K. Ciziunas             0.8                                                                          236 Additional Internet research on Susan Thayer per
                                                                                                                         K. Rodriguez.
 1/16/2018 Alan S. Gilbert              1.3                                                                     1,397.50 Conferences with K. Rodriguez regarding strategy
                                                                                                                         and scheduling.
 1/17/2018 Tony K. Lu                   1.3                                           1.3                            520 Attention to email and upload of Penny Dickey
                                                                                                                         files from AJ Strom (.1); Email communication
                                                                                                                         with Suzy Smith re: subpoena (.1) ; Review
                                                                                                                         plaintiff's response to motion to seal and
                                                                                                                         protective order and internal emails re: same (.6);
                                                                                                                         Attention to and update shared drive documents
                                                                                                                         (.5)
 1/17/2018 Alan S. Gilbert              1.5                                           1.5                       1,612.50 Review new filings (0.4); review summary of
                                                                                                                         plaintiff's OCP claims (0.5); conferences with K.
                                                                                                                         Rodriguez (0.6).
 1/17/2018 Suzanne D. Smith                 4                                                                   1,320.00 Search shared drive to obtain possible exhibits for
                                                                                                                         Named Plaintiff deposition; Update outline re:
                                                                                                                         same
 1/17/2018 Kristen C. Rodriguez             4                                            4                      2,860.00 Review response brief to motion to seal, and
                                                                                                                         correspondence regarding same (0.3); Various
                                                                                                                         correspondence and investigation regarding
                                                                                                                         experts (1.4); prepare for court hearing on 1/18
                                                                                                                         (2.3).
 1/17/2018 Keshia W. Lipscomb               2                                                                        890 Begin review and analysis of federal authority
                                                                                                                         discussing identification of business's internal
                                                                                                                         communications as confidential during discovery
                                                                                                                         exchange, as relevant to Motion to Compel.
 1/18/2018 Keshia W. Lipscomb           1.6                                                                          712 Continue review and analysis of federal authority
                                                                                                                         discussing identification of business's internal
                                                                                                                         communications as confidential during discovery
                                                                                                                         exchange, and draft brief summaries regarding
                                                                                                                         findings.
 1/18/2018 Suzanne D. Smith             3.9                                                                     1,287.00 Search shared drive and FileSite to obtain key
                                                                                                                         documents in order to prepare binder for K.
                                                                                                                         Rodriguez review
 1/18/2018 Janice A. Collins                3                                                                        885 Perform research to locate an expert reports on or
                                                                                                                         testimony of W. Knau. Research requested by T.
                                                                                                                         Lu.




                                                                            Page 52 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 63 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,    Research     Investigation       Interviewing   Amount       Description
                                                Brief
 1/18/2018 Kristen C. Rodriguez             5                                              5                     3,575.00 Prepare for and attend court call (1.7); follow up
                                                                                                                          call with T. Lu regarding various discovery issues
                                                                                                                          (0.6); call with client (0.5); correspondence with
                                                                                                                          opposing counsel (0.3); review motion re:
                                                                                                                          protective order (0.6); direct K. Lipscomb
                                                                                                                          regarding review (0.3); review Medicaid
                                                                                                                          responses (0.5); correspondence and call with
                                                                                                                          opposing counsel (0.4).
 1/18/2018 Tony K. Lu                   7.1             2.5          0.9              3.7                        2,840.00 Participate in joint agenda teleconference with the
                                                                                                                          court (1.2); Attention to research of motion to seal
                                                                                                                          in 8th Circuit (.9); Review additional case files and
                                                                                                                          attention to internal files (.6); Review and analyze
                                                                                                                          opposition to motion for extension (.2); Review
                                                                                                                          and analyze outline of Sue Thayer for deposition
                                                                                                                          and additional relevant materials (.2);
                                                                                                                          Teleconference with K. Rodriguez re: experts and
                                                                                                                          discovery action plan (1.5); Review Plaintiffs'
                                                                                                                          opposition to motion for extension of time (.2);
                                                                                                                          multiple emails to prospective experts and
                                                                                                                          deposition witnesses re: discovery matters (1.3);
                                                                                                                          Start review of expert materials related to
                                                                                                                          Plaintiff's expert Wendy Britton and strategize re:
                                                                                                                          same -0.9
 1/18/2018 Ryan Aldrich                 0.5                                                                         147.5 Correspondence with T. Lu regarding the
                                                                                                                          processing of Penny Dickey e-mail for attorney
                                                                                                                          review.
 1/18/2018 Alan S. Gilbert              2.5             2.5                                                      2,687.50 Status call with Magistrate Judge Bremer (1.7);
                                                                                                                          review various pleadings and other documents
                                                                                                                          (0.8).
 1/19/2018 Tony K. Lu                   2.9                                           2.9                        1,160.00 Participate in teleconference with client (.9);
                                                                                                                          Telephone with Ann Finn as potential expert (1.2);
                                                                                                                          Update Task List and review correspondence
                                                                                                                          from counsel re: confidentiality order (.3);
                                                                                                                          Teleconference with Jodi Tomolovic re: followup
                                                                                                                          call and internal email re: same (.5)
 1/19/2018 Kristen C. Rodriguez         1.5                                           1.5                        1,072.50 Call with client.
 1/19/2018 Ryan Aldrich                 0.4                                                                           118 Assess, organize, and prepare data set for
                                                                                                                          processing; Transmit data; Draft and transmit
                                                                                                                          processing specifications/statement of work for
                                                                                                                          same.
 1/19/2018 Keshia W. Lipscomb           0.2                                                                            89 Initial review of discovery index summarizing
                                                                                                                          documents produced to date, in preparation for
                                                                                                                          addressing dispute regarding Confidential
                                                                                                                          designations.
 1/19/2018 Keshia W. Lipscomb           0.3                                                                         133.5 Initial review of production index and documents
                                                                                                                          produced to date, in preparation for addressing
                                                                                                                          discovery dispute regarding designation of
                                                                                                                          "confidential" documents.
 1/19/2018 Alan S. Gilbert                1                                             1                        1,075.00 Telephone conference with client.
 1/19/2018 Alan S. Gilbert              0.1                                           0.1                           107.5 Review e-mail regarding potential experts.
 1/21/2018 Tony K. Lu                   0.5                                           0.5                             200 Continue preparation and outline of 30(b)(6)
                                                                                                                          deposition for PPH (.5)
 1/21/2018 Keshia W. Lipscomb           0.5                                                                         222.5 Review and analyze correspondence from J.R.
                                                                                                                          Hixson regarding documents marked as
                                                                                                                          confidential.
 1/21/2018 Keshia W. Lipscomb           0.8                                                                           356 Draft response letter to J.R. Hixson regarding
                                                                                                                          documents marked as confidential.
 1/21/2018 Tracy R. Myrick                  1                                                                         175 Review and assess processed data set to ensure
                                                                                                                          conformity with established specifications;
                                                                                                                          perform data validation steps and document all
                                                                                                                          relevant details; update review database with
                                                                                                                          tracking information.
 1/22/2018 Suzanne D. Smith             3.1                                                                      1,023.00 Prepare Key Document binder for K. Rodriguez
                                                                                                                          review
 1/22/2018 Tony K. Lu                   6.8                                           6.8                        2,720.00 Continue draft and revision of outline for 30(b)(6)
                                                                                                                          deposition preparation (3.6); Teleconference with
                                                                                                                          Kristen Rodriguez re: weekly teleconference (1);
                                                                                                                          Email various witnesses re: investigation and
                                                                                                                          update agenda to reflect changes (1.8); Conduct
                                                                                                                          spot-check of Relativity documents based on
                                                                                                                          proposed search terms (.4)
 1/22/2018 Ryan Aldrich                 0.6                                                                           177 Finalize quality control process for Penny Dickey
                                                                                                                          E-mail prior to releasing to case team; Draft and
                                                                                                                          circulate status update and details for deliverable.

 1/22/2018 Kristen C. Rodriguez         1.3                                           1.3                           929.5 Attend team meeting (1.0); correspondence with
                                                                                                                          plaintiff's counsel (0.2); Follow up with client on
                                                                                                                          various deposition prep issues (0.1).
 1/23/2018 Kristen C. Rodriguez         1.4                                           1.4                        1,001.00 Call with T. Lu regarding shared drive and
                                                                                                                          scheduling of witness interviews (0.6); Review. P.
                                                                                                                          Dickey emails (0.3); Review and edit
                                                                                                                          supplemental interrogatory response (0.5).


                                                                             Page 53 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 64 of 161
                                             Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,   Research    Investigation       Interviewing   Amount        Description
                                                Brief
 1/23/2018 Tony K. Lu                   8.1                                           8.1                       3,240.00 Continue draft and revision of outline (6.7);
                                                                                                                         Teleconference with K. Rodriguez re: additional
                                                                                                                         discovery prep materials and client emails re:
                                                                                                                         same (.6); Continue Relativity search of Penny
                                                                                                                         Dickey email documents (.7); Update PPH agenda
                                                                                                                         with additional tasks (.1)
 1/23/2018 Ryan Aldrich                 0.4                                                                          118 Assess, organize, and prepare data set for
                                                                                                                         processing; Transmit data; Draft and transmit
                                                                                                                         processing specifications/statement of work for
                                                                                                                         same.
 1/24/2018 Kristen C. Rodriguez         1.3                                           1.3                          929.5 Call to client (0.3); correspondence regarding
                                                                                                                         document index and preparations for 30b6 (0.5);
                                                                                                                         Call with former executive director from other
                                                                                                                         family planning clinic (0.3); Follow up call with T.
                                                                                                                         Lu regarding same (0.2).
 1/24/2018 Tony K. Lu                   6.8                                           6.8                       2,720.00 Continue draft and revision of outline for 30(b)(6)
                                                                                                                         deposition (3.7); Conduct review and analysis of
                                                                                                                         document subpoenas to Medicaid for purposes of
                                                                                                                         determining status (1.9); Prepare for and
                                                                                                                         participate in teleconference investigation with
                                                                                                                         Dinny Nielsen (1); Meet and confer with K.
                                                                                                                         Rodriguez re: discovery matters (.2)
 1/25/2018 Tony K. Lu                   5.6                                           5.6                       2,240.00 Attention to travel arrangements for depositions
                                                                                                                         (.4); Revise Amended notice of deposition for Sue
                                                                                                                         Thayer (.2); Continue review of prior
                                                                                                                         correspondence, production, and Iowa Medicaid
                                                                                                                         manuals to ascertain state of FOIA requests (1.8);
                                                                                                                         Draft response to Russ Hixson re: FOIA request
                                                                                                                         and communicate re: same (.5); Emails to DHS
                                                                                                                         re: search for manual (.3); Email Jennifer Warren
                                                                                                                         Ulrick (.2); Internal email communications related
                                                                                                                         to additional documents to produce (.2); Draft and
                                                                                                                         revise additional agenda items for teleconference
                                                                                                                         with Jennifer Warren Ulrick (.2); Revise and
                                                                                                                         gather documents for 30(b)(6) deposition prep
                                                                                                                         binder (1); Teleconference with K. Rodriguez re:
                                                                                                                         prep for deposition (.7); Review and comment on
                                                                                                                         subpoena rider (.1)

 1/25/2018 Kristen C. Rodriguez         3.3                                           3.3                       2,359.50 Correspondence regarding audits/CMS forms
                                                                                                                         (0.5); call with J. Bussell (0.4); Draft rider to Estes
                                                                                                                         subpoena (0.6); correspondence regarding
                                                                                                                         logistics (0.2); Correspondence with plaintiff's
                                                                                                                         counsel (0.3); Review agenda for meeting with
                                                                                                                         client (0.6); call with T. Lu regarding 30b6 and
                                                                                                                         logistics (0.7).
 1/25/2018 Suzanne D. Smith             1.9                                                                          627 Review dep outline, update shared drive with
                                                                                                                         potential exhibits, update index for K. Rodriguez
                                                                                                                         review.
 1/26/2018 Kristen C. Rodriguez           5                                              5                      3,575.00 Prepare for 30b6 deposition with witness.
 1/26/2018 Ryan Aldrich                 0.9                                                                        265.5 Prepare documents for production to opposing
                                                                                                                         counsel, per T. Lu's request. .5 Finalize quality
                                                                                                                         control process for new data set prior to releasing
                                                                                                                         to case team; Draft and circulate status update
                                                                                                                         and details for deliverable. .4
 1/26/2018 Rupert Ellison, Jr.          0.2                                                                           59 Review and assess processed data set to ensure
                                                                                                                         conformity with established specifications;
                                                                                                                         Perform data validation steps and document all
                                                                                                                         relevant details; Update review database with
                                                                                                                         tracking information.
 1/26/2018 Janice A. Collins            0.4                                                                          118 Performed telephone research with the Iowa State
                                                                                                                         Library to determine the availability of the 2006-
                                                                                                                         2008 Medicaid Provider Manual. Research
                                                                                                                         requested by T. Lu.
 1/26/2018 Tony K. Lu                       5                                            5                      2,000.00 Email communication with Jennifer Warren Ulrick
                                                                                                                         re: deposition preparation (.1); Internal email to
                                                                                                                         Ryan Aldrich re: production (.2) Participate in
                                                                                                                         teleconference with Jennifer Warren Ulrick (3.2);
                                                                                                                         Teleconference with Kristen Rodriguez re:
                                                                                                                         discovery task list (.8); Revise supplemental
                                                                                                                         interrogatories (.2) ; Review and analyze Medicaid
                                                                                                                         Provider Manual (.3); Draft letter to opposing
                                                                                                                         counsel and attention to supplemental documents
                                                                                                                         for production (.5)
 1/27/2018 Kristen C. Rodriguez         1.3                                           1.3                          929.5 Review and analysis of potential experts.
 1/29/2018 Keshia W. Lipscomb           0.5                                                                        222.5 Strategy call with K. Rodriguez and T. Lu.




                                                                            Page 54 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 65 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,   Research    Investigation       Interviewing   Amount        Description
                                                Brief
 1/29/2018 Tony K. Lu                   4.2                                           4.2                       1,680.00 Update PPH weekly task list (1.5);Participate in
                                                                                                                         weekly teleconference with Keshia Libcomb and
                                                                                                                         Kristen Rodriguez re: discovery (1); Email Angie
                                                                                                                         Axdahl re: interview (.1); Conduct investigation
                                                                                                                         and communicate with Katie Fergus re: expert
                                                                                                                         retention and write email update re: same (.9);
                                                                                                                         Start draft of internal email memo concerning
                                                                                                                         email search assignment (.7)
 1/29/2018 Suzanne D. Smith             1.1                                                                          363 Edit shared drive to include additional exhibits for
                                                                                                                         Thayer deposition, update index re same
 1/29/2018 Kristen C. Rodriguez         2.7                                           2.7                       1,930.50 Edit subpoena rider (0.3); Correspondence
                                                                                                                         regarding experts (0.4); Team meeting (1.0);
                                                                                                                         email with local counsel (0.4); analysis of expert
                                                                                                                         issues (0.6).
 1/30/2018 Kristen C. Rodriguez         3.5                                           3.5                       2,502.50 Calls regarding experts (0.2); Review liability
                                                                                                                         analysis (0.8); review documents produced by
                                                                                                                         plaintiffs (1.7); review hard copy index (0.3);
                                                                                                                         conference with A. Gilbert (0.5).
 1/30/2018 Alan S. Gilbert              0.5                                                                        537.5 Conferences with K. Rodriguez regarding experts
                                                                                                                         and discovery matters.
 1/30/2018 Tony K. Lu                   2.4                                           2.4                            960 Continue draft and revise internal memo to Keshia
                                                                                                                         Lipscomb re: email search project (.6); Review
                                                                                                                         and analyze portions of client documents (1.3);
                                                                                                                         Attention to and review potential expert materials
                                                                                                                         for Barb Bunge (.2); Teleconference with K.
                                                                                                                         Rodriguez re: expert issues (.3)

 1/31/2018 Tony K. Lu                       2                                            2                           800 Write internal memo following review of client
                                                                                                                         documents (.8); Telephone voicemail to Katie
                                                                                                                         Fergus re: followup (.1); Review and analyze
                                                                                                                         employee list provided by Jennifer Warren Ulrick
                                                                                                                         (.2); Telephone and email communication with
                                                                                                                         Denny Carney re: audit (.5); Telephone voicemail
                                                                                                                         for Barb Bunge re: expert retention (.2); search for
                                                                                                                         recommendation related to Barbara Pierce (.1);
                                                                                                                         Attention to production issue from Keshia
                                                                                                                         Libscomb re: confidentiality designation (.1)
 1/31/2018 Keshia W. Lipscomb               1                                                                        445 Begin drafting chart of document productions to
                                                                                                                         analyze "Confidential" designations.
 1/31/2018 Keshia W. Lipscomb           3.3                                                                     1,468.50 Review and analyze documents produced in
                                                                                                                         discovery, to address dispute regarding
                                                                                                                         Confidential designations.
 1/31/2018 Kristen C. Rodriguez             4                                            4                      2,860.00 Prepare for and attend call with client (0.7); prep
                                                                                                                         for Thayer deposition (2.7); attention to various
                                                                                                                         discovery issues (0.6).
  2/1/2018 Tony K. Lu                   4.3                                           4.3                       1,720.00 Prepare Outline for discussion with Angie Axdahl
                                                                                                                         (.3);Teleconference with Angie Axdahl re: further
                                                                                                                         investigation (.8); Meet and confer with Kristen
                                                                                                                         Rodriguez re: strategy on summary judgment and
                                                                                                                         discovery (.9); Review and analyze
                                                                                                                         correspondence and spreadsheets to determine
                                                                                                                         scope of employment files produced in litigation to
                                                                                                                         respond to plaintiff (1.2); Update Agenda and
                                                                                                                         send various emails re: agenda items (.7);
                                                                                                                         Teleconference with Rosanne Sangiacomo re:
                                                                                                                         employment files (.4)
  2/1/2018 Keshia W. Lipscomb           1.7                                                                        756.5 Continue drafting chart of document productions
                                                                                                                         to analyze "Confidential" designations.
  2/1/2018 Kristen C. Rodriguez             3                                            3                      2,145.00 Prepare for and attend call with client; Review
                                                                                                                         exhibits for Plaintiff's deposition and prepare.
  2/1/2018 Suzanne D. Smith             1.1                                                                          363 Review additional document in preparation for
                                                                                                                         Thayer deposition; index same for attorney review

  2/1/2018 Keshia W. Lipscomb           2.5                                                                     1,112.50 Continue review of documents with focus on
                                                                                                                         dispute over "confidential" designations, with
                                                                                                                         focus on Thayer emails produced as PPH0557 to
                                                                                                                         PPH3956.
  2/2/2018 Kristen C. Rodriguez         3.5                                           3.5                       2,502.50 Prepare for Thayer deposition (2.9); Calls with
                                                                                                                         Iowa Medicaid counsel regarding FOIA request
                                                                                                                         and subpoena (0.6)




                                                                            Page 55 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 66 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,   Research      Investigation       Interviewing   Amount       Description
                                                Brief
  2/2/2018 Tony K. Lu                   4.9                                           4.9                        1,960.00 Review emails re: attorney general documents
                                                                                                                          and ARNP manual and draft email to AG re: same
                                                                                                                          (1.5); Review and analyze list of employee files
                                                                                                                          that have been produced and draft response to
                                                                                                                          plaintiff's 1.12.2018 letter re: production (1.6);
                                                                                                                          Telephone with Kristen Rodriguez re: weekly
                                                                                                                          recap (.6); Review spreadsheet from opposing
                                                                                                                          counsel on missing patient information from AG
                                                                                                                          (.2); Review and analyze additional manuals
                                                                                                                          provided by Iowa Medicaid and email re: same
                                                                                                                          (.7); Email correspondence with opposing counsel
                                                                                                                          re: depositions (.1); Email and telephone
                                                                                                                          communication with Penny Dickey (.2)
  2/2/2018 Alan S. Gilbert              0.3                          0.3                                            322.5 Review article about possible constitutional
                                                                                                                          challenges to FCA.
  2/3/2018 Kristen C. Rodriguez         3.1                                           3.1                        2,216.50 Prepare for Thayer deposition (2.7); Attention to
                                                                                                                          various outstanding discovery issues (0.4).
  2/3/2018 Suzanne D. Smith                 3                                                                         990 Review exhibit list and exhibit file; update with
                                                                                                                          potential Thayer exhibits. Forward to K.
                                                                                                                          Rodriguez for review
  2/4/2018 Kristen C. Rodriguez           3                                                3                     2,145.00 Prepare for Thayer deposition.
  2/4/2018 Suzanne D. Smith             1.1                                                                           363 Prepare exhibits and shared drive for Thayer
                                                                                                                          deposition
  2/5/2018 Suzanne D. Smith             7.2                                                                      2,376.00 Prepare exhibits for Thayer deposition; Update
                                                                                                                          deposition index. Update shared drive to include
                                                                                                                          additional exhibits
  2/5/2018 Kristen C. Rodriguez         6.7                                           6.7                        4,790.50 Prepare for relator deposition and 30b6
                                                                                                                          deposition.
  2/5/2018 Tony K. Lu                   9.3                                           9.3                        3,720.00 Review and analyze 3000 pages of Sue Thayer
                                                                                                                          production to supplement forthcoming deposition
                                                                                                                          (3.7); Telephone with Penny Dickey (.3); Review
                                                                                                                          additional Medicaid provider manuals produced by
                                                                                                                          Attorney General office (.8); Update weekly PPH
                                                                                                                          task list of discovery matters (.8) ; Teleconference
                                                                                                                          with Keshia Libscomb and Kristen Rodriguez re:
                                                                                                                          weekly team meeting (1.1); Email communications
                                                                                                                          with DOAR expert and participate in
                                                                                                                          teleconference re: same (.7) ; Review deposition
                                                                                                                          subpoena and craft email to Sue Haskell re:
                                                                                                                          deposition and preparation (.3); Update
                                                                                                                          Production index in response to K. Libscomb
                                                                                                                          project (.2); Attention to email to Mike Falkstrom
                                                                                                                          (.3); Write email to Mike Falkstrom (.3); Revise
                                                                                                                          PPH Employment Files and Letter to counsel (.4);
                                                                                                                          Meet and confer with K. Rodriguez re: Thayer
                                                                                                                          deposition (.4)
  2/5/2018 Keshia W. Lipscomb           2.6                                                                      1,157.00 Detailed review and analysis of PPH557 to
                                                                                                                          PPH1746, drafting more detailed index of
                                                                                                                          documents in Thayer's email production, for use
                                                                                                                          in addressing confidential designation dispute.
  2/5/2018 Keshia W. Lipscomb           0.8                                                                           356 Draft chart detailing more specific sections of
                                                                                                                          Thayer email document production, for use in
                                                                                                                          responding to opposing counsel.
  2/5/2018 Keshia W. Lipscomb           1.5                                                                         667.5 Draft response letter to opposing counsel
                                                                                                                          discussing results of additional review focused on
                                                                                                                          designation of confidential documents.
  2/5/2018 Keshia W. Lipscomb           0.4                                                                           178 Review and analyze recent document productions
                                                                                                                          to analyze grounds for confidentiality of those
                                                                                                                          documents.
  2/6/2018 Kristen C. Rodriguez         6.5                                           6.5                        4,647.50 Prepare for relator deposition and 30b6
                                                                                                                          deposition; attention to various discovery issues.
  2/6/2018 Tony K. Lu                   8.5                          7.5                   1                     3,400.00 Conduct legal research and review of case law
                                                                                                                          concerning various issues pertaining to FCA,
                                                                                                                          including public disclosure bar and original source
                                                                                                                          exception, for Sue Thayer deposition (4.4);
                                                                                                                          Attention to documents for use with Sue Thayer
                                                                                                                          deposition related to Medicaid (1) ; Review
                                                                                                                          Medical Protocols and compile documents re:
                                                                                                                          same for Sue Thayer deposition (.7);
                                                                                                                          Teleconference with Kristen Rodriguez re:
                                                                                                                          deposition and compile OCP medical records re:
                                                                                                                          same (1.9); Review answer to complaint (.4);
                                                                                                                          Voicemails to Katie Fergus and Jodi Tomolovic re:
                                                                                                                          expert issues (.1)
  2/6/2018 Alan S. Gilbert              0.7                                                                         752.5 Conference with K. Rodriguez regarding expert
                                                                                                                          issues.
  2/6/2018 Alan S. Gilbert              0.2                                                                           215 E-mail regarding staffing.
  2/6/2018 Suzanne D. Smith             10                                                                       3,300.00 Assist K. Rodriguez in preparation of Thayer
                                                                                                                          deposition; Create witness exhibits and binder for
                                                                                                                          K. Rodriguez




                                                                             Page 56 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 67 of 161
                                            Time Entry Records in
                                                    United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours        Plds, Mtn,   Research      Investigation       Interviewing   Amount       Description
                                                 Brief
  2/7/2018 Tony K. Lu                  12.7                           0.5             12.2                        5,080.00 Prepare documents for travel to Des Moines for
                                                                                                                           deposition of Sue Thayer (1); Continue research
                                                                                                                           on case law related to False Claims Act (.5); Draft
                                                                                                                           proposed questions for Sue Thayer deposition
                                                                                                                           related to her emails (1.1) Travel to Des Moine for
                                                                                                                           deposition through Charlotte and review
                                                                                                                           supplemental interrogatories in transit (snow
                                                                                                                           storm delay) -10.1
  2/7/2018 Kristen C. Rodriguez             10                                          10                        7,150.00 Prepare for plaintiff deposition; travel to Des
                                                                                                                           Moines.
  2/7/2018 Alan S. Gilbert                  1                                                                     1,075.00 Conference with K. Rodriguez regarding Thayer
                                                                                                                           deposition.
  2/7/2018 T. Carter. White             0.2                                            0.2                              97 Review and analyze case docket.
  2/8/2018 T. Carter. White             1.6                                            1.6                             776 Review and analyze third amended complaint and
                                                                                                                           order on motion to dismiss.
  2/8/2018 Tony K. Lu                  10.2                                           10.2                        4,080.00 Email communications with Ray Jorgensen re:
                                                                                                                           expert retention (.1); Email Sue Haskell re:
                                                                                                                           deposition confirmation (.1); Travel to and from
                                                                                                                           and participate in deposition of plaintiff Sue
                                                                                                                           Thayer (10)
  2/8/2018 Kristen C. Rodriguez           9                                                 9                     6,435.00 Prepare for and take deposition of plaintiff.
  2/8/2018 Suzanne D. Smith             0.5                                                                            165 Telephone and follow up on exhibit location for
                                                                                                                           Thayer deposition
  2/9/2018 Kristen C. Rodriguez         8.5                                            8.5                        6,077.50 Meeting with client (1.0); prep 30b6 witness (4.5);
                                                                                                                           return travel (3.0).
  2/9/2018 T. Carter. White             1.8                                            1.8                             873 Review and analyze order on MTD (1.0); review
                                                                                                                           and analyze discovery responses (0.8).
  2/9/2018 Tony K. Lu                  11.5                                           11.5                        4,600.00 Participate in meeting with PPH general counsel
                                                                                                                           Mike Falkstrom (1) teleconference with Ray
                                                                                                                           Jorgensen re: potential expert engagement (.5);
                                                                                                                           prepare for and meet with Jennifer Warren Ulrick
                                                                                                                           to prepare 30(b)6 deposition (4.3); email and
                                                                                                                           telephone communications with Paula Laube, Marj
                                                                                                                           Easter, and Jodi Tomlonovic (.5); return travel
                                                                                                                           from Des Moines to Boston (5.1)
  2/9/2018 Jae K. Park                  1.2                                            1.2                             708 Review and analyze complaint, order on motion to
                                                                                                                           dismiss, and plaintiff's responses to
                                                                                                                           interrogatories.
 2/11/2018 Kristen C. Rodriguez         0.3                                                                          214.5 Correspondence regarding payment of fact
                                                                                                                           witnesses and related issues.
 2/11/2018 Tony K. Lu                   0.1                                            0.1                              40 Email communications with Marj Easter and Paula
                                                                                                                           Laube re: depositions (.1)
 2/12/2018 Suzanne D. Smith             1.6                                                                            528 Update shared drive for further attorney review
 2/12/2018 Kristen C. Rodriguez         3.6                                            3.6                        2,574.00 Vetting for expert (0.7); draft expert retention
                                                                                                                           letter (0.8); interview with expert (0.6);
                                                                                                                           correspondence with client (0.5); call with A.
                                                                                                                           Gilbert regarding Thayer deposition (1.0).
 2/12/2018 Alan S. Gilbert              1.3                                            1.3                        1,397.50 Conference with K. Rodriguez regarding Thayer
                                                                                                                           deposition, experts and other strategic issues
                                                                                                                           (1.0); review and edit letter to consultant (.3)
 2/12/2018 T. Carter. White             0.8                                            0.8                             388 Draft and revise expert retention letter (0.6);
                                                                                                                           review and analyze interrogatory responses
                                                                                                                           setting out Plaintiff's case theories (0.2).
 2/12/2018 Khaleedah S. Thomas          0.3                           0.3                                               72 Conduct research on NewsBank to locate any
                                                                                                                           articles on the individual Lissa Singer of Rhode
                                                                                                                           Island. Request submitted by K. Rodriguez.
 2/13/2018 Jae K. Park                  3.2                           1.7                                         1,888.00 Prepare for and attend telephone conference with
                                                                                                                           litigation team regarding case status, upcoming
                                                                                                                           tasks, and litigation strategy (1.5); research Eighth
                                                                                                                           Circuit cases regarding Rule 30(b)(6) depositions
                                                                                                                           and obligation to prepare witness and impact on
                                                                                                                           attorney-client privilege waiver (1.7)

 2/13/2018 Tony K. Lu                   3.6                                            3.6                        1,440.00 Participate in teleconference with Marj Easter re:
                                                                                                                           deposition (.9); Telephone and email
                                                                                                                           communication to Dan Larson re: deposition (.1);
                                                                                                                           Telephone voice message for Todd Buchacker re:
                                                                                                                           interview (.1); Email communications with local
                                                                                                                           counsel re: witness fees (.1); Miscellaneous prep
                                                                                                                           work for planned parenthood in preparation for
                                                                                                                           30(b)(6) deposition (.4); Telephone with Stan
                                                                                                                           Thompson and email to Kristen Rodriguez re:
                                                                                                                           conflict issue (.3); Update weekly task list (.6);
                                                                                                                           Participate in weekly teleconference with team re:
                                                                                                                           updates (1.1)
 2/13/2018 Suzanne D. Smith             6.8                                                                       2,244.00 Meet with K. Rodriguez regarding sending
                                                                                                                           additional documents to expert; review medical
                                                                                                                           records, culling only OCP records, prepare index
                                                                                                                           for attorney review;




                                                                              Page 57 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 68 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,   Research      Investigation       Interviewing    Amount       Description
                                                Brief
 2/13/2018 Kristen C. Rodriguez         5.1                                           5.1                         3,646.50 30b6 prep (2.3); review OCP records (0.7);
                                                                                                                           compile records to send to expert (0.4); calls with
                                                                                                                           fact witnesses to prep for deposition (0.5); attend
                                                                                                                           team meeting (1.2).
 2/13/2018 Douglas T. Malerba           0.5                                                                          147.5 Conduct news and internet research on Lissa
                                                                                                                           Singer for Kristen Rodriguez.
 2/13/2018 T. Carter. White             4.7                                           4.7                         2,279.50 Review and analyze interrogatory responses
                                                                                                                           setting out Plaintiff's case theories (1.7);
                                                                                                                           conference call with K. Rodriguez etc. regarding
                                                                                                                           case status and task list (1.1); review and analyze
                                                                                                                           key e-mails and Medicaid protocols (1.9).

 2/13/2018 Nancy J. Henry               0.4                                                                            118 Research regarding 2006-2008 Iowa Medicare
                                                                                                                           Manual for T. Lu
 2/14/2018 T. Carter. White             4.8                                           4.8                         2,328.00 Review and analyze P. Dickey emails for
                                                                                                                           relevance ahead of 30b6 deposition.
 2/14/2018 Tony K. Lu                   1.3                                           1.3                              520 Teleconference with Kristen Rodriguez re: update
                                                                                                                           on 30(b)(6) prep (.5); Write email correspondence
                                                                                                                           to deponent Dan Larson (.3); Attention to
                                                                                                                           discovery correspondence and draft objections to
                                                                                                                           amended 30(b)(6) notice of deposition (.5)

 2/14/2018 Tania A. Barrett             0.8                                                                            268 Review PPH OCP Records for Expert
 2/14/2018 Jae K. Park                  3.4                          3.4                                          2,006.00 Continue legal research regarding preparing Rule
                                                                                                                           30(b)(6) witness and waiver of attorney-client
                                                                                                                           privilege (3.2); conference with Ms. Kristen
                                                                                                                           Rodriguez regarding same (0.2).
 2/14/2018 Jae K. Park                  1.8                                           1.8                         1,062.00 Review file and key case documents to identify
                                                                                                                           information to provide to L. Singer for analysis.
 2/14/2018 Kristen C. Rodriguez             4                                              4                      2,860.00 Work on expert and 30b6 prep issues (3.3); edit
                                                                                                                           letter to opposing counsel regarding production of
                                                                                                                           personnel files (.7).
 2/14/2018 Suzanne D. Smith             2.2                                                                            726 Prepare individual pdf(s) of additional OCP
                                                                                                                           records for K. Rodriguez review; Update index of
                                                                                                                           records for attorney review; Prepare files for
                                                                                                                           expert.
 2/15/2018 Suzanne D. Smith             1.9                                                                            627 Prepare index of documents sent to expert;
                                                                                                                           Prepare working file of OCP records
 2/15/2018 T. Carter. White             6.8                                           6.8                         3,298.00 Review and analyze key e-mails and Medicaid
                                                                                                                           protocols (3.0); Review and analyze P. Dickey
                                                                                                                           emails for relevance ahead of 30b6 deposition
                                                                                                                           (3.8).
 2/15/2018 Kristen C. Rodriguez         6.3                                           6.3                         4,504.50 Correspondence and calls with expert (0.5);
                                                                                                                           onboarding of J. Park (0.3); correspondence and
                                                                                                                           calls with client (0.7); work on letter to opposing
                                                                                                                           counsel regarding personnel files (0.7); edit
                                                                                                                           objections to 30b6 notice (0.6); draft notes to file
                                                                                                                           re: call with M. Easter (0.8); work on gathering
                                                                                                                           documents for expert (0.3); prepare for 30b6
                                                                                                                           deposition (2.4).
 2/15/2018 Jae K. Park                  3.2                                           3.2                         1,888.00 Prepare for and attend telephone conference with
                                                                                                                           expert L. Singer (0.6); continue reviewing file and
                                                                                                                           key case documents to identify information to
                                                                                                                           provide to expert for analysis (2.6).
 2/15/2018 Tony K. Lu                   1.3                                                                            520 Review confidentiality order and correspondence
                                                                                                                           related to FOIA request of FPCI review and
                                                                                                                           communication re: same (.7) Review
                                                                                                                           correspondence related to opposing counsel and
                                                                                                                           communication with K. Rodriguez re: employee
                                                                                                                           files (.6)
 2/16/2018 Tony K. Lu                   0.2                                           0.2                               80 Email communications with counsel re: deposition
                                                                                                                           (.2)
 2/16/2018 Kristen C. Rodriguez         8.1                                           2.6                5.5      5,791.50 Revise objections and designations to 30b6 notice
                                                                                                                           (0.5); draft and revise letter regarding
                                                                                                                           confidentiality designation, including analysis of
                                                                                                                           same (0.6); prep with client (1.5); factual
                                                                                                                           investigation interviews with clinicians (5.5.).
 2/16/2018 Ryan Aldrich                 0.6                                                                            177 Correspondence with C. White regarding client
                                                                                                                           documents requiring attorney review. .2 Perform
                                                                                                                           searches to isolate documents and prepare for K.
                                                                                                                           Rodriguez's review. .4
 2/16/2018 T. Carter. White             0.7                                           0.7                            339.5 Compile relevant emails for preparation for 30b6
                                                                                                                           deposition.
 2/16/2018 Suzanne D. Smith             1.6                                                                            528 Update OCP spreadsheet to include exhibit page
                                                                                                                           identification
 2/18/2018 Kristen C. Rodriguez         3.5                                           3.5                         2,502.50 Prep for 30b6 on technical issues.
 2/18/2018 Tony K. Lu                   1.9                                           1.9                              760 Draft document of preparation for PPH 30(b)(6)
                                                                                                                           Deposition (1.6); review email correspondence
                                                                                                                           and documents identified as potential new
                                                                                                                           production (.3)
 2/18/2018 Suzanne D. Smith             3.3                                                                       1,089.00 Assist K. Rodriguez with various preparation for
                                                                                                                           deposition


                                                                             Page 58 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 69 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,   Research    Investigation       Interviewing   Amount        Description
                                                Brief
 2/19/2018 Kristen C. Rodriguez           9                                             9                       6,435.00 Travel and prep 30b6 witnesses.
 2/19/2018 T. Carter. White             1.8                                           1.8                            873 Review and analyze protective order (0.3); review
                                                                                                                         analysis of meeting with expert L. Singer (0.2);
                                                                                                                         begin review of S. Thayer emails for confidentiality
                                                                                                                         (0.9); draft letter to opposing counsel regarding
                                                                                                                         30b6 deposition (0.4).
 2/19/2018 Tony K. Lu                   2.7                                           2.7                       1,080.00 Prepare engagement letters on behalf of Paula
                                                                                                                         Laube, Marj Easter, and Sue Haskell (1); Prepare
                                                                                                                         rolling discovery production and draft
                                                                                                                         correspondence re: same (1.1); Attention to email
                                                                                                                         communications with witnesses and download
                                                                                                                         and review of attorney general documents (.6)

 2/19/2018 Jae K. Park                  0.3                                           0.3                            177 Telephone conference with expert L. Singer.
 2/19/2018 Ryan Aldrich                 0.1                                           0.1                           29.5 Perform searches to isolate production documents
                                                                                                                         for C. White's review.
 2/20/2018 Jae K. Park                      1                                            1                           590 Extended telephone conference with expert Lissa
                                                                                                                         Singer regarding results of her investigation and
                                                                                                                         research to date.
 2/20/2018 T. Carter. White             2.9                                           2.9                       1,406.50 Review and analyze key documents including
                                                                                                                         Medicaid protocols (1.5); review and analyze S.
                                                                                                                         Thayer emails for confidentiality designation (1.4).

 2/20/2018 Tony K. Lu                       2                                            2                           800 Teleconference with K. Rodriguez re: deposition
                                                                                                                         and attention to employee list, draft and revise
                                                                                                                         letter, service and communication with opposing
                                                                                                                         counsel re: same.
 2/20/2018 Kristen C. Rodriguez         8.5                                           8.5                       6,077.50 Defend corporate rep deposition (7.7); prepare for
                                                                                                                         second corporate rep deposition (0.5); prepare
                                                                                                                         correspondence to opposing counsel regarding
                                                                                                                         staffing issues, including conferences with client
                                                                                                                         (0.3).
 2/20/2018 Alan S. Gilbert              0.4                                           0.4                            430 Conference with K. Rodriguez regarding
                                                                                                                         depositions.
 2/20/2018 Suzanne D. Smith             4.9                                                                     1,617.00 Review listings of claim files, cross reference for
                                                                                                                         further production; Update shared drive with key
                                                                                                                         documents and expert materials; Assist with
                                                                                                                         preparing documents for deposition
 2/21/2018 Suzanne D. Smith             1.1                                                                          363 Update shared drive with expert material; Revise
                                                                                                                         expert index and production index.
 2/21/2018 Ryan Aldrich                 0.4                                                                          118 Assess, organize, and prepare data for load into
                                                                                                                         review database; Draft and transmit specifications
                                                                                                                         for same.
 2/21/2018 Tracy R. Myrick              0.4                                                                           70 Work with data set to import into review database
                                                                                                                         according to established specifications; update
                                                                                                                         search indexes as necessary and appropriate;
                                                                                                                         perform data validation steps and document all
                                                                                                                         relevant details.

 2/21/2018 Kristen C. Rodriguez        12.5                                         12.5                        8,937.50 Prepare for and attend deposition of corporate rep
                                                                                                                         (8.0); return travel (2.3); edit outline for prep of M.
                                                                                                                         Easter (2.2).
 2/21/2018 Jae K. Park                  0.3                                           0.3                            177 Miscellaneous communications with expert Lissa
                                                                                                                         Singer regarding requests for additional
                                                                                                                         information and practice manuals.
 2/21/2018 T. Carter. White             5.3                                           5.3                       2,570.50 Review and analyze key documents including
                                                                                                                         Medicaid protocols, audit results, and key emails
                                                                                                                         (3.5); review and analyze S. Thayer emails for
                                                                                                                         confidentiality designation (1.8).
 2/21/2018 Tony K. Lu                   1.9                                           1.9                            760 Telephone with Claudia Beckwith and notes re:
                                                                                                                         same re reasonable interpretation defense (.7);
                                                                                                                         Draft and prepare deposition outline for Marj
                                                                                                                         Easter (1.1); Attention to inquiry re: personnel files
                                                                                                                         and deficiency (.1)
 2/22/2018 Tony K. Lu                   3.5                                           3.5                       1,400.00 Prep for deposition prep for Marj Easter and
                                                                                                                         telephone preparation of Marj Easter for
                                                                                                                         deposition (2); Update weekly task list (.9);
                                                                                                                         Teleconference with K. Rodriguez re: deposition
                                                                                                                         preparation and additional tasks -0.6
 2/22/2018 T. Carter. White             2.9                                           2.9                       1,406.50 Review and analyze S. Thayer emails for
                                                                                                                         confidentiality designation.
 2/22/2018 Alan S. Gilbert              0.7                                           0.7                          752.5 Conference with K. Rodriguez regarding
                                                                                                                         depositions.
 2/22/2018 Suzanne D. Smith             0.6                                                                          198 Create hard copy file of documents sent to expert;

 2/22/2018 Kristen C. Rodriguez         3.5                                           3.5                       2,502.50 Correspondence with client (0.5); review of rough
                                                                                                                         transcript for 30b6 witness (2.0); correspondence
                                                                                                                         with client (0.3); work on summary judgment
                                                                                                                         outline (.7).




                                                                            Page 59 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 70 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,    Research       Investigation       Interviewing   Amount       Description
                                                Brief
 2/23/2018 Kristen C. Rodriguez         2.7                                             2.7                        1,930.50 Work on summary judgment outline (0.8); review
                                                                                                                            rough draft of transcript (0.6); correspondence
                                                                                                                            regarding Pam Estes subpoena with local counsel
                                                                                                                            and T. Lu (.3); Review and edit Paula Laube prep
                                                                                                                            outline (1.0).
 2/23/2018 Ryan Aldrich                 0.2                                                                              59 Perform searches to isolate documents for C.
                                                                                                                            White's review.
 2/23/2018 T. Carter. White             3.8                                             3.8                        1,843.00 Review and analyze S. Thayer emails for
                                                                                                                            confidentiality designation (1.5); edit chart
                                                                                                                            summarizing same (0.3); draft e-mail to K.
                                                                                                                            Rodriguez etc. regarding questionable
                                                                                                                            confidentiality designations (0.5); begin review
                                                                                                                            and analysis of 30b6 deposition transcript (1.5).
 2/23/2018 Tony K. Lu                   3.9                                             3.9                        1,560.00 Draft deposition prep outline for Paula Laube and
                                                                                                                            prep documents for review (3.6); Email and
                                                                                                                            telephone communications with local and
                                                                                                                            opposing counsel re: logistics (.3)
 2/25/2018 T. Carter. White             5.5                                             5.5                        2,667.50 Review and analyze PPH 30b6 and S. Thayer
                                                                                                                            deposition transcripts.
 2/26/2018 Ryan Aldrich                 0.4                                                                             118 Finalize quality control process for new data set
                                                                                                                            prior to releasing to case team; Update review
                                                                                                                            database with tracking information; Draft and
                                                                                                                            circulate status update and details for deliverable.

 2/26/2018 T. Carter. White             7.1                              4              3.1                        3,443.50 Draft letter to opposing counsel regarding
                                                                                                                            document designations (1); quality control review
                                                                                                                            of confidentiality designations (1.6); strategy and
                                                                                                                            action plan call with K. Rodriguez etc. (.5);
                                                                                                                            research public disclosure bar in FCA qui tam
                                                                                                                            actions (3); review and analyze applicable laws
                                                                                                                            and regulations governing Iowa Medicaid
                                                                                                                            reimbursement (1).
 2/26/2018 Jae K. Park                      1                                                                           590 Participate in weekly case status and strategy call.

 2/26/2018 Tony K. Lu                  11.6                                            11.6                        4,640.00 Update task list for PPH (.4); Air and road travel to
                                                                                                                            Iowa City from Boston for purpose of depositions
                                                                                                                            (8.7); Meet and confer with Paula Laube for
                                                                                                                            purpose of deposition (2.5)
 2/26/2018 Alan S. Gilbert              0.4                                                                             430 Telephone conference with T. Amlot.
 2/26/2018 Kristen C. Rodriguez         5.5             0.5                                  5                     3,932.50 Edit Paula Laube deposition prep (0.9); prepare
                                                                                                                            for and lead team call (1.2); edit summary
                                                                                                                            judgment outline (.5); edit task list (.3); attend
                                                                                                                            Paula Laube deposition preparation and call with
                                                                                                                            T. Lu regarding same (2.5); correspondence with
                                                                                                                            Iowa AG regarding outstanding requests (0.7);
                                                                                                                            conference with S. Smith regarding key
                                                                                                                            documents (0.6).
 2/26/2018 Suzanne D. Smith             6.2                                                                        2,046.00 Participate in team call; Meet with K. Rodriguez to
                                                                                                                            discuss key documents and issues of case; Begin
                                                                                                                            review of Thayer deposition
 2/27/2018 Suzanne D. Smith             4.8                                                                        1,584.00 Update key document hard copy binder and
                                                                                                                            index; Review Thayer deposition
 2/27/2018 Kristen C. Rodriguez             3                                                3                     2,145.00 Telephonic attendance of Laube deposition and
                                                                                                                            calls with T. Lu regarding same (2.2); edit task list
                                                                                                                            (0.5); attention to correspondence regarding same
                                                                                                                            (0.3).
 2/27/2018 T. Carter. White             1.1                          0.6                0.5                           533.5 Review and analyze Iowa FOIA response to Iowa
                                                                                                                            right to life (0.5); research public disclosure bar on
                                                                                                                            FCA claims (0.6).
 2/27/2018 Tony K. Lu                       8                                                8                     3,200.00 Meet and confer with Paula Laube and defend
                                                                                                                            deposition of Paula Laube (5.5); Travel to Cedar
                                                                                                                            Falls for purpose of defending Marj Easter
                                                                                                                            deposition (1.5); Teleconference with Stan
                                                                                                                            Thompson re: deposition (.4); email to Mike
                                                                                                                            Falkstrom and Jennifer Warren Ulrick (.6)
 2/28/2018 Tony K. Lu                  10.6                                            10.6                        4,240.00 Meet and confer with Marj Easter and defend her
                                                                                                                            deposition (3); Travel to Cedar Rapids for flight to
                                                                                                                            Boston (1.2); Write email update to Mike
                                                                                                                            Falkstrom (.3); Travel from Cedar Rapids to
                                                                                                                            Boston (6.1)
 2/28/2018 T. Carter. White             3.9                                             3.9                        1,891.50 Review and analyze interrogatory responses with
                                                                                                                            references to applicable law and regulations (0.6);
                                                                                                                            review and revise letter re confidentiality
                                                                                                                            designations in S. Thayer emails (2.3); designate
                                                                                                                            confidential testimony in S. Thayer deposition
                                                                                                                            based on review and analysis of same (0.5); e-
                                                                                                                            mail and call local counsel regarding FOIA
                                                                                                                            response (0.5).
 2/28/2018 Alan S. Gilbert                  1                                                1                     1,075.00 Conferences with K. Rodriguez regarding
                                                                                                                            depositions and other issues.
 2/28/2018 Alan S. Gilbert              0.3                                             0.3                           322.5 Telephone conference with client.



                                                                               Page 60 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 71 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date       Name / Invoice Number   Hours     Plds, Mtn,    Research       Investigation    Interviewing   Amount       Description
                                             Brief
 2/28/2018 Kristen C. Rodriguez        3.8                                           3.8                     2,717.00 Strategy discussion with A. Gilbert (1.0); Attend
                                                                                                                      deposition of M. Easter via telephone (2.3);
                                                                                                                      correspondence and calls regarding same (0.2);
                                                                                                                      edit task list (0.3).
  3/1/2018 T. Carter. White            3.8                                           3.8                     1,843.00 Designate sections of S. Thayer brief confidential
                                                                                                                      based on review and analysis of same (0.7); draft
                                                                                                                      e-mail to K. Rodriguez re: same (0.3); review and
                                                                                                                      analyze P. Laube and M. Easter deposition
                                                                                                                      transcripts (2.8).
  3/1/2018 Tony K. Lu                  1.1                                           1.1                          440 Teleconference with Kathy Mellon re: issues
                                                                                                                      raised by Plaintiff's counsel (.2); Teleconference
                                                                                                                      with Kristen Rodriguez re: issues raised by
                                                                                                                      Plaintiff's counsel (.4); Teleconferences with Stan
                                                                                                                      Thompson re: issues raised by Plaintiff's counsel
                                                                                                                      (.5);
  3/1/2018 Kristen C. Rodriguez        1.6                                           1.6                     1,144.00 Edit key documents index (0.2); correspondence
                                                                                                                      regarding Haskell prep session (0.5); Analysis of
                                                                                                                      representation issues raised by opposing counsel
                                                                                                                      (0.9).
  3/1/2018 Suzanne D. Smith            6.3                                                                   2,079.00 Prepare Thayer abstract
  3/1/2018 Jae K. Park                 5.3           1.4          3.9                                        3,127.00 Perform legal research regarding application of
                                                                                                                      privilege over communications between qui tam
                                                                                                                      relator and government (3.9); prepare pro hac
                                                                                                                      vice motion and registration form (1.4).
  3/2/2018 Jae K. Park                 0.7                                           0.7                          413 Prepare second set of requests for production of
                                                                                                                      documents to Thayer.
  3/2/2018 Suzanne D. Smith            4.9                                                                   1,617.00 Finalize Thayer deposition abstract; circulate to
                                                                                                                      attorneys for review
  3/2/2018 Kristen C. Rodriguez        0.3                                           0.3                        214.5 Correspondence regarding fee schedules for
                                                                                                                      expert.
  3/2/2018 T. Carter. White            0.3                        0.3                                           145.5 Review and revise Iowa Open Records Request
                                                                                                                      letter.
  3/2/2018 Tony K. Lu                  2.1                                           2.1                          840 Attention to HOPE RN Standing Competency
                                                                                                                      Criteria and internal emails re: same (.2); Start
                                                                                                                      draft of deposition prep outline for Sue Haskell
                                                                                                                      (1.9)
  3/3/2018 Tony K. Lu                  1.6                                           1.6                          640 Start draft of deposition outline for Pam Estes and
                                                                                                                      review documents re: same.
  3/4/2018 Tony K. Lu                  2.4                                           2.4                          960 Continue draft and revision of deposition prep
                                                                                                                      outline for Sue Haskell (.6); Continue draft and
                                                                                                                      revision of deposition outline for Pam Estes (1.8)
  3/4/2018 Kristen C. Rodriguez        0.7                                           0.7                        500.5 Correspondence regarding Thayer email
                                                                                                                      confidentiality (0.2); Sue Haskell and Pam Estes
                                                                                                                      prep (0.5).
  3/5/2018 T. Carter. White            5.2                            4              1.2                     2,522.00 Review and revise letter to opposing counsel
                                                                                                                      regarding S. Thayer email confidentiality (.5);
                                                                                                                      review and analyze case updates (.2); research
                                                                                                                      public disclosure bar on FCA claims (4); team
                                                                                                                      strategy call (.5).
  3/5/2018 Jae K. Park                 5.9                                           5.9                     3,481.00 Prepare for and hold team telephone conference
                                                                                                                      regarding case status and strategy (1.2); draft
                                                                                                                      email to L. Singer attaching new documents to
                                                                                                                      review and analyze (0.5); review and analyze key
                                                                                                                      case documents (3.8); telephone conference with
                                                                                                                      K. Rodriguez regarding case strategy (0.4).
  3/5/2018 Suzanne D. Smith            2.9                                                                        957 Prepare attorney binders for Sue Haskell witness
                                                                                                                      prep; Update shared drive re: exhibits
  3/5/2018 Suzanne D. Smith            0.6                                                                        198 Update index of documents sent to expert;
                                                                                                                      Update share drive re: same
  3/5/2018 Suzanne D. Smith              1                                                                        330 Participate in team conference call.
  3/5/2018 Suzanne D. Smith            2.9                                                                        957 Review Key Document index, binders and shared
                                                                                                                      drive. Distribute to attorneys for review.
  3/5/2018 Tony K. Lu                  7.3                                           7.3                     2,920.00 Continue draft and revision of deposition outline
                                                                                                                      for Pam Estes (3.5); Telephone voicemails for
                                                                                                                      Dinny Nielsen and Claudia Beckwith re:
                                                                                                                      declarations (.1); Compile exhibits for deposition
                                                                                                                      of Sue Haskell (1.1); Participate in weekly
                                                                                                                      teleconference with team (1.1); Review
                                                                                                                      employment file of Pam Estes to identify further
                                                                                                                      information of interest for deposition (.6);
                                                                                                                      Teleconference with K. Rodriguez to discuss
                                                                                                                      depositions (.2); Review and organize exhibits for
                                                                                                                      Pam Estes deposition(.7)
  3/5/2018 Kristen C. Rodriguez        4.9                                           4.9                     3,503.50 Prepare for and attend team meeting (1.2);
                                                                                                                      correspondence regarding P. Estes personnel file
                                                                                                                      (.3); Edit P. Estes deposition outline (1.0); Edit
                                                                                                                      and review S. Haskell dep prep outline (1.5); Edit
                                                                                                                      key documents (0.5); Call with J. Park re: experts
                                                                                                                      and review of audit files (0.4).




                                                                            Page 61 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 72 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date       Name / Invoice Number   Hours        Plds, Mtn,   Research      Investigation    Interviewing   Amount         Description
                                                Brief
  3/6/2018 Kristen C. Rodriguez            11                                          11                       7,865.00 Travel to Des Moines for depositions, attend dep
                                                                                                                         prep for S. Haskell, prepare for P. Estes
                                                                                                                         deposition (9.5); edit initial disclosures (0.8);
                                                                                                                         review FOIA request (0.4); edit letter to plaintiff's
                                                                                                                         counsel (0.3).
  3/6/2018 Ryan Aldrich                0.3                                                                          88.5 Prepare documents for production to opposing
                                                                                                                         counsel, per T. Lu's request.
  3/6/2018 T. Carter. White            3.8                           1.2              2.6                       1,843.00 Draft supplements to initial disclosures under Rule
                                                                                                                         26 (2.1); research original source prong of public
                                                                                                                         disclosure bar (1.2); review and analyze plaintiff's
                                                                                                                         theory regarding liability under HOPE standing
                                                                                                                         order (0.5).
  3/6/2018 Suzanne D. Smith            6.7                                                                      2,211.00 Prepare witness prep binders and exhibits for
                                                                                                                         Pam Estes. Prepare for shipment to local
                                                                                                                         counsel. Update shared drive to include index
                                                                                                                         and exhibits for Estes; Update Key Document
                                                                                                                         index on shared drive with appropriate
                                                                                                                         documents.
  3/6/2018 Tony K. Lu                 10.8                           0.5             10.3                       4,320.00 Travel to Des Moines from Boston for purpose of
                                                                                                                         depositions (5.6); Meet with plan and prepare Sue
                                                                                                                         Haskell for deposition (4.2); Meet and confer with
                                                                                                                         K. Rodriguez re: summary judgment (.3);
                                                                                                                         Attention to production of Pam Estes documents
                                                                                                                         ahead of deposition (.2); review additional case
                                                                                                                         law related to scienter in preparation for Pam
                                                                                                                         Estes deposition (.5)
  3/6/2018 Jae K. Park                 3.6                                            3.6                       2,124.00 Continue review of key documents and practice
                                                                                                                         manuals to analyze legality of Planned
                                                                                                                         Parenthood procedures (1.6); extended telephone
                                                                                                                         conference with expert Lissa Singer (1.5); revise
                                                                                                                         and supplement Second Request for Documents
                                                                                                                         to Plaintiff (0.5).
  3/7/2018 Suzanne D. Smith            2.9                                                                           957 Review and update production index. Forward to
                                                                                                                         T. Liu for review. Begin review of P. Laube
                                                                                                                         deposition.
  3/7/2018 Kristen C. Rodriguez       10.5                                           10.5                       7,507.50 Attend deposition of S. Haskell (7.8); prepare for
                                                                                                                         deposition of P. Estes (2.1); review initial
                                                                                                                         disclosures (0.3); review document requests (0.3).

  3/7/2018 T. Carter. White            3.2                                            3.2                       1,552.00 Review and revise Iowa open records request to
                                                                                                                         narrow it (0.5); draft second set of interrogatories
                                                                                                                         requesting information on when Ms. Thayer
                                                                                                                         provided information to government (2.2); review
                                                                                                                         K. Nixon documents for potential production (0.5).

  3/7/2018 Tony K. Lu                 12.6                                           12.6                       5,040.00 Travel to and from and participate in defense of
                                                                                                                         Sue Haskell deposition; Email communications
                                                                                                                         with Paula Laube and court reporter re:
                                                                                                                         depositions; Plan and prepare to take deposition
                                                                                                                         of Pam Estes; Meet and confer with Kristen
                                                                                                                         Rodriguez to plan for deposition of Pam Estes
                                                                                                                         (12.6)
  3/7/2018 Jae K. Park                 2.8                                            2.8                       1,652.00 Prepare memorandum summarizing discussion
                                                                                                                         with expert L. Singer.
  3/8/2018 Jae K. Park                 0.2                                                                           118 Revise and supplement motion for admission pro
                                                                                                                         hac vice to comply with updated Southern District
                                                                                                                         of Iowa Local Rules.
  3/8/2018 Ryan Aldrich                0.3                                                                          88.5 Prepare documents for production, per C. White's
                                                                                                                         request.
  3/8/2018 T. Carter. White            4.8                                            4.5                       2,328.00 Draft letter to opposing counsel enclosing
                                                                                                                         supplemental production of personnel files (0.4);
                                                                                                                         revise pro hac papers and send to local counsel
                                                                                                                         (0.3); review P. Laube deposition and designate
                                                                                                                         confidential portions pursuant to protective order
                                                                                                                         (1.9); finalize and make production of K. Nixon
                                                                                                                         personnel files, including letter accompanying
                                                                                                                         production (1.0); review and analyze summary of
                                                                                                                         our expert's opinions (0.5); review and analyze
                                                                                                                         relevant Iowa and Medicaid protocols (0.7).
  3/8/2018 Tony K. Lu                      14                                          14                       5,600.00 Plan and prepare for deposition of Pam Estes
                                                                                                                         (1.5); Travel to West Des Moines and take
                                                                                                                         deposition of Pam Estes (7); Travel from West
                                                                                                                         Des Moines to airport and Boston (5.5)
  3/8/2018 Suzanne D. Smith              5                                                                      1,650.00 Review Laube deposition, prepare abstract.
  3/8/2018 Suzanne D. Smith            0.3                                                                            99 Prepare document for production.
  3/8/2018 Kristen C. Rodriguez         12                                             12                       8,580.00 Attend deposition of Pam Estes (7.2); edit
                                                                                                                         correspondence to opposing counsel regarding
                                                                                                                         personnel files (0.3); return travel from Des
                                                                                                                         Moines (4.5).




                                                                             Page 62 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 73 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,   Research       Investigation       Interviewing   Amount       Description
                                                Brief
  3/9/2018 Kristen C. Rodriguez         4.6                                            4.6                        3,289.00 Attention to correspondence from opposing
                                                                                                                           counsel(1.0); strategy discussion with A. Gilbert
                                                                                                                           (0.5); strategy, investigation, and analysis
                                                                                                                           regarding audit/public disclosure defense and
                                                                                                                           summary judgment (2.5); edit document requests
                                                                                                                           and interrogatories (0.6).
  3/9/2018 T. Carter. White                 5                           4                   1                     2,425.00 Research public disclosure bar (2.7); finalize and
                                                                                                                           send letter regarding confidential designations for
                                                                                                                           S. Thayer email accounts (0.3); call with K.
                                                                                                                           Rodriguez regarding FOIA follow up,
                                                                                                                           confidentiality designations, and case strategy
                                                                                                                           (0.2); review and analyze key medical protocols
                                                                                                                           and laws (0.5); draft summary of public disclosure
                                                                                                                           bar and original source (1.3).
  3/9/2018 Suzanne D. Smith             2.6                                                                            858 Review production document; Finalize Laube
                                                                                                                           abstract.
  3/9/2018 Tony K. Lu                   1.8                                            1.8                             720 Review PPFA Protocol (.3); Review and compare
                                                                                                                           chart of relevant personnel at PPH for production
                                                                                                                           (.5); Teleconference with Kristen Rodriguez re:
                                                                                                                           outstanding discovery issues (.2); email to
                                                                                                                           opposing counsel and draft correspondence to
                                                                                                                           same re: discovery matters (0.8)

  3/9/2018 Ryan Aldrich                 0.2                                                                             59 Prepare documents for production to opposing
                                                                                                                           counsel, per S. Smith's request.
  3/9/2018 Alan S. Gilbert              0.5                                            0.5                           537.5 Review and edit draft discovery requests.
  3/9/2018 Alan S. Gilbert              1.5                                                                       1,612.50 Conferences K. Rodriguez regarding various
                                                                                                                           discovery and strategic issues.
  3/9/2018 Jae K. Park                  0.5                                            0.5                             295 Research archived and prior versions of Iowa
                                                                                                                           Administrative Code section 481-51.14.
 3/10/2018 Jae K. Park                  0.5                                            0.5                             295 Email conference with team regarding exhibit
                                                                                                                           collection for motion for summary judgment and
                                                                                                                           second set of requests for production of
                                                                                                                           documents to plaintiff.
 3/10/2018 T. Carter. White             0.8                                            0.8                             388 Review and revise interrogatories based on
                                                                                                                           comments from K. Rodriguez.
 3/10/2018 Suzanne D. Smith             0.6                                                                            198 Update deposition files on shared drive to include
                                                                                                                           transcripts and exhibits from recent deposition.
 3/11/2018 Kristen C. Rodriguez         1.5                                            1.5                        1,072.50 Edit document requests and interrogatories;
                                                                                                                           attention to correspondence regarding agenda;
                                                                                                                           outline edits to agenda.
 3/11/2018 Jae K. Park                  0.4                                            0.4                             236 Further revise and edit second set of requests for
                                                                                                                           production of documents to plaintiff.
 3/11/2018 Tony K. Lu                   1.3                                            1.3                             520 Revise proposed joint status conference agenda
                                                                                                                           (.5); Revise and draft supplemental responses to
                                                                                                                           request for production (.7);Attention to letter to
                                                                                                                           counsel re: rolling production (.1)
 3/12/2018 Suzanne D. Smith             4.8                                                                       1,584.00 Review Larson deposition; Prepare abstract.
 3/12/2018 Kristen C. Rodriguez         4.5                                            4.5                        3,217.50 Edit interrogatories and document requests (1.7);
                                                                                                                           Review updated production (0.7); Edit responses
                                                                                                                           to document requests (1.0); edit joint agenda
                                                                                                                           (0.5); correspondence regarding Dan Larson
                                                                                                                           transcript (0.6);
 3/12/2018 Tony K. Lu                   3.6                                            3.6                        1,440.00 Attention to and draft response to agenda items
                                                                                                                           and discovery requests (.4); Attention to and
                                                                                                                           revise joint agenda and responses to request for
                                                                                                                           production and internal correspondence re: same
                                                                                                                           (2.6); Telephone with Claudia Beckwith re:
                                                                                                                           affidavit (.2); Teleconference with K. Rodriguez re:
                                                                                                                           service of discovery matters (.2); E-File joint
                                                                                                                           agenda for conference (.2)
 3/12/2018 T. Carter. White             8.3                          3.3                    5                     4,025.50 Revise Iowa open records request regarding audit
                                                                                                                           response based on comments from K. Rodriguez
                                                                                                                           (1); prepare for and call US Attorneys FOIA line to
                                                                                                                           follow up on denial (.5); review non-confidential
                                                                                                                           portions of production to assist in confidentiality
                                                                                                                           designations (1); revise interrogatories and
                                                                                                                           documents requests based on comments from A.
                                                                                                                           Gilbert, finalize same and prepare for service (1);
                                                                                                                           research public disclosure bar including 8th circuit
                                                                                                                           cases discussing partial reliance , corroboration
                                                                                                                           by public disclosure, and 8th circuit's
                                                                                                                           interpretation of "based on" requirement (3.3);
                                                                                                                           review and analyze prior research on privilege
                                                                                                                           when government does not intervene (1); review
                                                                                                                           and analyze IRL submissions to house of
                                                                                                                           representatives (.5)

 3/12/2018 Alan S. Gilbert              0.3                                            0.3                           322.5 Review draft interrogatories and e-mail to K.
                                                                                                                           Rodriguez regarding same.




                                                                              Page 63 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 74 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,    Research       Investigation       Interviewing   Amount       Description
                                                Brief
 3/12/2018 Jae K. Park                  6.5                                             6.5                        3,835.00 Review and analyze medical records audited by
                                                                                                                            Iowa Department of Health Services and Medicaid
                                                                                                                            to identify instances of purported violations and
                                                                                                                            establish materiality defense.
 3/13/2018 Jae K. Park                  7.7                                             4.7                        4,543.00 Prepare memorandum summarizing each alleged
                                                                                                                            violation of Medicaid protocol in Plaintiffs' Third
                                                                                                                            Supplemental Response to Interrogatories (4.7);
                                                                                                                            prepare for and attend team telephone conference
                                                                                                                            (1.5); review updated task list (0.3); email clerk of
                                                                                                                            Southern District of Iowa requesting CM/ECF
                                                                                                                            registration and access (0.2).

 3/13/2018 Tony K. Lu                       3                                           0.3                        1,200.00 Participate in weekly teleconference with team re:
                                                                                                                            discovery and summary judgment issue (1.5);
                                                                                                                            Email communication to Dan Larson re:
                                                                                                                            deposition and voicemail to Dinny Nielsen re:
                                                                                                                            affidavit (.3); Update task list for weekly
                                                                                                                            teleconference call (1.1)
 3/13/2018 T. Carter. White             9.2                              3              6.2                        4,462.00 Review and analyze ADF audit summaries
                                                                                                                            submitted to Congress (1); follow up research on
                                                                                                                            public disclosure bar, including requirement of
                                                                                                                            providing info to government, retroactivity, and
                                                                                                                            what constitutes public disclosure (2); draft
                                                                                                                            summary of public disclosure bar research (1);
                                                                                                                            designate confidential testimony for S. Thayer, P.
                                                                                                                            Laube, and D. Larson deposition (2); weekly
                                                                                                                            strategy call with K. Rodriguez et al. (1); review
                                                                                                                            and analyze status of abortion sampling dispute
                                                                                                                            with opposing counsel (1); review and analyze
                                                                                                                            discovery served on Plaintiff (1.2).
 3/13/2018 Kristen C. Rodriguez         1.5                                             1.5                        1,072.50 Attend team meeting (1.4); Call with client (0.1).
 3/13/2018 Suzanne D. Smith             4.9                                                                        1,617.00 Participate in team call; revise deposition abstract;
                                                                                                                            Update shared drive to include deposition exhibits

 3/14/2018 Kristen C. Rodriguez         3.5                                             3.5                        2,502.50 Teleconference with T. Lu regarding status
                                                                                                                            conference preparation (0.4); Prepare for status
                                                                                                                            conference on 3/15 (1.5); Attention to
                                                                                                                            correspondence regarding abortion patient
                                                                                                                            sampling (0.3); Review and edit initial disclosures
                                                                                                                            (1.3).
 3/14/2018 Jae K. Park                  4.3                                             4.3                        2,537.00 Continue review and analysis of medical records
                                                                                                                            audited by Iowa Department of Health Services
                                                                                                                            and Medicaid to identify instances of purported
                                                                                                                            violations and establish materiality defense.
 3/14/2018 Tony K. Lu                   4.1             0.4          0.6                3.1                        1,640.00 Plan and prepare for status conference (1.3);
                                                                                                                            review and analyze correspondence related to AB
                                                                                                                            issues to assist Carter White in review (.5);
                                                                                                                            Teleconference with Kristen Rodriguez re: status
                                                                                                                            conference preparation (.4); Conduct legal
                                                                                                                            research on motion to compel documents from
                                                                                                                            third party or in possession of counsel (.6); Revise
                                                                                                                            supplemental initial disclosures (.9); Start prep of
                                                                                                                            summary judgment statement of material facts
                                                                                                                            (.4)
 3/14/2018 T. Carter. White             3.9             0.2          2.3                     1                     1,891.50 Review and analyze additional emails regarding
                                                                                                                            abortion patient sampling (1.0); analyze and
                                                                                                                            respond to comments form K. Rodriguez
                                                                                                                            regarding public disclosure bar research (0.3);
                                                                                                                            review and analyze motion to compel (0.4); revise,
                                                                                                                            finalize, and file pro hac vice motion (0.2);
                                                                                                                            research requirements that relator provide
                                                                                                                            information to gov't before filing suit (2.0).
 3/14/2018 Daniel Pina                  1.3                                                                             455 Pro Hac Vice rules, procedures, ECF Application,
                                                                                                                            form of Motion for Iowa Southern District Court,
                                                                                                                            meeting with C. White and assist with electronic
                                                                                                                            filing of papers.
 3/15/2018 Tony K. Lu                   4.5                                             4.5                        1,800.00 Attention to revision of Rule 26 disclosures and
                                                                                                                            correspondence with counsel re: same (.6); Plan
                                                                                                                            and prepare for status hearing conference with
                                                                                                                            court (.8); Participate in status conference before
                                                                                                                            the court (1.3); Teleconference with K. Rodriguez
                                                                                                                            re: follow-up to issues presented during
                                                                                                                            conference (.3); Review and analyze
                                                                                                                            supplemental expert report of Wendy Knau (.5);
                                                                                                                            Attention to plaintiff's exhibits and download and
                                                                                                                            review re: same (.3); Review plaintiff's
                                                                                                                            correspondence on discovery documents and
                                                                                                                            start review of same to identify relevant portions
                                                                                                                            (.7)




                                                                               Page 64 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 75 of 161
                                            Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours     Plds, Mtn,    Research       Investigation       Interviewing   Amount       Description
                                              Brief
 3/15/2018 T. Carter. White             3.8                        1.9                1.9                        1,843.00 Finalize open records request to Iowa (0.4); call
                                                                                                                          with R. Sangiacomo regarding abortion patient
                                                                                                                          sampling (0.3); review and analyze prior
                                                                                                                          correspondence to identify Plaintiff's issues with
                                                                                                                          abortion sampling records (0.5); research case
                                                                                                                          law to support argument that essential elements of
                                                                                                                          fraud were publicly disclosed (1.9); review and
                                                                                                                          analyze ADF public disclosure for reference to
                                                                                                                          Iowa (0.4); review and analyze plaintiff's exhibits
                                                                                                                          (0.3).
 3/15/2018 Alan S. Gilbert              0.6                                                                           645 Conferences with K. Rodriguez regarding status
                                                                                                                          hearing and next steps.
 3/15/2018 Jae K. Park                  3.3                                           3.3                        1,947.00 Continue review of key documents and medical
                                                                                                                          files to determine whether practice is material
                                                                                                                          violation of Medicaid regulations (2.2); begin
                                                                                                                          review of Plaintiff's expert report (1.1).
 3/15/2018 Suzanne D. Smith             0.8                                                                           264 Update shared drive to include additional
                                                                                                                          deposition exhibits and transcripts.
 3/16/2018 Suzanne D. Smith               1                                                                           330 Prepare additional document for production
 3/16/2018 Tony K. Lu                   6.1                        1.3                4.8                        2,440.00 Review and analyze deposition transcript of
                                                                                                                          Jennifer Warren Ulrick for purpose of summary
                                                                                                                          judgment (3.2); Conduct research and review
                                                                                                                          statutory law pertaining to prescription of
                                                                                                                          contraceptives in Iowa (1.3); Continue review and
                                                                                                                          analysis of client documents in response to
                                                                                                                          plaintiff's demand for discovery (1.6)
 3/16/2018 Alan S. Gilbert                2                                                2                     2,150.00 Review plaintiff's expert's report.
 3/16/2018 Alan S. Gilbert              0.3                                                                         322.5 Conference with K. Rodriguez regarding plaintiff's
                                                                                                                          expert report.
 3/16/2018 T. Carter. White             0.5                                           0.5                           242.5 Call with V. Jolly at DOJ regarding FOIA response
                                                                                                                          (0.3); confirm open records request sent to Iowa
                                                                                                                          (0.1); review correspondence regarding expert
                                                                                                                          reports (0.1).
 3/16/2018 Jae K. Park                  2.2                            1                                         1,298.00 Consider and analyze strategy for addressing
                                                                                                                          plaintiff's late disclosure of expert report (0.7);
                                                                                                                          telephone conference with local counsel regarding
                                                                                                                          strategy same (0.5); perform legal research
                                                                                                                          regarding same (1.0).
 3/17/2018 Suzanne D. Smith             3.7                                                                      1,221.00 Review Ulrick deposition for abstracting
 3/18/2018 Suzanne D. Smith             2.3                                                                           759 Review deposition for preparation of abstract.
 3/19/2018 Suzanne D. Smith             8.6                                                                      2,838.00 Review Ulrick deposition; Prepare deposition
                                                                                                                          exhibit index; Participate in team call;
 3/19/2018 Kristen C. Rodriguez         2.3                                                                      1,644.50 Team meeting (1.0); correspondence with team
                                                                                                                          regarding discovery issues (0.5); analysis for
                                                                                                                          summary judgment (0.8).
 3/19/2018 Jae K. Park                  4.5                                           4.2                        2,655.00 Draft report to team regarding status of assigned
                                                                                                                          task (0.3); review and analyze expert report of
                                                                                                                          Plaintiff's expert Knau (0.8); draft memorandum
                                                                                                                          summarizing analysis of report and considerations
                                                                                                                          (3.4).
 3/19/2018 Tony K. Lu                   5.7           1.2          0.6                3.9                        2,280.00 Review expert report and Iowa Medicaid
                                                                                                                          Enterprise guidance on billing issues to
                                                                                                                          supplement statement of material facts (1.1);
                                                                                                                          Participate in weekly teleconference with team
                                                                                                                          (1.1); Start draft of statement of material facts for
                                                                                                                          summary judgment (1.2); Revise weekly agenda
                                                                                                                          to circulate to team (1); Research and review of
                                                                                                                          statute concerning pharmacies and application
                                                                                                                          thereof to family planning clinics (.6); Review and
                                                                                                                          analyze Order on motion to dismiss third
                                                                                                                          amended complaint for purpose of supplementing
                                                                                                                          statement of material facts and conduct research
                                                                                                                          re role of nurse practitioner under order of
                                                                                                                          physician(.7)
 3/19/2018 T. Carter. White             3.9                        1.5                1.2                        1,891.50 Analyze options for proceeding with FOIA request
                                                                                                                          re: government's decision not to intervene (0.4);
                                                                                                                          identify complaints with abortion sampling files
                                                                                                                          based on review and analysis of R. Sangiocomo
                                                                                                                          emails (0.8); research timing of communications
                                                                                                                          to government vis a vis filing of complaint (1.5);
                                                                                                                          team call regarding strategy and to do list going
                                                                                                                          forward (1.2).
 3/20/2018 Alan S. Gilbert              0.5                                                                         537.5 Conferences with K. Rodriguez regarding
                                                                                                                          representation of witnesses.
 3/20/2018 Jae K. Park                  5.3                        5.3                                           3,127.00 Legal research regarding propriety of expert
                                                                                                                          testimony and grounds to exclude legal
                                                                                                                          conclusions.




                                                                             Page 65 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 76 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours   Plds, Mtn, Research         Investigation    Interviewing   Amount         Description
                                            Brief
 3/20/2018 Tony K. Lu                   6.5         3.7                            2.8                       2,600.00 Review and analyze analysis of expert opinion
                                                                                                                      (.1); Review Paula Laube deposition transcript for
                                                                                                                      errata purposes (1.1); Review Title X protocols
                                                                                                                      and publications for definition of clinician (.3);
                                                                                                                      Continue draft of statement of material facts (3.7);
                                                                                                                      Telephone with Kristen Rodriguez and Mike
                                                                                                                      Falkstrom (.2); Draft letter to opposing counsel
                                                                                                                      concerning request for PPFA S&Gs (.9);
                                                                                                                      Teleconference with Jae Park re: deposition of
                                                                                                                      Claudia Beckwith (.2)
 3/20/2018 T. Carter. White             4.3                       1.9              2.4                       2,085.50 Draft supplemental responses to interrogatories
                                                                                                                      (1.7); review and analyze supplemental Knau
                                                                                                                      report (0.7); research ability to use public
                                                                                                                      disclosures regarding Planned Parenthood
                                                                                                                      affiliates (1.9).
 3/20/2018 Suzanne D. Smith             7.8                                                                  2,574.00 Update shared drive to include deposition
                                                                                                                      transcripts and abstracts; Update discovery index
                                                                                                                      and shared drive; Review deposition transcripts
                                                                                                                      for abstract preparation.
 3/20/2018 Kristen C. Rodriguez         2.1                                        2.1                       1,501.50 Analysis and strategy regarding third party witness
                                                                                                                      depositions (0.3); federal FOIA (0.8); review of
                                                                                                                      Knau report (1.0).
 3/21/2018 Suzanne D. Smith               1                                                                       330 Prepare abstract of Ulrick
 3/21/2018 Jae K. Park                  6.8                       4.6              0.2                       4,012.00 Continue research grounds to exclude expert
                                                                                                                      witness (4.2); draft memorandum summarizing
                                                                                                                      same (2.4); multiple attempts to telephone Claudia
                                                                                                                      Beckwith regarding deposition (0.2).
 3/21/2018 T. Carter. White             6.1                         4              2.1                       2,958.50 Draft summary of relevant out of state audits; call
                                                                                                                      potential counsel for third party witnesses (2.1);
                                                                                                                      research case law supporting argument that
                                                                                                                      plaintiff cannot revived dismissed claims at
                                                                                                                      summary judgment (2); research case law holding
                                                                                                                      claims not asserted in complaint will not be
                                                                                                                      considered on summary judgment (2).
 3/21/2018 Tony K. Lu                   5.5          5.5                                                     2,200.00 Continue draft of statement of undisputed material
                                                                                                                      facts (5.4); Telephone with Jae Park and
                                                                                                                      attempted contact of Claudia Beckwith (.1)
 3/22/2018 Carmen A. Valero                 1                                                                     340 Research and obtain 2011 report to Congress by
                                                                                                                      Alliance Defending Freedom on Planned
                                                                                                                      Parenthood state audits, for C. White.
 3/22/2018 T. Carter. White             6.1                       5.3              0.8                       2,958.50 Identify potential research needs based on review
                                                                                                                      of prior research done for FCA summary
                                                                                                                      judgment brief (0.5); e-mail J. Park re: same (0.4);
                                                                                                                      review and analyze supplemental Knau report
                                                                                                                      (0.8); research Iowa public disclosure bar (1.6);
                                                                                                                      draft summary of research on additional theories
                                                                                                                      not in complaint or previously dismissed that
                                                                                                                      plaintiff may not rely on at summary judgment
                                                                                                                      (1.5); research ability to use un-supported and self-
                                                                                                                      serving testimony on summary judgment (0.8);
                                                                                                                      review analysis and research regarding ability to
                                                                                                                      exclude supplemental Knau report (0.5).

 3/22/2018 Tony K. Lu                   5.8          3.7                           2.1                       2,320.00 Continue draft and revision of statement of
                                                                                                                      undisputed material facts(3.7); Review Marj
                                                                                                                      Easter deposition transcript for accuracy (.7);
                                                                                                                      Search for and review additional Relativity
                                                                                                                      documents for relevance in summary judgment
                                                                                                                      (.8); Review and analyze document production for
                                                                                                                      supplemental production (.3); Teleconference with
                                                                                                                      Jae Park and Claudia Beckwith re: deposition (.3);

 3/22/2018 Jae K. Park                  3.9                                        3.9                       2,301.00 Supplement email memorandum regarding DHS's
                                                                                                                      audit of PPH medical records and practice of
                                                                                                                      dispensing medication prior to prescription;
                                                                                                                      multiple phone conferences regarding Claudia
                                                                                                                      Beckwith; conference with local counsel Stan
                                                                                                                      Thompson regarding declaration or affidavit to
                                                                                                                      authenticate fee schedules.

 3/22/2018 Suzanne D. Smith             3.3                                                                  1,089.00 Final review of Ulrick deposition; Review Easter
                                                                                                                      deposition
 3/22/2018 Kamie Oehrle                     2                       2                                             590 Legislative history research regarding the Iowa
                                                                                                                      False Claims Act, per request from Carter White.

 3/22/2018 Kristen C. Rodriguez         2.6                       2.6                                        1,859.00 Correspondence and analysis regarding public
                                                                                                                      disclosure defense, third party witnesses, ESI
                                                                                                                      costs; review of expert report.




                                                                          Page 66 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 77 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,    Research       Investigation       Interviewing   Amount       Description
                                                Brief
 3/23/2018 Kristen C. Rodriguez         3.1                                             3.1                        2,216.50 Correspondence and analysis regarding third
                                                                                                                            party witnesses (0.4); edit correspondence to
                                                                                                                            plaintiff's counsel regarding S&Gs (0.5); review
                                                                                                                            and edit confidentiality designations and
                                                                                                                            accompanying letter for Thayer deposition (1.7);
                                                                                                                            call with B. Seimer regarding deposition (0.5).
 3/23/2018 Alan S. Gilbert              0.3                                                                           322.5 Conference with K. Rodriguez regarding
                                                                                                                            recalcitrant witness.
 3/23/2018 Jae K. Park                  2.5                                             2.5                        1,475.00 Telephone conference with Claudia Beckwith
                                                                                                                            (0.3); draft email memorandum regarding phone
                                                                                                                            call results (0.2); telephone conference with Ms.
                                                                                                                            Kristen Rodriguez regarding strategy (0.5); draft
                                                                                                                            affidavit of Bob Schlueter (1.5).
 3/23/2018 Tony K. Lu                   5.9             5.9                                                        2,360.00 Continue draft and revision of statement of
                                                                                                                            undisputed material facts (4.5); Telephone
                                                                                                                            communication with Jae Park and Claudia
                                                                                                                            Beckwith re: deposition (.4); Telephone with Dinny
                                                                                                                            Nielsen re: witness affidavit and deposition (.3);
                                                                                                                            Update and revise weekly agenda for team (.5);
                                                                                                                            Review and revise correspondence to opposing
                                                                                                                            counsel re: PPFA S&Gs (.2)
 3/23/2018 T. Carter. White             2.4                          0.8                1.6                        1,164.00 Review and analyze older reports from ADF
                                                                                                                            regarding state audits of PP (0.5); review and
                                                                                                                            analyze supplemental Knau report (0.3); follow up
                                                                                                                            e-mail to potential local counsel for third party
                                                                                                                            witnesses (0.3); draft cover letter regarding
                                                                                                                            confidentiality designations (0.5); research Iowa's
                                                                                                                            right to recover under federal FCA for purposes of
                                                                                                                            retaining local counsel (0.8).
 3/24/2018 Kristen C. Rodriguez           1                                               1                             715 Review audit files.
 3/25/2018 Kristen C. Rodriguez         0.6                                             0.6                             429 Attention to correspondence regarding motion to
                                                                                                                            reconsider brief and supporting research.
 3/25/2018 Kristen C. Rodriguez         3.1             1.4                             2.1                        2,216.50 Correspondence with J. Park regarding
                                                                                                                            certification of fee schedules (0.4); review audit
                                                                                                                            files (1.7); review draft of statement of undisputed
                                                                                                                            facts (1.4).
 3/26/2018 Kristen C. Rodriguez         2.1                                               1                        1,501.50 Team Call (1.1); meet with expert (1.0).
 3/26/2018 Jae K. Park                  1.7                                             0.2                        1,003.00 Multiple attempts to telephone Becky Parrish and
                                                                                                                            Claudia Beckwith (0.2); review agenda (0.3);
                                                                                                                            prepare for and attend litigation team weekly
                                                                                                                            status and strategy telephone conference (1.2).
 3/26/2018 Tony K. Lu                       2                                           0.4                             800 Participate in teleconference with team re: revised
                                                                                                                            and updated agenda (1.1); Telephone with Jae
                                                                                                                            Park and Claudia Beckwith re: deposition (.4);
                                                                                                                            Update weekly agenda and attention to review of
                                                                                                                            tab documents (.5)
 3/26/2018 T. Carter. White             3.7             2.2                                                        1,794.50 Review and analyze task list and identify priorities
                                                                                                                            (0.1); emails with potential counsel for third party
                                                                                                                            witnesses regarding representation at depositions
                                                                                                                            (0.2); team call regarding strategy, to do list, and
                                                                                                                            next steps (1.2); review and analyze draft facts
                                                                                                                            section (2.2).
 3/27/2018 Kristen C. Rodriguez         1.6                                                                        1,144.00 Correspondence regarding sampling issue;
                                                                                                                            witness scheduling; meet and confer prep;
                                                                                                                            analysis regarding certification issue.
 3/27/2018 Daniel Pina                  0.3                                                                             105 Analyze communication related to court filing and
                                                                                                                            related communication (.1); obtain and furnish
                                                                                                                            copy of motion papers to G. Bovenzi (.2).
 3/27/2018 T. Carter. White             8.7             4.7              2                   2                     4,219.50 Review draft statement of undisputed material
                                                                                                                            facts (2); calendar confidentiality designation
                                                                                                                            deadlines (.2); draft summary judgment insert
                                                                                                                            regarding public disclosure bar (2.7); work with
                                                                                                                            library on obtaining evidence of public disclosure
                                                                                                                            of audits (.4); research ability to take depositions
                                                                                                                            after the close of discovery (1); research viability
                                                                                                                            of statistical sampling and extrapolation to prove
                                                                                                                            liability in FCA cases (1); call US Attorneys
                                                                                                                            regarding FOIA response (.2); review and analyze
                                                                                                                            decisions involving W. Britton as expert (.7).

 3/27/2018 Tony K. Lu                   0.1                                             0.1                              40 Communication with opposing counsel concerning
                                                                                                                            meet and confer (.1)
 3/28/2018 Tony K. Lu                   1.2                                             1.2                             480 Participate in teleconference with opposing
                                                                                                                            counsel re: issues from March 15 conference (.9);
                                                                                                                            Review and revise joint statement (.3)
 3/28/2018 T. Carter. White                 3                        1.2                1.8                        1,455.00 Research on statistical sampling and extrapolation
                                                                                                                            to prove liability in FCA cases (1.2); meet and
                                                                                                                            confer call with opposing counsel regarding
                                                                                                                            sampling, depositions, and PPFA protocols (1.0);
                                                                                                                            draft recap letter of meet and confer conversation
                                                                                                                            (0.5); finalize and send same (0.3).



                                                                               Page 67 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 78 of 161
                                            Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours     Plds, Mtn,    Research     Investigation       Interviewing    Amount       Description
                                              Brief
 3/28/2018 Alan S. Gilbert              0.2                                                                          215 Conference with K. Rodriguez regarding discovery
                                                                                                                         issue for meet and confer.
 3/28/2018 Kristen C. Rodriguez         2.1                                         2.1                         1,501.50 Prepare for meet and confer (0.5); call with
                                                                                                                         plaintiff's counsel (0.7); draft recap letter (0.5);
                                                                                                                         edit joint status report (0.4).
 3/29/2018 Mary K. Ciziunas             1.4                                                                          413 Research to locate mentions of a three Planned
                                                                                                                         Parenthood audits prior to March 2011 per C.
                                                                                                                         White.
 3/29/2018 Tony K. Lu                   0.7                                                                          280 Attention to correspondence and revision related
                                                                                                                         to joint status report (.7)
 3/29/2018 T. Carter. White             5.3             5          0.3                                          2,570.50 Review and analyze prior research regarding W.
                                                                                                                         Britton Knau testimony in other FCA cases (0.3);
                                                                                                                         review and revise public disclosure bar insert for
                                                                                                                         SJ brief (1.5); email with J. Park regarding
                                                                                                                         attacking expert report (0.4); outline motion to
                                                                                                                         exclude expert testimony based on preliminary
                                                                                                                         research and review of expert report (3.1).
 3/30/2018 Mary K. Ciziunas             3.2                                                                          944 Research to locate mentions of a three Planned
                                                                                                                         Parenthood audits prior to March 2011 per C.
                                                                                                                         White.
 3/30/2018 Suzanne D. Smith             2.9                                                                          957 Revise Ulrick abstract, forward to attorneys for
                                                                                                                         review.
 3/30/2018 Kristen C. Rodriguez         1.2                                         1.2                              858 Analysis of supplemental expert report.
 3/30/2018 T. Carter. White             3.7                        3.7                                          1,794.50 Research standards for excluding expert
                                                                                                                         testimony, including it being legal conclusions,
                                                                                                                         lacking foundation, and invading the province of
                                                                                                                         the jury; review and analyze Knau expert report.
 3/31/2018 Suzanne D. Smith             1.6                                                                          528 Review Easter deposition for preparation of
                                                                                                                         abstract.
  4/1/2018 Kristen C. Rodriguez         0.8                                                                          572 Review expert report.
  4/1/2018 Jae K. Park                  3.3           3.3                                                       1,947.00 Work on motion for summary judgment.
  4/2/2018 Jae K. Park                  5.3           4.2                           1.1                         3,127.00 Prepare for and attend weekly team telephone
                                                                                                                         conference (1.1); work on motion for summary
                                                                                                                         judgment (4.2).
  4/2/2018 Suzanne D. Smith             4.2                                                                     1,386.00 Attend team telephone conference (1.1); update
                                                                                                                         exhibit chart and shared drive (.9); continue work
                                                                                                                         on deposition abstracts (2.2).
  4/2/2018 Kristen C. Rodriguez         1.5           0.4                           1.1                         1,072.50 Attend team meeting (1.1); correspondence with
                                                                                                                         J. Park regarding fee schedule issue (.4).
  4/2/2018 T. Carter. White             5.6           3.6                                2                      2,716.00 Review and analyze articles regarding
                                                                                                                         Washington state Planned Parenthood audit (.8);
                                                                                                                         prepare for team call with review and analysis of
                                                                                                                         task list (.2); team call regarding strategy and next
                                                                                                                         steps (1.1); review and revise supplemental
                                                                                                                         interrogatory responses (.5); draft outline of
                                                                                                                         motion to exclude expert testimony based on
                                                                                                                         review and analysis of expert report and third
                                                                                                                         supplemental interrogatory responses (2.8);
                                                                                                                         emails with local counsel for B. Simer (.2).
  4/2/2018 Tony K. Lu                   2.2                                         2.2                              880 Update task list and attention to Pam Estes
                                                                                                                         transcript and supplemental expert report (.8);
                                                                                                                         Email communications to client (.3); Participate in
                                                                                                                         weekly teleconference with team (1.1)
  4/3/2018 Tony K. Lu                   3.7           0.6                           3.1                         1,480.00 Review fourth motion to compel (.6); Review and
                                                                                                                         analyze deposition transcript of Pam Estes for
                                                                                                                         errata purposes (2.6); Review deposition of Dan
                                                                                                                         Larson for errata purposes (.5)
  4/3/2018 T. Carter. White             5.3           2.7          0.8              1.8                         2,570.50 Review and analyze supplemental Knau opinions
                                                                                                                         regarding FPCI protocols (1.2); update outline of
                                                                                                                         motion to exclude expert testimony with same
                                                                                                                         (1.3); research public disclosure dates of state
                                                                                                                         audits (.8); mark up J.W. Ulrick deposition
                                                                                                                         testimony for confidentiality (1.1); review and
                                                                                                                         revise supplemental interrogatory responses (.5);
                                                                                                                         review and analyze letter from R. Hixson
                                                                                                                         discussing abortion patient sampling (.2); review
                                                                                                                         and analyze motion to compel (.2).
  4/3/2018 Kristen C. Rodriguez         0.6                                         0.2                0.4           429 Call with B. Seimer (.4); Review letter
                                                                                                                         correspondence from plaintiff's counsel regarding
                                                                                                                         abortion patient files (.2).
  4/3/2018 Suzanne D. Smith             2.1                                                                          693 Review Estes deposition and prepare and revise
                                                                                                                         abstract.
  4/3/2018 Jae K. Park                 10.4          10.4                                                       6,136.00 Work on motion for summary judgment.
  4/4/2018 Jae K. Park                 12.7          11.3                                1             0.4      7,493.00 Attend telephone conference with team regarding
                                                                                                                         case status and CMS-1500 claim form issues (.6);
                                                                                                                         telephone conference with Ms. Lissa Singer
                                                                                                                         regarding analysis of Wendy Knau's report (.4);
                                                                                                                         conference with Ms. Kristen Rodriguez regarding
                                                                                                                         Ms. Lisa Singer's projects (.4); work on motion for
                                                                                                                         summary judgment (11.3).




                                                                           Page 68 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 79 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours   Plds, Mtn, Research         Investigation       Interviewing   Amount       Description
                                            Brief
  4/4/2018 Alan S. Gilbert              0.5         0.5                                                          537.5 Review outline of possible motion to strike expert
                                                                                                                       reports.
  4/4/2018 T. Carter. White             7.7          1.4          5.6              0.7                        3,734.50 Review and revise public disclosure bar argument
                                                                                                                       with additional disclosures of Washington audit
                                                                                                                       (1.4); call federal FOIA agent regarding denial (.3);
                                                                                                                       call with J.W. Ulrick (.4); research case law to
                                                                                                                       support various arguments in support of motion to
                                                                                                                       exclude expert testimony, including that expert
                                                                                                                       cannot summarize evidence, testify on subjects
                                                                                                                       lay people can understand, and is not qualified to
                                                                                                                       testify as to statistical sampling (5.6).

  4/4/2018 Kristen C. Rodriguez         2.9                                        2.9                        2,073.50 Call with clients (.4); edit interrogatory
                                                                                                                       supplemental response (.4); review and analyze
                                                                                                                       expert report (.8); draft correspondence to
                                                                                                                       opposing counsel regarding abortion claims (.5);
                                                                                                                       review medical records from audit and claims data
                                                                                                                       (.8).
  4/4/2018 Tony K. Lu                   1.4          0.2                           1.2                             560 Prepare for teleconference with team (.6);
                                                                                                                       Participate in teleconference with Team (.6);
                                                                                                                       Meet and confer with Kristen Rodriguez re: motion
                                                                                                                       to compel (.2)
  4/5/2018 Kristen C. Rodriguez         4.7          3.2                           1.5                        3,360.50 Prepare for and attend meeting with A. Gilbert
                                                                                                                       regarding strategy and response to expert report
                                                                                                                       (2.3); Edits to correspondence to opposing
                                                                                                                       counsel regarding abortion patient sample (.4);
                                                                                                                       review prior correspondence to determine how
                                                                                                                       abortion patient sample was selected (.3);
                                                                                                                       attention to correspondence regarding FOIA
                                                                                                                       requests for other state audits (.3); call with C.
                                                                                                                       White regarding B. Simer deposition and audit
                                                                                                                       files (.5); review summary judgment brief draft
                                                                                                                       (.9).
  4/5/2018 Alan S. Gilbert                  2          2                                                      2,150.00 Conference with K. Rodriguez regarding strategy
                                                                                                                       on summary judgment and experts.
  4/5/2018 T. Carter. White             7.2                         4              3.2                        3,492.00 Draft letter to R. Hixson regarding additional
                                                                                                                       patient sampling (.5); revise same based on
                                                                                                                       comments from K. Rodriguez and review of
                                                                                                                       emails and letters discussing sampling issue (.6);
                                                                                                                       research case law to support motion to exclude
                                                                                                                       expert testimony, including cases concluding
                                                                                                                       expert lacked basis for opinion on industry
                                                                                                                       standard, cannot opine on someone's knowledge
                                                                                                                       or state of mind, and cannot opine on issues of
                                                                                                                       law (4); review and mark up deposition transcript
                                                                                                                       of M. Easter for confidentiality (1.6); conference
                                                                                                                       with K. Rodriguez regarding expert motion, prep
                                                                                                                       of B. Simer, and abortion sampling (.5).

  4/5/2018 Suzanne D. Smith             5.2                                                                   1,716.00 Update shared drive for attorney review (.8);
                                                                                                                       Prepare deposition abstracts (4.4).
  4/6/2018 Suzanne D. Smith             5.5                                                                   1,815.00 Prepare S. Thayer deposition abstract
  4/6/2018 Tony K. Lu                   0.1                                        0.1                              40 Attention to issue raised by C. White concerning
                                                                                                                       the sampling process for AB files -0.1
  4/6/2018 T. Carter. White             7.4                       2.3              5.1                        3,589.00 Revise letter regarding patient sampling based on
                                                                                                                       review and analysis of letters, emails, orders, and
                                                                                                                       calls reflecting the agreed to process (3.2);
                                                                                                                       compile documents to share with B. Simer and
                                                                                                                       her counsel (.7); draft document to use to prep
                                                                                                                       counsel for B. Simer, including our and plaintiff's
                                                                                                                       expected questioning (1.2); research propriety of
                                                                                                                       expert testimony on issues of materiality and
                                                                                                                       knowledge (2.3).
  4/6/2018 Kristen C. Rodriguez             1                                           1                          715 Review Laube deposition confidentiality
                                                                                                                       designations (.9); serve plaintiff's counsel (.1).
  4/7/2018 Suzanne D. Smith                 1                                                                      330 Prepare shared drive folder of Summary
                                                                                                                       Judgment exhibits.
  4/8/2018 Kristen C. Rodriguez         4.2            3          1.2                                         3,003.00 Edit SUF for summary judgment (3); research
                                                                                                                       legislative history re: Iowa Code 155.A (1.2).
  4/8/2018 T. Carter. White             0.2                                        0.2                              97 Search for list of patients previously searched for
                                                                                                                       in connection with second motion to compel.
  4/8/2018 Suzanne D. Smith             2.9                                                                        957 Revise deposition abstracts to include key terms.

  4/9/2018 Suzanne D. Smith             5.9                                                                   1,947.00 Attend team call (1); Update deposition abstracts
                                                                                                                       to include key terms (2.8); Pull exhibits to be used
                                                                                                                       in appendix to SJ brief (2.1).
  4/9/2018 Jae K. Park                  5.4            4                           1.4                        3,186.00 Continue working on motion for summary
                                                                                                                       judgment (4); prepare for and attend weekly team
                                                                                                                       status conference (1.2); read and respond to Ms.
                                                                                                                       Lissa Singer's email regarding rescheduling call to
                                                                                                                       discuss Plaintiff's expert's supplemental report
                                                                                                                       (.2).


                                                                          Page 69 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 80 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours   Plds, Mtn, Research       Investigation    Interviewing   Amount         Description
                                            Brief
  4/9/2018 Kristen C. Rodriguez         1.6         0.9                          0.7                       1,144.00 Correspondence regarding B. Seimer deposition
                                                                                                                    (.3); verification for interrogatory responses with
                                                                                                                    additional witnesses (.4); work on summary
                                                                                                                    judgment strategy (.9).
  4/9/2018 Tony K. Lu                   8.5        6.4                           2.1                       3,400.00 Attention to issue pertinent to abortion files and
                                                                                                                    internal investigation (.4); Attention to and review
                                                                                                                    and compile S&G documents for K. Rodriguez in
                                                                                                                    anticipation of opposition to motion to compel (.4);
                                                                                                                    Email communications with client and opposing
                                                                                                                    counsel (.4); Update weekly agenda and
                                                                                                                    participate in weekly teleconference with team
                                                                                                                    (1.3); Continue draft and revision of statement of
                                                                                                                    material facts per K.Rodriguez comments (6)

  4/9/2018 T. Carter. White             3.8                                      3.8                       1,843.00 Identify patient numbers previously searched for
                                                                                                                    related to abortion sampling (.7); edit B. Simer
                                                                                                                    deposition prep based on review of prior call notes
                                                                                                                    (.6); prepare for and have team call regarding
                                                                                                                    strategy, case status, and to do items (1.2);
                                                                                                                    review and analyze S. Haskell deposition
                                                                                                                    testimony (1.2); review and respond to email from
                                                                                                                    J. Glazebrook regarding deposition scheduling
                                                                                                                    (.1).
 4/10/2018 Kristen C. Rodriguez         1.5                     1.2              0.2                       1,072.50 Research regarding Medicaid audit (1.2); attention
                                                                                                                    to research and analysis regarding proper
                                                                                                                    sampling uses (.2).
 4/10/2018 Jae K. Park                  8.3        8.3                                                     4,897.00 Continue working on motion for summary
                                                                                                                    judgment.
 4/10/2018 Suzanne D. Smith             6.4                                                                2,112.00 Prepare S. Haskell's deposition abstract (4.5); Pull
                                                                                                                    exhibits for SJ filing (1.9).
 4/10/2018 Alan S. Gilbert              0.2                                      0.2                            215 Conference with K. Rodriguez regarding PPIL
                                                                                                                    Medicaid audit.
 4/10/2018 T. Carter. White             3.9                                      3.9                       1,891.50 Review and analyze S. Haskell deposition
                                                                                                                    transcript (1.4); update list of patients previously
                                                                                                                    searched for and letter to opposing counsel
                                                                                                                    regarding same based on review and analysis of
                                                                                                                    initial patient last and cross reference against
                                                                                                                    patient files plaintiff has deemed acceptable (1.8);
                                                                                                                    work on state FOIA requests to gain more
                                                                                                                    information on dates of disclosure of Illinois and
                                                                                                                    NY audits (.7).
 4/10/2018 Tony K. Lu                   4.2        4.2                                                     1,680.00 Continue draft and revision of statement of
                                                                                                                    undisputed facts (3.2) ; Start draft of outline of
                                                                                                                    opposition to fourth motion to compel (1)
 4/11/2018 Tony K. Lu                   2.5        2.5                                                     1,000.00 Continue draft and revision of statement of
                                                                                                                    material facts for summary judgment (2.5)
 4/11/2018 Tony K. Lu                   5.1        4.8                           0.3                       2,040.00 Start draft of opposition to fourth motion to compel
                                                                                                                    (4.8); Attention to OCP spreadsheet issues in
                                                                                                                    support of C. White (.2); Review discovery
                                                                                                                    responses from Plaintiff (.1)
 4/11/2018 Suzanne D. Smith             3.8                                                                1,254.00 Prepare S. Haskell's deposition abstract
 4/11/2018 Jae K. Park                  6.3        5.1          1.2                                        3,717.00 Continue working on motion for summary
                                                                                                                    judgment (4.2); perform related legal research
                                                                                                                    (1.2); review file to identify select documents to
                                                                                                                    use as exhibits (.7); review local rules (.2).
 4/11/2018 T. Carter. White             4.5        1.3          1.4              1.8                       2,182.50 Supplemental research regarding disregarding
                                                                                                                    self-serving testimony on summary judgment
                                                                                                                    (1.4); revise, finalize, and send out letter to
                                                                                                                    opposing counsel regarding patient sampling (.5);
                                                                                                                    review and revise FOIA requests regarding public
                                                                                                                    disclosure bar argument (.5); e-mails with T. Lu
                                                                                                                    regarding OCP patient sampling (.2); review and
                                                                                                                    analyze SJ argument (1.3); review and analyze
                                                                                                                    interrogatory and document requests responses
                                                                                                                    from plaintiff (.6).
 4/12/2018 T. Carter. White             6.4        1.8          0.8              3.8                       3,104.00 Review and analyze revised statement of facts
                                                                                                                    (1.8); research burden of proof in FCA cases (.8);
                                                                                                                    review, analyze, and take notes regardig OCP
                                                                                                                    smapling letters and discovery (1); draft and send
                                                                                                                    letter enclosing D. Larson testimony confidentiality
                                                                                                                    designations (.3); edit confidentiality designations
                                                                                                                    (2.3); draft letter enclosing JWU testimony
                                                                                                                    confidentiality designation (.2).

 4/12/2018 Tony K. Lu                   7.8        4.8            3                                        3,120.00 Conduct legal research in support of resistance to
                                                                                                                    motion to compel (3); Continue draft and revision
                                                                                                                    of resistance to motion to compel (4.1); Revise
                                                                                                                    statement of undisputed facts (.7)
 4/12/2018 Jae K. Park                  7.5        7.5                                                     4,425.00 Continue working on motion for summary
                                                                                                                    judgment.




                                                                        Page 70 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 81 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours   Plds, Mtn, Research         Investigation       Interviewing   Amount       Description
                                            Brief
 4/12/2018 Kristen C. Rodriguez         2.9         2.4                            0.5                        2,073.50 Work on summary judgment brief (1.8); Review
                                                                                                                       motion to compel response (.6); Correspondence
                                                                                                                       with client (.2); confer with C. White regarding
                                                                                                                       audit (.3).
 4/12/2018 Suzanne D. Smith             4.1                                                                   1,353.00 Finalize Haskell abstract (1.8); Review Estes
                                                                                                                       deposition (2.1); Update exhibit spreadsheet (.2).
 4/13/2018 Tony K. Lu                   7.5          6.8                           0.7                        3,000.00 Start draft of affidavit in support of resistance to
                                                                                                                       fourth motion to compel (2.5); Draft section of
                                                                                                                       summary judgment motion related to statement of
                                                                                                                       facts (4.3); Telephone discussion with K.
                                                                                                                       Rodriguez re: Resistance to Motion to Compel
                                                                                                                       (.7).
 4/13/2018 Kristen C. Rodriguez         2.4          1.7                           0.7                        1,716.00 Review motion to compel response (1.7); Review
                                                                                                                       and edit confidentiality designation of deposition
                                                                                                                       (.7).
 4/13/2018 T. Carter. White             1.5                       1.5                                            727.5 Research burden of production on summary
                                                                                                                       judgment (1.2); draft e-mail summarizing same
                                                                                                                       (.3).
 4/14/2018 Suzanne D. Smith             0.6                                                                        198 Review SJ draft and pull deposition cites.
 4/15/2018 Suzanne D. Smith             1.5                                                                        495 Review SJ brief and pull additional dep pages for
                                                                                                                       exhibit use.
 4/15/2018 Tony K. Lu                   2.1          0.7          1.4                                              840 Conduct additional legal research on document
                                                                                                                       preservation requirements in support of
                                                                                                                       opposition to fourth motion to compel (1.4);
                                                                                                                       Revise draft of opposition to fourth motion to
                                                                                                                       compel (.7)
 4/16/2018 Jae K. Park                  5.7          5.7                                                      3,363.00 Continue working on motion for summary
                                                                                                                       judgment.
 4/16/2018 Kristen C. Rodriguez             3        1.4                           1.6                        2,145.00 Edit B. Seimer deposition prep outline (1.2); Edit
                                                                                                                       motion to compel response and supporting
                                                                                                                       declaration (1.4); Correspondence with PPFA (.2);
                                                                                                                       Correspondence with A. Gilbert (.2).
 4/16/2018 Suzanne D. Smith             2.1                                                                        693 Pull additional dep pages for exhibit use in SJ
                                                                                                                       (1.9); Update shared drive to include key
                                                                                                                       pleadings (.2).
 4/16/2018 Suzanne D. Smith             3.2                                                                   1,056.00 Review Estes deposition and prepare abstract
                                                                                                                       (2.2). Revise additional abstracts (.8); add to
                                                                                                                       shared drive for attorney review (.2).
 4/16/2018 Tony K. Lu                       8        7.6                           0.4                        3,200.00 Continue draft and revision of Resistance to
                                                                                                                       Fourth Motion to compel (3.8); Review, research,
                                                                                                                       analyze draft motion for summary judgment and
                                                                                                                       propose additional arguments (2.4); Attention to
                                                                                                                       exhibits for resistance to fourth motion to compel
                                                                                                                       and revise draft of affidavit of JWU (1.4);
                                                                                                                       Telephone with Carter White re: OCP
                                                                                                                       Spreadsheet (.2); Email communication to Mike
                                                                                                                       Falkstrom (.2)
 4/16/2018 Alan S. Gilbert              0.4          0.4                                                           430 Review draft response to motion to compel and
                                                                                                                       comments on same.
 4/16/2018 T. Carter. White             6.3          0.4                           5.9                        3,055.50 Identify process for producing twenty-eight sample
                                                                                                                       OCP patient files based on review and analysis of
                                                                                                                       emails, letters, and spreadsheets regarding this
                                                                                                                       issue (4.8); review and analyze declaration
                                                                                                                       supporting fourth motion to compel (.4); update
                                                                                                                       status of tasks on team agenda (.4); coordinate
                                                                                                                       deposition scheduling for B. Simer (.3).

 4/17/2018 Tony K. Lu                  10.6          8.1          0.8              1.7                        4,240.00 Participate in teleconference with team re:
                                                                                                                       summary judgment and other issues (1);
                                                                                                                       Teleconferences with Alan Gilbert, etc. re:
                                                                                                                       responses (1.3); Draft motion to seal (.4); Revise
                                                                                                                       and update weekly agenda (.4); Conduct analysis
                                                                                                                       and research on retroactive application of
                                                                                                                       statutory change and write email memo re: same
                                                                                                                       (.8); Continue to draft and revise statement of
                                                                                                                       material facts (2.3); Continue draft and revision of
                                                                                                                       opposition to motion to compel and attention to
                                                                                                                       exhibits and filing re: same (4.4);
 4/17/2018 Kristen C. Rodriguez         6.5          3.5                                3                     4,647.50 Review audit results and correspondence
                                                                                                                       regarding same (1.2); Correspondence and
                                                                                                                       analysis with team regarding summary judgment
                                                                                                                       arguments (.4); Lead team status call (1); Call with
                                                                                                                       C. White to prepare for B. Seimer deposition (.4);
                                                                                                                       Calls with client (.4); Edit and finalize motion to
                                                                                                                       compel opposition (.7); Edit summary judgment
                                                                                                                       brief (2.4).
 4/17/2018 Suzanne D. Smith             4.2                                                                   1,386.00 Attend weekly team call (1); Prepare table of
                                                                                                                       contents for appendix (.9); Prepare Estes abstract
                                                                                                                       (2.3).
 4/17/2018 Jae K. Park                  8.4          7.4                                1                     4,956.00 Continue working on motion for summary
                                                                                                                       judgment (7.4); telephone conference with team
                                                                                                                       regarding status and strategy (1).


                                                                          Page 71 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 82 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours   Plds, Mtn, Research         Investigation       Interviewing   Amount       Description
                                            Brief
 4/17/2018 T. Carter. White             8.6         3.5                            5.1                        4,171.00 Review, analyze, and comment on revised
                                                                                                                       summary judgment brief and update public
                                                                                                                       disclosure bar section with additional information
                                                                                                                       obtained (3.5); review and analyze denied Illinois
                                                                                                                       FOIA request including statutory bases for denial
                                                                                                                       (.4); review and analyze K. Rodriguez comments
                                                                                                                       to B. Simer deposition prep document (.4); review
                                                                                                                       and comment on plaintiff's request to share
                                                                                                                       documents with DOJ (.3); team call regarding
                                                                                                                       status of case, strategy, and action items (1); call
                                                                                                                       with K. Rodriguez regarding B. Simer deposition
                                                                                                                       prep (.3); mark up S. Haskell deposition transcript
                                                                                                                       for confidentiality (1.7); edit confidentiality markup
                                                                                                                       for M. Easter deposition transcript (1).

 4/17/2018 Alan S. Gilbert              0.7          0.7                                                         752.5 Conferences K. Rodriguez and T. Lu regarding
                                                                                                                       response to motion to compel and plaintiff's
                                                                                                                       request to share documents with DOJ.
 4/17/2018 Alan S. Gilbert              0.2                       0.2                                              215 Online research regarding DOJ attorney.
 4/17/2018 Alan S. Gilbert              0.3                                        0.3                           322.5 E-mails Y. Rodriguez and K. Rodriguez regarding
                                                                                                                       PPIL audit documents.
 4/18/2018 Jae K. Park                  5.2          4.8                           0.4                        3,068.00 Continue working on motion for summary
                                                                                                                       judgment (4.8); communicate with Ms. Lissa
                                                                                                                       Singer regarding investigation (.4).
 4/18/2018 Tony K. Lu                   8.1          8.1                                                      3,240.00 Review and analyze summary judgment in
                                                                                                                       preparation for discussion with team (.8);
                                                                                                                       Participate in teleconference with team members
                                                                                                                       to discuss summary judgment strategy (1.8); start
                                                                                                                       research and draft of section of summary
                                                                                                                       judgment related to 147.107 (4.2); Draft email to
                                                                                                                       client (.5); Continue draft of statement of
                                                                                                                       undisputed facts (.8)
 4/18/2018 T. Carter. White             7.3          3.2          2.3              1.8                        3,540.50 Review and comment on draft summary judgment
                                                                                                                       motion (.7); review and analyze resistance to
                                                                                                                       fourth motion to compel (.7); correct confidentiality
                                                                                                                       markup of M. Easter deposition transcript (.2);
                                                                                                                       compile citations for OCP analysis (.4); call with K.
                                                                                                                       Rodriguez etc. regarding summary judgment
                                                                                                                       strategy (1.8); research regarding government's
                                                                                                                       right to information in case and whether
                                                                                                                       government is client of relator's attorney (2); draft
                                                                                                                       summary of same (.3); revise B. Simer deposition
                                                                                                                       prep document (.5); review and analyze P. Estes
                                                                                                                       deposition testimony and start marking up same
                                                                                                                       for confidentiality (.7).

 4/18/2018 Kristen C. Rodriguez         2.7          2.7                                                      1,930.50 Correspondence regarding motion to compel
                                                                                                                       response (.2); edit draft of summary judgment
                                                                                                                       brief (.7); Lead team meeting regarding summary
                                                                                                                       judgment brief (1.8).
 4/19/2018 Kristen C. Rodriguez             2        1.3          0.3              0.4                        1,430.00 Work on summary judgment brief (1.3); Review
                                                                                                                       research re government's entitlement to pleadings
                                                                                                                       when it elects not to intervene (.3); draft response
                                                                                                                       to plaintiff's counsel regarding same (.2);
                                                                                                                       Correspondence regarding consultant's findings
                                                                                                                       (.2).
 4/19/2018 Suzanne D. Smith             5.1                                                                   1,683.00 Prepare Estes abstract (2.9); Review SJ motion
                                                                                                                       and add pin cites for depositions (2.2).
 4/19/2018 Tony K. Lu                   5.7          5.3                           0.4                        2,280.00 Continue draft and revision of statement of
                                                                                                                       material facts (4); Continue draft and revision of
                                                                                                                       section pertaining to 147.107(7) (1.3); Draft letter
                                                                                                                       to counsel re: redactions (0.4).
 4/19/2018 T. Carter. White             5.8                       2.2              3.6                        2,813.00 Review and analyze P. Estes deposition testimony
                                                                                                                       and mark up same for confidentiality designation
                                                                                                                       (1.8); follow up research on ability of government
                                                                                                                       to access pleadings in qui tam case to answer
                                                                                                                       questions from K. Rodriguez (2.2); finalize and
                                                                                                                       send letter to opposing counsel regarding Easter
                                                                                                                       deposition confidentiality (.3); review and analyze
                                                                                                                       patient files for evidence that verbal orders were
                                                                                                                       obtained and recorded (1.5).
 4/19/2018 Jae K. Park                      1          1                                                           590 Telephone conference with Ms. Kristen Rodriguez
                                                                                                                       regarding revisions to motion for summary
                                                                                                                       judgment.
 4/19/2018 Alan S. Gilbert                  1                                           1                     1,075.00 Conference with K. Rodriguez regarding DOJ
                                                                                                                       involvement in case.
 4/20/2018 Kristen C. Rodriguez           4            4                                                      2,860.00 Edit summary judgment brief.
 4/20/2018 Jae K. Park                 10.3         10.3                                                      6,077.00 Continue working on motion for summary
                                                                                                                       judgment.




                                                                          Page 72 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 83 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours   Plds, Mtn, Research Investigation Interviewing            Amount         Description
                                            Brief
 4/20/2018 T. Carter. White             6.7           2        4            0.7                            3,249.50 Draft B. Simer declaration to support SJ motion
                                                                                                                    (2); mark up P. Estes deposition transcript for
                                                                                                                    confidentiality (.7); research how knowledge is
                                                                                                                    imputed to corporation under FCA, including
                                                                                                                    collective knowledge case (3.1); multiple calls with
                                                                                                                    K. Rodriguez regarding same (.4); draft summary
                                                                                                                    email of same (.5).
 4/21/2018 T. Carter. White             1.4        1.4                                                          679 Revise declaration of B. Simer based on
                                                                                                                    comments from K. Rodriguez (.8); draft motion to
                                                                                                                    file overlength SJ brief (.6).
 4/21/2018 Suzanne D. Smith             4.7                                                                1,551.00 Redact personal information for re-production of
                                                                                                                    patient documents (4.1); Revise Haskell abstract
                                                                                                                    (.6).
 4/22/2018 Tony K. Lu                   2.5        2.5                                                     1,000.00 Start draft of affidavit in support of motion for
                                                                                                                    summary judgment (2.5)
 4/23/2018 Kristen C. Rodriguez         1.5        1.2                           0.3                       1,072.50 Correspondence and analysis with team regarding
                                                                                                                    B. Seimer deposition (.3), public disclosure bar
                                                                                                                    (.3), cover motion to accompany brief (.2),
                                                                                                                    procedural history (.6), audit results materiality
                                                                                                                    (.1).
 4/23/2018 T. Carter. White             0.7                     0.5              0.2                          339.5 Draft letter transmitting P. Estes confidentiality
                                                                                                                    designations (.2); review and analyze facts of
                                                                                                                    cases imputing knowledge of false claims to
                                                                                                                    corporation (.5).
 4/23/2018 Tony K. Lu                   3.1        1.9                           1.2                       1,240.00 Attention to and review redacted emails for
                                                                                                                    Plaintiff's counsel and communication re: same
                                                                                                                    (.3); Update weekly agenda (.4); write email to
                                                                                                                    Jennifer Warren (.5); Continue draft and revision
                                                                                                                    of declaration in support of motion for summary
                                                                                                                    judgment (1); Update and revise Statement of
                                                                                                                    material facts (0.9).
 4/23/2018 Jae K. Park                  5.4        5.1                           0.3                       3,186.00 Continue working on motion for summary
                                                                                                                    judgment (5.1); communicate with team regarding
                                                                                                                    thoughts on deposition of Becky Simer (.3).

 4/23/2018 Suzanne D. Smith             2.9                                                                     957 Review updated SJ filing and pull additional
                                                                                                                    exhibits and dep pages (2.5); key cite pleading
                                                                                                                    (.4).
 4/24/2018 Tony K. Lu                   2.3        1.8                           0.5                            920 Participate in weekly teleconference with team (1);
                                                                                                                    Draft email to opposing counsel re: Becky Simer
                                                                                                                    (.3); Email to client (.1); Continue update of
                                                                                                                    weekly agenda for team (.2); Review and analyze
                                                                                                                    reply to 4th Motion to compel (.2); Review current
                                                                                                                    version of draft summary judgment motion for
                                                                                                                    statement of fact purposes (.5);

 4/24/2018 Kristen C. Rodriguez         2.6        2.3                           0.3                       1,859.00 Attend team meeting (1); draft correspondence
                                                                                                                    with opposing counsel (.2); review audit from PPIL
                                                                                                                    for potential inclusion in brief (.3); review
                                                                                                                    procedural history (.6); Correspondence regarding
                                                                                                                    B. Seimer deposition (.1); Correspondence with
                                                                                                                    local counsel regarding SJ due date and call to
                                                                                                                    court regarding same (.2); Review and edit table
                                                                                                                    of contents for appendix (.2).

 4/24/2018 Suzanne D. Smith             4.6                                                                1,518.00 Participate in weekly team call (1); Update shared
                                                                                                                    drive to include hearing transcript, forward to team
                                                                                                                    (.6); Update draft table of contents for Summary
                                                                                                                    Judgment brief (.8). Update Estes deposition
                                                                                                                    abstract (2.2)
 4/24/2018 Alan S. Gilbert              0.3        0.3                                                        322.5 Review plaintiff's reply in support of motion to
                                                                                                                    compel.
 4/24/2018 Alan S. Gilbert              0.5        0.5                                                        537.5 Conferences with K. Rodriguez.
 4/24/2018 Jae K. Park                  3.6        3.6                                                     2,124.00 Redraft portion of summary judgment motion
                                                                                                                    regarding impact of results of 2006 Medicaid Audit
                                                                                                                    (.8); prepare for and attend week team status and
                                                                                                                    strategy call (1.1); prepare memorandum
                                                                                                                    analyzing 2006 audited files and facts that support
                                                                                                                    materiality defense (1.7).
 4/24/2018 T. Carter. White             4.2        1.9          1.4              0.9                       2,037.00 Review and analyze updated FOIA denial,
                                                                                                                    including analysis of strength of our appeal (.6);
                                                                                                                    review and analyze response from Illinois FOIA
                                                                                                                    office (.3); draft procedural history section of SJ
                                                                                                                    brief based on review and analysis of various
                                                                                                                    docket entries, including different iterations of
                                                                                                                    complaint, orders on motions to dismiss, and
                                                                                                                    scheduling orders (1.9); research case law to
                                                                                                                    support our raising of public disclosure bar on
                                                                                                                    summary judgment (1.4).




                                                                       Page 73 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 84 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours   Plds, Mtn, Research         Investigation    Interviewing   Amount         Description
                                            Brief
 4/25/2018 Jae K. Park                  2.4         2.4                                                      1,416.00 Prepare export of relevant and helpful medical
                                                                                                                      records from 2006 audit for use as exhibits on
                                                                                                                      motion for summary judgment (.2); redraft section
                                                                                                                      of summary judgment motion on reasonable
                                                                                                                      interpretation and lack of knowledge defense
                                                                                                                      (1.6); perform legal research regarding same (.6).

 4/25/2018 Tony K. Lu                   4.6          4.4                           0.2                       1,840.00 Continue revision of SJ affidavit (.8); Draft email
                                                                                                                      to Russ Hixson re: Becky Simer (.2);
                                                                                                                      Teleconference with K. Rodriguez re: motion for
                                                                                                                      summary judgment (.1); Continue draft and
                                                                                                                      revision of statement of material facts (3.5)
 4/25/2018 T. Carter. White             3.1          3.1                                                     1,503.50 Review and analyze reply regarding fourth motion
                                                                                                                      to compel (.4); revise procedural history insert
                                                                                                                      based on comments from K. Rodriguez and
                                                                                                                      review of complaints (2); draft cover motion for
                                                                                                                      summary judgment (.7).
 4/25/2018 Alan S. Gilbert              0.1                                        0.1                          107.5 Conference with K. Rodriguez regarding PPIL
                                                                                                                      audit.
 4/25/2018 Kristen C. Rodriguez             7        5.6          1.4                                        5,005.00 Draft and revise summary judgment brief (4.7),
                                                                                                                      including correspondence with team regarding
                                                                                                                      same (.5), and research for publicly available audit
                                                                                                                      information (1.4); correspondence with client (.4).

 4/26/2018 Kristen C. Rodriguez         7.2          7.2                                                     5,148.00 Draft and revise summary judgment brief (6.6),
                                                                                                                      including correspondence with team regarding
                                                                                                                      same (.6).
 4/26/2018 Suzanne D. Smith             4.3                                                                  1,419.00 Review updated Summary Judgment memo and
                                                                                                                      update pin cites regarding deposition testimony
 4/26/2018 Tony K. Lu                   8.2          8.2                                                     3,280.00 Continue draft and revision of section on FCA
                                                                                                                      reasonable interpretation (5.7); Teleconference
                                                                                                                      with Kristen Rodriguez re: motion for summary
                                                                                                                      judgment (1.1); Continue draft and revision of
                                                                                                                      Statement of undisputed facts (1.4)
 4/26/2018 T. Carter. White             3.8          2.4          1.4                                        1,843.00 Revise public disclosure bar argument section
                                                                                                                      based on comments from K. Rodriguez (.7);
                                                                                                                      supplemental research to support same (1.4);
                                                                                                                      draft insert to fact section regarding other state
                                                                                                                      audits (.7); draft revisions to statement of material
                                                                                                                      facts based on changes to public disclosure
                                                                                                                      argument (1).
 4/26/2018 Alan S. Gilbert              0.5                                        0.5                          537.5 Conferences with K. Rodriguez regarding
                                                                                                                      Department of Justice and discovery matters.
 4/26/2018 Jae K. Park                  4.2          1.8          1.9              0.5                       2,478.00 Continue redrafting section of summary judgment
                                                                                                                      motion on reasonable interpretation and lack of
                                                                                                                      knowledge defense (1.8); perform legal research
                                                                                                                      regarding same (1.9); telephone conference with
                                                                                                                      Lissa Singer (.5).
 4/27/2018 Alan S. Gilbert                  2          2                                                     2,150.00 Review draft summary judgment brief and
                                                                                                                      conference with K. Rodriguez regarding same.
 4/27/2018 Tony K. Lu                   0.7          0.5                           0.2                            280 Continue draft and revision of summary judgment
                                                                                                                      brief (.5); Telephone with Jennifer Warren Ulrick
                                                                                                                      (.2)
 4/27/2018 T. Carter. White             0.6          0.6                                                          291 Analyze public disclosure bar argument, including
                                                                                                                      call with K. Rodriguez to discuss same.

 4/27/2018 Kristen C. Rodriguez         6.2          5.4                           0.8                       4,433.00 Draft and revise summary judgment brief (4.1),
                                                                                                                      including correspondence with team regarding
                                                                                                                      same (.6); conference with A. Gilbert regarding
                                                                                                                      same (.7); Attention to correspondence regarding
                                                                                                                      revisions to protective order suggested by DOJ
                                                                                                                      (.5); correspondence with opposing counsel
                                                                                                                      regarding B. Simer deposition (.3).
 4/28/2018 Suzanne D. Smith                 4                                                                1,320.00 Finalize Estes deposition abstract (2.1); Update
                                                                                                                      shared drive to include additional key pleadings
                                                                                                                      for attorney review (1); Update Table of Contents
                                                                                                                      for SJ filing (.9)
 4/30/2018 Suzanne D. Smith             2.8                                                                       924 Update shared drive to include additional key
                                                                                                                      pleadings (2); Participate in team conference call
                                                                                                                      (.8).
 4/30/2018 Kristen C. Rodriguez         2.5          1.3                           1.2                       1,787.50 Prepare for and lead team meeting (1); attention
                                                                                                                      to correspondence regarding Haskell
                                                                                                                      confidentiality (.2), revised table of contents (.3),
                                                                                                                      and results of FamPlan review for "medicaid
                                                                                                                      doctor" issue (.3); attention to correspondence
                                                                                                                      regarding redacted documents with opposing
                                                                                                                      counsel (.3); attention to correspondence
                                                                                                                      regarding NY audit issue (.4).




                                                                          Page 74 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 85 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours   Plds, Mtn, Research         Investigation    Interviewing   Amount         Description
                                            Brief
 4/30/2018 T. Carter. White             1.3         1.1                            0.2                          630.5 Review and revise public disclosure bar argument
                                                                                                                      section based on discussion with K. Rodriguez
                                                                                                                      (.3); team call discussing open items and strategy
                                                                                                                      (.8); research deadline for NY FOIL response (.1);
                                                                                                                      finalize and send out P. Estes confidentiality
                                                                                                                      designation (.1).
 4/30/2018 Tony K. Lu                   1.6            1                           0.6                            640 Update weekly task list (.4); Email communication
                                                                                                                      to Stephen Hill re: communications with DOJ (.2);
                                                                                                                      Participate in weekly teleconference with team re:
                                                                                                                      discovery and summary judgment issues and
                                                                                                                      email to Jennifer Warren Ulrick (.8); Review and
                                                                                                                      analyze "Medicaid Doctor" issue (.2)

 4/30/2018 Jae K. Park                  0.7          0.7                                                          413 Attend weekly status and strategy call.
  5/1/2018 Suzanne D. Smith             3.8                                                                  1,254.00 Review court docket, order additional hearing
                                                                                                                      transcripts for attorney review; Update shared
                                                                                                                      drive to include key pleadings; Review emails
                                                                                                                      regarding FamPlan and Medicaid Dr. documents;
                                                                                                                      update Table of Contents.
  5/1/2018 Tony K. Lu                   0.5                                        0.5                            200 Conduct review and analysis on medical records
                                                                                                                      for purpose of Medicaid doctor review
  5/1/2018 Jae K. Park                  2.2                                        2.2                       1,298.00 Telephone conference with L. Singer regarding
                                                                                                                      results of her analysis of Plaintiff's expert's report
                                                                                                                      and annotations of Exhibit 26.
  5/1/2018 Kristen C. Rodriguez         4.3          4.3                                                     3,074.50 Work on summary judgment brief and related
                                                                                                                      documents.
  5/2/2018 Kristen C. Rodriguez         6.1          6.1                                                     4,361.50 Work on summary judgment brief and related
                                                                                                                      documents; preparation for upcoming hearing.
  5/2/2018 Tony K. Lu                   3.5            1                           2.5                       1,400.00 Prepare for and teleconferences with Jennifer
                                                                                                                      Warren Ulrick and Kristen Rodriguez re: case
                                                                                                                      (1.5); Internal communications and attention to
                                                                                                                      preparation for hearing on S&G motion to compel
                                                                                                                      (1); Write outline of arguments for hearing (1)

  5/2/2018 T. Carter. White             0.5                                        0.5                          242.5 Review analysis of Medicaid Doctor billing and
                                                                                                                      FamPlan conversion (0.3); circulate deadline for
                                                                                                                      NY FOIL response (0.2).
  5/2/2018 Alan S. Gilbert              0.5                                                                     537.5 Conference with K. Rodriguez regarding possible
                                                                                                                      settlement and declaration issue.
  5/2/2018 Alan S. Gilbert              0.8          0.8                                                          860 Review and edit draft notice to court.
  5/2/2018 Jae K. Park                  5.5          5.5                                                     3,245.00 Revise and supplement motion for summary
                                                                                                                      judgment.
  5/3/2018 Jae K. Park                  9.4            5                           4.4                       5,546.00 Review and analyze Iowa Medicaid payment
                                                                                                                      spreadsheet to verify instances where Planned
                                                                                                                      Parenthood of the Heartland dispensed
                                                                                                                      contraceptives without billing Medicaid (4.4);
                                                                                                                      further revise and supplement motion for
                                                                                                                      summary judgment; conduct further legal research
                                                                                                                      regarding same (5.0).
  5/3/2018 Tony K. Lu                       3        1.3                           1.7                       1,200.00 Prepare for hearing on motion to compel (.6)
                                                                                                                      Appear for and argue Resistance to Motion to
                                                                                                                      compel before court in telephonic conference (.7);
                                                                                                                      Teleconference with Kristen Rodriguez to
                                                                                                                      strategize on motion hearing (.3); Teleconference
                                                                                                                      with Penny Dickey (.7); Draft email updates to
                                                                                                                      clients re: order (.7)
  5/3/2018 Suzanne D. Smith             3.5                                                                  1,155.00 Review updated Statement and Affidavit. Pull
                                                                                                                      additional transcript pages; Review Key
                                                                                                                      Documents and production, pulling documents to
                                                                                                                      be used for exhibits.
  5/3/2018 Alan S. Gilbert              0.4                                        0.4                            430 Review Simer declaration.
  5/3/2018 Alan S. Gilbert              0.3                                        0.3                          322.5 Conference K. Rodriguez re: hearing before
                                                                                                                      magistrate.
  5/3/2018 Alan S. Gilbert              0.3                                        0.3                          322.5 Review order from magistrate and email re: same.

  5/3/2018 Kristen C. Rodriguez         8.4          6.4                                                     6,006.00 Work on summary judgment brief and related
                                                                                                                      documents (6.0); prepare for and attend hearing
                                                                                                                      (1.5); revise Simer declaration (0.4); draft updates
                                                                                                                      to client (0.5).
  5/3/2018 T. Carter. White             4.8                       3.7              1.1                       2,328.00 Review recent case filings and update from
                                                                                                                      hearing (0.5); research use of personal testimony
                                                                                                                      to establish materiality element (0.9); review and
                                                                                                                      analyze audit medical records; assist K.
                                                                                                                      Rodriguez with Edits to B. Simer declaration (0.3);
                                                                                                                      compile exhibits for same (0.3); cite check
                                                                                                                      statutory cites in brief against pre-2010 version of
                                                                                                                      FCA (0.4); research case law showing public
                                                                                                                      disclosure bar is analyzed on a case by case
                                                                                                                      basis (0.7); research good SJ standard in S.D.
                                                                                                                      Iowa and 8th Circuit, including J. Jarvey cases
                                                                                                                      (0.8); research case law describing standard on
                                                                                                                      cross motions for SJ (0.9).


                                                                          Page 75 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 86 of 161
                                            Time Entry Records in
                                                  United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date       Name / Invoice Number   Hours       Plds, Mtn,    Research     Investigation       Interviewing   Amount       Description
                                               Brief
  5/4/2018 T. Carter. White            2.8                          2.8                                         1,358.00 Review and comment on summary of OCP claims
                                                                                                                         (0.7); research 8th circuit law holding jurisdictional
                                                                                                                         statutes are strictly construed (0.9); review and
                                                                                                                         analyze prior decisions to determine which
                                                                                                                         version of statute J. Jarvey uses (0.3); analyze
                                                                                                                         claim forms and case law to determine if there is a
                                                                                                                         basis for an express certification argument (0.9).

  5/4/2018 Kristen C. Rodriguez        4.8             4.8                                                      3,432.00 Work on summary judgment brief and related
                                                                                                                         documents.
  5/4/2018 Alan S. Gilbert             0.5                                                                         537.5 Emails re: discovery issues.
  5/4/2018 Suzanne D. Smith              1                                                                           330 Review team email discussions regarding brief
                                                                                                                         filing; Update shared drive to include additional
                                                                                                                         dep pages and clean exhibits; Contact court
                                                                                                                         reporter to order additional hearing transcript
  5/4/2018 Jae K. Park                 6.7             6.7                                                      3,953.00 Further revise and supplement motion for
                                                                                                                         summary judgment.
  5/5/2018 Suzanne D. Smith                2                                                                         660 Review updated drafts of SJ filings; update table
                                                                                                                         of contents and shared drive.
  5/5/2018 T. Carter. White            4.9                          4.9                                         2,376.50 Review and analyze prior briefing for references
                                                                                                                         to FCA to confirm we have not waived argument
                                                                                                                         as to applicability of older statute (0.4); analyze
                                                                                                                         Iowa code for definition of order of a physician,
                                                                                                                         "order," or physician (2.4); research updated Iowa
                                                                                                                         citations on avoiding absurd interpretation of
                                                                                                                         statute (1.2); research case law discussing
                                                                                                                         reasonable interpretation argument (0.9).
  5/6/2018 Tony K. Lu                  2.7             2.7                                                      1,080.00 Continue draft and revision of motion for summary
                                                                                                                         judgment (2.7)
  5/6/2018 T. Carter. White           3.75                         3.75                                         1,818.75 Research case law holding violation of internal
                                                                                                                         protocols does not give rise to FCA and FCA case
                                                                                                                         law holding un-pled theories raised at summary
                                                                                                                         judgment stage should not be considered.

  5/7/2018 Tony K. Lu                  5.2             3.5                           2.2                        2,080.00 Review and analyze protective order proposed by
                                                                                                                         US government and identify additional protective
                                                                                                                         orders for comparison (1.3); Revise statement of
                                                                                                                         material facts to incorporate additional information
                                                                                                                         from revised draft of summary judgment (1.7);
                                                                                                                         Draft attorney declaration in support of motion for
                                                                                                                         summary judgment (1.2); Update weekly agenda
                                                                                                                         (.4); Revise JWU Affidavit in support of motion for
                                                                                                                         summary judgment (.6)

  5/7/2018 T. Carter. White            1.8                          1.4                                              873 Review and analyze case law on government
                                                                                                                         employee's testifying in personal capacity (0.8);
                                                                                                                         research agency principles used by 8th Circuit
                                                                                                                         (0.3); analyze support we have for the use of B.
                                                                                                                         Simer testimony (0.3); prepare for call with J.
                                                                                                                         Glazebrook re: B. Simer declaration (0.2); review
                                                                                                                         analysis of requested changes to confidentiality
                                                                                                                         order (0.2).
  5/7/2018 Suzanne D. Smith            3.1                                                                      1,023.00 Prepare TOC for SJ filing; Update shared drive for
                                                                                                                         appendix preparation.
  5/7/2018 Kristen C. Rodriguez        4.8             4.8                                                      3,432.00 Draft and revise motion for summary judgment.
  5/7/2018 Alan S. Gilbert             0.3                                           0.3                           322.5 E-mails regarding disclosure to feds.
  5/8/2018 Ryan Aldrich                1.2                                                                           354 Assess, organize, and prepare data for load into
                                                                                                                         review database; Draft and transmit specifications
                                                                                                                         for same. .3 Finalize quality control process for
                                                                                                                         new data set prior to releasing to case team;
                                                                                                                         Update review database with tracking information;
                                                                                                                         Draft and circulate status update and details for
                                                                                                                         deliverable. .4 Prepare documents for production
                                                                                                                         to opposing counsel, per T. Lu's request. .5

  5/8/2018 Kristen C. Rodriguez            5             5                                                      3,575.00 Draft and revise motion for summary judgment
                                                                                                                         brief; conference with attorney for B. Seimer.
  5/8/2018 Suzanne D. Smith            2.8                                                                           924 Participate in team call; Update shared drive to
                                                                                                                         include hearing transcripts and other key
                                                                                                                         pleadings.
  5/8/2018 Tracy R. Myrick             0.8                                                                           140 Work with data set to import into review database
                                                                                                                         according to established specifications; update
                                                                                                                         search indexes as necessary and appropriate;
                                                                                                                         perform data validation steps and document all
                                                                                                                         relevant details.

  5/8/2018 T. Carter. White                1                                              1                           485 Prepare for and conference with J. Glazebrook
                                                                                                                          regarding case background and B. Simer
                                                                                                                          declaration; prepare for and have team call
                                                                                                                          regarding case strategy and next steps.




                                                                            Page 76 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 87 of 161
                                            Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,    Research   Investigation       Interviewing   Amount        Description
                                                Brief
  5/8/2018 Tony K. Lu                       5                                            5                      2,000.00 Continue review of PPFA S&Gs for production
                                                                                                                         purposes pursuant to Order and service to
                                                                                                                         opposing counsel re: same (1); Draft letter to
                                                                                                                         counsel re: PPFA S&Gs. (.2); Plan and prepare
                                                                                                                         for call with Steve King re: US Government
                                                                                                                         intervention (.3); Provide additional feedback to
                                                                                                                         motion for summary judgment and statement re
                                                                                                                         claims (.5); Update weekly agenda
                                                                                                                         (.2);Teleconference with Stephen Hill re:
                                                                                                                         amendment to protective order and email Kristen
                                                                                                                         Rodriguez re: same (.5); Participate in
                                                                                                                         teleconference with team (.5); Draft emails to
                                                                                                                         AUSA and client re: protective order (.4);
                                                                                                                         Continue draft and review of affidavits in support
                                                                                                                         of summary judgment to ensure exhibits are
                                                                                                                         contained in document (1.4)
  5/8/2018 Jae K. Park                  5.7             4.7                                                     3,363.00 Further revise and supplement motion for
                                                                                                                         summary judgment (4.7); attend weekly team
                                                                                                                         conference call regarding case status and strategy
                                                                                                                         (1.0).
  5/9/2018 Jae K. Park                  0.8             0.8                                                          472 Further revise and supplement sections of motion
                                                                                                                         for summary judgment (0.5); conference with
                                                                                                                         Relator's counsel regarding motion to file longer
                                                                                                                         brief (0.2); communicate with team regarding
                                                                                                                         same (0.1).
  5/9/2018 T. Carter. White             2.1             1.8                           0.3                       1,018.50 Review and mark up latest draft of summary
                                                                                                                         judgment brief (1.8); review response to NY FOIL
                                                                                                                         request (0.3).
  5/9/2018 Tony K. Lu                   6.9             6.9                                                     2,760.00 Continue draft and revision of summary judgment
                                                                                                                         and reduction of pages (7.1); Continue draft and
                                                                                                                         revision of affidavit in support of exhibits (.4)

  5/9/2018 Kristen C. Rodriguez         6.2             6.2                                                     4,433.00 Draft and edit summary judgment brief and
                                                                                                                         supporting materials.
 5/10/2018 Suzanne D. Smith             2.7                                                                          891 Review updated SJ papers, update shared drive
                                                                                                                         to include additional exhibits and deposition pages

 5/10/2018 Tony K. Lu                   6.3             6.3                                                     2,520.00 Continue draft and revision of statement of
                                                                                                                         material facts (3); Teleconference with Kristen
                                                                                                                         Rodriguez re: summary judgment (.4); Start draft
                                                                                                                         of composite chart of medical records (.8);
                                                                                                                         Continue draft and revision of affidavit supporting
                                                                                                                         summary judgment (.9); Attention to appendix and
                                                                                                                         table of contents -1.2
 5/10/2018 T. Carter. White             5.9             4.7                           1.2                       2,861.50 Review and comment on latest version of SJ brief
                                                                                                                         (3.0); research strategy for coordinating filing of
                                                                                                                         SJ cover motion with motion for additional pages,
                                                                                                                         including emails with local counsel (0.7); review
                                                                                                                         and analyze local reviews for correct filing
                                                                                                                         procedures and motion contents (0.5); revise
                                                                                                                         cover motion based on same and comments from
                                                                                                                         K. Rodriguez (0.3); review and analyze latest
                                                                                                                         version of JWU declaration (0.2); analyze need for
                                                                                                                         FOIA appeal (0.5); review revised NY FOIL
                                                                                                                         request (0.7).
 5/10/2018 Mary K. Ciziunas             0.9                                                                        265.5 Send a new FOIL request to the New York Office
                                                                                                                         of Medicaid Inspector General per K. Rodriguez,
 5/10/2018 Alan S. Gilbert                  3             3                                                     3,225.00 Review and edit summary judgment brief and
                                                                                                                         conference with K. Rodriguez regarding same.
 5/10/2018 Jae K. Park                  4.4             4.4                                                     2,596.00 Further revise and supplement motion for
                                                                                                                         summary judgment (3.5); communicate regarding
                                                                                                                         evidence supporting motion and preparation of
                                                                                                                         appendix regarding 2006 audited files (0.9).

 5/10/2018 Kristen C. Rodriguez             7           6.7                           0.3                       5,005.00 Work on summary judgment brief and ancillary
                                                                                                                         filings (6.5); attention to correspondence
                                                                                                                         regarding federal FOIA (0.3); attention to
                                                                                                                         correspondence regarding declaration from B.
                                                                                                                         Seimer (0.2).
 5/11/2018 Kristen C. Rodriguez         6.5             6.5                                                     4,647.50 Revise summary judgment briefs and related
                                                                                                                         filings.
 5/11/2018 Kristen C. Rodriguez         6.2               6                                                     4,433.00 Work on summary judgment brief and statement
                                                                                                                         of facts (6.0); call with client (0.2).
 5/11/2018 Alan S. Gilbert              1.5                                                                     1,612.50 Attention to DOJ's requested expansion of
                                                                                                                         protective order, including telephone conference
                                                                                                                         with M. Falkstrom and J. Sandman and
                                                                                                                         conferences with K. Rodriguez.
 5/11/2018 Alan S. Gilbert              2.5             2.5                                                     2,687.50 Attention to summary judgment brief, including
                                                                                                                         revising introduction and conferences with K.
                                                                                                                         Rodriguez.




                                                                            Page 77 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 88 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours   Plds, Mtn, Research       Investigation    Interviewing     Amount         Description
                                            Brief
 5/11/2018 Jae K. Park                  3.5         3.5                                                      2,065.00 Revise and supplement cover motion for
                                                                                                                      summary judgment, motion to file under seal, and
                                                                                                                      motion to file brief longer than 20 pages (2.5);
                                                                                                                      conference with local counsel regarding filing
                                                                                                                      procedures (0.5); review local rules regarding
                                                                                                                      same (0.2); conference with team regarding
                                                                                                                      status and strategy (0.3).
 5/11/2018 T. Carter. White             1.7          1.7                                                        824.5 Analyze strategy for additional FOIA request (0.3);
                                                                                                                      team call regarding filing logistics (0.3); calls and
                                                                                                                      emails with T. Lu and J. Park regarding motion for
                                                                                                                      extension of pages and cover motion (0.5); revise
                                                                                                                      motion for extension of pages (0.2); e-mail J.
                                                                                                                      Glazebrook regarding finalizing B. Simer
                                                                                                                      declaration (0.4).
 5/11/2018 Tony K. Lu                   5.7          5.7                                                     2,280.00 Continue draft and revision of declaration and
                                                                                                                      table of contents and prepare appendix (2);
                                                                                                                      Continue draft and revision of declaration of
                                                                                                                      Jennifer Warren Ulrick (.8); Continue draft and
                                                                                                                      revision of composite chart of medical claims (.5);
                                                                                                                      Continue draft and revision of statement of
                                                                                                                      material facts (.6); Participate in teleconference
                                                                                                                      with Mike Falkstrom (.6); Participate in
                                                                                                                      teleconference with client (.6); Participate in
                                                                                                                      teleconference with team re: summary judgment
                                                                                                                      (.6)
 5/12/2018 Tony K. Lu                   1.5          1.5                                                          600 Attention to and revise statement of material facts
                                                                                                                      and provide additional material support to
                                                                                                                      summary judgment (1.5)
 5/12/2018 T. Carter. White             2.1          2.1                                                     1,018.50 Review and revise B. Simer declaration based on
                                                                                                                      her comments (0.3); forward exhibits (0.3);
                                                                                                                      multiple emails with K. Rodriguez regarding edits
                                                                                                                      to and support for public disclosure bar argumen
                                                                                                                      (0.5); supplemental research regarding same
                                                                                                                      (0.8); draft insert to brief regarding implied
                                                                                                                      certification theory (0.3).
 5/12/2018 Alan S. Gilbert              0.2                                                                       215 E-mails K. Rodriguez regarding changes to
                                                                                                                      protective order.
 5/12/2018 Kristen C. Rodriguez         2.7          2.3                                                     1,930.50 Revise summary judgment briefs and related
                                                                                                                      filings (2.3); correspondence regarding amended
                                                                                                                      protective order strategy (0.4).
 5/13/2018 Kristen C. Rodriguez         7.5          7.5                                                     5,362.50 Edit brief in support of motion for summary
                                                                                                                      judgment and supporting filings.
 5/14/2018 Kristen C. Rodriguez         7.8          7.8                                                     5,577.00 Edit brief in support of motion for summary
                                                                                                                      judgment and supporting filings.
 5/14/2018 Jae K. Park                  7.4          7.4                                                     4,366.00 Attend weekly telephone conference regarding
                                                                                                                      case status and strategy (1.3); review and revise
                                                                                                                      latest draft of motion for summary judgment (4.0);
                                                                                                                      prepare cover motion, motion to seal, and motion
                                                                                                                      to file overlength brief (1.0); consider and analyze
                                                                                                                      strategy for addressing materiality requirement
                                                                                                                      (0.7); communicate with team regarding
                                                                                                                      distinguishing express certification from implied
                                                                                                                      certification claims (0.4).
 5/14/2018 T. Carter. White                 8          8                                                     3,880.00 Review, analyze, proofread, and cite check
                                                                                                                      revised summary judgment brief (6.2); revise
                                                                                                                      cover motion based on comments from K.
                                                                                                                      Rodriguez (0.3); revise motion for additional
                                                                                                                      pages based on same (0.2); analyze whether
                                                                                                                      specific representations necessary to support
                                                                                                                      implied certification claim were made (0.5);
                                                                                                                      coordinate execution of B. Simer declaration
                                                                                                                      including calls with K. Rodriguez and J.
                                                                                                                      Glazebrook (0.4); analyze additional
                                                                                                                      considerations for same (0.4).
 5/14/2018 Alan S. Gilbert                2            2                                                     2,150.00 Review and edit summary judgment brief.
 5/14/2018 Alan S. Gilbert              0.9          0.9                                                        967.5 Conference with K. Rodriguez regarding summary
                                                                                                                      judgment strategy and Simer declaration.

 5/14/2018 Tony K. Lu                  11.5         11.5                                                     4,600.00 Continue draft and revision of statement of
                                                                                                                      material facts and citations re: same (7.3);
                                                                                                                      Participate in teleconference with team re:
                                                                                                                      summary judgment (1.2); Draft declaration of
                                                                                                                      counsel in support of summary judgment (1.6);
                                                                                                                      Teleconference with K. Rodriguez re: summary
                                                                                                                      judgment (.3); Revise draft of declaration of
                                                                                                                      Jennifer Warren Ulrick (.2); Attention to and
                                                                                                                      revise statement of material facts (.9)
 5/14/2018 Suzanne D. Smith             3.1                                                                  1,023.00 Review brief materials, confirm complete
                                                                                                                      appendix; Participate in weekly team call
 5/15/2018 Suzanne D. Smith             5.1                                                                  1,683.00 Assist T. Lu with preparation of SJ filings.




                                                                         Page 78 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 89 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours   Plds, Mtn, Research       Investigation       Interviewing   Amount        Description
                                            Brief
 5/15/2018 Tony K. Lu                  12.4        12.4                                                      4,960.00 Attention to citations in brief in support of
                                                                                                                      summary judgment (3.5); Revise declaration of
                                                                                                                      Jennifer Warren Ulrick (1.2); Continue draft
                                                                                                                      revision and proofread of statement of material
                                                                                                                      facts (5.4); Attention to electronic filing of
                                                                                                                      documents (1.1); Teleconference with K.
                                                                                                                      Rodriguez re: filings (.2); Draft and revise
                                                                                                                      declaration in support of summary judgment (.9)
 5/15/2018 Alan S. Gilbert              1.6          1.3                                                     1,720.00 Review and edit Summary Judgment Brief (0.8);
                                                                                                                      conferences with K. Rodriguez regarding same
                                                                                                                      (0.5); conference with K. Rodriguez regarding
                                                                                                                      proposed expansion of protective order (0.3).
 5/15/2018 Kristen C. Rodriguez        12.5         10.9                                                     8,937.50 Edit and finalize motion for summary judgment
                                                                                                                      and supporting filings (10.9); call with AUSA
                                                                                                                      regarding amendments to protective order and
                                                                                                                      correspondence regarding same (0.5); call with
                                                                                                                      PPFA counsel regarding same (0.4); edit and
                                                                                                                      finalize supplemental response to document
                                                                                                                      requests regarding PPFA S&Gs (0.7).
 5/15/2018 T. Carter. White             3.2          3.2                                                     1,552.00 Review and analyze updated draft of brief (0.8);
                                                                                                                      provide advice regarding various citation and legal
                                                                                                                      points in same (0.3); proofread final copy of brief
                                                                                                                      (2.1).
 5/16/2018 Alan S. Gilbert              1.5          1.5                                                     1,612.50 Review plaintiff's motion for summary judgment.
 5/16/2018 Kristen C. Rodriguez         0.6          0.6                                                          429 Correspondence and analysis regarding plaintiff's
                                                                                                                      filings.
 5/16/2018 T. Carter. White             2.8          2.8                                                     1,358.00 Review and analyze Plaintiff's SJ motion and brief
                                                                                                                      supporting her SJ motion.
 5/16/2018 Suzanne D. Smith             0.9                                                                       297 Download SJ filings (both parties), forward to
                                                                                                                      team and add to shared drive for further review.
 5/16/2018 Jae K. Park                  1.3          1.3                                                          767 Review and analyze Thayer's Motion for Summary
                                                                                                                      Judgment and related papers (1.0); consider and
                                                                                                                      analyze strategy for resistance (0.3).

 5/17/2018 T. Carter. White             2.2          2.2                                                     1,067.00 Review and analyze Plaintiff's statement of
                                                                                                                      undisputed material facts (0.9); draft notes
                                                                                                                      regarding key points in Plaintiff's brief and
                                                                                                                      strategy for opposition (0.3); team call regarding
                                                                                                                      strategy for opposition and reactions to Plaintiff's
                                                                                                                      brief (1.0)
 5/17/2018 Jae K. Park                  1.2                                        1.2                            708 Prepare for and participate in telephone
                                                                                                                      conference with team regarding strategy for
                                                                                                                      resistance to Thayer's motion for summary
                                                                                                                      judgment.
 5/17/2018 Suzanne D. Smith             0.8                                                                       264 Download SJ pleadings, add to shared drive and
                                                                                                                      FileSite for further review by attorneys.
 5/17/2018 Tony K. Lu                   2.9          2.9                                                     1,160.00 Participate in teleconference with team re:
                                                                                                                      summary judgment filings (1.1); Attention to filings
                                                                                                                      (.3); Review and analyze plaintiff's motion for
                                                                                                                      summary judgment (.8); Draft and revise and file
                                                                                                                      errata to certificate of service (.7)
 5/17/2018 Alan S. Gilbert                  1          1                                                     1,075.00 Conference with Dentons team regarding
                                                                                                                      response to plaintiff's summary judgment motion.

 5/17/2018 Kristen C. Rodriguez         2.5          2.5                                                     1,787.50 Review and analyze motion for summary
                                                                                                                      judgment brief (1.1); attend team call regarding
                                                                                                                      same (1.0); review errata sheet for certificate of
                                                                                                                      service (0.4).
 5/18/2018 Tony K. Lu                   4.5          4.5                                                     1,800.00 Start draft of response to 700+ paragraph
                                                                                                                      statement of material facts by Plaintiff.
 5/21/2018 Tony K. Lu                       1          1                                                          400 Continue draft of PPH Response to statement of
                                                                                                                      material facts.
 5/21/2018 T. Carter. White                 5          4                              1                      2,425.00 Draft new federal FOIA request (1.0); revise
                                                                                                                      outline of attack on Knau report based on review
                                                                                                                      and analysis of Plaintiff's summary judgment brief
                                                                                                                      and statement of undisputed facts (0.3); research
                                                                                                                      caselaw holding expert testimony on credibility
                                                                                                                      issues is inadmissible (1.8); research caselaw
                                                                                                                      excluding expert testimony because of small
                                                                                                                      sample size and discussing limitations of
                                                                                                                      statistical extrapolation from small sample size
                                                                                                                      (1.9).
 5/21/2018 Kristen C. Rodriguez         0.3                                        0.3                          214.5 Correspondence regarding FOIA request.
 5/21/2018 Suzanne D. Smith               1                                                                       330 Update production spreadsheet
 5/22/2018 Kristen C. Rodriguez         1.5                                                                  1,072.50 Attend team call (1.0); correspondence regarding
                                                                                                                      B. Seimer declaration and revisions thereto. (0.5)




                                                                         Page 79 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 90 of 161
                                             Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours   Plds, Mtn, Research Investigation Interviewing              Amount         Description
                                            Brief
 5/22/2018 T. Carter. White             4.3         0.4        2            0.7                              2,085.50 Research privilege logs requirements in the FOIA
                                                                                                                      context (.5); research case law refusing to allow
                                                                                                                      expert testimony on what company's state of mind
                                                                                                                      or what it would have done under hypothetical
                                                                                                                      scenario (1.5); revise B. Simer declaration based
                                                                                                                      on conversation with counsel (0.4); prepare for
                                                                                                                      and have team call regarding summary judgment
                                                                                                                      briefing (1.2); review and follow up on response to
                                                                                                                      NY FOIL request (0.3); review and revise FOIA
                                                                                                                      request (0.4).
 5/22/2018 Tony K. Lu                   3.6          2.1                                                     1,440.00 Continue draft and revision of response to
                                                                                                                      statement of material facts (2.1); Update task list
                                                                                                                      (.4); Participate in teleconference with team (1.1)
 5/22/2018 Jae K. Park                  1.2                                                                       708 Prepare for and attend weekly team telephone
                                                                                                                      conference.
 5/22/2018 Suzanne D. Smith             1.9                                                                       627 Join weekly team call; Pull court filings, forward to
                                                                                                                      team; Update shared drive headings for attorney
                                                                                                                      review.
 5/23/2018 Tony K. Lu                   0.7          0.7                                                          280 Continue draft of response to statement of
                                                                                                                      material facts. (.7).
 5/23/2018 Kristen C. Rodriguez         0.4          0.4                                                          286 Call with T. Lu re: summary judgment.
 5/23/2018 T. Carter. White             4.6          1.1          3.1              0.4                       2,231.00 Revise B. Simer declaration based on team call
                                                                                                                      on strategy (0.3); conference with M. Ciziunas
                                                                                                                      regarding NY FOIL response (0.4); revise outline
                                                                                                                      and shell motion attacking expert report based on
                                                                                                                      review and analysis of prior research and expert
                                                                                                                      report (0.8); research regarding expert testimony
                                                                                                                      on what is typical in a fraud case (3.1).
 5/23/2018 Jae K. Park                  3.8          3.8                                                     2,242.00 Work on outline for resistance to Thayer's motion
                                                                                                                      for summary judgment.
 5/24/2018 Tony K. Lu                   6.5          6.5                                                     2,600.00 Continue draft and revise response to statement
                                                                                                                      of material facts (6.5)
 5/24/2018 T. Carter. White             3.4                                        3.4                       1,649.00 Revise B. Simer declaration (1.7); analyze need
                                                                                                                      for deposition of W. Knau based on review and
                                                                                                                      analysis of her report (1.4); circulate outline and
                                                                                                                      shell motion to strike expert report (0.3).
 5/24/2018 Jae K. Park                  1.3          1.3                                                          767 Continue working on outline for resistance to
                                                                                                                      Thayer's motion for summary judgment.
 5/24/2018 Kristen C. Rodriguez             1          1                                                          715 Review affidavit for B. Seimer (0.2);
                                                                                                                      Correspondence regarding SUF (0.1); call with A.
                                                                                                                      Gilbert (0.7).
 5/24/2018 Suzanne D. Smith             1.8                                                                       594 Download sealed filings, forward to opposing
                                                                                                                      counsel and team for review; Update shared drive
                                                                                                                      to include additional pleadings.
 5/24/2018 Alan S. Gilbert              0.7          0.7                                                        752.5 Conference with K. Rodriguez regarding strategy
                                                                                                                      on summary judgment.
 5/25/2018 Alan S. Gilbert              0.5          0.5                                                        537.5 Review draft motion to strike Knau testimony and
                                                                                                                      message to K. Rodriguez regarding same.
 5/29/2018 T. Carter. White             2.7          2.7                                                     1,309.50 Review and comment on draft outline of SJ
                                                                                                                      resistance (0.7); team call regarding next steps for
                                                                                                                      summary judgment briefing(0.5); call and e-mail J.
                                                                                                                      Glazebrook regarding B. Simer declaration (0.4);
                                                                                                                      begin drafting section on counter-statement of
                                                                                                                      material facts (1.1).
 5/29/2018 Jae K. Park                      1          1                                                          590 Prepare for and attend telephone conference with
                                                                                                                      team regarding strategy for finalizing resistance to
                                                                                                                      Thayer's summary judgment (0.5); email
                                                                                                                      exchange regarding same (0.5).
 5/29/2018 Tony K. Lu                   0.7          0.7                                                          280 Participate in team meeting re: discussion about
                                                                                                                      summary judgment (.5); Attention to and update
                                                                                                                      weekly task list (.2)
 5/29/2018 Kristen C. Rodriguez           1            1                                                          715 Prepare for and attend team meeting.
 5/29/2018 Suzanne D. Smith             0.9                                                                       297 Participate in team call; Pull and circulate recently
                                                                                                                      filed Motion; File accordingly
 5/30/2018 Cicely R. Miltich            1.5                                                                       750 Review motions for summary judgment and
                                                                                                                      motion for leave to amend protective order
 5/30/2018 Jae K. Park                      5          5                                                     2,950.00 Work on resistance to Thayer's motion for
                                                                                                                      summary judgment (4.6); telephone conference
                                                                                                                      regarding same (0.4).
 5/30/2018 Kristen C. Rodriguez         1.5          1.5                                                     1,072.50 Review and analyze summary judgment outline
                                                                                                                      (1.0); call with J. Park re: same (0.5)
 5/30/2018 T. Carter. White             6.8          6.8                                                     3,298.00 Start drafting motion to exclude expert testimony
                                                                                                                      of W. Knau, including sections addressing
                                                                                                                      impermissible legal opinions, opinions on
                                                                                                                      organizational state of mind, and statistical
                                                                                                                      sampling (5.5); continue drafting response to
                                                                                                                      Plaintiff's statement of undisputed facts (1.3).
 5/31/2018 Jae K. Park                  5.9          5.9                                                     3,481.00 Continue working on resistance to Thayer's
                                                                                                                      motion for summary judgment; telephone
                                                                                                                      conference with Ms. Kristen Rodriguez regarding
                                                                                                                      same.



                                                                         Page 80 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 91 of 161
                                             Time Entry Records in
                                                   United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours       Plds, Mtn,    Research   Investigation    Interviewing     Amount         Description
                                                Brief
 5/31/2018 Alan S. Gilbert              0.5                                                                        537.5 Conference with K. Rodriguez regarding
                                                                                                                         protective order and summary judgment
                                                                                                                         response.
 5/31/2018 Kristen C. Rodriguez             1                                                                        715 Analysis regarding response to motion to amend
                                                                                                                         protective order with C. Miltich and A. Gilbert.
 5/31/2018 Cicely R. Miltich            3.3                                                                     1,650.00 Confer with K. Rodriguez regarding response to
                                                                                                                         United State's motion to amend protective order;
                                                                                                                         research case law regarding United State's
                                                                                                                         standing to amend protective order and authority
                                                                                                                         for DOJ sharing confidential information with other
                                                                                                                         governmental agencies
 5/31/2018 T. Carter. White             3.9             3.9                                                     1,891.50 Continue drafting motion attacking expert report,
                                                                                                                         including sections arguing Knau's ipse dixit and
                                                                                                                         that her review, summary, and weighing of the
                                                                                                                         evidence are impermissible (2.4); continue
                                                                                                                         drafting response to Plaintiff's statement of
                                                                                                                         undisputed facts (1.0); review and analyze articles
                                                                                                                         regarding billing errors (0.3); review and analyze
                                                                                                                         statements of undisputed material facts (0.2).

  6/1/2018 Jae K. Park                6.50            6.50                                                 $   3,835.00 Work on Resistance to Thayer's Motion for Partial
                                                                                                                        Summary Judgment.
  6/1/2018 T. Carter. White           4.70            4.70                                                 $   2,279.50 Revise and circulate motion to exclude expert
                                                                                                                        testimony (3.7); continue drafting response to
                                                                                                                        Plaintiff's statement of undisputed facts (1.0).
  6/1/2018 Cicely R. Miltich          1.50                                                                 $     750.00 Confer with K. Rodriguez regarding United States'
                                                                                                                        motion to amend protective order; research case
                                                                                                                        law regarding motions to amend protective orders
                                                                                                                        in FCA context and standing for intervention

  6/1/2018 Kristen C. Rodriguez       0.20                                                                 $     143.00 Work on protective order amendment response.
  6/2/2018 Cicely R. Miltich          2.30                                                                 $   1,150.00 Draft outline of memorandum in opposition to
                                                                                                                        United States' motion to amend agreed protective
                                                                                                                        order
  6/3/2018 Jae K. Park                5.80            5.80                                                 $   3,422.00 Continue working on Resistance to Thayer's
                                                                                                                        Motion for Partial Summary Judgment.
  6/3/2018 Kristen C. Rodriguez       2.80            1.80                                                 $   2,002.00 Work on protective order amendment motion
                                                                                                                        (1.0); review and revise motion for summary
                                                                                                                        judgment response outline (1.8).
  6/4/2018 Kristen C. Rodriguez       3.50            1.00                                                 $   2,502.50 Lead team meeting (0.5); Correspondence
                                                                                                                        regarding summary judgment briefing (0.5); Work
                                                                                                                        on protective order amendment brief (2.5).
  6/4/2018 Cicely R. Miltich          3.70                                                                 $   1,850.00 Research case law regarding DOJ's legal
                                                                                                                        obligations to share information with government
                                                                                                                        agencies and standard for granting motions to
                                                                                                                        amend protective order; draft memorandum in
                                                                                                                        opposition to motion to amend protective order
  6/4/2018 Noor-ul-ain Hasan          0.50                                                                 $     167.50 Reviewed the plaintiff's brief on a preliminary
                                                                                                                        read.
  6/4/2018 Jae K. Park                7.20            6.70                                                 $   4,248.00 Continue working on Resistance to Thayer's
                                                                                                                        Motion for Partial Summary Judgment (5.7);
                                                                                                                        prepare for and attend weekly team status and
                                                                                                                        strategy telephone conference (0.5).
  6/4/2018 Tony K. Lu                 0.60                                                                 $     240.00 PPH: update weekly task list and participate in
                                                                                                                        weekly teleconference (.6)
  6/4/2018 T. Carter. White           3.60            1.00        1.40                                     $   1,746.00 Research standard for evaluating expert
                                                                                                                        testimony in the context of summary judgment
                                                                                                                        motions (1.4); complete first draft of relevant
                                                                                                                        responses to Plaintiff's undisputed statement of
                                                                                                                        material facts (1.0); prepare for and have team
                                                                                                                        call regarding case status, strategy, and next
                                                                                                                        steps (0.5); review and comment on outline of
                                                                                                                        opposition to motion to modify protective order
                                                                                                                        (0.7).
  6/5/2018 Alan S. Gilbert            1.00                                                                 $   1,075.00 Review draft response to DOJ motion to amend
                                                                                                                        protective order (0.5) and e-mails and telephone
                                                                                                                        conference with K. Rodriguez regarding same
                                                                                                                        (0.5).
  6/5/2018 Noor-ul-ain Hasan          2.00                                                                 $     670.00 Read through the plaintiff's and defendant's brief
                                                                                                                        in their entirety--annotating the relevant provisions
                                                                                                                        and outlining key issues in the case.
  6/5/2018 Noor-ul-ain Hasan          2.50                                                                 $     837.50 Conducted research to respond to plaintiff's
                                                                                                                        motion to amend protective order, outlined
                                                                                                                        potential authorities and delivered findings to the
                                                                                                                        Partner.
  6/5/2018 Noor-ul-ain Hasan          0.40                                                                 $     134.00 Met with Partner to discuss overview of case and
                                                                                                                        expectations for the project. Received initial
                                                                                                                        assignments.
  6/5/2018 Noor-ul-ain Hasan          1.00                                                                 $     335.00 Conducted research to determine the incentive of
                                                                                                                        a plaintiff seeking partial summary judgment on an
                                                                                                                        affirmative defense.



                                                                            Page 81 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 92 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                             Brief
  6/5/2018 Kristen C. Rodriguez       3.10                                                              $   2,216.50 Review and revise response to protective order
                                                                                                                     motion (2.7); conference with N. Hasan regarding
                                                                                                                     case overview (0.4).
  6/5/2018 Cicely R. Miltich          3.80                                                              $   1,900.00 Draft memorandum in opposition to motion to
                                                                                                                     amend protective order; confer with K. Rodriguez
                                                                                                                     regarding draft memorandum
  6/6/2018 Cicely R. Miltich          4.10                                                              $   2,050.00 Revise memorandum in opposition to motion to
                                                                                                                     amend protective order; revise, finalize, and file
                                                                                                                     memorandum in opposition to motion to amend
                                                                                                                     protective order; confer with K. Rodriguez
                                                                                                                     regarding revisions to opposition memorandum
  6/6/2018 Kristen C. Rodriguez       6.40                                                              $   4,576.00 Draft and revise opposition to motion to amend
                                                                                                                     protective order.
  6/6/2018 Alan S. Gilbert            1.50                                                              $   1,612.50 Review and edit draft response to DOJ motion to
                                                                                                                     modify protective order.
  6/6/2018 T. Carter. White           0.30         0.30                                                 $     145.50 Review updates regarding NY FOIL request (0.1);
                                                                                                                     email regarding B. Simer declaration (0.2).
  6/6/2018 Noor-ul-ain Hasan          2.00                                                              $     670.00 Conducted research on applicable caselaw to
                                                                                                                     defeat DOJ's motion to amend protective order,
                                                                                                                     produced a memo, and shared findings with
                                                                                                                     Partner.
  6/6/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 After completing first round of cite-checks, met
                                                                                                                     briefly with associate to get clarification on
                                                                                                                     specific cases.
  6/6/2018 Noor-ul-ain Hasan          1.00                                                              $     335.00 Completed cite-checking assignment for pages 1
                                                                                                                     through 6 of the brief -- including applicable
                                                                                                                     Bluebook rules, Lexis/Westlaw cross-checking.
  6/6/2018 Noor-ul-ain Hasan          1.80                                                              $     603.00 Completed remaining cite-checking and
                                                                                                                     Lexis/Westlaw cross-checking of cases for pages
                                                                                                                     7 through 21.
  6/6/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Spoke on the phone with Partner to review
                                                                                                                     framing of particular paragraph in the brief.
  6/6/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 Reviewed Partner's changes to a specific
                                                                                                                     paragraph in the brief and spoke on the phone
                                                                                                                     with Partner to finalize the language.
  6/6/2018 Noor-ul-ain Hasan          1.00                                                              $     335.00 After receiving further direction from the Partner, I
                                                                                                                     completed a more substantive inquiry into the
                                                                                                                     authorities cited.
  6/6/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Briefly met with another associate to understand
                                                                                                                     cite-checking assignment for brief.
  6/7/2018 Wanda N. Hulsebus          0.20                                                              $      26.00 Research and obtain FEDERAL PRACTICE &
                                                                                                                     PROCEDURE: JURISDICTION 2D § 4432 for K.
                                                                                                                     Rodriguez.
  6/7/2018 Kristen C. Rodriguez       1.50         1.50                                                 $   1,072.50 Work on resistance to plaintiff's motion;
                                                                                                                     correspondence with client and PPFA regarding
                                                                                                                     motion to amend protective order.
  6/7/2018 T. Carter. White           4.10         3.30                                                 $   1,988.50 Review and analyze opposition to motion to
                                                                                                                     modify protective order (0.8); prepare for and call
                                                                                                                     with K. Rodriguez to address issues regarding
                                                                                                                     response to Plaintiff's facts (0.5); review and
                                                                                                                     analyze local rules regarding response to
                                                                                                                     statement of undisputed material facts (0.3);
                                                                                                                     revise responses to undisputed facts based on
                                                                                                                     comments from K. Rodriguez and review of
                                                                                                                     relevant factual documents including deposition
                                                                                                                     testimony and medical records (2.5).
  6/7/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Responded to Partner e-mail with updates for
                                                                                                                     reply brief for partial summary judgment.
  6/7/2018 Noor-ul-ain Hasan          0.50                                                              $     167.50 Reviewed cite-checking assignment ahead of
                                                                                                                     feedback meeting with Partner.
  6/7/2018 Noor-ul-ain Hasan          0.30                                                              $     100.50 Tracked down specific treatise not available on
                                                                                                                     Lexis by working with Lexis rep and then finally
                                                                                                                     retrieving the treatise from Westlaw rep.
  6/7/2018 Noor-ul-ain Hasan          0.60                                                              $     201.00 Drafted initial findings of Eighth Circuit partial
                                                                                                                     summary judgment and preclusion and completed
                                                                                                                     bluebooking.
  6/7/2018 Noor-ul-ain Hasan          1.00                                                              $     335.00 Conducted research on Eighth Circuit view of
                                                                                                                     preclusion for partial summary judgment.
  6/7/2018 Jae K. Park                5.50         5.00        0.50                                     $   3,245.00 Continue working on resistance to Thayer's
                                                                                                                     motion for partial summary judgment (3.5);
                                                                                                                     research law on effect of partial judgment,
                                                                                                                     definition of "material fact" (0.5) work on response
                                                                                                                     to Thayer's separate statement of undisputed
                                                                                                                     material facts (1.5).
  6/7/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 Spoke on the phone with other Associate on the
                                                                                                                     project to get perspective on Eighth Circuit
                                                                                                                     decision regarding preclusion of affirmative
                                                                                                                     defenses upon successful partial summary
                                                                                                                     judgment motion.
  6/7/2018 Cicely R. Miltich          0.20                                                              $     100.00 Review correspondence regarding filed opposition
                                                                                                                     to motion to amend protective order



                                                                         Page 82 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 93 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                           Brief
  6/8/2018 Tony K. Lu                 0.70       0.70                                                 $     280.00 Attention to, review, and revise statement of
                                                                                                                   material facts in response to plaintiff's cross
                                                                                                                   motion (.7)
  6/8/2018 Jae K. Park                6.70       6.70                                                 $   3,953.00 Continue working on resistance to Thayer's
                                                                                                                   motion for partial summary judgment
  6/8/2018 T. Carter. White           3.80       3.80                                                 $   1,843.00 Revise responses to undisputed facts based on
                                                                                                                   comments from K. Rodriguez and review of
                                                                                                                   relevant factual documents including deposition
                                                                                                                   testimony and medical records (3.3); email J. Park
                                                                                                                   regarding same (0.2); finalize and circulate draft
                                                                                                                   of same (0.3).
  6/8/2018 Noor-ul-ain Hasan          0.60                                                            $     201.00 After presenting research findings to Partner, I
                                                                                                                   drafted a short paragraph to enter into the Brief.
  6/8/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Conferred with another Associate on Bluebooking
                                                                                                                   question for the paragraph for the Reply brief,
                                                                                                                   resolved the issue, and shared with the Partner.

  6/8/2018 Noor-ul-ain Hasan          0.30                                                            $     100.50 Phone call with Partner to review cite-checking
                                                                                                                   issues and received feedback for future
                                                                                                                   assignments.
  6/8/2018 Noor-ul-ain Hasan          0.30                                                            $     100.50 Reviewed Bluebooking cite checks ahead of
                                                                                                                   meeting with Partner.
  6/8/2018 Noor-ul-ain Hasan          0.30                                                            $     100.50 Collected feedback on paragraph for reply brief
                                                                                                                   from other associate and incorporated changes.
  6/8/2018 Kristen C. Rodriguez       0.30       0.30                                                 $     214.50 Correspondence regarding resistance to plaintiff's
                                                                                                                   motion.
 6/10/2018 Tony K. Lu                 1.40       1.40                                                 $     560.00 Review protocols for purposes of answering
                                                                                                                   questions pertaining to statement of material facts
                                                                                                                   (1.4)
 6/10/2018 Jae K. Park                2.40       2.40                                                 $   1,416.00 Continue working on resistance to Thayer's
                                                                                                                   motion for partial summary judgment.
 6/10/2018 Kristen C. Rodriguez       6.00       6.00                                                 $   4,290.00 Work on resistance to plaintiff's motion.
 6/10/2018 Suzanne D. Smith           1.00                                                            $     330.00 Review recent filings, download, send to team and
                                                                                                                   file in shared drive for further review.
 6/11/2018 Jae K. Park                9.40       8.00                                                 $   5,546.00 Continue working on resistance to Thayer's
                                                                                                                   motion for partial summary judgment (3.2);
                                                                                                                   prepare for and attend weekly team call (1.4);
                                                                                                                   prepare separate statement of additional facts in
                                                                                                                   support of resistance (2.9); communicate with R.
                                                                                                                   Hixon regarding overlength brief (0.3); multiple
                                                                                                                   conferences and communications with K.
                                                                                                                   Rodriguez regarding strategy (1.6).
 6/11/2018 Kristen C. Rodriguez      13.00      11.80                                                 $   9,295.00 Revise summary judgment resistance (11.5);
                                                                                                                   attend team call (1.2); conference with N. Hasan
                                                                                                                   regarding motions and task list (0.3).
 6/11/2018 Tony K. Lu                 4.50       2.70                                                 $   1,800.00 Participate in teleconference with team and
                                                                                                                   additional communications with local counsel
                                                                                                                   (1.6); Update and revise agenda (.2); Continue
                                                                                                                   draft and revision of statement of material facts
                                                                                                                   (2.7)
 6/11/2018 T. Carter. White           7.10       5.10                          0.40                   $   3,443.50 Review and respond to communications from
                                                                                                                   DOJ regarding FOIA request (0.4); conference
                                                                                                                   with T. Lu regarding responses to undisputed
                                                                                                                   facts (0.3); compile additional factual cites to be
                                                                                                                   included in supplemental appendix (1.8); compile
                                                                                                                   additional facts needed in supplemental JWU
                                                                                                                   declaration (2.0); revise motion to exclude expert
                                                                                                                   testimony to convert it into short insert into SJ
                                                                                                                   opposition brief (1.0); conference with K.
                                                                                                                   Rodriguez regarding same (0.2); prepare for and
                                                                                                                   have team call regarding SJ strategy and next
                                                                                                                   steps (1.4).
 6/11/2018 Suzanne D. Smith           1.80                                                            $     594.00 Prepare deposition pages as exhibits to SJ
                                                                                                                   response pleading (.2); Pull interrogatory
                                                                                                                   response for exhibit to SJ response (0.4);
                                                                                                                   Participate in weekly team call (1.2).
 6/11/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Read and responded to Kristen's e-mail regarding
                                                                                                                   Iowa statute research.
 6/11/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Brief call with Westlaw to discuss where to find
                                                                                                                   treatise relevant to Iowa statute research.
 6/11/2018 Noor-ul-ain Hasan          0.30                                                            $     100.50 Brief meeting with another Associate to discuss
                                                                                                                   how to frame string cite in Iowa statute research
                                                                                                                   as well as relevance and usefulness of treatise.
 6/11/2018 Noor-ul-ain Hasan          0.30                                                            $     100.50 Re-read cases relevant to earlier Iowa statutory
                                                                                                                   research and responded to Partner with further
                                                                                                                   recommendations for revision.
 6/11/2018 Noor-ul-ain Hasan          0.30                                                            $     100.50 Updated final Iowa statutory research findings and
                                                                                                                   shared with Partner.
 6/11/2018 Noor-ul-ain Hasan          1.40                                                            $     469.00 Conducted research on Iowa statutory
                                                                                                                   amendments for MSJ brief and shared initial
                                                                                                                   findings with Partner.
 6/11/2018 Noor-ul-ain Hasan          0.50                                                            $     167.50 Edited Motions for June 15th filing.


                                                                       Page 83 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 94 of 161
                                             Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                             Brief
 6/11/2018 Noor-ul-ain Hasan          0.40                                                              $     134.00 Made updates to string citation per feedback from
                                                                                                                     Partner re: Iowa statutory research.
 6/11/2018 Noor-ul-ain Hasan          1.20                                                              $     402.00 Attended weekly team status call - took notes and
                                                                                                                     participated.
 6/11/2018 Noor-ul-ain Hasan          0.30                                                              $     100.50 Spoke with Partner on the phone about Task List,
                                                                                                                     Iowa statutory research, and Motion drafting.

 6/11/2018 Noor-ul-ain Hasan          0.30                                                              $     100.50 Updated and revised task list per Partner
                                                                                                                     feedback.
 6/12/2018 Jae K. Park                4.50         4.50                                                 $   2,655.00 Continue working on separate statement of
                                                                                                                     additional facts in support of resistance to
                                                                                                                     Thayer's motion for partial summary judgment.
 6/12/2018 Tony K. Lu                 1.60         1.60                                                 $     640.00 Teleconference with Stan Thompson re: response
                                                                                                                     to statement of material facts and internal email
                                                                                                                     re: same (.6); Continue draft of statement of
                                                                                                                     material fact responses (1)
 6/12/2018 Noor-ul-ain Hasan          0.50                                                              $     167.50 Shared draft of Motion to File Under Seal and
                                                                                                                     Motion to File a Brief in Excess of 30 Pages with
                                                                                                                     Managing Associate, received feedback, and
                                                                                                                     made changes.
 6/12/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 Made changes to brief based on Managing
                                                                                                                     Associate feedback and shared final version with
                                                                                                                     Partner.
 6/12/2018 Kristen C. Rodriguez       6.40         6.40                                                 $   4,576.00 Revise summary judgment resistance.
 6/12/2018 T. Carter. White           3.10         3.10                                                 $   1,503.50 Review and comment on motion to file under seal
                                                                                                                     and motion for additional pages (0.3); revise
                                                                                                                     argument attacking expert report based on
                                                                                                                     comments from K. Rodriguez (1.8); analyze case
                                                                                                                     law regarding statistical sampling and
                                                                                                                     extrapolation for use in liability or damages (1).
 6/12/2018 Noor-ul-ain Hasan          0.40                                                              $     134.00 Conferred with Managing Associate on
                                                                                                                     outstanding changes to two Motions and shared
                                                                                                                     updates with Partner.
 6/13/2018 Alan S. Gilbert            1.80         1.80                                                 $   1,935.00 Review draft summary judgment response (1.5)
                                                                                                                     and conference with K. Rodriguez regarding same
                                                                                                                     (0.3).
 6/13/2018 Kristen C. Rodriguez      10.30         9.70                                                 $   7,364.50 Revise summary judgment resistance (3.4); draft
                                                                                                                     portions of responses to plaintiff's statement of
                                                                                                                     undisputed facts (5.7); conference with A. Gilbert
                                                                                                                     (0.3); conference with C. White (0.3); Review
                                                                                                                     DOJ's reply in support of amendment to protective
                                                                                                                     order (0.6)
 6/13/2018 Tony K. Lu                 4.70         3.60        1.10                                     $   1,880.00 Continue draft and revision of response to
                                                                                                                     statement of facts (3.6); COnduct legal research
                                                                                                                     on admissibility of expert opinion per Rule 56.1
                                                                                                                     (1.1)
 6/13/2018 T. Carter. White           5.40         5.40                                                 $   2,619.00 Supplemental research regarding case law
                                                                                                                     supporting our position that limited evidence is
                                                                                                                     insufficient to create a genuine issue of material
                                                                                                                     fact (1.6); draft inserts to brief regarding expert
                                                                                                                     evidence is insufficient (0.9); multiple calls and
                                                                                                                     emails checking on status of B. Simer declaration
                                                                                                                     (0.6); review and revise brief based on comments
                                                                                                                     from K. Rodriguez (0.5); review and comment on
                                                                                                                     current draft of brief (0.3); multiples calls and
                                                                                                                     emails to other team members regarding
                                                                                                                     harmonizing facts section (0.7); revise brief based
                                                                                                                     on my review and A. Gilbert's comments (0.8).

 6/13/2018 Noor-ul-ain Hasan          1.20                                                              $     402.00 Conducted research on Iowa "plain meaning"
                                                                                                                     approach to reading a statute and synthesized
                                                                                                                     parenthetical options for Brief.
 6/13/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Made update to Motions re: overlength
                                                                                                                     resistances.
 6/13/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 Double-checked Bluebooking on parenthetical
                                                                                                                     options for Iowa "plain meaning" cases.
 6/13/2018 Jae K. Park                8.50         8.50                                                 $   5,015.00 Continue working on resistance to Thayer's
                                                                                                                     motion for partial summary judgment (4.6); revise
                                                                                                                     and update separate statement of additional
                                                                                                                     material facts (2.2); identify documents for
                                                                                                                     supplemental appendix (0.7); other miscellaneous
                                                                                                                     tasks related to resistance (1.0).

 6/14/2018 Jae K. Park               11.40        11.40                                                 $   6,726.00 Continue working on resistance to Thayer's
                                                                                                                     motion for partial summary judgment.
 6/14/2018 Cicely R. Miltich          0.60                                                              $     300.00 Review and analyze United States' reply in
                                                                                                                     support of motion to amend protective order;
                                                                                                                     summarize errors in United States' reliance on
                                                                                                                     Eisenstein to support standing argument




                                                                         Page 84 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 95 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,    Research   Investigation    Interviewing     Amount         Description
                                           Brief
 6/14/2018 Kristen C. Rodriguez      12.20       12.20                                                $   8,723.00 Revise brief and ancillary summary judgment
                                                                                                                   resistance filings (5.8); calls with team regarding
                                                                                                                   same (0.5); Draft responses to statement of
                                                                                                                   undisputed facts submitted by plaintiff (5.9).
 6/14/2018 T. Carter. White          13.40      12.90                                                 $   6,499.00 Review and analyze Gov'ts reply in support of
                                                                                                                   motion to modify protective order (0.5); review
                                                                                                                   and revise responses to statement of undisputed
                                                                                                                   facts based on comments from K. Rodriguez
                                                                                                                   (2,6); work on finalizing B. Simer declaration (0.7);
                                                                                                                   work on finalizing supplemental appendix (1.2);
                                                                                                                   revise brief to include harmonized factual citations
                                                                                                                   (1.4); supplemental research on various topics
                                                                                                                   including materiality and add in good citations into
                                                                                                                   brief (3.1); proofread brief (1.1); draft additional
                                                                                                                   responses to plaintiff's statement of undisputed
                                                                                                                   facts to complete document (0.8); draft model
                                                                                                                   responses for responses to plaintiff's facts
                                                                                                                   involving extra cycles (0.6); add in and correct all
                                                                                                                   factual citations in brief (0.7); incorporate
                                                                                                                   comments from others into brief (0.4); make
                                                                                                                   suggestions regarding additions to appendix and
                                                                                                                   our additional facts (0.3).
 6/14/2018 Tony K. Lu                 3.60        3.50                                                $   1,440.00 Draft supplemental declaration of Jennifer Warren
                                                                                                                   Ulrick in support of opposition to statement of
                                                                                                                   facts (.6); Continue daft and revision of response
                                                                                                                   to statement of material facts (1.3);
                                                                                                                   Teleconference with K. Rodriguez re: filings (.1);
                                                                                                                   Review and analyze response to motion for
                                                                                                                   summary judgment (1.2); Miscellaneous
                                                                                                                   assistance for authenticating documents (.4)

 6/14/2018 Noor-ul-ain Hasan          1.70                                                            $     569.50 Substantively reviewed the Resistance Brief for
                                                                                                                   case law support, proofing, and cite checking.
 6/14/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Discussed Brief edits and touched based on
                                                                                                                   activities for Friday prior to filing with Partner.
 6/14/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Spoke on the phone with Associate in charge of
                                                                                                                   Brief edits to touch base on Brief editing strategy.

 6/14/2018 Noor-ul-ain Hasan          0.20                                                            $      67.00 Made updates to Motions that are due tomorrow
                                                                                                                   (Motion for Leave to File Under Seal and Motion
                                                                                                                   to File Brief in Excess of 20 Pages).
 6/14/2018 Noor-ul-ain Hasan          1.70                                                            $     569.50 Reviewed Statement of Undisputed Facts proofs
                                                                                                                   that the other two Associates completed.
 6/14/2018 Noor-ul-ain Hasan          2.40                                                            $     804.00 Reviewed Facts 101 - 300 for Statement of
                                                                                                                   Undisputed Facts and made grammar proofing
                                                                                                                   edits and citation edits.
 6/14/2018 Noor-ul-ain Hasan          0.50                                                            $     167.50 Reviewed Resistance brief for grammar errors in
                                                                                                                   Argument section.
 6/14/2018 Noor-ul-ain Hasan          0.50                                                            $     167.50 Initiated Statement of Undisputed Facts review
                                                                                                                   assignment by reading through the document and
                                                                                                                   making initial grammar proofing edits. Also had a
                                                                                                                   5 minute phone call with Partner to double check
                                                                                                                   on expectations for assignment.
 6/14/2018 Alan S. Gilbert            3.50        3.50                                                $   3,762.50 Review and edit draft response to plaintiff's
                                                                                                                   summary judgment motion.
 6/14/2018 Suzanne D. Smith           4.10                                                            $   1,353.00 Assist with preparation of SJ response filing
 6/15/2018 Suzanne D. Smith           3.50                                                            $   1,155.00 Assist with SJ response filing (3.0); Participate in
                                                                                                                   team call (0.5).
 6/15/2018 Kristen C. Rodriguez      10.90      10.90                                                 $   7,793.50 Edit and finalize summary judgment response
                                                                                                                   brief and related filings.
 6/15/2018 Noor-ul-ain Hasan          0.50                                                            $     167.50 Completed grammar proofing and cite checking
                                                                                                                   for Separate Statement in Support of Resistance
                                                                                                                   to Plaintiff's Motion for Summary Judgment.
 6/15/2018 Noor-ul-ain Hasan          1.00                                                            $     335.00 Corrected Statement of Undisputed Fact OCR-
                                                                                                                   transfer errors with proper images after
                                                                                                                   completing screenshot and track changes.
 6/15/2018 Noor-ul-ain Hasan          1.30                                                            $     435.50 Ran final edits on the Resistance to Plaintiff's
                                                                                                                   Motion for Summary Judgment.
 6/15/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Discussed edits to Resistance Brief with Partner.




                                                                       Page 85 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 96 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation    Interviewing     Amount          Description
                                           Brief
 6/15/2018 T. Carter. White           9.70       9.70                                                 $   4,704.50 Communications with opposing counsel regarding
                                                                                                                   resistance brief filing (0.3); team call regarding
                                                                                                                   strategy and logistics for filing resistance (0.5);
                                                                                                                   input additional factual cites and edits from others
                                                                                                                   into brief (2.6); revise responses to Plaintiff's facts
                                                                                                                   to conform to model answers (1.4); add and
                                                                                                                   revise factual cites in master version of responses
                                                                                                                   to Plaintiff's facts to make sure we had all
                                                                                                                   necessary citations and they were consistent
                                                                                                                   (2.2); provide analysis and advice regarding brief
                                                                                                                   based on review of various evidence (0.7); revise
                                                                                                                   brief based on close proofread (1.8); assist with
                                                                                                                   finalizing documents and preparing them filing
                                                                                                                   (.2).

 6/15/2018 Tony K. Lu                 9.10       9.10                                                 $   3,640.00 Attention and revise Statement of material facts
                                                                                                                   and other items for filing of summary judgment
                                                                                                                   motion (8.6); Participate in teleconference with
                                                                                                                   team re: summary judgment (0.5).
 6/15/2018 Noor-ul-ain Hasan          0.20                                                            $      67.00 Conferred with Partner and Associates on options
                                                                                                                   for replacing original tables in Statement of
                                                                                                                   Undisputed Facts with replicas from Plaintiff's
                                                                                                                   brief or correcting our own tables.
 6/15/2018 Noor-ul-ain Hasan          1.50                                                            $     502.50 Proofing Statement of Undisputed Facts for image
                                                                                                                   blurriness and screenshotting replacements.

 6/15/2018 Noor-ul-ain Hasan          1.30                                                            $     435.50 Conducted final proofing of Statement of
                                                                                                                   Undisputed Facts No. 500 onward.
 6/15/2018 Alan S. Gilbert            0.30       0.30                                                 $     322.50 E-mails regarding plaintiffs not filing documents
                                                                                                                   under seal.
 6/15/2018 Jae K. Park               10.70      10.70                                                 $   6,313.00 Continue working on resistance to Thayer's
                                                                                                                   motion for partial summary judgment.
 6/16/2018 Kristen C. Rodriguez       1.90       1.90                                                 $   1,358.50 Call with C. White regarding reply (0.4); Review
                                                                                                                   Thayer's resistance (0.8); follow up
                                                                                                                   correspondence with C. White (0.7).
 6/16/2018 Suzanne D. Smith           0.60                                                            $     198.00 Download recent filings (.3); distribute to team,
                                                                                                                   load into shared drive for further review (0.3).
 6/16/2018 T. Carter. White           9.80       9.80                                                 $   4,753.00 Review and analyze Relator's resistance to PPH's
                                                                                                                   MSJ (1.0); create strategy and outline reply brief
                                                                                                                   (0.8); conference with K. Rodriguez regarding
                                                                                                                   issues in Relator's resistance and strategy for
                                                                                                                   reply (0.4); begin drafting reply; analyze and
                                                                                                                   research potential bases for maintaining PDB
                                                                                                                   argument (7.5).
 6/17/2018 Suzanne D. Smith           0.60                                                            $     198.00 Download additional filings (0.3); convert for
                                                                                                                   shared drive, distribute to team for review (0.3).
 6/17/2018 Jae K. Park                0.60       0.60                                                 $     354.00 Review Thayer's resistance to motion for
                                                                                                                   summary judgment.
 6/18/2018 T. Carter. White           9.20       9.20                                                 $   4,462.00 Continue drafting reply in further support of
                                                                                                                   motion for summary judgment, including
                                                                                                                   supplemental research and review of various
                                                                                                                   summary judgment memoranda and factual
                                                                                                                   documents (7.5); review and revise same (1.2);
                                                                                                                   team strategy call (0.5).
 6/18/2018 Alan S. Gilbert            0.30       0.30                                                 $     322.50 Conference with K. Rodriguez regarding relators'
                                                                                                                   response and time for filing reply.
 6/18/2018 Noor-ul-ain Hasan          0.20                                                            $      67.00 Spoke on the phone with another Associate on
                                                                                                                   the project to discuss strategy for research on
                                                                                                                   discovery/jurisdictional issue.
 6/18/2018 Noor-ul-ain Hasan          0.20                                                            $      67.00 Conferred with Partner on clarifying Research
                                                                                                                   search regarding: discovery and jurisdictional
                                                                                                                   issue.
 6/18/2018 Noor-ul-ain Hasan          0.20                                                            $      67.00 Spoke on the phone with Research Attorney help
                                                                                                                   desk to enhance search for
                                                                                                                   discovery/jurisdictional issue.
 6/18/2018 Noor-ul-ain Hasan          0.30                                                            $     100.50 Spoke on the phone with Partner about research
                                                                                                                   assignments for the Reply Brief that is due on
                                                                                                                   June 22.
 6/18/2018 Noor-ul-ain Hasan          2.00                                                            $     670.00 Conducted research on issue pertaining to
                                                                                                                   discovery and summary judgment. Shared
                                                                                                                   findings with team.
 6/18/2018 Noor-ul-ain Hasan          0.20                                                            $      67.00 Conferred with other associate on research
                                                                                                                   findings before outlining next steps.
 6/18/2018 Noor-ul-ain Hasan          0.40                                                            $     134.00 Attended team status meeting and took notes.
 6/18/2018 Noor-ul-ain Hasan          1.00                                                            $     335.00 Completed remaining research on Discovery
                                                                                                                   Issue after first round of findings did not include
                                                                                                                   binding law from our Circuit.
 6/18/2018 Noor-ul-ain Hasan          1.30                                                            $     435.50 Conducted research on Iowa statutory
                                                                                                                   amendments for reply brief.
 6/18/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Updated Task List for the week.
 6/18/2018 Noor-ul-ain Hasan          0.40                                                            $     134.00 Synthesized research findings into e-mail for the
                                                                                                                   team.


                                                                       Page 86 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 97 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                           Brief
 6/18/2018 Tony K. Lu                 1.10       1.10                                                 $     440.00 Meet and confer with PPH team for weekly
                                                                                                                   meeting and draft emails to opposing counsel re:
                                                                                                                   briefing extension (.9) ; teleconference with K.
                                                                                                                   Rodriguez re: reply to summary judgment brief
                                                                                                                   (.2)
 6/18/2018 Suzanne D. Smith           1.80                                                            $     594.00 Attend weekly team meeting (0.4); Review
                                                                                                                   pleadings, forward specifically requested
                                                                                                                   documents to team for review (1.4).
 6/18/2018 Kristen C. Rodriguez       2.90       2.90                                                 $   2,073.50 Attend team meeting (0.5); call with N. Hasan
                                                                                                                   regarding research for reply brief (0.3); various
                                                                                                                   correspondence regarding unsealed brief issues
                                                                                                                   (0.6); Conference with local counsel (0.5); Draft
                                                                                                                   responses to opposing counsel's emails regarding
                                                                                                                   sealing and extension (0.4); review research for
                                                                                                                   reply (0.6).
 6/19/2018 Kristen C. Rodriguez       4.30       4.30                                                 $   3,074.50 Draft and revise reply brief in support of summary
                                                                                                                   judgment brief.`
 6/19/2018 Suzanne D. Smith           0.90                                                            $     297.00 Review discovery responses, forward to attorney
                                                                                                                   for review in preparation of adding to appendix
 6/19/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Reviewed notes from previous day's meeting with
                                                                                                                   Partner to outline strategy for research on
                                                                                                                   discovery/jurisdictional issue.
 6/19/2018 Noor-ul-ain Hasan          2.70                                                            $     904.50 Conducted research on discovery/jurisdictional
                                                                                                                   issue and conferred with research attorney help
                                                                                                                   desk to enhance search. Shared findings with
                                                                                                                   Partner.
 6/19/2018 Noor-ul-ain Hasan          0.20                                                            $      67.00 Reviewed feedback on Motion to Strike from
                                                                                                                   Associate.
 6/19/2018 Noor-ul-ain Hasan          0.60                                                            $     201.00 Conferred with paralegal on locating appendix
                                                                                                                   documents and identified new documents that
                                                                                                                   need to be added into Supplemental Appendix.
 6/19/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Spoke on the phone with Partner about research
                                                                                                                   that did not lead to any findings and took direction
                                                                                                                   on next steps.
 6/19/2018 Noor-ul-ain Hasan          0.90                                                            $     301.50 Made updates to Motion to Strike after finding
                                                                                                                   research that supported proposition stated in
                                                                                                                   introduction paragraph.
 6/19/2018 Tony K. Lu                 4.50       4.50                                                 $   1,800.00 Draft Statement of material facts supplemental
                                                                                                                   responses (4.5)
 6/19/2018 T. Carter. White           6.40       6.40                                                 $   3,104.00 Research regarding burden of proving disclosures
                                                                                                                   to government under original source inquiry (0.8);
                                                                                                                   research inability to use privilege as both a sword
                                                                                                                   and a shield (0.7); research regarding direct and
                                                                                                                   voluntary knowledge prong of original source
                                                                                                                   inquiry (0.7); research regarding consequences
                                                                                                                   for not making discovery disclosure (0.8); review
                                                                                                                   and revise motion to strike letter (0.6); call with K.
                                                                                                                   Rodriguez regarding comments to SJ reply (0.3);
                                                                                                                   revise SJ reply in accordance with same,
                                                                                                                   additional research, and review of Thayer's factual
                                                                                                                   responses (1.8); review and analyze case law
                                                                                                                   cited by Thayer for ways to distinguish (0.7).


 6/19/2018 Jae K. Park                0.70       0.70                                                 $     413.00 Review and analyze draft Reply to Thayer's
                                                                                                                   Resistance to Planned Parenthood's Motion for
                                                                                                                   Summary Judgment (0.5); prepare comments
                                                                                                                   regarding same (0.2).
 6/19/2018 Alan S. Gilbert            0.70       0.70                                                 $     752.50 Review plaintiff's response to motion for summary
                                                                                                                   judgment.
 6/19/2018 Noor-ul-ain Hasan          1.60                                                            $     536.00 Drafted Motion to Strike.
 6/20/2018 Tony K. Lu                 2.60       2.60                                                 $   1,040.00 Continue draft and revision of reply to resistance
                                                                                                                   to statement of fact (2.6)
 6/20/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Shared update on Motion to Strike with Associate
                                                                                                                   and collected information on remaining research
                                                                                                                   needs.
 6/20/2018 Noor-ul-ain Hasan          0.20                                                            $      67.00 Read through Associate's feedback on Motion to
                                                                                                                   Strike and cross-referenced notes.
 6/20/2018 Noor-ul-ain Hasan          1.20                                                            $     402.00 Made updates to Motion to Strike and checked
                                                                                                                   bluebooking edits.
 6/20/2018 Noor-ul-ain Hasan          0.30                                                            $     100.50 Reviewed local rules to determine if there would
                                                                                                                   be any issues with the appendix or exhibits.
 6/20/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Spoke on the phone with Partner on feedback for
                                                                                                                   Motion to Strike and adjusted approach to
                                                                                                                   research.
 6/20/2018 Noor-ul-ain Hasan          0.50                                                            $     167.50 Made updates to Motion to Strike.
 6/20/2018 Noor-ul-ain Hasan          0.40                                                            $     134.00 Researched options instead of Motion to Strike
                                                                                                                   and shared findings with Partner.
 6/20/2018 Noor-ul-ain Hasan          0.40                                                            $     134.00 Reviewed Court Order and case involving 37(c)
                                                                                                                   sanctions to determine if there is a better course
                                                                                                                   of action than Motion to Strike.



                                                                       Page 87 of 126
               Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 98 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation   Interviewing     Amount         Description
                                             Brief
 6/20/2018 Noor-ul-ain Hasan          1.40                                                              $     469.00 Drafted memo for Reply Brief as a replacement
                                                                                                                     for Motion to Strike and shared with team.
 6/20/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Looked at Local Rules to determine if there would
                                                                                                                     be any issues with length of Reply Brief.
 6/20/2018 Noor-ul-ain Hasan          0.90                                                              $     301.50 Drafted Motion to File Under Seal/Motion to File
                                                                                                                     Overlength Brief and shared with team.
 6/20/2018 T. Carter. White           5.60         5.60                                                 $   2,716.00 Revise reply brief based on comments from K.
                                                                                                                     Rodriguez, A. Gilbert, and J. Park, review of
                                                                                                                     factual records, and supplemental research (4.3);
                                                                                                                     review and comment on draft motion to strike
                                                                                                                     (0.8); analyze strategy for arguments to include in
                                                                                                                     reply based on review of supplemental research
                                                                                                                     (0.5).
 6/20/2018 Noor-ul-ain Hasan          1.60                                                              $     536.00 Conducted research on Motion to Strike.
 6/20/2018 Suzanne D. Smith           1.30                                                              $     429.00 Assist with preparation of reply brief and appendix

 6/20/2018 Kristen C. Rodriguez       3.70         2.90                                                 $   2,645.50 Work on reply brief, including correspondence
                                                                                                                     regarding edits from A. Gilbert (1.8), review of
                                                                                                                     research on potential motion to strike with N.
                                                                                                                     Hasan (0.3); attention to order on protective order
                                                                                                                     motion (0.8); Draft cover letter to court (0.4);
                                                                                                                     various correspondence regarding filing logistics
                                                                                                                     and edits (0.4).
 6/20/2018 Jae K. Park                5.70         1.50         4.20                                    $   3,363.00 Research False Claims Act original source rule
                                                                                                                     and definition of "direct and independent"
                                                                                                                     knowledge requirement (2.3); prepare
                                                                                                                     memorandum regarding same (1.9); prepare
                                                                                                                     affidavit of counsel authenticating documents
                                                                                                                     (1.0); email correspondence to Relator's counsel
                                                                                                                     regarding overlength reply brief (0.5).
 6/20/2018 Alan S. Gilbert            0.80         0.80                                                 $     860.00 Review and comment on draft reply in support of
                                                                                                                     motion for summary judgment.
 6/21/2018 Kristen C. Rodriguez       2.30         1.50                                                 $   1,644.50 Edit letter to court (0.3); attend team meeting
                                                                                                                     (0.5); work on reply brief in support of summary
                                                                                                                     judgment, including correspondence regarding
                                                                                                                     same with team (1.5)
 6/21/2018 Suzanne D. Smith           8.20                                                              $   2,706.00 Assist with Reply brief and appendix (0.5); Review
                                                                                                                     Mt to Amend Protective Order and pull relevant
                                                                                                                     cases for hearing (7.7).
 6/21/2018 Noor-ul-ain Hasan          2.50                                                              $     837.50 Conducted research on two research points
                                                                                                                     based on direction from Associate (pertaining to
                                                                                                                     internal audit and affirmative evidence)
 6/21/2018 Noor-ul-ain Hasan          0.50                                                              $     167.50 Synthesized research findings and shared with
                                                                                                                     Associate, identifying high level recommendations
                                                                                                                     and guidance.
 6/21/2018 Noor-ul-ain Hasan          0.30                                                              $     100.50 Reviewed feedback on Motion to File Under
                                                                                                                     Seal/Motion to File Overlength Brief.
 6/21/2018 Noor-ul-ain Hasan          0.70                                                              $     234.50 Updated Motion to File Under Seal/Motion to File
                                                                                                                     Overlength Brief and shared updated version with
                                                                                                                     Associate for feedback.
 6/21/2018 Noor-ul-ain Hasan          0.50                                                              $     167.50 Participated on team status call in preparation for
                                                                                                                     Reply brief.
 6/21/2018 Noor-ul-ain Hasan          0.40                                                              $     134.00 Made updates to Motion for Leave to File Under
                                                                                                                     Seal/Motion to File 15 Page Reply Brief per team
                                                                                                                     status call updates.
 6/21/2018 Noor-ul-ain Hasan          0.90                                                              $     301.50 Attempted to find suitable case to support point
                                                                                                                     about internal audit in reply brief after initial
                                                                                                                     search.
 6/21/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Reviewed changes to Reply Brief (3rd draft).
 6/21/2018 Tony K. Lu                 0.70         0.70                                                 $     280.00 Participate in teleconference with team re: reply
                                                                                                                     brief (.5); Review materials to substantiate Title X
                                                                                                                     applicability (.2)
 6/21/2018 Jae K. Park                6.70         6.70                                                 $   3,953.00 Continue working on reply brief in support of
                                                                                                                     motion for summary judgment and related
                                                                                                                     pleadings (6.2); telephone conference with team
                                                                                                                     regarding final strategy (0.5).
 6/21/2018 Noor-ul-ain Hasan          0.70                                                              $     234.50 Completed sample of case list assignment to
                                                                                                                     obtain feedback from Partner before proceeding.
 6/21/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 Conferred with Partner on case list assignment.
 6/21/2018 Noor-ul-ain Hasan          2.30                                                              $     770.50 Completed first draft of Case List assignment and
                                                                                                                     shared with Partner for feedback before
                                                                                                                     proceeding with additional tasks.
 6/21/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Made minor update to Motion to File Under
                                                                                                                     Seal/Motion to File Overlength Brief based on
                                                                                                                     conferral with Relator's counsel.
 6/21/2018 Noor-ul-ain Hasan          1.10                                                              $     368.50 Completed proofing and bluebooking on Reply
                                                                                                                     Brief 3rd draft.
 6/21/2018 T. Carter. White           3.60                                                              $   1,746.00 Revise reply brief to include arguments regarding
                                                                                                                     court's inability to consider belatedly disclosed
                                                                                                                     evidence (2.2); revise reply brief to cut length
                                                                                                                     (0.9); team call regarding strategy and next steps
                                                                                                                     for filing reply brief (0.5).


                                                                         Page 88 of 126
                Case 4:11-cv-00129-JAJ-CFB Document      332-3 Filed 06/19/20 Page 99 of 161
                                             Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                             Brief
 6/22/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 Conferred with Partner on two Motion filings and
                                                                                                                     informed Associate of next steps.
 6/22/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Conferred with Associate on next steps for two
                                                                                                                     Motion filings.
 6/22/2018 Noor-ul-ain Hasan          0.60                                                              $     201.00 Completed proofreading and cite-checking on
                                                                                                                     Reply Brief Draft 3.
 6/22/2018 Noor-ul-ain Hasan          0.30                                                              $     100.50 Made updates to Plaintiff's Statement of
                                                                                                                     Undisputed Facts per instructions from Partner.
 6/22/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Met with Partner to discuss updates to Statement
                                                                                                                     of Undisputed Facts.
 6/22/2018 Noor-ul-ain Hasan          0.60                                                              $     201.00 Made bluebooking corrections to Add'l Statement
                                                                                                                     of Undisputed Facts.
 6/22/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Reviewed Table of Contents for bluebooking
                                                                                                                     errors and shared findings with Partner.
 6/22/2018 Tony K. Lu                 2.50         2.50                                                 $   1,000.00 Attention to review of pleadings in further support
                                                                                                                     of reply to summary judgment (.4) ; Review and
                                                                                                                     revise Table of Contents for Reply Appendix (.2);
                                                                                                                     Continue to review and revise supplemental
                                                                                                                     responses to statement of fact and attention to
                                                                                                                     bates label documents. (1.9)
 6/22/2018 Noor-ul-ain Hasan          0.30                                                              $     100.50 Reviewed feedback on Case List draft.
 6/22/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 Met with Associate to discuss updates to Case
                                                                                                                     List.
 6/22/2018 Noor-ul-ain Hasan          1.80                                                              $     603.00 Made updates to case list based on Associate
                                                                                                                     point-of-view.
 6/22/2018 Noor-ul-ain Hasan          0.30                                                              $     100.50 Activated links in the case list for Associate.
 6/22/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Delegated case numbering task to Legal
                                                                                                                     Secretary in preparation of Hearing.
 6/22/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 Identified additional missing cases and worked
                                                                                                                     with Paralegal to retrieve them for the case list.
 6/22/2018 Noor-ul-ain Hasan          1.20                                                              $     402.00 Re-read all briefs and identified key arguments
                                                                                                                     that would be pertinent for the Hearing.
 6/22/2018 Noor-ul-ain Hasan          1.80                                                              $     603.00 Developed initial list of questions to prepare for
                                                                                                                     before the hearing.
 6/22/2018 Noor-ul-ain Hasan          1.40                                                              $     469.00 Refined list of questions for Hearing and shared
                                                                                                                     with Associate.
 6/22/2018 Cicely R. Miltich          0.90                                                              $     450.00 Coordinate creation and filing of pro hac vice
                                                                                                                     application; confer with N. Hasan regarding
                                                                                                                     preparation for oral argument
 6/22/2018 Suzanne D. Smith           4.50                                                              $   1,485.00 Assist with preparation of binder for Protective
                                                                                                                     Order hearing; Assist with preparation of Reply
                                                                                                                     and Appendix
 6/22/2018 T. Carter. White           3.00         3.00                                                 $   1,455.00 Revise reply brief to incorporate edits from J.
                                                                                                                     Park, myself, and N. Hassan (0.7); review and
                                                                                                                     revise responses to plaintiff's additional facts
                                                                                                                     (1.2); comment on various issues while finalizing
                                                                                                                     the reply brief (0.5); assist with finalizing reply
                                                                                                                     papers (0.6).
 6/22/2018 Jae K. Park                4.40         4.40                                                 $   2,596.00 Further review and finalize reply brief and related
                                                                                                                     pleadings in support of motion for summary
                                                                                                                     judgment (4.1); finalize all pleadings and
                                                                                                                     coordinate filing (0.3).
 6/22/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Conferred with Partner on integration of omitted
                                                                                                                     case into Reply Brief.
 6/22/2018 Kristen C. Rodriguez       7.30         7.30                                                 $   5,219.50 Work on reply and ancillary filings, including reply
                                                                                                                     in support of statement of undisputed facts.
 6/25/2018 Kristen C. Rodriguez       1.50         1.50                                                 $   1,072.50 Review motion to strike Simer Declaration and
                                                                                                                     attend team meeting.
 6/25/2018 Suzanne D. Smith           4.10                                                              $   1,353.00 Assist with exhibit preparation for filing; Update
                                                                                                                     case law searches for Protective Order argument;
                                                                                                                     Update shared drive to include recent filings and
                                                                                                                     correspondence;
 6/25/2018 Cicely R. Miltich          0.20                                                              $     100.00 Confer with N. Hasan regarding preparation for
                                                                                                                     oral argument on motion to amend protective
                                                                                                                     order
 6/25/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Completed weekly update to task list.
 6/25/2018 Noor-ul-ain Hasan          0.70                                                              $     234.50 Attended conference call with PPH team and took
                                                                                                                     notes to update task list.
 6/25/2018 Noor-ul-ain Hasan          0.70                                                              $     234.50 Synthesized case law, highlighted relevant
                                                                                                                     provisions, and created parentheticals to support
                                                                                                                     proposition regarding Agency/Principal issue to
                                                                                                                     share with Associate.
 6/25/2018 Jae K. Park                1.80         1.00                                                 $   1,062.00 Review Thayer's motion to strike (1.0); prepare for
                                                                                                                     and attend weekly team telephone conference
                                                                                                                     regarding status and strategy (0.8).
 6/25/2018 Noor-ul-ain Hasan          0.50                                                              $     167.50 Conducted research on connection between CVS
                                                                                                                     Caremark and False Claims Act case within the
                                                                                                                     context of agency/principal issue.
 6/25/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Located Court's order pertaining to improper
                                                                                                                     procedural use of Motion to Strike for other
                                                                                                                     Associate.



                                                                         Page 89 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 100 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                             Brief
 6/25/2018 Noor-ul-ain Hasan          1.80                                                              $     603.00 Conducted research on 8th Circuit/Iowa law
                                                                                                                     regarding Restatement (Second) of Agency
                                                                                                                     application.
 6/25/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Made post-meeting updates to Task List and
                                                                                                                     shared with PPH team.
 6/25/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Conferred with Associate on updates to Task List.

 6/25/2018 T. Carter. White           2.80         2.10                                                 $   1,358.00 Review and analyze motion to strike B. Simer
                                                                                                                     declaration and supporting materials (0.6); team
                                                                                                                     call regarding strategy for resisting motion to
                                                                                                                     strike (0.7); draft outline of motion to strike (1.5).
 6/26/2018 Noor-ul-ain Hasan          0.70                                                              $     234.50 Conducted research on agency/principal issue to
                                                                                                                     find a case that can be connected to FCA.
 6/26/2018 Noor-ul-ain Hasan          0.50                                                              $     167.50 Synthesized 8th Circuit case that could be
                                                                                                                     connected to our case (re: agency/principal issue)
                                                                                                                     and shared findings with Associate.
 6/26/2018 T. Carter. White           6.80         5.90        0.90                                     $   3,298.00 Draft resistance to Relator's motion to strike, for
                                                                                                                     extension of discovery, and of her time to file a
                                                                                                                     reply brief (3.3); revise same (1.5); supplemental
                                                                                                                     research regarding good cause for modification of
                                                                                                                     scheduling order, standard for Rule 56(d) motion,
                                                                                                                     and proper foundation for lay testimony (0.9);
                                                                                                                     distinguish cases cited by Relator (1.1).
 6/26/2018 Kristen C. Rodriguez       1.00         1.00                                                 $     715.00 Review and edit response to motion to strike.
 6/26/2018 Suzanne D. Smith           2.20                                                              $     726.00 Prepare binder (hard copy) of cases for Protective
                                                                                                                     Order oral argument; Update shared drive to
                                                                                                                     include electronic copy of same
 6/27/2018 Cicely R. Miltich          1.30                                                              $     650.00 Prepare for oral argument on motion to amend
                                                                                                                     protective order
 6/27/2018 Kristen C. Rodriguez       2.00         2.00                                                 $   1,430.00 Revise response to motion to strike.
 6/27/2018 T. Carter. White           3.40         3.40                                                 $   1,649.00 Draft introduction to resistance to motion to strike
                                                                                                                     Simer Decl. (0.8); research ability to introduce lay
                                                                                                                     opinion testimony regarding hypothetical
                                                                                                                     situations (2.6).
 6/27/2018 Noor-ul-ain Hasan          0.30                                                              $     100.50 Reviewed latest draft of Motion to Strike.
 6/27/2018 Jae K. Park                4.70         4.10                                                 $   2,773.00 Review draft resistance to Thayer's motion to
                                                                                                                     strike or the conduct the deposition of Becky
                                                                                                                     Simer and file late reply (0.7); conduct legal
                                                                                                                     research regarding Federal Rules of Evidence 701
                                                                                                                     and proper lay opinion testimony (1.2); draft
                                                                                                                     section of resistance regarding admissibility of
                                                                                                                     Beck Simer's declaration (2.2); communicate with
                                                                                                                     client (0.6).
 6/27/2018 Alan S. Gilbert            0.50                                                              $     537.50 Conference K. Rodriguez.
 6/28/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 Incorporated track changes from Resistance to
                                                                                                                     Plaintiff's Motion to Strike into live document.
 6/28/2018 Noor-ul-ain Hasan          0.80                                                              $     268.00 Completed initial bluebooking and proofing for
                                                                                                                     Resistance to Plaintiff's Motion to Strike.
 6/28/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 Checked in with Associate on questions about
                                                                                                                     changes being made to Resistance to Plaintiff's
                                                                                                                     Motion to Strike and made subsequent updates to
                                                                                                                     Resistance.
 6/28/2018 Noor-ul-ain Hasan          0.30                                                              $     100.50 Reviewed Motion to Amend Protective Order
                                                                                                                     ahead of Hearing.
 6/28/2018 Noor-ul-ain Hasan          1.10                                                              $     368.50 Attended hearing on Motion to Amend Protective
                                                                                                                     Order.
 6/28/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Conferred with Associate on updates to
                                                                                                                     bluebooking comments for Resistance to
                                                                                                                     Plaintiff's Motion to Strike.
 6/28/2018 T. Carter. White           1.50         1.50                                                 $     727.50 Revise Resistance to Thayer's motion to strike
                                                                                                                     based on supplemental research and magistrate's
                                                                                                                     comments.
 6/28/2018 Alan S. Gilbert            1.30         0.30                                                 $   1,397.50 Telephonic hearing before Judge Bremer (1.0);
                                                                                                                     review plaintiff's motion to strike Simer declaration
                                                                                                                     (0.3).
 6/28/2018 Jae K. Park                1.00         1.00                                                 $     590.00 Revise and supplement status report to client.
 6/28/2018 Kristen C. Rodriguez       3.60         2.10                                                 $   2,574.00 Prepare for and attend motion to amend
                                                                                                                     protective order hearing (1.0); edit response to
                                                                                                                     motion to strike (2.1); attention to client memo
                                                                                                                     (0.5)
 6/28/2018 Cicely R. Miltich          3.10                                                              $   1,550.00 Prepare for and present oral argument on United
                                                                                                                     States' motion to amend the protective order
 6/28/2018 Suzanne D. Smith           1.10                                                              $     363.00 Assist with pulling documents for attorney review
                                                                                                                     for filing.
 6/29/2018 Suzanne D. Smith           1.90                                                              $     627.00 Update shared drive to include all discovery and
                                                                                                                     pleadings from past filings.
 6/29/2018 Kristen C. Rodriguez       0.50                                                              $     357.50 Correspondence with in house counsel
 6/29/2018 Kristen C. Rodriguez       2.30         2.30                                                 $   1,644.50 Attention to motion to strike public disclosure
                                                                                                                     defense (0.8); review of response to motion to
                                                                                                                     strike Simer Declaration (0.9); calls with local
                                                                                                                     counsel regarding same (0.6).



                                                                         Page 90 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 101 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research     Investigation   Interviewing     Amount          Description
                                           Brief
 6/29/2018 Alan S. Gilbert            0.60       0.30                                                 $     645.00 Review and edit status memorandum for client
                                                                                                                   (0.3); review plaintiff’s new motion to strike and
                                                                                                                   emails regarding same (0.3).
 6/29/2018 Noor-ul-ain Hasan          0.50                                                            $     167.50 Read through PPH Memo and double checked
                                                                                                                   statutory authority and case cite-checking as well
                                                                                                                   as proofing updates.
 6/29/2018 T. Carter. White           2.20       2.20                                                 $   1,067.00 Revise resistance to motion to strike and begin
                                                                                                                   organizing exhibits thereto (1.5); review and
                                                                                                                   analyze motion to strike public disclosure defense
                                                                                                                   (0.7).
 6/29/2018 Noor-ul-ain Hasan          0.40                                                            $     134.00 Read Plaintiff's new motions to strike PPH
                                                                                                                   defenses.
 6/29/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Looked at local rules to determine how we should
                                                                                                                   proceed to request extension for motion.
 6/29/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Summarized local rule issue for Associate to plan
                                                                                                                   for resistance to Plaintiff's Motion to Strike filed on
                                                                                                                   6-29.
 6/29/2018 Jae K. Park                3.40       1.60                                                 $   2,006.00 Further revise and supplement status report to
                                                                                                                   client (1.8); review motion to strike public
                                                                                                                   disclosure defense (1.6).
 6/30/2018 Kristen C. Rodriguez       6.60       6.60                                                 $   4,719.00 Draft and revise resistance to plaintiff's motion to
                                                                                                                   strike Simer declaration.
 6/30/2018 Suzanne D. Smith           2.40                                                            $     792.00 Download recent filings (0.3); Upload shared drive
                                                                                                                   (0.3). Begin puling case law for SJ filings (1.8)

  7/1/2018 Kristen C. Rodriguez       2.30       2.30                                                 $   1,644.50 Revise response to motion to strike.
  7/1/2018 T. Carter. White           1.30                    1.30                                    $     630.50 Research case law to support Rule 56(d)
                                                                                                                   arguments in Resistance to motion to strike.
  7/1/2018 Suzanne D. Smith           1.80                                                            $     594.00 Assist with pulling documents for upcoming filing
  7/2/2018 T. Carter. White           5.20       5.20                                                 $   2,522.00 Revise resistance brief based on comments from
                                                                                                                   N. Hassan and A. Gilbert (2.2); plug fact citations
                                                                                                                   into resistance based on review of record (0.8);
                                                                                                                   manage finalizing brief, including cite-checking,
                                                                                                                   proof-reading, labeling of exhibits, and running
                                                                                                                   tables (0.6); proofread and finalize motion to seal
                                                                                                                   (0.5); conference with C. Miltich regarding motion
                                                                                                                   for extension (0.3); lead strategy call with team
                                                                                                                   regarding filing motion and drafting resistance to
                                                                                                                   new motion to strike (0.3); manage filing and
                                                                                                                   service of resistance brief and exhibits (0.5).

  7/2/2018 Noor-ul-ain Hasan          1.10                                                            $     368.50 Conducted research on supplementing
                                                                                                                   interrogatories in the Eighth Circuit and shared
                                                                                                                   findings with Associate.
  7/2/2018 Tony K. Lu                 0.30                                                            $     120.00 Participate in weekly teleconference with team
                                                                                                                   and review motion to strike (.3)
  7/2/2018 Suzanne D. Smith           4.20                                                            $   1,386.00 Assist attorneys with pulling documents in support
                                                                                                                   of upcoming filing (3.9); Participate in weekly team
                                                                                                                   call (0.3).
  7/2/2018 Noor-ul-ain Hasan          0.90                                                            $     301.50 Made updates to Resistance to Plaintiff's Motion
                                                                                                                   to Strike and shared bluebooking/proofing
                                                                                                                   changes with Associate.
  7/2/2018 Noor-ul-ain Hasan          0.30                                                            $     100.50 Read through materials for Planned Parenthood
                                                                                                                   upcoming Motions and reviewed remaining Action
                                                                                                                   Items.
  7/2/2018 Noor-ul-ain Hasan          0.20                                                            $      67.00 Reviewed Local Rules and responded to
                                                                                                                   Associate inquiry regarding the use of exhibits on
                                                                                                                   motions.
  7/2/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Updated Task List after PPH Team Meeting and
                                                                                                                   shared with group.
  7/2/2018 Noor-ul-ain Hasan          0.20                                                            $      67.00 Attended status call with PPH team and took
                                                                                                                   notes for Task List.
  7/2/2018 Noor-ul-ain Hasan          0.10                                                            $      33.50 Updated Task List ahead of PPH Team Meeting.
  7/2/2018 Cicely R. Miltich          0.50                                                            $     250.00 Revise, finalize, and file motion for extension of
                                                                                                                   time to oppose Plaintiff's motion to strike
  7/2/2018 Kristen C. Rodriguez       2.70       2.70                                                 $   1,930.50 Review and edit resistance to relator's motion to
                                                                                                                   strike/56d motion re: Becky Simer.
  7/2/2018 Jae K. Park                0.70       0.70                                                 $     413.00 Finalize motion for extension in time to draft
                                                                                                                   resistance to Thayer's motion to strike public
                                                                                                                   disclosure defense (0.4); multiple communications
                                                                                                                   with team regarding same (0.3).

  7/2/2018 Alan S. Gilbert            1.50       1.50                                                 $   1,612.50 Review and edit response to motion to strike
                                                                                                                   Simer declaration.
  7/3/2018 Suzanne D. Smith           2.90                                                            $     957.00 Pull Plaintiff's cases cited in SJ filings.
  7/5/2018 Suzanne D. Smith           3.00                                                            $     990.00 Pull additional cases cited in Plaintiff's Response
                                                                                                                   to SJ (2.0). Add statutes (0.4), convert for shared
                                                                                                                   drive for further review by attorneys (0.5).




                                                                       Page 91 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 102 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
  7/6/2018 Suzanne D. Smith           4.70                                                              $   1,551.00 Update shared drive to include court filed
                                                                                                                     pleadings (2.2); Pull correspondence from FileSite
                                                                                                                     to add to master file for reference (1.4); Update
                                                                                                                     discovery folder and production document folders
                                                                                                                     (1.1)
  7/6/2018 T. Carter. White           2.70         1.00                          1.70                   $   1,309.50 Outline resistance to motion to strike public
                                                                                                                     disclosure bar defense (1.0); research standards
                                                                                                                     for updating interrogatory responses (1.7).

  7/6/2018 Noor-ul-ain Hasan          2.60                                                              $     871.00 Research on obligation to respond to interrogatory
                                                                                                                     that is broad; obligation to respond to more
                                                                                                                     interrogatories than allowed by the rules.
  7/6/2018 Noor-ul-ain Hasan          0.40                                                              $     134.00 Compiled research findings for Associate,
                                                                                                                     annotated relevant case law in an email.
  7/6/2018 Tony K. Lu                 0.40         0.40                                                 $     160.00 Attention to initial disclosure and review of case
                                                                                                                     law related to motion to strike (.4)
  7/7/2018 Kristen C. Rodriguez       0.30         0.30                                                 $     214.50 Attention to court orders regarding extension.
  7/9/2018 Cicely R. Miltich          0.20                                                              $     100.00 Correspondence with C. White regarding research
                                                                                                                     for resistance to motion to strike public disclosure
                                                                                                                     bar argument
  7/9/2018 Jae K. Park                1.30         1.30                                                 $     767.00 Internal email correspondence with Messrs. Tony
                                                                                                                     Lu and Carter White regarding strategy to oppose
                                                                                                                     Thayer's motion to strike public disclosure
                                                                                                                     defense and documents.
  7/9/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Updated PPH Task List.
  7/9/2018 Noor-ul-ain Hasan          2.10                                                              $     703.50 Conducted research on plaintiff's failure to move
                                                                                                                     to compel responses to interrogatories and
                                                                                                                     summarized findings in a memo. Reviewed Local
                                                                                                                     Rules to determine appropriate local strategy.

  7/9/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Made updates to task list after conferring with
                                                                                                                     Associate post-call.
  7/9/2018 Noor-ul-ain Hasan          0.30                                                              $     100.50 Annotated case law with findings and double-
                                                                                                                     checked bluebooking for motion to compel
                                                                                                                     research point.
  7/9/2018 T. Carter. White           4.30         4.30                                                 $   2,085.50 Coordinate research for resistance to motion to
                                                                                                                     strike public disclosure bar defense with N.
                                                                                                                     Hassan, J. Park, etc. (0.5); begin drafting same
                                                                                                                     based on review of research, factual documents,
                                                                                                                     and prior briefing (3.8).
  7/9/2018 Suzanne D. Smith           3.20                                                              $   1,056.00 Pull cases cited in Defendant's SJ briefs (2.8).
                                                                                                                     Convert for attorney review (0.4)
 7/10/2018 Suzanne D. Smith           3.90                                                              $   1,287.00 Search database for Exhibit 22 (2.5); Convert
                                                                                                                     production documents for attorney review (0.5);
                                                                                                                     Update shared drive with converted cases from
                                                                                                                     SJ brief (0.9).
 7/10/2018 Jae K. Park                6.80                     2.70              4.10                   $   4,012.00 Legal research regarding case law showing failure
                                                                                                                     to disclose evidence does not mandate exclusion
                                                                                                                     in opposition to Thayer's motion to strike public
                                                                                                                     disclosure defense and documents (2.7); prepare
                                                                                                                     for and hold telephone conference with L. Singer
                                                                                                                     regarding analysis of abortion claim and
                                                                                                                     documents (1.5); search for Exhibit 22 (2.6).

 7/10/2018 T. Carter. White           2.00         2.00                                                 $     970.00 Review and analyze Plaintiff's reply iso of her
                                                                                                                     motion to strike Simer Decl. (0.6); review and
                                                                                                                     analyze case law cited therein pertaining to ability
                                                                                                                     to make motion to strike (1.0); strategize
                                                                                                                     regarding response in resistance (0.4).
 7/10/2018 Kristen C. Rodriguez       0.70         0.40                          0.30                   $     500.50 Attention to correspondence regarding Simer
                                                                                                                     deposition between Simer's attorney and relator's
                                                                                                                     counsel (.3); review plaintiff's reply on Simer
                                                                                                                     motion (.4).
 7/10/2018 Noor-ul-ain Hasan          0.40                                                              $     134.00 Synthesized email explaining memo on research
                                                                                                                     points (interrogatories and prejudice) for
                                                                                                                     Associate and shared via email.
 7/10/2018 Noor-ul-ain Hasan          0.90                                                              $     301.50 Conducted research on Prejudice for PPH
                                                                                                                     research point and summarized findings for
                                                                                                                     memo.
 7/11/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Updated PPH task list per conferral with Partner.
 7/11/2018 T. Carter. White           3.40         3.40                                                 $   1,649.00 Continue drafting resistance to motion to strike
                                                                                                                     public disclosure bar defense, including
                                                                                                                     arguments concerning no motion to compel,
                                                                                                                     prejudice, and response to motion to strike reply.
 7/11/2018 Jae K. Park                4.30                     4.30                                     $   2,537.00 Continue legal research regarding case law
                                                                                                                     showing failure to disclose evidence does not
                                                                                                                     mandate exclusion in opposition to Thayer's
                                                                                                                     motion to strike public disclosure defense and
                                                                                                                     documents (3.); prepare email memorandum
                                                                                                                     summarizing law to C. White (1.3)




                                                                         Page 92 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 103 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
 7/11/2018 Suzanne D. Smith           2.20                                                              $     726.00 Revise Exhibit 22, including additional production
                                                                                                                     numbers (0.7); Pull additional case law cited in
                                                                                                                     Plaintiff's SJ briefs (1.5).
 7/11/2018 Alan S. Gilbert            0.30         0.30                                                 $     322.50 Review emails between plaintiffs’ and Simer’s
                                                                                                                     counsel (0.1) and conference with C. White
                                                                                                                     regarding same (0.2).
 7/12/2018 Suzanne D. Smith           3.80                                                              $   1,254.00 Prepare shared drive to include all cases and
                                                                                                                     statutes cited in both Plaintiff and Defendants SJ
                                                                                                                     motion papers;
 7/12/2018 T. Carter. White           1.60         1.60                                                 $     776.00 Continue drafting resistance to motion to strike
                                                                                                                     public disclosure bar defense including preliminary
                                                                                                                     statement, that there was no disclosure failure,
                                                                                                                     and harmlessness (1.0); supplemental research
                                                                                                                     regarding no need to disclose documents
                                                                                                                     otherwise produced (0.6).
 7/12/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Per direction from partner, reached out to project
                                                                                                                     team to collect outstanding to do list.
 7/12/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Aligned on timing for research assignment re:
                                                                                                                     plaintiff's motion to strike.
 7/12/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Conferred with Associates and paralegal on task
                                                                                                                     list update - relating to specific direction from
                                                                                                                     Partner.
 7/12/2018 Timothy M. Fowler          0.40                                                              $      90.00 Research and obtain cases and statutes for S.
                                                                                                                     Smith.
 7/12/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Updated task list.
 7/12/2018 Noor-ul-ain Hasan          0.50                                                              $     167.50 Read through new research assignment from
                                                                                                                     associate and outlined plan for keyword searches
                                                                                                                     and case identification.
 7/12/2018 Noor-ul-ain Hasan          2.10                                                              $     703.50 Conducted research on 37(c)(1)(C) and 37(b)(2)
                                                                                                                     sanctions for memo and synthesized initial cases.

 7/12/2018 Cicely R. Miltich          3.30                                                              $   1,650.00 Review Plaintiff's motion to strike; research case
                                                                                                                     law regarding need for disclosure of publicly
                                                                                                                     available documents
 7/13/2018 Cicely R. Miltich          1.40                                                              $     700.00 Draft portion of resistance to motion to strike
                                                                                                                     related to need to disclose publicly available
                                                                                                                     documents submitted in connection with summary
                                                                                                                     judgment
 7/13/2018 Noor-ul-ain Hasan          0.80                                                              $     268.00 Conducted research on PPH discovery sanctions
                                                                                                                     research point re: default judgments.
 7/13/2018 Noor-ul-ain Hasan          2.30                                                              $     770.50 Conducted research on severe and drastic
                                                                                                                     sanctions for non-disclosure for brief.
 7/13/2018 Noor-ul-ain Hasan          0.40                                                              $     134.00 Synthesized memo describing case law for
                                                                                                                     research point on discovery sanctions and
                                                                                                                     checked bluebooking.
 7/13/2018 Noor-ul-ain Hasan          0.40                                                              $     134.00 Constructed parentheticals on research point.
 7/13/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Made updates to task list based on new
                                                                                                                     information from Partner.
 7/13/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Conferred with associate on research point to
                                                                                                                     determine if it was on the right track.
 7/13/2018 T. Carter. White           2.00         2.00                                                 $     970.00 Continue drafting resistance to motion to strike,
                                                                                                                     including arguments that documents were public
                                                                                                                     and striking pleading is a drastic remedy (1.8);
                                                                                                                     revise same and forward to K. Rodriguez (0.2).
 7/16/2018 Tony K. Lu                 2.30                                       2.30                   $     920.00 Participate in teleconference with team and review
                                                                                                                     discovery production and file to determine extent
                                                                                                                     of produced documents (2.3)
 7/16/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Provided Partner with Plaintiff's filings from 6/29
                                                                                                                     and 7/2.
 7/16/2018 Noor-ul-ain Hasan          0.20                                                              $      67.00 Updated task list after PPH meeting and shared
                                                                                                                     updates with team.
 7/16/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Updated PPH task list ahead of team meeting.
 7/16/2018 Noor-ul-ain Hasan          1.00                                                              $     335.00 Participated and took notes on PPH team status
                                                                                                                     call.
 7/16/2018 T. Carter. White           2.00                      1.00                                    $     970.00 Team call regarding case status, strategy for
                                                                                                                     resistance to motion to strike, and next steps
                                                                                                                     (1.0); research various factual topics such as
                                                                                                                     discovery schedule and Iowa open records
                                                                                                                     response to support revision of resistance to
                                                                                                                     motion to strike (1.0).
 7/16/2018 Jae K. Park                2.70                                       0.70                   $   1,593.00 Prepare for and attend weekly team telephone
                                                                                                                     conference (1.0); communicate with client (1.0);
                                                                                                                     telephone conference with expert L. Singer
                                                                                                                     regarding strategy for reviewing abortion docs
                                                                                                                     (0.7).
 7/16/2018 Suzanne D. Smith           1.60                                                              $     528.00 Organize case law for viewing by attorney (0.7).
                                                                                                                     Create sub folders for organization of statutes and
                                                                                                                     cases (0.9)
 7/16/2018 Kristen C. Rodriguez       3.60         3.60                                                 $   2,574.00 Draft and revise opposition to motion to strike
                                                                                                                     public disclosure bar (3.2), including
                                                                                                                     correspondence with team regarding record and
                                                                                                                     legal research needed (0.4).


                                                                         Page 93 of 126
               Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 104 of 161
                                             Time Entry Records in
                                               United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                            Brief
 7/17/2018 Kristen C. Rodriguez        7.30       7.30                                                 $   5,219.50 Draft and revise response motion to strike public
                                                                                                                    disclosure bar, including review of record and
                                                                                                                    legal research in support of same.
 7/17/2018 Noor-ul-ain Hasan           0.10                                                            $      33.50 Conferred with Associates and Partner on support
                                                                                                                    for Resistance to Motion to Strike.
 7/17/2018 Noor-ul-ain Hasan           0.90                                                            $     301.50 Reviewed Resistance brief for bluebooking and
                                                                                                                    grammar and shared findings with Partner.
 7/17/2018 Noor-ul-ain Hasan           0.40                                                            $     134.00 Completed additional edits to Resistance brief
                                                                                                                    based on Partner feedback.
 7/17/2018 Noor-ul-ain Hasan           0.20                                                            $      67.00 Made updates to Resistance brief re: page
                                                                                                                    numbers and docket citations.
 7/17/2018 Noor-ul-ain Hasan           0.10                                                            $      33.50 Reached out to Partner and Associate with
                                                                                                                    questions on internal references in Brief.
 7/17/2018 Noor-ul-ain Hasan           0.20                                                            $      67.00 After conferring with Partner on questions about
                                                                                                                    citation, sent updated version of Resistance and
                                                                                                                    agreed to check in on the other part of the
                                                                                                                    assignment the following day.
 7/17/2018 Noor-ul-ain Hasan           0.10                                                            $      33.50 Conferred with Associate on updates to exhibits
                                                                                                                    and internal references.
 7/17/2018 T. Carter. White            0.50       0.50                                                 $     242.50 Draft insert to resistance brief regarding
                                                                                                                    timeliness of discovery (0.3); research whether
                                                                                                                    Relator's legal team authored the ADF Report
                                                                                                                    (0.2).
 7/17/2018 Tony K. Lu                  0.60       0.60                                                 $     240.00 Provide miscellaneous support to K. Rodriguez
                                                                                                                    and response to motion to strike (.6)
 7/18/2018 T. Carter. White            5.30       5.30                                                 $   2,570.50 Research whether judicial notice of documents
                                                                                                                    prevents exclusion based on non- or late-
                                                                                                                    disclosure of them (1.1); draft insert to brief
                                                                                                                    regarding same (1.4); work with K. Rodriguez on
                                                                                                                    excerpting, labeling, and redacting exhibits to brief
                                                                                                                    (0.5); add in fact cites to brief (0.7); supplemental
                                                                                                                    research regarding citations in ADF report to
                                                                                                                    news articles and its availability on the ADF
                                                                                                                    website (0.8); analyze necessity of sealing brief
                                                                                                                    (0.4); assist with finalizing brief for filing (0.4).

 7/18/2018 Tony K. Lu                  0.30                                     0.30                   $     120.00 Provide miscellaneous assistant to K. Rodriguez
                                                                                                                    re: interrogatories by Plaintiff (0.3)
 7/18/2018 Noor-ul-ain Hasan           0.20                                                            $      67.00 Coordinated with Associate on Resistance edits.
 7/18/2018 Noor-ul-ain Hasan           0.40                                                            $     134.00 Updated brief based on exhibits and docket
                                                                                                                    citations, adding pincites.
 7/18/2018 Noor-ul-ain Hasan           0.20                                                            $      67.00 Looked into cases cited by Relator and refined
                                                                                                                    research point for Partner.
 7/18/2018 Noor-ul-ain Hasan           0.90                                                            $     301.50 Reviewed Resistance for final proofing.
 7/18/2018 Noor-ul-ain Hasan           0.40                                                            $     134.00 Conferred with Partner on remaining updates to
                                                                                                                    Brief.
 7/18/2018 Noor-ul-ain Hasan           0.10                                                            $      33.50 Spoke with Associate about remaining updates to
                                                                                                                    Exhibits and numbering.
 7/18/2018 Noor-ul-ain Hasan           0.20                                                            $      67.00 Conferred with Partner on changes to Resistance
                                                                                                                    in DPS version of brief and our version for
                                                                                                                    proofing.
 7/18/2018 Noor-ul-ain Hasan           0.30                                                            $     100.50 Had multiple phone conversations with Partner on
                                                                                                                    updates to Brief, research point, and syntax
                                                                                                                    updates to Introduction of Brief.
 7/18/2018 Noor-ul-ain Hasan           0.60                                                            $     201.00 Reviewed exhibits and entered in as correct
                                                                                                                    citations into Resistance.
 7/18/2018 Noor-ul-ain Hasan           0.40                                                            $     134.00 Shared updates to Resistance with Partner and
                                                                                                                    Associate ahead of additional substantive
                                                                                                                    updates.
 7/18/2018 Noor-ul-ain Hasan           1.60                                                            $     536.00 Reviewed bluebooking, grammar and final exhibit
                                                                                                                    checks ahead of sharing brief with Partner.
 7/18/2018 Alan S. Gilbert             2.80       2.80                                                 $   3,010.00 Review and edit draft response so motion to strike
                                                                                                                    public disclosure defense and conferences with K.
                                                                                                                    Rodriguez regarding same.
 7/18/2018 Kristen C. Rodriguez       11.50      11.50                                                 $   8,222.50 Draft and revise response motion to strike public
                                                                                                                    disclosure bar, including review of record and
                                                                                                                    legal research in support of same regarding
                                                                                                                    judicial notice (8.3); Review exhibits in support of
                                                                                                                    response to conform to record (2.8); Finalize and
                                                                                                                    file brief on ECF docket (0.4).
 7/19/2018 T. Carter. White            0.60       0.60                                                 $     291.00 Assist with Resistance filing by creating
                                                                                                                    replacement options for troublesome exhibit.
 7/19/2018 Jae K. Park                 0.30       0.20                                                 $     177.00 Review full resistance to Thayer's motion to strike
                                                                                                                    public disclosure bar defense (0.2); communicate
                                                                                                                    with client (0.1)
 7/23/2018   Noor-ul-ain Hasan         0.10                                                            $      33.50 Updated PPH Task List ahead of team meeting.
 7/23/2018   Noor-ul-ain Hasan         0.30                                                            $     100.50 Attended and took notes during PPH Team Call.
 7/23/2018   Noor-ul-ain Hasan         0.10                                                            $      33.50 Updated task list after team meeting.
 7/23/2018   Tony K. Lu                0.60       0.20                                                 $     240.00 Participate in teleconference with team related to
                                                                                                                    status of case (.4); Review Order on motion to
                                                                                                                    strike (.2)



                                                                        Page 94 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 105 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 7/23/2018 Cicely R. Miltich          1.20                                                              $     600.00 Review and draft summary of Magistrate Judge's
                                                                                                                     orders on United States' motion to amend
                                                                                                                     protective order
 7/23/2018 T. Carter. White           0.50                                                              $     242.50 Team call regarding current case status and
                                                                                                                     strategy.
 7/23/2018 Kristen C. Rodriguez       1.00         0.70                                                 $     715.00 Attend team call (0.3); review and analyze rulings
                                                                                                                     on motion to strike and protective order motion
                                                                                                                     (0.7).
 7/23/2018 Jae K. Park                0.80         0.50                                                 $     472.00 Prepare for and attend weekly telephone
                                                                                                                     conference regarding case status and further
                                                                                                                     strategy (0.3); review court's orders on Relator's
                                                                                                                     motions to strike (0.5)
 7/23/2018 Alan S. Gilbert            0.50         0.50                                                 $     537.50 Review of magistrate orders and e-mails
                                                                                                                     regarding same.
 7/24/2018 Alan S. Gilbert            0.30         0.30                                                 $     322.50 E-mails regarding magistrate’s orders.
 7/24/2018 T. Carter. White           0.40         0.40                                                 $     194.00 Review and analyze orders regarding amended
                                                                                                                     protective order and motions to strike.
 7/24/2018 Noor-ul-ain Hasan          0.40                                                              $     134.00 Read Magistrate judge's order and caught up on
                                                                                                                     team point of view on next steps.
 7/24/2018 Kristen C. Rodriguez       2.00         0.50                                                 $   1,430.00 Analysis of court rulings to determine next steps
                                                                                                                     (0.5); review and edit client alert (1.5).
 7/24/2018 Cicely R. Miltich          1.30                                                              $     650.00 Draft email to PPH regarding Magistrate Judge's
                                                                                                                     orders on United States' motion to amend; confer
                                                                                                                     with K. Rodriguez regarding Magistrate Judge's
                                                                                                                     orders
 7/25/2018 Cicely R. Miltich          1.70                                                              $     850.00 Confer with A. Gilbert and K. Rodriguez regarding
                                                                                                                     objections to Magistrate Judge's orders on United
                                                                                                                     States' motion to amend protective order; draft
                                                                                                                     correspondence to DOJ regarding motion to stay
                                                                                                                     effectiveness of Magistrate Judge's order

 7/25/2018 Alan S. Gilbert            1.30                                                              $   1,397.50 Review order modifying protective order;
                                                                                                                     conference with K. Rodriguez and C. Miltich
                                                                                                                     regarding appeal of magistrate order on
                                                                                                                     Department of Justice modifications to protective
                                                                                                                     order.` `
 7/25/2018 T. Carter. White           1.30                                       1.30                   $     630.50 Identify plaintiff's theories for abortion claim based
                                                                                                                     on review and analysis of interrogatory responses
                                                                                                                     (1.0); prepare to follow up on FOIA request by
                                                                                                                     reviewing timing requirements in FOIA law (0.3).

 7/25/2018 Noor-ul-ain Hasan          0.60                                                              $     201.00 Produced memo and bluebook-checked research
                                                                                                                     assignment ahead of sharing with Partner.

 7/25/2018 Noor-ul-ain Hasan          0.80                                                              $     268.00 Conducted research on Federal Rule of Civil
                                                                                                                     Procedure 72 as a potential avenue for relief.
 7/25/2018 Noor-ul-ain Hasan          0.70                                                              $     234.50 Finished research on appealing magistrate
                                                                                                                     judge's order and annotated relevant case law
                                                                                                                     and statutory authority.
 7/25/2018 Noor-ul-ain Hasan          0.10                                                              $      33.50 Spoke on the phone with Partner for two research
                                                                                                                     questions pertaining to appealing the magistrate
                                                                                                                     judge's order.
 7/25/2018 Kristen C. Rodriguez       2.80                                       0.40                   $   2,002.00 Conference with team to determine strategy on
                                                                                                                     appeal (0.5); review and edit correspondence with
                                                                                                                     government regarding stay of protective order
                                                                                                                     (0.8); correspondence regarding health care
                                                                                                                     contact (0.8); analysis of research regarding
                                                                                                                     standard of review on appeal to district court
                                                                                                                     judge (0.3); correspondence with J. Park
                                                                                                                     regarding abortion records (0.4).
 7/26/2018 Kristen C. Rodriguez       0.40                                                              $     286.00 Analysis of research regarding appeal to district
                                                                                                                     court judge of protective order ruling, and
                                                                                                                     correspondence regarding same.
 7/26/2018 Noor-ul-ain Hasan          1.80                                                              $     603.00 Updated research assignment per further
                                                                                                                     direction from Partner pertaining to standards of
                                                                                                                     review.
 7/26/2018 Noor-ul-ain Hasan          2.90                                                              $     971.50 Conducted research on raising new arguments on
                                                                                                                     appeal issue re: magistrate judge's order (1.0);
                                                                                                                     produced memo summarizing findings and circuit
                                                                                                                     split (1.5); provided recommendation on course of
                                                                                                                     action (0.4).
 7/26/2018 Jae K. Park                1.40                                                              $     826.00 Research regarding "healthcare oversight agency"
                                                                                                                     and Department of Justice's obligations as same.

 7/26/2018 Cicely R. Miltich          1.10                                                              $     550.00 Draft outline of objections to Magistrate Judge's
                                                                                                                     orders on United States' motion to amend
                                                                                                                     protective order
 7/27/2018 Cicely R. Miltich          0.30                                                              $     150.00 Draft outline of objections to Magistrate Judge's
                                                                                                                     orders on United States' motion to amend
                                                                                                                     protective order




                                                                         Page 95 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 106 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                           Brief
 7/27/2018 Jae K. Park                2.60       0.60                          0.40                   $   1,534.00 Continue research regarding "healthcare
                                                                                                                   oversight agency" and Department of Justice's
                                                                                                                   obligations as same (1.0); draft email
                                                                                                                   memorandum regarding research findings to team
                                                                                                                   (0.6); draft letter to expert providing abortion
                                                                                                                   records (0.4); review plaintiff's reply and surreply
                                                                                                                   re: motions for summary judgment (0.6).

 7/27/2018 T. Carter. White           1.90       0.80                          0.50                   $     921.50 Review and analyze Plaintiff's SJ reply and sur-
                                                                                                                   reply (0.5); draft critique of same (0.3); call FOIA
                                                                                                                   office for update on request (0.5); compile sealed
                                                                                                                   SJ materials for transmission to DOJ (0.6).

 7/27/2018 Alan S. Gilbert            0.30                                                            $     322.50 Conferences with K. Rodriguez regarding stay of
                                                                                                                   magistrate’s order.
 7/27/2018 Kristen C. Rodriguez       0.50                                                            $     357.50 Correspondence with government regarding stay
                                                                                                                   of protective order (0.2); Correspondence with
                                                                                                                   government regarding sealed summary judgment
                                                                                                                   filings (0.2); correspondence with client (0.1)

 7/27/2018 Suzanne D. Smith           2.80                                                            $     924.00 Review court docket (0.4). Update shared drive
                                                                                                                   with all recent filings (2.0). Forward to attorneys
                                                                                                                   for review (0.4).
 7/28/2018 Suzanne D. Smith           2.10                                                            $     693.00 Update production index to include production
                                                                                                                   dates
 7/28/2018 Cicely R. Miltich          1.80                                                            $     900.00 Draft outline of objections to Magistrate Judge's
                                                                                                                   order on United States' motion to amend
                                                                                                                   protective order
 7/29/2018 Kristen C. Rodriguez       0.50                                                            $     357.50 Review draft of appeal motion regarding
                                                                                                                   protective order (0.3); draft of motion to stay
                                                                                                                   pending appeal (0.2).
 7/30/2018 T. Carter. White           2.80       2.80                                                 $   1,358.00 Review local rules and federal rules for ability to
                                                                                                                   file a sur-reply (0.4); draft summary of response to
                                                                                                                   argument in reply for potential surreply (0.5); draft
                                                                                                                   motion for leave to file a surreply (1.3); conference
                                                                                                                   with K. Rodriguez regarding strategy for surreply
                                                                                                                   (0.2); review and analyze 1980 AG opinion (0.6).

 7/30/2018 Alan S. Gilbert            1.10       0.50                                                 $   1,182.50 E-mails regarding Department of Justice not
                                                                                                                   forwarding materials pending appeal of magistrate
                                                                                                                   order (.2); review Thayer reply and surreply
                                                                                                                   regarding Simer declaration (.5); conference with
                                                                                                                   K. Rodriguez regarding sealing issue (.4)

 7/30/2018 Suzanne D. Smith           3.10                                                            $   1,023.00 Update production spreadsheet to include
                                                                                                                   production dates (2.2). Update shared drive to
                                                                                                                   include recent pleading, forward to attorneys for
                                                                                                                   review (0.9).
 7/30/2018 Kristen C. Rodriguez       2.10       1.30                                                 $   1,501.50 Call with client (0.4); review and analysis of
                                                                                                                   plaintiff’s reply and surreply, and strategy for
                                                                                                                   responding to same (0.6); analysis regarding
                                                                                                                   confidential redactions missing in plaintiff’s
                                                                                                                   surreply and strategy for same (0.4); analyze and
                                                                                                                   research newly cited authority in plaintiff’s surreply
                                                                                                                   (0.3); correspondence with government (0.1);
                                                                                                                   Work on protective order appeal (0.3).
 7/30/2018 Jae K. Park                2.30                                     2.30                   $   1,357.00 Review and analyze Thayer's Second
                                                                                                                   Supplemental Response to Special Interrogatories
                                                                                                                   (1.3); brief telephone conference with L. Singer
                                                                                                                   (0.7); draft letter sending abortion related
                                                                                                                   documents (0.3).
 7/31/2018 Kristen C. Rodriguez       1.50       0.40                                                 $   1,072.50 Review motion for leave to file surreply (0.4);
                                                                                                                   review and edit protective order outline (0.5);
                                                                                                                   correspondence with client (.6)
 7/31/2018 T. Carter. White           3.10       3.40                                                 $   1,503.50 Review and analyze Plaintiff's surreply and 1989
                                                                                                                   AG opinion (0.7); draft surreply (1.4); research
                                                                                                                   regarding legal basis for leave to file surreply
                                                                                                                   (0.3); review and revise motion for leave to file
                                                                                                                   surreply (0.7).
  8/1/2018 T. Carter. White           0.30       0.30                                                 $     145.50 Revise SJ sur-reply brief.
  8/1/2018 Kristen C. Rodriguez       0.60       0.30                          0.30                   $     429.00 Correspondence with client (.3); Review draft of
                                                                                                                   motion for leave to file surreply and surreply on
                                                                                                                   new authority (.3).
  8/1/2018 Alan S. Gilbert            1.50       1.50                                                 $   1,612.50 Review and edit surreply and motion to file
                                                                                                                   surreply.
  8/2/2018 Jae K. Park                0.70       0.70                                                 $     413.00 Research citations to record and legal authority to
                                                                                                                   support appeal of order amending protective
                                                                                                                   order.




                                                                       Page 96 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 107 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                           Brief
  8/2/2018 T. Carter. White           1.60       1.60                                                 $     776.00 Revise sur-reply and motion for leave to file it
                                                                                                                   based on comments from A. Gilbert and local
                                                                                                                   counsel, proofread, and cite-check (0.7); forward
                                                                                                                   same to local counsel for input (0.2); research
                                                                                                                   applicability of Iowa family planning network to
                                                                                                                   current dispute (0.3); review OCP spreadsheet for
                                                                                                                   IFPN references (0.4).
  8/2/2018 Kristen C. Rodriguez       5.30       1.00                                                 $   3,789.50 Call with client (0.5); Conference with S. Smith
                                                                                                                   regarding task list (0.3); Correspondence
                                                                                                                   regarding surreply on new statutes cited (0.5);
                                                                                                                   Draft and revise appeal of protective order ruling
                                                                                                                   (4.0).
  8/3/2018 Kristen C. Rodriguez       6.70                                                            $   4,790.50 Draft and research for appeal of protective order
                                                                                                                   motion; Edit surreply.
  8/3/2018 Jae K. Park                0.90                   0.90                                     $     531.00 Research Department of Justice rules and
                                                                                                                   regulations governing disclosures under Freedom
                                                                                                                   of Information Act and notice obligations for
                                                                                                                   commercially confidential information.

  8/3/2018 T. Carter. White           0.70       0.70                                                 $     339.50 Finalize sur-reply and motion for leave to file it
                                                                                                                   (0.4) and manage filing of same (0.3).
  8/4/2018 Suzanne D. Smith           1.50                                                            $     495.00 Download pleadings from federal docket (0.6).
                                                                                                                   Update share drive (0.5). Update production
                                                                                                                   index with additional produced documents (0.4).
  8/4/2018 Kristen C. Rodriguez       5.00                                                            $   3,575.00 Draft and revise appeal of protective order ruling.
  8/5/2018 Kristen C. Rodriguez       5.80                                                            $   4,147.00 Draft and revise appeal of protective order ruling.
  8/5/2018 T. Carter. White           1.50                                     1.50                   $     727.50 Research news coverage of Congressional
                                                                                                                   investigations into PPH.
  8/6/2018 Ryan Aldrich               0.40                                                            $     118.00 Assess, organize, and prepare data for load into
                                                                                                                   review database; Draft and transmit specifications
                                                                                                                   for same.
  8/6/2018 T. Carter. White           0.30                                                            $     145.50 Review and comment on case status chart;
  8/6/2018 Tracy R. Myrick            0.70                                                            $     122.50 Work with data set to import into review database
                                                                                                                   according to established specifications; update
                                                                                                                   search indexes as necessary and appropriate;
                                                                                                                   perform data validation steps and document all
                                                                                                                   relevant details.

  8/6/2018 Alan S. Gilbert            1.50                                                            $   1,612.50 Review and edit objections to magistrate order on
                                                                                                                   Department of Justice amendments to protective
                                                                                                                   order.
  8/6/2018 Kristen C. Rodriguez       5.40                                                            $   3,861.00 Edit and finalize appeal of magistrate’s ruling on
                                                                                                                   protective order.
  8/6/2018 Cicely R. Miltich          5.70                                                            $   2,850.00 Revise, finalize, and file memorandum objecting
                                                                                                                   to MJ's ruling on United States' motion to amend
                                                                                                                   protective order; research case law regarding
                                                                                                                   separation of powers in context of Court
                                                                                                                   monitoring Congress' use of confidential
                                                                                                                   information
  8/6/2018 Suzanne D. Smith           1.00                                                            $     330.00 Update weekly team agenda; Update shared drive
                                                                                                                   with recent filings
  8/7/2018 Suzanne D. Smith           0.30                                                            $      99.00 Team call;
  8/7/2018 Kristen C. Rodriguez       0.50                                                            $     357.50 Attend team meeting (0.3); correspondence with
                                                                                                                   client (0.2).
  8/7/2018 T. Carter. White           1.60                                                            $     776.00 Review and analyze brief appealing decision on
                                                                                                                   protective order (0.8); call federal FOIA re status
                                                                                                                   of request (0.5); team call regarding case status
                                                                                                                   and next steps (0.3).
  8/7/2018 Ryan Aldrich               0.40                                                            $     118.00 Finalize quality control process for new data set
                                                                                                                   prior to releasing to case team; Update review
                                                                                                                   database with tracking information; Draft and
                                                                                                                   circulate status update and details for deliverable.

  8/7/2018 Jae K. Park                2.20                                     1.20                   $   1,298.00 Review and analyze final appeal of magistrate
                                                                                                                   judge's order on motion to amend protective order
                                                                                                                   (0.7); prepare for and attend team status and
                                                                                                                   strategy telephone conference (0.3); review and
                                                                                                                   analyze new medical files recently provided by
                                                                                                                   client (1.2).
  8/8/2018 Kristen C. Rodriguez       0.20                                     0.20                   $     143.00 Attention to correspondence regarding AB record.

  8/9/2018 Jae K. Park                1.00                                     1.00                   $     590.00 Draft letter to Thayer's counsel regarding
                                                                                                                   production of abortion records.
 8/13/2018 Jae K. Park                3.30                                     3.30                   $   1,947.00 Review and analyze Thayer's Second
                                                                                                                   Supplemental responses to interrogatories and
                                                                                                                   relevant medical files (2.7); telephone conference
                                                                                                                   with L. Singer regarding analysis of Thayer's
                                                                                                                   abortion allegations (0.6).
 8/13/2018 Suzanne D. Smith           1.80                                                            $     594.00 Prepare additional abortion file for production
                                                                                                                   (1.5); Update team meeting agenda (0.3)
 8/13/2018 Kristen C. Rodriguez       0.10                                     0.10                   $      71.50 Correspondence with team regarding status.



                                                                       Page 97 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 108 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 8/14/2018 Kristen C. Rodriguez       3.50                                       2.70                   $   2,502.50 Analysis of abortion patient files and plaintiff’s
                                                                                                                     interrogatory response (2.5); attend team call
                                                                                                                     regarding same (0.8); correspondence with team
                                                                                                                     regarding AB spreadsheet and patient records
                                                                                                                     (0.2)
 8/14/2018 Suzanne D. Smith           2.20                                                              $     726.00 Participate in team meeting (0.8); Update agenda
                                                                                                                     (0.3); Search discovery for mention of abortion
                                                                                                                     spreadsheet (0.5); forward production documents
                                                                                                                     to K. Rodriguez for review (0.2). Finalize
                                                                                                                     redactions for new production (0.4).
 8/14/2018 Jae K. Park                0.80                                                              $     472.00 Attend weekly telephone conference regarding
                                                                                                                     case status and strategy.
 8/14/2018 T. Carter. White           0.90                                                              $     436.50 Team call regarding analysis of abortion claims
                                                                                                                     and plan for defense and discovery on same
                                                                                                                     issues.
 8/15/2018 T. Carter. White           0.10                                       0.10                   $      48.50 Review prior productions regarding abortion
                                                                                                                     patient records.
 8/15/2018 T. Carter. White           0.40                                       0.40                   $     194.00 Call and email D. Preston at DOJ regarding status
                                                                                                                     of FOIA request.
 8/15/2018 Alan S. Gilbert            1.30                                                              $   1,397.50 Conferences with K. Rodriguez regarding call with
                                                                                                                     client board and participate in call with client
                                                                                                                     board.
 8/15/2018 Suzanne D. Smith           4.60                                                              $   1,518.00 Update spreadsheet to include total charges for
                                                                                                                     abortion patients (3.8); Begin assembling abortion
                                                                                                                     files for attorney review (0.8).
 8/15/2018 Kristen C. Rodriguez       2.60                                       1.30                   $   1,859.00 Prepare for meeting with board of client (0.3);
                                                                                                                     attend meeting with board (1.0); analysis of
                                                                                                                     liability for Phase 2 (1.3).
 8/16/2018 Suzanne D. Smith           2.40                                                              $     792.00 Assemble abortion patient files, hard copy and
                                                                                                                     electronic copy (1.7); Prepare spreadsheet of
                                                                                                                     patient information/production numbers (0.7)
 8/16/2018 Jae K. Park                1.20                                       1.20                   $     708.00 Verify accuracy of redactions to patient records
                                                                                                                     before production (0.7); revise and update cover
                                                                                                                     letter providing new production (0.5).
 8/16/2018 Kristen C. Rodriguez       0.50                                       0.50                   $     357.50 Correspondence with team regarding plaintiff’s
                                                                                                                     Ex. 22 and expert analysis.
 8/17/2018 Kristen C. Rodriguez       0.80                                       0.50                   $     572.00 Attention to correspondence with counsel for
                                                                                                                     PPMNCS (0.3); analysis of same with A. Gilbert
                                                                                                                     (0.3); call with M. Foarde (0.2)
 8/17/2018 Alan S. Gilbert            0.50                                       0.50                   $     537.50 Conference with K. Rodriguez regarding client
                                                                                                                     privilege issues.
 8/17/2018 Suzanne D. Smith           2.10                                                              $     693.00 Create electronic abortion files.
 8/20/2018 Kristen C. Rodriguez       1.70                                       1.30                   $   1,215.50 Call with client (0.5); edit letter to plaintiff’s
                                                                                                                     counsel regarding additional files (0.5);
                                                                                                                     conference with A. Gilbert regarding privilege
                                                                                                                     issues strategy (0.3); review and analyze DOJ
                                                                                                                     filing (0.4).
 8/20/2018 T. Carter. White           0.20                                       0.10                   $      97.00 Review patient files for abortion claims (0.1);
                                                                                                                     review and analyze government's response to
                                                                                                                     objections to magistrate's ruling on protective
                                                                                                                     order (0.1).
 8/20/2018 Alan S. Gilbert            1.00                                                              $   1,075.00 Review Department of Justice response to
                                                                                                                     protective order appeal and conference with K.
                                                                                                                     Rodriguez and C. Miltich regarding same.
 8/20/2018 Jae K. Park                0.70                                       0.70                   $     413.00 Further revise and edit letter to Thayer's counsel
                                                                                                                     enclosing new abortion patient records and
                                                                                                                     related issues.
 8/20/2018 Ryan Aldrich               0.60                                                              $     177.00 Prepare documents for production to opposing
                                                                                                                     counsel, per S. Smith's request.
 8/20/2018 Cicely R. Miltich          0.90                                                              $     450.00 Review United States' opposition to objections to
                                                                                                                     Magistrate Judge's ruling on motion to amend
                                                                                                                     protective order; confer with K. Rodriguez and A.
                                                                                                                     Gilbert regarding reply memorandum
 8/20/2018 Suzanne D. Smith           1.00                                                              $     330.00 Prepare production for team review (0.7); Update
                                                                                                                     shared drive to include new production and recent
                                                                                                                     pleadings/correspondence (0.3)
 8/21/2018 Suzanne D. Smith           1.90                                                              $     627.00 Prepare spreadsheet of 21 abortion patents
                                                                                                                     including all information used in Plaintiff's previous
                                                                                                                     spreadsheet
 8/21/2018 Kristen C. Rodriguez       0.80                                       0.80                   $     572.00 Revise letter to opposing counsel (0.2);
                                                                                                                     correspondence regarding production logistics
                                                                                                                     (0.6).
 8/21/2018 Jae K. Park                2.00                                       2.00                   $   1,180.00 Multiple revisions to letter enclosing additional
                                                                                                                     abortion records.
 8/22/2018 Jae K. Park                1.30                                       0.90                   $     767.00 Further revise letter enclosing production of
                                                                                                                     documents (0.4); continue research into
                                                                                                                     production protocol (0.9).
 8/23/2018 Kristen C. Rodriguez       1.00                                       0.50                   $     715.00 Work on reply brief in support of appeal of
                                                                                                                     magistrate’s ruling (0.5); review prior litigation
                                                                                                                     hold (0.2); draft email with client (0.3).




                                                                         Page 98 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 109 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 8/23/2018 Cicely R. Miltich          5.40                                                              $   2,700.00 Research case law regarding purpose of
                                                                                                                     protective orders, amendments of protective order
                                                                                                                     underlying reliance interests in protective orders,
                                                                                                                     and need to show alleviation of prejudice before
                                                                                                                     granting amendments; confer with K. Rodriguez
                                                                                                                     regarding reply in support of objections to
                                                                                                                     Magistrate Judge's amended protective order;
                                                                                                                     draft reply memorandum in support of objections

 8/23/2018 Jae K. Park                1.30                                       1.30                   $     767.00 Email correspondence with Thayer's counsel
                                                                                                                     regarding discovery issues (0.3); email with team
                                                                                                                     regarding same (0.2); communicate with K.
                                                                                                                     Rodriguez regarding Plaintiff's Exhibit 22 (0.3);
                                                                                                                     communicate with expert regarding review status
                                                                                                                     (0.5).
 8/24/2018 Cicely R. Miltich          1.90                                                              $     950.00 Finish drafting reply memorandum in support of
                                                                                                                     objections to magistrate judge's ruling on motion
                                                                                                                     to amend protective order
 8/24/2018 Kristen C. Rodriguez       2.50                                                              $   1,787.50 Work on reply in support of appeal of magistrate’s
                                                                                                                     ruling regarding protective order.
 8/27/2018 Suzanne D. Smith           1.10                                                              $     363.00 Prepare updated agenda for team meeting (0.5).
                                                                                                                     Review court docket, update shared drive to
                                                                                                                     include additional key pleadings (0.6).
 8/27/2018 Jae K. Park                0.70                                                              $     413.00 Review and analyze Department of Justice's
                                                                                                                     Notice of Statement of Interest (0.3);
                                                                                                                     communicate with team regarding further strategy
                                                                                                                     and status (0.4).
 8/27/2018 Kristen C. Rodriguez       6.50                                                              $   4,647.50 Attention to government’s statement of non
                                                                                                                     interest (0.2); draft and revise reply in support of
                                                                                                                     appeal of magistrate’s order (6.3).
 8/27/2018 Cicely R. Miltich          0.50                                                              $     250.00 Review and revise reply memorandum in support
                                                                                                                     of objections to Magistrate Judge's order on
                                                                                                                     motion to amend protective order
 8/28/2018 T. Carter. White           0.10                                       0.10                   $      48.50 Review and analyze FOIA denial (0.1); update
                                                                                                                     team regarding same (0.1); review and analyze
                                                                                                                     reply on protective order (0.1).
 8/28/2018 Jae K. Park                0.80                                                              $     472.00 Review and analyze Reply in Support of Appeal of
                                                                                                                     Magistrate Judge's Order Amending Protective
                                                                                                                     Order (0.5); email to client (0.3).
 8/28/2018 Kristen C. Rodriguez       0.10                                                              $      71.50 Correspondence with client.
 8/29/2018 Kristen C. Rodriguez       1.10                                                              $     786.50 Call with client.
 8/30/2018 Jae K. Park                2.40                                       2.40                   $   1,416.00 Continue review and analysis of abortion
                                                                                                                     documents and plaintiff's responses to
                                                                                                                     interrogatories and prepare memorandum
                                                                                                                     regarding same.
  9/2/2018 Jae K. Park                3.40                                       3.40                   $   2,006.00 Continue review and analysis of medical records
                                                                                                                     of abortion patients relevant to Thayer's
                                                                                                                     interrogatory responses.
  9/4/2018 Kristen C. Rodriguez       0.30                                                              $     214.50 Review transcript from latest hearing for
                                                                                                                     necessary redactions.
  9/5/2018 Kristen C. Rodriguez       2.00                                       2.00                   $   1,430.00 Call with expert regarding her analysis of plaintiff’s
                                                                                                                     responses to interrogatories on Phase 2 (1.8);
                                                                                                                     follow up call with J. Park regarding next steps for
                                                                                                                     same (0.2).
  9/5/2018 Suzanne D. Smith           1.40                                                              $     462.00 Update shared drive to include separated abortion
                                                                                                                     patient files, with spreadsheet contents.
  9/5/2018 Jae K. Park                2.50                                       2.50                   $   1,475.00 Prepare and conduct telephone interview of
                                                                                                                     expert regarding analysis of abortion related files
                                                                                                                     and interrogatory responses.
  9/7/2018 Suzanne D. Smith           3.30                                                              $   1,089.00 Continue to review and analyze abortion patient
                                                                                                                     spreadsheet and identify date of visit information
                                                                                                                     for further analysis.
  9/7/2018 Jae K. Park                0.50                                       0.50                   $     295.00 Telephone conference with L. Singer regarding
                                                                                                                     deposition and other discovery issues (0.3); draft
                                                                                                                     report to client (0.2).
 9/10/2018 T. Carter. White           0.60                                       0.60                   $     291.00 Team call regarding strategy and next steps for
                                                                                                                     abortion phase of discovery and case.
 9/10/2018 Kristen C. Rodriguez       1.00                                       1.00                   $     715.00 Prep for and attend call with team.
 9/10/2018 Suzanne D. Smith           2.80                                                              $     924.00 Update team call agenda (0.3); Participate in team
                                                                                                                     call (0.7); update agenda (0.2); Review master
                                                                                                                     abortion spreadsheet (0.8); Pull care information
                                                                                                                     for 21 requested patients (0.8).
 9/11/2018 Suzanne D. Smith           2.20                                                              $     726.00 Continue to review and analyze abortion patient
                                                                                                                     spreadsheet and identify date of visit information
                                                                                                                     for further analysis.
 9/11/2018 Jae K. Park                0.80                                       0.80                   $     472.00 Prepare for and hold telephone conference with
                                                                                                                     team regarding L. Singer's analysis.
 9/12/2018 Jae K. Park                5.90                                       5.90                   $   3,481.00 Work on memorandum summarizing Thayer's
                                                                                                                     allegations regarding abortion patient records and
                                                                                                                     interrogatory responses and responses and
                                                                                                                     defenses to same.



                                                                         Page 99 of 126
               Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 110 of 161
                                             Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                              Brief
 9/13/2018 Suzanne D. Smith            2.50                                                              $     825.00 Continue to review and analyze abortion patient
                                                                                                                      spreadsheet and identify date of visit information
                                                                                                                      for further analysis.
 9/13/2018 Jae K. Park                 2.30                                       2.30                   $   1,357.00 Continue working on memorandum analyzing
                                                                                                                      Thayer's allegations and claims regarding abortion
                                                                                                                      files and Exhibit 22.
 9/17/2018 Suzanne D. Smith            2.90                                                              $     957.00 Continue to review and analyze abortion patient
                                                                                                                      spreadsheet and identify date of visit information
                                                                                                                      for further analysis.
 9/17/2018 Jae K. Park                 2.20                                       2.20                   $   1,298.00 Work on expert report.
 9/17/2018 Kristen C. Rodriguez        0.20                                                              $     143.00 Attention to audit letter response.
 9/18/2018 Jae K. Park                 1.00                                       1.00                   $     590.00 Continue researching examples of false claims act
                                                                                                                      expert reports.
 9/18/2018 T. Carter. White            0.10         0.10                                                 $      48.50 Review status of motion for leave to file a sur-
                                                                                                                      reply.
 9/19/2018 T. Carter. White            0.20                                       0.20                   $      97.00 Review and analyze response to FOIA request.
 9/20/2018 Suzanne D. Smith            1.20                                                              $     396.00 Update agenda for upcoming team call (0.4);
                                                                                                                      Update shared drive to include recent
                                                                                                                      correspondence (0.8).
 9/25/2018 Jae K. Park                 0.40                                       0.40                   $     236.00 Telephone conference with L. Singer regarding
                                                                                                                      review of supplemental abortion file (0.2); draft
                                                                                                                      letter enclosing same (0.2).
 9/25/2018 Suzanne D. Smith            1.70                                                              $     561.00 Continue to review and analyze abortion patient
                                                                                                                      spreadsheet and identify date of visit information
                                                                                                                      for further analysis.
 9/28/2018 Suzanne D. Smith            2.80                                                              $     924.00 Continue to review and analyze abortion patient
                                                                                                                      spreadsheet and identify date of visit information
                                                                                                                      for further analysis.
 10/1/2018 Suzanne D. Smith            5.90                                                              $   1,947.00 Prepare agenda for weekly team call (0.5);
                                                                                                                      Participate in team call (0.5); Update spreadsheet
                                                                                                                      regarding abortion/appointment follow-up dates
                                                                                                                      (4.9)
 10/1/2018 T. Carter. White            0.90                                                              $     436.50 Team call regarding case status and strategy
                                                                                                                      (0.5); research sample expert reports submitted
                                                                                                                      by expert Knau and others in Taylor-Vick case
                                                                                                                      (0.4).
 10/1/2018 Cicely R. Miltich           0.20                                                              $     100.00 Review Judge Jarvey's order denying appeal from
                                                                                                                      Magistrate Judge
 10/1/2018 Jae K. Park                 1.20                                       1.00                   $     708.00 Prepare for and attend weekly status conference
                                                                                                                      with litigation team (0.6); consider and analyze
                                                                                                                      strategy for following up with plaintiff's counsel
                                                                                                                      regarding last abortion file (0.4); review and
                                                                                                                      analyze court's order on appeal and objection to
                                                                                                                      magistrate judge's ruling on motion to amend
                                                                                                                      protective order (0.2).
 10/1/2018 Kristen C. Rodriguez        0.50                                       0.50                   $     357.50 Prepare for and attend team meeting (0.5);
                                                                                                                      attention to magistrate order (0.1).
 10/1/2018 Alan S. Gilbert             0.80                                       0.50                   $     860.00 Review article on DOJ dismissals of FCA claims
                                                                                                                      (0.5); review judge’s decision on appeal from
                                                                                                                      magistrate (0.3)
 10/2/2018 Cicely R. Miltich           0.20                                                              $     100.00 Draft summary of district court's ruling on appeal
                                                                                                                      from Magistrate Judge's order granting DOJ's
                                                                                                                      motion to amend protective order
 10/2/2018 T. Carter. White            1.20                                       0.90                   $     582.00 Review and analyze order denying appeal on
                                                                                                                      protective order (0.3); research and pull sample
                                                                                                                      expert reports from FCA Medicaid/Medicare
                                                                                                                      cases (.9).
 10/2/2018 Suzanne D. Smith            3.30                                                              $   1,089.00 Update spreadsheet regarding
                                                                                                                      abortion/appointment follow up dates.
 10/2/2018 Jae K. Park                 0.50                                       0.50                   $     295.00 Draft letter to Thayer's counsel regarding status of
                                                                                                                      further request for abortion patient records.
 10/2/2018   Jae K. Park               1.30                                                              $     767.00 Prepare audit letter.
 10/2/2018   Jae K. Park               0.50                                       0.50                   $     295.00 Continue researching sample expert reports.
 10/2/2018   Kristen C. Rodriguez      0.20                                                              $     143.00 Review draft correspondence to client.
 10/4/2018   Suzanne D. Smith          2.50                                                              $     825.00 Further update spreadsheet regarding
                                                                                                                      abortion/appointment follow up dates.
 10/4/2018 Kristen C. Rodriguez        0.50                                       0.50                   $     357.50 Review correspondence from plaintiff’s counsel
                                                                                                                      regarding AB files (0.3); correspondence with
                                                                                                                      team regarding same (0.2).
 10/4/2018 T. Carter. White            0.30                                       0.30                   $     145.50 Review and analyze letter from R. Hixson
                                                                                                                      regarding abortion patient sampling (0.2); review
                                                                                                                      records regarding court order on same issue
                                                                                                                      (0.1).
 10/4/2018 Jae K. Park                 0.70                                       0.70                   $     413.00 Review and analyze correspondence from counsel
                                                                                                                      for Thayer regarding abortion sampling files (0.3);
                                                                                                                      communicate with team regarding strategy (0.2);
                                                                                                                      review court order on motion to compel
                                                                                                                      addressing reasonably accessible records (0.2).

 10/5/2018 Kristen C. Rodriguez        0.20                                                              $     143.00 Correspondence regarding PPMNS integration.
 10/6/2018 Kristen C. Rodriguez        0.20                                                              $     143.00 Correspondence to client.
 10/7/2018 Kristen C. Rodriguez        0.50                                                              $     357.50 Analysis and correspondence with client.


                                                                          Page 100 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 111 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
 10/8/2018 Alan S. Gilbert            0.80                                                              $     860.00 Telephone conference re. billing and coding
                                                                                                                     review (0.3); conference with K. Rodriguez re.
                                                                                                                     strategy on abortion side of case (0.5)
 10/8/2018 Tony K. Lu                 0.20                      0.20                                    $      80.00 Attention to issue pertaining to FCA/piercing
                                                                                                                     corporate veil (.2)
 10/8/2018 Kristen C. Rodriguez       1.30                                                              $     929.50 Prepare for and attend call with client.
 10/9/2018 Jae K. Park                2.00                                       2.00                   $   1,180.00 Draft meet and confer letter to Relator's counsel
                                                                                                                     regarding abortion files.
10/11/2018 Jae K. Park                0.30                                       0.30                   $     177.00 Communicate with K. Rodriguez regarding
                                                                                                                     abortion sampling file issues.
10/11/2018 T. Carter. White           0.30                                       0.30                   $     145.50 Conference with K. Rodriguez regarding research
                                                                                                                     on sampling and review of sampling
                                                                                                                     correspondence.
10/11/2018 Kristen C. Rodriguez       1.60                                       0.90                   $   1,144.00 Attention to draft correspondence in response to
                                                                                                                     plaintiff’s counsel (0.4); correspondence with client
                                                                                                                     (0.5); work on audit letter and due diligence (0.7).

10/12/2018 Tony K. Lu                 0.10                                                              $      40.00 Attention to Planned Parenthood audit matter
                                                                                                                     (0.1).
10/12/2018 Suzanne D. Smith           1.00                                                              $     330.00 Update shared drive to include correspondence
                                                                                                                     and sealed pleadings.
10/15/2018 Richard M. Zuckerman       0.70                                                              $     742.00 Review and edit response to audit letter
10/15/2018 Jae K. Park                0.50                                                              $     295.00 Finalize audit response letter.
10/15/2018 T. Carter. White           3.20                      2.50             0.70                   $   1,552.00 Review and analyze correspondence and prior
                                                                                                                     motion to compel briefing and draft summary of
                                                                                                                     positions taking regarding discovery and sampling
                                                                                                                     (0.7); review case law regarding potentially
                                                                                                                     analogous situations (1.0); review case law
                                                                                                                     regarding statistical sampling in FCA cases (1.5).

10/15/2018 Kristen C. Rodriguez       1.20                                                              $     858.00 Edit and draft audit letter; attention to litigation
                                                                                                                     hold.
10/15/2018 Suzanne D. Smith           2.90                                                              $     957.00 Assist C. White in obtaining sealed pleadings
                                                                                                                     (0.7); Update team agenda for weekly meeting
                                                                                                                     (0.3); Update abortion spreadsheet to include time
                                                                                                                     between visit information (1.9)
10/16/2018 Suzanne D. Smith           1.00                                                              $     330.00 Update shared drive to include sealed pleadings
                                                                                                                     and additional correspondence.
10/16/2018 T. Carter. White           0.80                      0.80                                    $     388.00 Analyze options for proceeding in this case
                                                                                                                     without statistical sampling based on review of
                                                                                                                     case law; draft summary of same.
10/17/2018 T. Carter. White           0.10                                                              $      48.50 Emails regarding strategy call.
10/17/2018 Jae K. Park                1.00                                       1.00                   $     590.00 Telephone conference with K. Rodriguez
                                                                                                                     regarding abortion files (0.5); telephone
                                                                                                                     conference with client (0.5).
10/17/2018 Kristen C. Rodriguez       0.80                                       0.80                   $     572.00 Conference with client (0.5); call with J. Park re:
                                                                                                                     AB files (0.3).
10/18/2018 Kristen C. Rodriguez       1.30                                       1.30                   $     929.50 Prepare for and lead team strategy meeting.
10/18/2018 Jae K. Park                1.00                                       1.00                   $     590.00 Prepare for and participate in conference call with
                                                                                                                     team regarding status of matter and further
                                                                                                                     strategy in abortion portion of claim.
10/18/2018 Suzanne D. Smith           3.90                                                              $   1,287.00 Finalize abortion spreadsheet.
10/18/2018 T. Carter. White           2.50                                       2.50                   $   1,212.50 Review and analyze correspondence, briefing,
                                                                                                                     and court orders on discovery for insight into
                                                                                                                     positions taken regarding sampling (1.5); team
                                                                                                                     call regarding status and strategy for abortion
                                                                                                                     discovery, especially sampling issues (1.0).
10/19/2018 T. Carter. White           0.20                                       0.20                   $      97.00 Work on setting up abortion emails for review.
10/20/2018 Suzanne D. Smith           2.50                                                              $     825.00 Update abortion spreadsheet to include day totals.

10/22/2018 Suzanne D. Smith           2.30                                                              $     759.00 Assist J. Park with preparation of spreadsheet of
                                                                                                                     billing information being sent to client for review.
10/22/2018 Jae K. Park                1.50                                       1.50                   $     885.00 Worked on issues regarding abortion sampling
                                                                                                                     files (1.0); draft email to client (0.5).
10/22/2018 T. Carter. White           0.60                                       0.60                   $     291.00 Review and analyze emails regarding abortions.
10/23/2018 T. Carter. White           0.60                                       0.60                   $     291.00 Review and analyze emails regarding abortions.
10/23/2018 Jae K. Park                0.50                                       0.50                   $     295.00 Review revised spreadsheet of abortion patient
                                                                                                                     billing records (0.4); email to client (0.1).
10/23/2018 Suzanne D. Smith           2.00                                                              $     660.00 Finalize spreadsheet of billing information to be
                                                                                                                     sent to client for review.
10/24/2018 Jae K. Park                1.50                                       1.50                   $     885.00 Review and analyze Planned Parenthood abortion
                                                                                                                     related documents produced in litigation (1.0);
                                                                                                                     telephone conference with L. Singer regarding her
                                                                                                                     analysis of patient files and report writing (0.5).

10/25/2018 Jae K. Park                1.40                                       1.40                   $     826.00 Continue researching sample expert reports (1.0);
                                                                                                                     forward sample reports to L. Singer (0.4).
10/25/2018 Suzanne D. Smith           0.90                                                              $     297.00 Update shared drive to include expert documents
                                                                                                                     (0.4); Update spreadsheet and forward to team for
                                                                                                                     review (0.5).
10/26/2018 T. Carter. White           0.10                                       0.10                   $      48.50 Email r. Hixson re: redacted documents.



                                                                         Page 101 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 112 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
10/26/2018 Kristen C. Rodriguez       1.50                                       1.50                   $   1,072.50 Review chronology of sampling agreements and
                                                                                                                     relevant decisions regarding same.
10/29/2018 T. Carter. White           0.80                                       0.80                   $     388.00 Review and analyze abortion emails for relevant
                                                                                                                     or concerning facts.
10/29/2018 Suzanne D. Smith           3.40                                                              $   1,122.00 Obtain outlook folder from R. Sangiacomo.
                                                                                                                     Review email for attorney correspondence to
                                                                                                                     client and opposing counsel; Update shared drive.

10/29/2018 Kristen C. Rodriguez       1.90                                       1.90                   $   1,358.50 Draft and revise letter to plaintiff's counsel
                                                                                                                     regarding abortion sampling.
10/30/2018 Kristen C. Rodriguez       0.40                                       0.40                   $     286.00 Follow up correspondence with plaintiff's counsel
                                                                                                                     regarding abortion sampling (0.2); internal
                                                                                                                     correspondence with team regarding meet and
                                                                                                                     confer (0.2).
 11/1/2018 Tony K. Lu                 0.10                                       0.10                   $      40.00 Teleconference with Carter White re: redaction
                                                                                                                     documents (.1)
 11/1/2018 T. Carter. White           1.90                                       1.90                   $     921.50 Prepare for, have, and digest meet and confer call
                                                                                                                     with opposing counsel regarding sampling and
                                                                                                                     implications for summary judgment (1.6); draft
                                                                                                                     recap of same (0.3).
 11/1/2018 Kristen C. Rodriguez       1.20                                       1.20                   $     858.00 Prepare for and attend conference with opposing
                                                                                                                     counsel.
 11/1/2018 Suzanne D. Smith           1.50                                                              $     495.00 Review Rosann'e outlook folders, update shared
                                                                                                                     drive with additional correspondence and
                                                                                                                     production information
 11/1/2018 Alan S. Gilbert            0.50                                       0.50                   $     537.50 Conference with K. Rodriguez and C. White
                                                                                                                     regarding strategy on abortion claims.
 11/5/2018 Kristen C. Rodriguez       0.30                                       0.30                   $     214.50 Correspondence with team regarding phase two
                                                                                                                     strategy.
 11/5/2018 Suzanne D. Smith           0.20                                                              $      66.00 Prepare agenda for weekly team call
 11/6/2018 Suzanne D. Smith           1.60                                                              $     528.00 Review past files of R. Sangiacomo, gather, add
                                                                                                                     to shared drive for attorney review.
 11/7/2018 Suzanne D. Smith           2.80                                                              $     924.00 Participate in weekly team call (1.0); update follow-
                                                                                                                     up agenda (0.3); Review emails regarding email
                                                                                                                     collection for abortion files (0.8); prepare request
                                                                                                                     to T Lu (0.7)
 11/7/2018 Jae K. Park                0.90                                       0.90                   $     531.00 Prepare for and hold telephone conference with
                                                                                                                     team regarding case strategy for abortion related
                                                                                                                     claims and discovery issues.
 11/7/2018 Kristen C. Rodriguez       1.00                                       1.00                   $     715.00 Prepare for and attend team call regarding phase
                                                                                                                     2 strategy.
 11/7/2018 T. Carter. White           0.80                                       0.80                   $     388.00 Team call regarding case status and strategy.
 11/8/2018 Kristen C. Rodriguez       0.50                                                              $     357.50 Correspondence regarding meetings with PPH
                                                                                                                     officers.
 11/8/2018 Tony K. Lu                 1.10                                       1.10                   $     440.00 Attention to and review records related PPH
                                                                                                                     Abortion-related Billing Documents (1.1)
 11/8/2018 T. Carter. White           0.40                                       0.40                   $     194.00 Review and analyze memo summarizing expert's
                                                                                                                     thoughts on responding to abortion claims.

 11/9/2018 T. Carter. White           1.40         1.10                          0.30                   $     679.00 Email J. Park regarding summary judgment
                                                                                                                     outline (0.5); call R. Hixson re: redacted
                                                                                                                     documents (0.3); draft outline of abortion SJ
                                                                                                                     arguments based on review and analysis of OCP
                                                                                                                     SJ briefs (0.6).
11/12/2018 Suzanne D. Smith           2.90                                                              $     957.00 Finalize spreadsheet, sorting information by
                                                                                                                     number of days between abortion and next day of
                                                                                                                     service and forward to attorneys for review
11/12/2018 Jae K. Park                1.60         1.60                                                 $     944.00 Prepare for and hold telephone conference with
                                                                                                                     team regarding case status and strategy (1.0);
                                                                                                                     work on outline for summary judgment motion for
                                                                                                                     abortion claim (0.6)
11/12/2018 T. Carter. White           1.60         1.60                                                 $     776.00 Revise draft abortion SJ outline based on review
                                                                                                                     and analysis of SJ briefing, interrogatory
                                                                                                                     responses, and prior MTD decision (0.6); team
                                                                                                                     call regarding case status and strategy (1.0).
11/12/2018 Kristen C. Rodriguez       1.00         1.00                                                 $     715.00 Prepare for and attend team call.
11/13/2018 Kristen C. Rodriguez       0.20                                                              $     143.00 Correspondence regarding PPH officer meeting.
11/13/2018 T. Carter. White           0.20         0.20                                                 $      97.00 Revise outline for abortion SJ motion based on
                                                                                                                     comments from J. Park.
11/14/2018 T. Carter. White           0.20         0.20                                                 $      97.00 Edit SJ outline based on comments from J. Park
                                                                                                                     and circulate.
11/14/2018 Jae K. Park                2.20         1.10                          1.10                   $   1,298.00 Prepare for and hold telephone conference with L.
                                                                                                                     Singer regarding strategy for defense, sample
                                                                                                                     size, statistical analysis, and motion for summary
                                                                                                                     judgment (1.1); revise and supplement outline for
                                                                                                                     motion for summary judgment (0.7); email
                                                                                                                     correspondence with team regarding strategy for
                                                                                                                     motion for summary judgment (0.4).
11/14/2018 Kristen C. Rodriguez       1.00         1.00                                                 $     715.00 Review and revise Phase II Summary Judgment
                                                                                                                     outline (0.7); correspondence regarding same
                                                                                                                     (0.3).



                                                                         Page 102 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 113 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
11/15/2018 Suzanne D. Smith           1.90                                                              $     627.00 Update abortion spreadsheet to include
                                                                                                                     sample/produced patient files
11/15/2018 Kristen C. Rodriguez       0.30                                       0.30                   $     214.50 Correspondence regarding excel of patients for
                                                                                                                     analysis of phase two.
11/16/2018 T. Carter. White           0.30                                       0.30                   $     145.50 Review and analyze abortion patient tracking
                                                                                                                     spreadsheet.
11/19/2018 Alan S. Gilbert            0.50                                                              $     537.50 Telephone conference with clients.
11/19/2018 Kristen C. Rodriguez       0.70                                                              $     500.50 Attend team call (0.3); correspondence with
                                                                                                                     opposing counsel (0.4).
11/20/2018 Tracy R. Myrick            1.50                                                              $     262.50 Work with data set to import into review database
                                                                                                                     according to established specifications; update
                                                                                                                     search indexes as necessary and appropriate;
                                                                                                                     perform data validation steps and document all
                                                                                                                     relevant details.

11/20/2018 Ryan Aldrich               0.80                                                              $     236.00 Assess, organize, and prepare data for load into
                                                                                                                     review database; Draft and transmit specifications
                                                                                                                     for same. .4` ` Finalize quality control process for
                                                                                                                     new data set prior to releasing to case team;
                                                                                                                     Update review database with tracking information;
                                                                                                                     Draft and circulate status update and details for
                                                                                                                     deliverable. .4
11/21/2018 Ryan Aldrich               0.20                                                              $      59.00 Perform searches to isolate documents for
                                                                                                                     attorney review, per S. Smith's request.
11/21/2018 Jae K. Park                1.20                                       1.20                   $     708.00 Telephone conference with K. Rodriguez
                                                                                                                     regarding strategy for meet and confer call with
                                                                                                                     Plaintiff regarding scope of discovery on abortion
                                                                                                                     claim (0.3); attend meet and confer telephone
                                                                                                                     conference with Plaintiff (0.4); email
                                                                                                                     communication with L. Singer regarding outline for
                                                                                                                     expert report (0.5).
11/21/2018 Kristen C. Rodriguez       1.00                                                              $     715.00 Prepare for and attend conference with opposing
                                                                                                                     counsel.
11/21/2018 Suzanne D. Smith           0.80                                                              $     264.00 Review additional produced Relativity documents
                                                                                                                     regarding abortion issues, code for further review
                                                                                                                     by attorneys
11/26/2018 Kristen C. Rodriguez       0.50                                       0.50                   $     357.50 Correspondence and analysis regarding review of
                                                                                                                     phase 2 related emails.
11/28/2018 Suzanne D. Smith           3.20                                                              $   1,056.00 Review Relativity produced documents, tag
                                                                                                                     abortion related documents for further review
 12/1/2018 Suzanne D. Smith           3.30                                                              $   1,089.00 Review abortion related produced documents, tag
                                                                                                                     for attorney further review
 12/3/2018 Jae K. Park                0.20                                       0.20                   $     118.00 Email correspondence with L. Singer regarding
                                                                                                                     status of expert report.
 12/3/2018 T. Carter. White           0.10                                                              $      48.50 Review case status chart.
 12/3/2018 Ryan Aldrich               0.30                                                              $      88.50 Prepare documents for attorney review, per S.
                                                                                                                     Smith's request.
 12/3/2018 Suzanne D. Smith           2.80                                                              $     924.00 Review additional abortion documents, forward
                                                                                                                     findings to Lit Support to create link for further
                                                                                                                     attorney review.
 12/4/2018 Kristen C. Rodriguez       0.50                                       0.50                   $     357.50 Correspondence and analysis regarding
                                                                                                                     remaining abortion produced documents.
 12/5/2018 T. Carter. White           0.60                                       0.60                   $     291.00 Review and analyze abortion related emails for
                                                                                                                     relevance.
 12/6/2018 Jae K. Park                0.20                                       0.20                   $     118.00 Exchange emails with L. Singer regarding status
                                                                                                                     of analysis and expert report.
 12/7/2018 T. Carter. White           0.50                                       0.50                   $     242.50 Review and analyze abortion documents for
                                                                                                                     relevance.
 12/9/2018 Kristen C. Rodriguez       1.70                                       1.70                   $   1,215.50 Draft and revise stipulation regarding Phase II.
12/10/2018 Suzanne D. Smith           3.20                                                              $   1,056.00 Review additional abortion documents, tag for
                                                                                                                     attorney further review
12/10/2018 Kristen C. Rodriguez       0.60                                       0.60                   $     429.00 Correspondence with team regarding status and
                                                                                                                     stipulation (0.2); Revise stipulation (0.4).
12/11/2018 Kristen C. Rodriguez       0.60                                       0.60                   $     429.00 Revise stipulation regarding phase 2 (0.3);
                                                                                                                     correspondence regarding abortion files with S.
                                                                                                                     Smith (0.3).
12/11/2018 Suzanne D. Smith           2.50                                                              $     825.00 Review additional abortion documents and tag for
                                                                                                                     further review by attorneys
12/11/2018 T. Carter. White           3.00                                       3.00                   $   1,455.00 Review and analyze abortion emails and
                                                                                                                     documents for relevance (0.7); call and email R.
                                                                                                                     Hixson regarding unredacted documents (0.5);
                                                                                                                     review and comment on draft stipulation regarding
                                                                                                                     phase II discovery (1.8).
12/12/2018 Tony K. Lu                 0.20                                       0.20                   $      80.00 Provide assistance to Carter White re: redacted
                                                                                                                     documents for production (.2)
12/12/2018 Jae K. Park                1.00                                       1.00                   $     590.00 Prepare for and attend telephone conference with
                                                                                                                     team regarding stipulation on abortion claims and
                                                                                                                     related issues.
12/12/2018 T. Carter. White           1.00                                       1.00                   $     485.00 Review, analyze and respond to email from R.
                                                                                                                     Hixson regarding document redactions (0.1); team
                                                                                                                     strategy call (0.9).



                                                                         Page 103 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 114 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
12/13/2018 Jae K. Park                1.50                                       1.50                   $     885.00 Prepare memorandum on abortion files produced
                                                                                                                     and relevant files.
12/14/2018 T. Carter. White           0.60                                       0.60                   $     291.00 Review and analyze plaintiff's issues with
                                                                                                                     redactions and email R. Aldrich and T. Lu
                                                                                                                     regarding same.
12/14/2018 Tony K. Lu                 0.30                                       0.30                   $     120.00 Attention to and respond to C. White re: redaction
                                                                                                                     inquiry from plaintiff's counsel (0.3).
12/17/2018 Suzanne D. Smith           2.90                                                              $     957.00 Search database for 4 patient names with patient
                                                                                                                     numbers
12/17/2018 T. Carter. White           0.60                                       0.60                   $     291.00 Analyze how to replace patient names with patient
                                                                                                                     numbers.
12/18/2018 T. Carter. White           0.60                                       0.60                   $     291.00 Email K. Rodriguez regarding redaction issues
                                                                                                                     (0.2); review and analyze abortion docs for
                                                                                                                     relevance (0.4).
12/18/2018 Jae K. Park                0.50                                       0.50                   $     295.00 Conference call with L. Singer regarding further
                                                                                                                     analysis of plaintiff's claims on abortion issue.
12/20/2018 T. Carter. White           0.80                                       0.80                   $     388.00 Review and analyze abortion emails for relevance.

12/27/2018 Jae K. Park                0.50                                       0.50                   $     295.00 Conference with L. Singer regarding expert report.

  1/2/2019 Jae K. Park                3.70                                       3.70                   $   2,238.50 Cross-reference audit files and medical records
                                                                                                                     submitted for audit with abortion files to determine
                                                                                                                     whether any abortion files were submitted as part
                                                                                                                     of Medicaid audit.
  1/3/2019 Jae K. Park                3.40                                       3.40                   $   2,057.00 Continue review of medical records submitted for
                                                                                                                     audit with abortion files to determine whether any
                                                                                                                     abortion files were submitted as part of Medicaid
                                                                                                                     audit (2.6); review and analyze previously
                                                                                                                     produced abortion records (.8).
  1/4/2019 T. Carter. White           0.40                                       0.40                   $     230.00 Draft summary and analysis of abortion records
                                                                                                                     review.
  1/4/2019 Kristen C. Rodriguez       0.20                                       0.20                   $     151.00 Correspondence regarding review of phase II
                                                                                                                     documents.
 1/14/2019 T. Carter. White           0.30                                       0.30                   $     172.50 Email K. Rodriguez regarding additional
                                                                                                                     redactions to emails.
 1/16/2019 T. Carter. White           1.90                                       1.80                   $   1,092.50 Call with K. Rodriguez regarding document
                                                                                                                     redactions (.2); review and analyze OCP billing
                                                                                                                     records to match missing patient numbers with
                                                                                                                     names for redactions (.8); review and analyze R.
                                                                                                                     Sangiacomo share drive for abortion billing
                                                                                                                     records (.7); import R. Sangiacomo emails
                                                                                                                     regarding PPH case (.1).
 1/16/2019 Kristen C. Rodriguez       0.20                                       0.20                   $     151.00 Analysis regarding confidentiality designation on
                                                                                                                     production.
 1/17/2019 T. Carter. White           0.50                                       0.50                   $     287.50 Review and analyze R. Sangiacomo emails for
                                                                                                                     abortion spreadsheets.
 1/18/2019 Kristen C. Rodriguez       0.60         0.60                                                 $     453.00 Revise stipulation regarding Phase II discovery.
 1/18/2019 T. Carter. White           1.70                                       1.70                   $     977.50 Review and analyze R. Sangiacomo emails and
                                                                                                                     PPH spreadsheets for patient numbers (.7); mark
                                                                                                                     revised redactions on contested documents (1).

 1/22/2019 Alan S. Gilbert            0.50         0.50                                                 $     565.00 Review and edit draft stipulation.
 1/24/2019 Jae K. Park                0.50                                       0.30            0.20   $     302.50 Review early draft of expert report prepared by
                                                                                                                     Ms. Lissa Singer (.3); conference call with Ms.
                                                                                                                     Lissa Singer regarding same (.2).
  2/6/2019 T. Carter. White           0.90                                       0.90                   $     517.50 Mark redactions and send to R. Aldrich for
                                                                                                                     supplemental production.
  2/7/2019 Jae K. Park                0.30                                                       0.30   $     181.50 Communicate with Lissa Singer regarding status
                                                                                                                     of expert report.
 2/21/2019 T. Carter. White           0.10                                       0.10                   $      57.50 Follow up with R. Aldrich re: supplemental
                                                                                                                     production.
 2/25/2019 Jae K. Park                1.00                                       1.00                   $     605.00 Review revised draft of expert report prepared by
                                                                                                                     Ms. Lissa Singer.
 2/26/2019 Jae K. Park                0.80                                       0.30            0.50   $     484.00 Extended telephone conference with Ms. Lissa
                                                                                                                     Singer regarding status of expert report (.5);
                                                                                                                     review files and forward additional requested
                                                                                                                     information and documentation to Ms. Lissa
                                                                                                                     Singer (.3).
 3/12/2019 Jae K. Park                0.70                                       0.20            0.50   $     423.50 Prepare letter to expert Lissa Singer (.5); consider
                                                                                                                     strategy for expert report (.1); email
                                                                                                                     correspondence with Kristen Rodriguez regarding
                                                                                                                     same (.1).
 3/12/2019 Kristen C. Rodriguez       0.20                                       0.20                   $     151.00 Correspondence with J. Park regarding expert
                                                                                                                     status.
 3/12/2019 Ryan Aldrich               0.80                                                              $     248.00 Work with case team to finalize production
                                                                                                                     specifications and input; Build and validate
                                                                                                                     production searches; Prepare production
                                                                                                                     according to specifications and QC final
                                                                                                                     deliverable; Draft and circulate summary to case
                                                                                                                     team; Update review database as appropriate




                                                                         Page 104 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 115 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 3/14/2019 Jae K. Park                1.00                                       1.00                   $     605.00 Conference with Ms. Kristen Rodriguez regarding
                                                                                                                     expert Lissa Singer and strategy for report.

 3/20/2019 Jae K. Park                1.50                                       1.00            0.50   $     907.50 Review revised draft expert report (1); telephone
                                                                                                                     conference with Ms. Lissa Singer regarding same
                                                                                                                     and further strategy (.5).
 3/25/2019 Jae K. Park                0.50                                       0.50                   $     302.50 Email report to Ms. Kristen Rodriguez regarding
                                                                                                                     results of telephone conference with Ms. Lissa
                                                                                                                     Singer over expert report and completion of
                                                                                                                     expert tasks.
 3/25/2019 Kristen C. Rodriguez       0.30                                       0.30                   $     226.50 Correspondence regarding expert report.
 3/26/2019 T. Carter. White           0.50                                       0.50                   $     287.50 Review redacted documents and prepare
                                                                                                                     production email (.4); conference with K.
                                                                                                                     Rodriguez re production strategy (.1).
 3/26/2019 Kristen C. Rodriguez       0.20                                       0.20                   $     151.00 Correspondence with client.
 3/29/2019 Tony K. Lu                 0.20                                       0.20                   $      99.00 Teleconference with Marjorie Easter (.2)
  4/1/2019 T. Carter. White           1.50         1.50                                                 $     862.50 Review and analyze SJ opinion (.8); draft
                                                                                                                     summary of same (.7).
  4/1/2019 Jae K. Park                0.40         0.40                                                 $     242.00 Review and analyze court's order granting motion
                                                                                                                     for summary judgment of Thayer's oral
                                                                                                                     contraceptives claim.
  4/1/2019 Tony K. Lu                 0.40         0.40                                                 $     198.00 Review and analyze Judge Jarvey opinion on
                                                                                                                     motion for summary judgment (.4)
  4/1/2019 Kristen C. Rodriguez       1.00         1.00                                                 $     755.00 Review and analyze summary judgment phase I
                                                                                                                     decision (.8); correspondence with client (.2).
  4/3/2019 Alan S. Gilbert            0.40                                                              $     452.00 Conference with K. Rodriguez regarding possible
                                                                                                                     settlement.
  4/3/2019 Jae K. Park                0.40         0.40                                                 $     242.00 Collect summary judgment papers (.2); email to
                                                                                                                     client (.2).
  4/3/2019 T. Carter. White           0.80         0.80                                                 $     460.00 Review prior scheduling orders and analyze for
                                                                                                                     next steps.
  4/3/2019 Alan S. Gilbert            0.60                                       0.60                   $     678.00 Telephone conference with Casey Martin.
  4/4/2019 T. Carter. White           1.10                                                              $     632.50 Review write-ups of firm victory (.3); draft similar
                                                                                                                     summary of SJ decision (.3); revise same based
                                                                                                                     on comments from K. Rodriguez (.2); calculate
                                                                                                                     potential damages avoided (.3).
  4/4/2019 Suzanne D. Smith           5.20                                                              $   1,768.00 Review produced abortion spreadsheet (3.4);
                                                                                                                     gather charge data for K. Rodriguez (1.8).
  4/5/2019 Suzanne D. Smith           4.30                                                              $   1,462.00 Review produced abortion spreadsheet (3);
                                                                                                                     calculate fee totals for K. Rodriguez review (1.3).
  4/6/2019 Jae K. Park                1.00         1.00                                                 $     605.00 Collect all briefs and motions related to Thayer's
                                                                                                                     motion for summary judgment (.7); draft email to
                                                                                                                     client (.3).
  4/8/2019 Kristen C. Rodriguez       1.00                                       1.00                   $     755.00 Settlement analysis.
  4/9/2019 Suzanne D. Smith           5.10                                                              $   1,734.00 Calculate charges for initial visit or OCP following
                                                                                                                     abortion
 4/12/2019 Alan S. Gilbert            0.20                                                              $     226.00 Conference K. Rodriguez regarding possible
                                                                                                                     settlement.
 4/12/2019 Jae K. Park                0.30                                       0.30                   $     181.50 Review and analyze court's scheduling order (.1);
                                                                                                                     consider and analyze potential settlement of
                                                                                                                     phase two (.2).
 4/14/2019 Suzanne D. Smith           1.80                                                              $     612.00 Finalize patient fee spreadsheet for review by K.
                                                                                                                     Rodriguez
 4/15/2019 Suzanne D. Smith           3.30                                                              $   1,122.00 Finalize patient statistics for review by K.
                                                                                                                     Rodriguez
 4/15/2019 Jae K. Park                6.80                     4.60              2.20                   $   4,114.00 Review file and analyze settlement value of
                                                                                                                     abortion claim (2.2); legal research regarding
                                                                                                                     proper calculation of penalties and damages (4.6).

 4/17/2019 Jae K. Park                5.90                     2.00              3.90                   $   3,569.50 Continue to analyze settlement value of abortion
                                                                                                                     claim (1.2); related legal research (2); draft
                                                                                                                     memorandum regarding same (2); review and
                                                                                                                     analyze draft expert report (.7).
 4/17/2019 Kristen C. Rodriguez       0.60                                       0.60                   $     453.00 Analysis of settlement calculations.
 4/18/2019 Kristen C. Rodriguez       0.70                                       0.70                   $     528.50 Analysis regarding settlement calculations.
 4/18/2019 Suzanne D. Smith           4.20                                                              $   1,428.00 Telephone call with K. Rodriguez to discuss
                                                                                                                     further statistics relating to abortions/visit charges
                                                                                                                     (.3); update spreadsheet and totals (3.9)

 4/18/2019 Jae K. Park                1.50                     1.50                                     $     907.50 Further research and analysis of potential scope
                                                                                                                     of settlement and government's ability to intervene
                                                                                                                     in settlement between Relator and defendant in
                                                                                                                     False Claims Act matter.
 4/19/2019 Suzanne D. Smith           0.90                                                              $     306.00 Review abortion spreadsheet to determine
                                                                                                                     patients with multiple abortions, follow up visits,
                                                                                                                     and prescriptions ordered
 4/19/2019 Kristen C. Rodriguez       0.90                                       0.90                   $     679.50 Analysis of settlement calculations.
 4/19/2019 Jae K. Park                2.50                     2.10              0.40                   $   1,512.50 .4); further research regarding logistics of settling
                                                                                                                     in case with relator without government intervenor
                                                                                                                     (2.1).
 4/21/2019 Kristen C. Rodriguez       0.30                                       0.30                   $     226.50 Correspondence with client.



                                                                         Page 105 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 116 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 4/21/2019 Suzanne D. Smith           1.00                                                              $     340.00 Finalize 30 day spreadsheet (.9); forward K.
                                                                                                                     Rodriguez spreadsheet and totals (.1).
 4/22/2019 Suzanne D. Smith           0.40                                                              $     136.00 Update spreadsheet to include information
                                                                                                                     regarding sample patients
 4/22/2019 Alan S. Gilbert            1.50                                                              $   1,695.00 Attention to possible settlement, including review
                                                                                                                     of spreadsheet of post-abortion billing and
                                                                                                                     conference with K. Rodriguez.
 4/22/2019 Jae K. Park                4.70                     2.10              2.60                   $   2,843.50 Further research and analysis of logistics,
                                                                                                                     standards, and procedure for settling qui tam
                                                                                                                     actions where government does not intervene
                                                                                                                     (2.1); recalculate potential range of damages to
                                                                                                                     determine settlement value (1.9); update email
                                                                                                                     memorandum regarding same (.7).
 4/25/2019 Suzanne D. Smith           0.50                                                              $     170.00 Review spreadsheet (.4); submit additional
                                                                                                                     calculations to Kristen (.1).
 4/25/2019 T. Carter. White           0.10                                       0.10                   $      57.50 Call K. Rodriguez re: scheduling order.
 4/26/2019 Jae K. Park                5.50                                       5.50                   $   3,327.50 Draft memorandum analyzing settlement options
                                                                                                                     (5.3); conference with Ms. Kristen Rodriguez
                                                                                                                     regarding same. (.2)
 4/26/2019 T. Carter. White           1.30         1.30                                                 $     747.50 Draft proposed scheduling order based on review
                                                                                                                     of prior orders and calendar (1); revise same and
                                                                                                                     forward to K. Rodriguez (.3).
 4/27/2019 Jae K. Park                0.70                                       0.70                   $     423.50 Further revise and supplement memorandum
                                                                                                                     regarding settlement with Thayer.
 4/29/2019 Alan S. Gilbert            1.00                                                              $   1,130.00 Review and edit settlement memorandum.
 4/29/2019 T. Carter. White           0.90         0.90                                                 $     517.50 Review and analyze motion for reconsideration.
 4/29/2019 Kristen C. Rodriguez       1.80         1.10                          0.70                   $   1,359.00 Prepare draft scheduling order (.4),
                                                                                                                     correspondence with client (.2), review motion
                                                                                                                     (.5); edit and finalize settlement analysis memo
                                                                                                                     (.7).
 4/30/2019 Kristen C. Rodriguez       0.40         0.40                                                 $     302.00 Analysis of scheduling order and stipulation for
                                                                                                                     phase II.
 4/30/2019 T. Carter. White           0.90         0.90                                                 $     517.50 Analyze potential response to arguments in
                                                                                                                     motion for reconsideration.
 4/30/2019 Alan S. Gilbert            0.30                                                              $     339.00 Conference with K. Rodriguez regarding possible
                                                                                                                     settlement offer.
  5/1/2019 Suzanne D. Smith           2.50                                                              $     850.00 Update abortion fee spreadsheet to include 31-60
                                                                                                                     days of visit charges
  5/1/2019 Jae K. Park                3.50         0.20        2.60              0.70                   $   2,117.50 Review proposed stipulation regarding scope of
                                                                                                                     discovery (.2); analyze and consider need for fact
                                                                                                                     discovery and anticipated motion for summary
                                                                                                                     judgment (.5); conference with team regarding
                                                                                                                     same (.2); research global period for abortion
                                                                                                                     procedures (2.6).
  5/1/2019 T. Carter. White           1.90         1.90                                                 $   1,092.50 Meet and confer with Plaintiffs' counsel regarding
                                                                                                                     proposed scheduling order (1); conference with K.
                                                                                                                     Rodriguez regarding same and opposition to
                                                                                                                     motion for reconsideration (.9).
  5/1/2019 Alan S. Gilbert            0.40         0.40                                                 $     452.00 Review Thayer motion for reconsideration of
                                                                                                                     summary judgment order.
  5/1/2019 Alan S. Gilbert            0.40         0.40                                                 $     452.00 Review and comment upon proposed schedule.
  5/1/2019 Kristen C. Rodriguez       2.80         2.10                          0.70                   $   2,114.00 Prepare for and attend meet and confer with
                                                                                                                     plaintiff’s counsel regarding Phase II, and follow
                                                                                                                     up correspondence and analysis (2.1); analysis
                                                                                                                     regarding global periods listed in federal register
                                                                                                                     (.7).
  5/2/2019 Kristen C. Rodriguez       1.50         1.00                          0.50                   $   1,132.50 Review edits to stipulation received from plaintiff’s
                                                                                                                     counsel, and analysis regarding same (.4);
                                                                                                                     conference with A. Gilbert and team regarding
                                                                                                                     waiver of fact discovery (.5); draft scheduling
                                                                                                                     order. (.6)
  5/2/2019 T. Carter. White           1.00         0.80                          0.20                   $     575.00 Review and comment on revised stipulation and
                                                                                                                     scheduling order (.2); conferences with team
                                                                                                                     regarding strategy for discovery (.2); put together
                                                                                                                     resistance to motion for reconsideration (.6).
  5/2/2019 Alan S. Gilbert            0.30         0.30                                                 $     339.00 Conference with K. Rodriguez regarding
                                                                                                                     scheduling order.
  5/2/2019 Kamie Oehrle               1.50                                                              $     465.00 Research Federal Register entries from 2006 to
                                                                                                                     2008 updating the global periods in effect for
                                                                                                                     various surgical procedures, per request from
                                                                                                                     Kristen Rodriguez.
  5/2/2019 Suzanne D. Smith           1.80                                                              $     612.00 Revise abortion spreadsheet to include 31-60 day
                                                                                                                     charges
  5/3/2019 T. Carter. White           2.10         0.40        1.70                                     $   1,207.50 Review and comment on proposed scheduling
                                                                                                                     order and stipulation (.4); research legal
                                                                                                                     standards for motion for reconsideration and
                                                                                                                     whether re-argument or new arguments are
                                                                                                                     allowed (1.7).




                                                                         Page 106 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 117 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                           Brief
  5/3/2019 Jae K. Park                2.00       0.90                          1.10                   $   1,210.00 Multiple email communications regarding
                                                                                                                   stipulation on Phase 2 discovery and proposed
                                                                                                                   scheduling order (.9); email conference with team
                                                                                                                   regarding strategy for scheduling conference and
                                                                                                                   discovery (1.1).
  5/3/2019 Kristen C. Rodriguez       2.50       1.90                          0.60                   $   1,887.50 Draft revised stipulation and scheduling order (.9);
                                                                                                                   calls to client (.6); conference with opposing
                                                                                                                   counsel regarding stipulation and scheduling order
                                                                                                                   (.5); finalize and file scheduling order and
                                                                                                                   stipulation (.5).
  5/5/2019 T. Carter. White           2.60                    2.20             0.40                   $   1,495.00 Research cases allowing courts to give weight to
                                                                                                                   disputed testimony on SJ motions (2.2); analyze
                                                                                                                   admissions made by PPH re prescription drug
                                                                                                                   orders (.4).
  5/6/2019 T. Carter. White           4.60       3.50        1.10                                     $   2,645.00 Research circumstances where change in
                                                                                                                   legislation represents change in law
                                                                                                                   vs.clarification of the law (1.1); draft resistance to
                                                                                                                   motion for reconsideration (2.5); prepare for
                                                                                                                   scheduling conference with review and analysis of
                                                                                                                   proposed scheduling order and stipulation (.7);
                                                                                                                   conference re preparation for hearing (.3).
  5/6/2019 Jae K. Park                1.30       1.30                                                 $     786.50 Prepare for scheduling conference.
  5/6/2019 Alan S. Gilbert            0.30       0.30                                                 $     339.00 Review draft stipulation and scheduling order.
  5/6/2019 Kristen C. Rodriguez       0.70       0.70                                                 $     528.50 Prepare for hearing, including correspondence
                                                                                                                   with local counsel re same and team meeting.
  5/7/2019 Kristen C. Rodriguez       1.30       1.30                                                 $     981.50 Prepare for and attend hearing (1.2); follow up
                                                                                                                   correspondence re: same (.1).
  5/7/2019 Alan S. Gilbert            0.30       0.30                                                 $     339.00 Review court order regarding status conference
                                                                                                                   and schedule.
  5/7/2019 Jae K. Park                3.00       1.20                          1.80                   $   1,815.00 Prepare for and attend scheduling conference
                                                                                                                   (1.2); email to team regarding key dates (.2);
                                                                                                                   consider and analyze strategy to complete
                                                                                                                   discovery and prepare summary judgment
                                                                                                                   motions (1.6).
  5/7/2019 T. Carter. White           1.20       1.20                                                 $     690.00 Prepare for and attend status conference re:
                                                                                                                   scheduling of Phase II discovery.
  5/8/2019 Suzanne D. Smith           0.90                                                            $     306.00 Review Plaintiffs Summary Judgment briefing
                                                                                                                   regarding responses to statements of undisputed
                                                                                                                   facts
  5/8/2019 Alan S. Gilbert            1.70       1.70                                                 $   1,921.00 Review and edit draft response to motion for
                                                                                                                   reconsideration.
  5/8/2019 Jae K. Park                1.00       1.00                                                 $     605.00 Review draft resistance to Thayer's motion for
                                                                                                                   reconsideration.
  5/8/2019 T. Carter. White           1.00       1.00                                                 $     575.00 Revise resistance to motion for reconsideration of
                                                                                                                   summary judgment order.
  5/9/2019 Kristen C. Rodriguez       1.60       1.60                                                 $   1,208.00 Review and edit motion to reconsider response.
  5/9/2019 T. Carter. White           1.60       1.60                                                 $     920.00 Revise resistance to Thayer's motion for
                                                                                                                   reconsideration based on comments from A.
                                                                                                                   Gilbert and review of order and brief.
  5/9/2019 Jae K. Park                2.20       1.90                          0.30                   $   1,331.00 Review and revise resistance to Thayer's motion
                                                                                                                   for reconsideration (1.9); draft email report to
                                                                                                                   client (.3).
 5/10/2019 Kristen C. Rodriguez       1.00       1.00                                                 $     755.00 Review and finalize response to motion for
                                                                                                                   reconsideration.
 5/10/2019 Alan S. Gilbert            0.50       0.50                                                 $     565.00 Review changes to response to motion for
                                                                                                                   reconsideration.
 5/10/2019 T. Carter. White           1.60       1.60                                                 $     920.00 Revise resistance brief to incorporate edits from
                                                                                                                   K. Rodriguez and J. Park (.8); proofread and cite-
                                                                                                                   check same (.7); arrange for filing of same (.1).
 5/11/2019 Jae K. Park                4.70                                     4.70                   $   2,843.50 Work on expert report.
 5/13/2019 Kristen C. Rodriguez       1.50       1.50                                                 $   1,132.50 Review and finalize motion to reconsider
                                                                                                                   response.
 5/13/2019 Alan S. Gilbert            0.20       0.20                                                 $     226.00 Review K. Rodriguez edit of section of response.
 5/13/2019 T. Carter. White           0.90       0.90                                                 $     517.50 Confirm formatting of Resistance based on review
                                                                                                                   of local rules (.3); revise brief based on comments
                                                                                                                   from local counsel and K. Rodriguez (.4); assist
                                                                                                                   with finalizing and filing same (.2).
 5/14/2019 T. Carter. White           0.40                                     0.40                   $     230.00 Review and analyze updated interrogatory
                                                                                                                   response.
 5/14/2019 Kristen C. Rodriguez       1.10                                     1.10                   $     830.50 Correspondence regarding 4th interrogatory
                                                                                                                   answer and expert deadlines and analysis
                                                                                                                   regarding same.
 5/15/2019 Kristen C. Rodriguez       0.20                                     0.20                   $     151.00 Correspondence regarding settlement authority.
 5/15/2019 Jae K. Park                0.50                                     0.50                   $     302.50 Review and analyze plaintiff's fourth supplemental
                                                                                                                   response to Planned Parenthood of the
                                                                                                                   Heartland's interrogatories.
 5/16/2019 Alan S. Gilbert            0.50                                                            $     565.00 Conference with K. Rodriguez regarding
                                                                                                                   negotiating possible settlement.
 5/17/2019 Ian Beste                  0.50                                                            $     165.00 Conduct legal research to determine availability of
                                                                                                                   one title on Federal Tort Claims Act litigation at
                                                                                                                   the request of Carter White.



                                                                       Page 107 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 118 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
 5/17/2019 T. Carter. White           1.10                      1.10                                    $     632.50 Research settlement under the FCA, especially
                                                                                                                     where the government has not intervened.
 5/17/2019 Kristen C. Rodriguez       0.50                                       0.50                   $     377.50 Analysis regarding settlement structure.
 5/18/2019 Jae K. Park                5.20                                       0.50                   $   3,146.00 Continue working on expert report.
 5/20/2019 Alan S. Gilbert            0.50                                                              $     565.00 Conference with K. Rodriguez regarding possible
                                                                                                                     settlement.
 5/20/2019 T. Carter. White           1.10                      1.10                                    $     632.50 Research settlement issues in qui tam litigation
                                                                                                                     (.8); draft email summarizing same (.3).
 5/23/2019 Jae K. Park                0.50                                                       0.50   $     302.50 Telephone conference with Ms. Lissa Singer
                                                                                                                     regarding case status and further strategy.
 5/28/2019 Jae K. Park                2.50                                       2.50                   $   1,512.50 Continue working on expert report.
 5/29/2019 Kristen C. Rodriguez       0.50                                       0.50                   $     377.50 Attention to 4th supplemental interrogatory
                                                                                                                     response.
  6/3/2019 Jae K. Park                0.80                                       0.80                   $     484.00 Consider and analyze strategy for settlement (.3);
                                                                                                                     prepare for and attend conference call with client
                                                                                                                     (.5).
  6/4/2019 Kristen C. Rodriguez       0.50                                       0.50                   $     377.50 Prepare for settlement negotiations
  6/5/2019 Tony K. Lu                 0.10         0.10                                                 $      49.50 Review Judge Jarvey decision on motion for
                                                                                                                     reconsideration (.1)
  6/5/2019 Kristen C. Rodriguez       1.40         0.50                          0.90                   $   1,057.00 Analysis of 4th Supplemental interrogatory
                                                                                                                     response (.9); analysis of motion to reconsider
                                                                                                                     ruling (.5).
  6/5/2019 Jae K. Park                0.30         0.30                                                 $     181.50 Review and analyze court's order denying
                                                                                                                     Thayer's Motion for Reconsideration.
  6/5/2019 Alan S. Gilbert            0.50         0.50                                                 $     565.00 Review order on motion for reconsideration.
  6/6/2019 Alan S. Gilbert            0.10                                                              $     113.00 Conference with K. Rodriguez regarding
                                                                                                                     settlement call with plaintiff’s counsel.
  6/6/2019 Jae K. Park                1.00                                       0.40            0.60   $     605.00 Prepare for and participate in settlement
                                                                                                                     discussion with Thayer's counsel (.4);
                                                                                                                     communicate with expert regarding finalizing
                                                                                                                     expert report and provide documents requested
                                                                                                                     by same (.6).
  6/6/2019 Kristen C. Rodriguez       0.60                                       0.60                   $     453.00 Prepare for and attend call with plaintiff's counsel
                                                                                                                     regarding settlement (.4); follow up analysis
                                                                                                                     regarding same (.2).
 6/10/2019 T. Carter. White           0.30         0.30                                                 $     172.50 Review and analyze opinion denying motion for
                                                                                                                     reconsideration.
 6/11/2019 Jae K. Park                0.90                                                       0.90   $     544.50 Prepare for and hold telephone conference with
                                                                                                                     Lissa Singer regarding finalizing expert report.
 6/14/2019 Kristen C. Rodriguez       0.40                                       0.40                   $     302.00 Review settlement letter from relator and
                                                                                                                     correspondence with client.
 6/14/2019 Jae K. Park                0.90                                       0.90                   $     544.50 Review and analyze plaintiff's settlement demand
                                                                                                                     (.3); review plaintiff's expert report (.5); forward
                                                                                                                     report to expert (.1).
 6/14/2019 T. Carter. White           1.80                      1.00             0.80                   $   1,035.00 Review and analyze settlement offer (.3); review
                                                                                                                     and analyze plaintiff's expert report (.5); research
                                                                                                                     basis for penalties under FCA (1).
 6/17/2019 Shreya Santhanam           2.00                                                              $     730.00 Learn about project, review background
                                                                                                                     information and referenced cases, develop plan
                                                                                                                     for research projects.
 6/17/2019 Kristen C. Rodriguez       1.00                                       1.00                   $     755.00 Prepare for team meeting.
 6/17/2019 Jae K. Park                1.20                                       1.20                   $     726.00 Prepare for and hold telephone conference
                                                                                                                     regarding case status and strategy and response
                                                                                                                     to Thayer's settlement demand (.8); consider and
                                                                                                                     analyze same (.2); email to team regarding expert
                                                                                                                     report (.2).
 6/17/2019 T. Carter. White           2.60                      1.90             0.70                   $   1,495.00 Conference with K. Rodriguez etc. regarding
                                                                                                                     strategy for settlement, expert discovery, and
                                                                                                                     summary judgment briefing (.7); review prior
                                                                                                                     research on FCA settlement with or without
                                                                                                                     government (.8); manage research into FCA
                                                                                                                     settlement issues where government has not
                                                                                                                     intervened (1.1).
 6/18/2019 T. Carter. White           1.60                                       1.60                   $     920.00 Review and analyze PPH expert report.
 6/19/2019 T. Carter. White           1.40                      0.20             1.20                   $     805.00 Review and analyze PPH expert report, Knau
                                                                                                                     interrogatory responses, and her expert report
                                                                                                                     (.9); compile documents for use in Knau
                                                                                                                     deposition prep (.3); manage research into
                                                                                                                     government settlement issues (.2).
 6/19/2019 Shreya Santhanam           4.40                                                              $   1,606.00 Research government's ability to settle FCA cases
                                                                                                                     they haven't intervened in. Find cases where the
                                                                                                                     government intervened just to settle or while the
                                                                                                                     relators' case was pending appeal.
 6/19/2019 Biljana Dosen              0.50                                                              $     182.50 Met with supervising attorney Kristen Rodriguez
                                                                                                                     to discuss research in support of summary
                                                                                                                     judgment motion
 6/20/2019 T. Carter. White           2.10                      1.70             0.40                   $   1,207.50 Review and analyze research on government's
                                                                                                                     need to intervene before settling an FCA case
                                                                                                                     (.8); draft summary of same (.9); review and
                                                                                                                     analyze interrogatory responses regarding
                                                                                                                     abortion unbundling (.4).



                                                                         Page 108 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 119 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
 6/21/2019 T. Carter. White           2.20                      0.30             1.90                   $   1,265.00 Review and analyze Knau interrogatory response
                                                                                                                     and report (.7); based on same, comment on
                                                                                                                     Singer report and analyze defenses to Knau's
                                                                                                                     arguments (1.2); draft email summarizing
                                                                                                                     research on government intervention (.3).

 6/21/2019 Jae K. Park                1.00                                       0.50            0.50   $     605.00 Conference with expert Lissa Singer regarding
                                                                                                                     finalizing expert report (.5); analyze C. White's
                                                                                                                     suggestions and comments (.3); email exchange
                                                                                                                     with C. White regarding further strategy for
                                                                                                                     finalizing expert report (.2).
 6/21/2019 Alan S. Gilbert            0.30                                                              $     339.00 E-mails regarding settlement.
 6/21/2019 Kristen C. Rodriguez       0.30                                       0.30                   $     226.50 Review and analyze research regarding
                                                                                                                     settlement approaches when government does
                                                                                                                     not intervene.
 6/24/2019 Kristen C. Rodriguez       0.50                                       0.50                   $     377.50 Prepare for and call with client.
 6/24/2019 T. Carter. White           0.70                                       0.70                   $     402.50 Review Knau report and analyze billing patterns.
 6/24/2019 Biljana Dosen              0.70                                                              $     255.50 Research Hyde Amendment and relevant
                                                                                                                     regulations, legislative histories, and secondary
                                                                                                                     sources (.3). Review Internet sources and news
                                                                                                                     articles for background on Hyde Amendment
                                                                                                                     history, effect, and recent controversy (.4).
 6/25/2019 T. Carter. White           0.60                                       0.60                   $     345.00 Compile relevant patient records (.3); begin
                                                                                                                     review and analysis of same (.3).
 6/25/2019 Shreya Santhanam           0.60                                                              $     219.00 Research for PPH case: look for cases that deal
                                                                                                                     with dismissing a case on appeal based on a
                                                                                                                     settlement agreement
 6/25/2019 Suzanne D. Smith           2.00                                                              $     680.00 Prepare electronic patient files for review.
 6/26/2019 Shreya Santhanam           2.50                                                              $     912.50 Research cases related to settlement issue
 6/26/2019 Caroline E. Reigart        0.50                                                              $     205.00 Provide guidance and advice to B. Dosen related
                                                                                                                     to Medicaid research.
 6/26/2019 Alan S. Gilbert            0.70                                                              $     791.00 Conference with K. Rodriguez regarding
                                                                                                                     settlement issues.
 6/26/2019 T. Carter. White           0.40                      0.20             0.20                   $     230.00 Manage research into government's ability to
                                                                                                                     settle while appeal is pending (.2); continue review
                                                                                                                     and analysis of patient records (.2).
 6/26/2019 Biljana Dosen              0.80                                                              $     292.00 Discuss research strategy concerning False
                                                                                                                     Claims Act summary judgment motion with Health
                                                                                                                     Care Managing Associate Caroline Reigart

 6/26/2019 Jae K. Park                1.40                                       1.00            0.40   $     847.00 Review and analyze revised draft of expert report
                                                                                                                     (1); conference with L. Singer regarding same
                                                                                                                     (.4).
 6/26/2019 Kristen C. Rodriguez       0.80                                       0.80                   $     604.00 Review and analysis of draft expert report.
 6/27/2019 Kristen C. Rodriguez       0.50                                       0.50                   $     377.50 Review 4th supplement to interrogatory responses
                                                                                                                     in phase 2.
 6/27/2019 T. Carter. White           0.40                      0.20             0.20                   $     230.00 Analyze settlement strategy based on research
                                                                                                                     into government settlement intervention (.1);
                                                                                                                     review and analyze patient records (.1); review
                                                                                                                     and analyze research regarding ability to dismiss
                                                                                                                     appeal with settlement (.2).
 6/27/2019 Shreya Santhanam           0.90                                                              $     328.50 Research cases for PPH related to using
                                                                                                                     settlement agreements to dismiss appeals.
 6/28/2019 Biljana Dosen              0.50                                                              $     182.50 Pull and save all relevant case documents from e-
                                                                                                                     mail
 6/28/2019 Jae K. Park                0.80                     0.50              0.30                   $     484.00 Confer with team regarding strategy for expert
                                                                                                                     report (.3); review and analyze C. White's
                                                                                                                     research and analysis regarding settlement
                                                                                                                     strategy (.5).
 6/28/2019 T. Carter. White           0.60                      0.40             0.20                   $     345.00 Review and analyze research on dismissing
                                                                                                                     appeal as a part of a settlement (.2); draft
                                                                                                                     summary of same (.2); review and analyze
                                                                                                                     updates to our expert report (.2).
  7/1/2019 Jae K. Park                1.00                     0.40              0.60                   $     605.00 Review research and analysis prepared by C.
                                                                                                                     White regarding settlement of False Claims Act
                                                                                                                     cases (.4); telephone conference with team
                                                                                                                     regarding case status and further strategy on
                                                                                                                     settlement and expert report (.6).
  7/1/2019 T. Carter. White           0.40                                       0.40                   $     230.00 Review and analyze updates to expert report.
  7/1/2019 Biljana Dosen              0.90                                                              $     328.50 Review articles and relevant case documents
  7/2/2019 Biljana Dosen              4.90                                                              $   1,788.50 Review (1) Iowa Department of Human Services
                                                                                                                     Physician Services Provider Manual, (2) Iowa
                                                                                                                     Department of Human Services Maternal Health
                                                                                                                     Center Provider Manual, (3) Third Amended
                                                                                                                     Complaint, (4) Plaintiff's Fourth Supplemental
                                                                                                                     Answer to Defendant's First Set of Interrogatories,
                                                                                                                     and (5) Plaintiff's Supplemental Answer to
                                                                                                                     Defendant's Interrogatories re Expert Witness.




                                                                         Page 109 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 120 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
  7/2/2019 Biljana Dosen              1.10                                                              $     401.50 Review Consolidated Appropriations Act 2010
                                                                                                                     (.3). Search Code of Federal Regulations on
                                                                                                                     federal Medicaid funding and Iowa Administrative
                                                                                                                     Codes on Medicaid-covered provider services
                                                                                                                     (.5). Create table of patients with respective CPT
                                                                                                                     and ICD-9 Codes (.3).
  7/2/2019 Kristen C. Rodriguez       0.40                                       0.40                   $     302.00 Call with client.
  7/9/2019 Biljana Dosen              4.10                                                              $   1,496.50 Continue review of Medicaid regulations (.9);
                                                                                                                     research Iowa Medicaid rules and analyze
                                                                                                                     possible arguments in support of summary
                                                                                                                     judgment motion (1); conduct legal analysis of
                                                                                                                     authoritative case law and relevant health care
                                                                                                                     law professional blogs (1.5); begin initial
                                                                                                                     organization of draft memorandum. (.7)
  7/9/2019 Kristen C. Rodriguez       0.20                                       0.20                   $     151.00 Correspondence with client.
 7/10/2019 Jae K. Park                1.40                                       0.80            0.60   $     847.00 Review and analyze updated expert report (.5);
                                                                                                                     telephone conference with Lissa Singer regarding
                                                                                                                     same and further strategy (.6); report to team
                                                                                                                     regarding report (.3).
 7/10/2019 Biljana Dosen              2.50                                                              $     912.50 Phone conference with supervising partner
                                                                                                                     Kristen Rodriguez regarding status of summary
                                                                                                                     judgment research (.4); review draft expert report
                                                                                                                     in support of summary judgment (.4); research
                                                                                                                     historical Iowa Provider Manuals and CPT codes
                                                                                                                     (1.7).
 7/10/2019 T. Carter. White           0.70                                       0.70                   $     402.50 Review patient records in the context of expert
                                                                                                                     reports.
 7/11/2019 Kristen C. Rodriguez       2.50                                       2.50                   $   1,887.50 Analysis and review of expert report (2); meet with
                                                                                                                     B. Dosen regarding same (.5).
 7/11/2019 T. Carter. White           1.30                                       1.30                   $     747.50 Review patient records in the context of expert
                                                                                                                     reports and plan deposition questions (1.1);
                                                                                                                     research production history of Medicaid manuals
                                                                                                                     (.2).
 7/11/2019 Biljana Dosen              0.30                                                              $     109.50 Collaborate with health care associate and other
                                                                                                                     attorneys to locate historical Medicaid Provider
                                                                                                                     Manuals
 7/11/2019 Biljana Dosen              7.00                                                              $   2,555.00 Continue research in support of summary
                                                                                                                     judgment on False Claims Act claims, including
                                                                                                                     study of provider specific policies in 2006 IME
                                                                                                                     Family Planning Manual and Physician Services
                                                                                                                     Provider Manual 2003 (1.5); search for CPT
                                                                                                                     codes for billed procedures using Physician Fee
                                                                                                                     Schedule Search (1.4); begin comparing expert
                                                                                                                     report of patient events with plaintiffs' version of
                                                                                                                     patient events and develop chart (1.8); research
                                                                                                                     global surgical period and its possible relevance to
                                                                                                                     summary judgment motion, including study of
                                                                                                                     Medicare Claims Processing Manual (1.4); search
                                                                                                                     for potentially relevant cases (.9).
 7/11/2019 Caroline E. Reigart        0.70                                                              $     287.00 Correspond with B. Dosen regarding question
                                                                                                                     about Iowa Medicaid and historical resources.
 7/12/2019 T. Carter. White           0.80                                       0.80                   $     460.00 Review patient records in the context of expert
                                                                                                                     reports and plan deposition questions (.6); review
                                                                                                                     and comment on our expert report (.2).
 7/12/2019 Kristen C. Rodriguez       1.50                      1.00             0.50                   $   1,132.50 Meeting with B. Dosen regarding research for
                                                                                                                     summary judgment (1); call with plaintiff's counsel
                                                                                                                     regarding settlement (.3); call with client (.2).

 7/12/2019 Biljana Dosen              4.20                                                              $   1,533.00 Meeting with supervising attorney Kristen
                                                                                                                     Rodriguez to discuss research progress and
                                                                                                                     findings (1); begin drafting research report in
                                                                                                                     support of summary judgment motion (2.3);
                                                                                                                     review and edit expert report and provide
                                                                                                                     feedback on areas needing improvement (.9).
 7/12/2019 Jae K. Park                0.70                                       0.70                   $     423.50 Multiple email exchanges with team regarding
                                                                                                                     expert report and areas to further revise and
                                                                                                                     address.
 7/13/2019 Jae K. Park                0.80                                       0.80                   $     484.00 Add comments to draft expert report.
 7/15/2019 Kristen C. Rodriguez       3.30                                       3.30                   $   2,491.50 Review and analyze expert report (1.7); call with
                                                                                                                     team regarding same (1.2); follow up analysis
                                                                                                                     regarding same (.4).
 7/15/2019 Biljana Dosen              2.40                                                              $     876.00 Discussion/strategy meeting on expert report with
                                                                                                                     Kristen Rodriguez, Jae Park, and Carter White
                                                                                                                     (1.2) compile meeting minutes and send to
                                                                                                                     meeting members along with updated patient
                                                                                                                     chart (1.2).
 7/15/2019 Biljana Dosen              4.50                                                              $   1,642.50 Continue drafting research report in support of
                                                                                                                     summary judgment motion (3.2); prepare
                                                                                                                     comments/edits on expert report and send to Jae
                                                                                                                     Park, Kristen Rodriguez, and Carter White in
                                                                                                                     advance of meeting (1.3).



                                                                         Page 110 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 121 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
 7/15/2019 Alan S. Gilbert            1.30                                       1.30                   $   1,469.00 Review, comment and edit draft Singer expert
                                                                                                                     report.
 7/15/2019 T. Carter. White           1.20                                       1.20                   $     690.00 Team call regarding expert reports and
                                                                                                                     depositions and strategy for same.
 7/15/2019 Jae K. Park                1.50                                       1.50                   $     907.50 Review and analyze team edits to expert report
                                                                                                                     (.3); team conference regarding same (1.2).
 7/15/2019 Suzanne D. Smith           0.30                                                              $     102.00 Prepare AB spreadsheet for review by B. Dosen
 7/16/2019 Biljana Dosen              3.40                                                              $   1,241.00 Continue creating patient chart (1); compare
                                                                                                                     expert report on patients with billing statements
                                                                                                                     for accurate ICD9 codes (1.8); continue drafting
                                                                                                                     legal report in support of summary judgment
                                                                                                                     motion (.6).
 7/16/2019 T. Carter. White           0.10                                       0.10                   $      57.50 Review and analyze summaries of progress on
                                                                                                                     expert report.
 7/16/2019 Jae K. Park                2.50                                       0.70            1.80   $   1,512.50 Extended telephone conference with expert to
                                                                                                                     finalize report (1.8); conference with client (.7).
 7/17/2019 T. Carter. White           0.90                                       0.90                   $     517.50 Outline Knau deposition based on review of
                                                                                                                     patient records (.7); coordinate deposition
                                                                                                                     scheduling (.2).
 7/17/2019 Biljana Dosen              2.60                                                              $     949.00 Complete research report in support of motion for
                                                                                                                     summary judgment, including exhibits for same.

 7/18/2019 Jae K. Park                1.30                                       0.90            0.40   $     786.50 Further work related to expert report (.7); prepare
                                                                                                                     blackline to confirm edits (.2); telephone
                                                                                                                     conference with Lissa Singer (.4).
 7/18/2019 T. Carter. White           0.30                                       0.30                   $     172.50 Work on scheduling Knau deposition.
 7/18/2019 Biljana Dosen              2.60                                                              $     949.00 Create patient chart referencing billing data
 7/19/2019 Kristen C. Rodriguez       1.50         0.40                          1.10                   $   1,132.50 Review memo regarding summary judgment
                                                                                                                     outline (.4); review near final expert report (.5);
                                                                                                                     call with C. White to prep for deposition (.6).
 7/19/2019 T. Carter. White           1.20                                       1.20                   $     690.00 Call with K. Rodriguez regarding strategy for Knau
                                                                                                                     deposition (.6); create outline of preparation steps
                                                                                                                     (.3); review memo analyzing legal issues relevant
                                                                                                                     to abortion issues (.3).
 7/19/2019 Biljana Dosen              2.20                                                              $     803.00 Review and finalize expert report, organize
                                                                                                                     exhibits, and forward to K. Rodriguez (1.4);
                                                                                                                     complete and submit patient organization chart
                                                                                                                     (.8).
 7/21/2019 Kristen C. Rodriguez       0.60                                       0.60                   $     453.00 Review and analyze near final expert report.
 7/22/2019 Kristen C. Rodriguez       0.40                                       0.40                   $     302.00 Review and finalize expert report for service.
 7/22/2019 Jae K. Park                0.40                                       0.40                   $     242.00 Finalize expert report (.2); coordinate expert's final
                                                                                                                     review and execution (.1); prepare cover letter
                                                                                                                     providing report to Plaintiff's counsel (.1).
 7/23/2019 Biljana Dosen              0.20                                                              $      73.00 Provide congressional appropriations bill to
                                                                                                                     associate to assist with summary judgment
                                                                                                                     motion.
 7/23/2019 T. Carter. White           0.70                      0.20             0.50                   $     402.50 Start compiling legal bases for expert reports
                                                                                                                     based on review of same and on prior research
                                                                                                                     memos (.5); coordinate research regarding expert
                                                                                                                     privileges (.2).
 7/24/2019 T. Carter. White           0.40                                       0.40                   $     230.00 Outline goals for Knau deposition.
 7/25/2019 T. Carter. White           0.70                                       0.70                   $     402.50 Review and analyze legal rules governing
                                                                                                                     Medicaid payments for abortions (.2); strategize
                                                                                                                     on goals for Knau deposition (.5).
 7/26/2019 Jae K. Park                0.40                                       0.40                   $     242.00 Consider and analyze strategy for expert
                                                                                                                     depositions (.3); email to attorney K. Rodriguez
                                                                                                                     and C. White regarding strategy (.1).
 7/26/2019 T. Carter. White           1.80                                       1.80                   $   1,035.00 Review and analyze Medicaid Provider Manual
                                                                                                                     and global period booklet (.6); update deposition
                                                                                                                     goals list and circulate for comment (.3); review
                                                                                                                     and analyze final expert reports (.9).
 7/29/2019 Jae K. Park                0.40                                       0.40                   $     242.00 Telephone conference with L. Singer regarding
                                                                                                                     sources of her analysis (.3); email with attorney C.
                                                                                                                     White regarding same (.1).
 7/29/2019 T. Carter. White           1.30                      0.90             0.40                   $     747.50 Research examples of prior W. Knau depositions
                                                                                                                     (.9); draft notice of Knau deposition (.2);
                                                                                                                     conference with N. Hassan regarding privilege
                                                                                                                     research (.2).
 7/29/2019 Noor-ul-ain Hasan          1.00                                                              $     335.00 Reviewed expert reports ahead of research
                                                                                                                     assignment.
 7/30/2019 Noor-ul-ain Hasan          6.00                                                              $   2,010.00 Conducted research on applicability of attorney-
                                                                                                                     client privilege to testifying experts and consulting
                                                                                                                     experts (4.9), conferred with partner (Kristen
                                                                                                                     Rodriguez) on research assignments for
                                                                                                                     remainder of summer (.5); and proofread memo
                                                                                                                     before sending to associate (Carter White) (.6).

 7/30/2019 T. Carter. White           3.00                                       3.00                   $   1,725.00 Review prior Knau deposition testimony in FCA
                                                                                                                     cases and analyze fruitful lines of questioning
                                                                                                                     (1.5); review and analyze CPT and IDC-9 codes
                                                                                                                     (.4); serve deposition notice for Mrs. Knau (.2);
                                                                                                                     revise Knau deposition outline (.9).


                                                                         Page 111 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 122 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
 7/31/2019 Noor-ul-ain Hasan          6.50                                                              $   2,177.50 Reviewed expert reports and analyzed research
                                                                                                                     memo for summary judgment (2); created
                                                                                                                     summary judgment argument outline (4.3);
                                                                                                                     conferred with Associate on research question
                                                                                                                     (.2).
 7/31/2019 T. Carter. White           0.60                                       0.60                   $     345.00 Review prior Knau depositions and revise outline.

  8/1/2019 Noor-ul-ain Hasan          5.00                                                              $       5.00 Refined summary judgment brief outline (2.2);
                                                                                                                     continued analyzing expert report and previous
                                                                                                                     pleadings to support arguments in brief (2.8).
  8/1/2019 Jae K. Park                0.50                                       0.10            0.40   $     302.50 Conference with expert L. Singer regarding
                                                                                                                     deposition scheduling and preparation for W.
                                                                                                                     Knau deposition (.4); conference with team
                                                                                                                     regarding same (.1).
  8/1/2019 T. Carter. White           0.10         0.10                                                 $      57.50 Review SJ outline from N. Hassan.
  8/2/2019 T. Carter. White           1.00         1.00                                                 $     575.00 Review and comment on SJ outline (.7);
                                                                                                                     conference with N. Hassan regarding same (.3).
  8/2/2019 Jae K. Park                0.40                                       0.10            0.30   $     242.00 Conference with expert L. Singer regarding
                                                                                                                     support in preparation to take W. Knau's
                                                                                                                     deposition (.3); meet and confer with Thayer's
                                                                                                                     counsel regarding deposition of L. Singer (.1).
  8/2/2019 Noor-ul-ain Hasan          5.00                                                              $   1,675.00 Conferred with Associate re: feedback on
                                                                                                                     summary judgment draft outline (.3); made
                                                                                                                     changes to structure/organization (1.6);
                                                                                                                     conducted research on Iowa state administrative
                                                                                                                     statutes (3.1).
  8/2/2019 Kristen C. Rodriguez       0.30         0.30                                                 $     226.50 Review outline of summary judgment motion.
  8/5/2019 Noor-ul-ain Hasan          4.50                                                              $   1,597.50 Drafted unbundling argument section of brief
                                                                                                                     (2.7); conducted research on legal Rule for what
                                                                                                                     constitutes "unbundling" of services under the
                                                                                                                     FCA (1.8).
  8/5/2019 T. Carter. White           1.60                                       1.60                   $     920.00 Review and analyze Knau deposition transcript
                                                                                                                     from Tyler Vick case and revise outline based on
                                                                                                                     insights from same.
  8/6/2019 Noor-ul-ain Hasan          6.00                                                              $   2,130.00 Drafted Argument sub-sections pertaining to
                                                                                                                     PPH's lawful billing and coding practices (4.2),
                                                                                                                     analyzed Plaintiff's expert report and consolidated
                                                                                                                     PPH's expert report (1.8).
  8/6/2019 T. Carter. White           1.20                                                       1.20   $     690.00 Prepare for and call L. Singer regarding regulatory
                                                                                                                     issues.
  8/7/2019 T. Carter. White           3.70         0.80                          2.90                   $   2,127.50 Draft questions for Knau deposition outline (2.9);
                                                                                                                     review and analyze drafts SJ brief sections (.8).
  8/7/2019 Noor-ul-ain Hasan          5.50                                                              $   1,952.50 Conducted research on "unbundling" schemes at
                                                                                                                     the motion-to-dismiss stage and summary
                                                                                                                     judgment stage (3.7); reviewed earlier pleadings
                                                                                                                     from our case and motion to dismiss order (.8);
                                                                                                                     revised draft of brief to incorporate additional
                                                                                                                     patient information (.6); summarize research
                                                                                                                     findings for associate (Carter White, Jae Park)
                                                                                                                     (.4).
  8/8/2019 Noor-ul-ain Hasan          3.00                                                              $   1,065.00 Reviewed Plaintiff's Supplemental Interrogatory
                                                                                                                     Answer (.7), revised MSJ brief to incorporate
                                                                                                                     arguments on PPH's reasonable interpretation of
                                                                                                                     Iowa statutes (1.9); conferred with Associate
                                                                                                                     (Carter White) about next research steps (.4).
  8/8/2019 T. Carter. White           5.50                      0.40             5.10                   $   3,162.50 Conference with N. Hassan regarding summary
                                                                                                                     judgment brief (.4); draft questions for Knau
                                                                                                                     deposition outline (4.3); review and analyze
                                                                                                                     supplemental Knau report and consider strategies
                                                                                                                     for rebutting new claims (.8).
  8/8/2019 Kristen C. Rodriguez       0.50         0.50                                                 $     377.50 Review draft summary judgment brief from
                                                                                                                     summer associate.
  8/9/2019 T. Carter. White           8.50                                       8.50                   $   4,887.50 Review and analyze Knau supplemental report
                                                                                                                     (.8); draft questions for Knau deposition based on
                                                                                                                     review and analysis of patient records, billing
                                                                                                                     spreadsheet, and underlying expert reports (6.9);
                                                                                                                     review and analyze prior deposition testimony
                                                                                                                     from former PPH contractor (.8).
 8/11/2019 T. Carter. White           1.90                                       1.90                   $   1,092.50 Revise Knau deposition outline based on review
                                                                                                                     and analysis of Knau supplemental report.
 8/12/2019 Alan S. Gilbert            0.80                                       0.80                   $     904.00 Review Thayer expert supplemental report and
                                                                                                                     conference K. Rodriguez regarding same.
 8/12/2019 T. Carter. White           3.30                                       3.30                   $   1,897.50 Review and analyze Thayer affidavits (.4); review
                                                                                                                     and comment on patient billing exhibit (.5); review
                                                                                                                     and analyze plans for Knau deposition exhibits
                                                                                                                     (.7); update Knau deposition outline and exhibit
                                                                                                                     organization based on review and analysis of
                                                                                                                     same (1.7).
 8/12/2019 Suzanne D. Smith           1.90                                                              $     646.00 Create spreadsheet for possible use as deposition
                                                                                                                     exhibit
 8/12/2019 Kristen C. Rodriguez       2.50                                       2.50                   $   1,887.50 Work on preparing for deposition of Knau.



                                                                         Page 112 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 123 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 8/13/2019 Alan S. Gilbert            0.40                                       0.40                   $     452.00 Review Thayer declaration in support of expert
                                                                                                                     supplement and conference with K. Rodriguez
                                                                                                                     regarding same.
 8/13/2019 T. Carter. White           5.50                                       5.00                   $   3,162.50 Revise Knau deposition outline and update exhibit
                                                                                                                     labelling based on review of same (2.6); prepare
                                                                                                                     exhibits for shipment to Iowa (.5); conference with
                                                                                                                     S. Thompson regarding response to plaintiffs'
                                                                                                                     allegations (.3); prepare for and call with L. Singer
                                                                                                                     regarding reactions to Knau supplemental report
                                                                                                                     (1.3); call with K. Rodriguez regarding deposition
                                                                                                                     strategy (.4); review and analyze Thayer
                                                                                                                     declaration (.4).
 8/13/2019 Jae K. Park                0.50                                       0.50                   $     302.50 Review and analyze research memoranda
                                                                                                                     regarding abortion unbundling in support of
                                                                                                                     potential motion for summary judgment and
                                                                                                                     consider strategy in light of same.
 8/13/2019 Kristen C. Rodriguez       2.00                                       2.00                   $   1,510.00 Prepare for expert deposition.
 8/14/2019 T. Carter. White           4.30                                       4.30                   $   2,472.50 Review and analyze tips for taking expert
                                                                                                                     deposition (1); prepare for deposition by working
                                                                                                                     with exhibits and editing outline (3.3).
 8/14/2019 Kristen C. Rodriguez       1.00                                       1.00                   $     755.00 Prepare for deposition of plaintiff’s expert.
 8/14/2019 Jae K. Park                0.50                                       0.50                   $     302.50 Review draft outline of deposition of Wendy Knau
                                                                                                                     and provide comments on same.
 8/14/2019 Alan S. Gilbert            3.00                                       3.00                   $   3,390.00 Review Knau materials and conferences K.
                                                                                                                     Rodriguez re: Knau deposition.
 8/15/2019 Kristen C. Rodriguez       5.00                                       5.00                   $   3,775.00 Travel to Des Moines for deposition of plaintiff’s
                                                                                                                     expert, including prep for same.
 8/15/2019 T. Carter. White           6.40                                       5.90                   $   3,680.00 Organize logistics for Iowa trip (.5); prepare for
                                                                                                                     deposition, including editing outline and marking
                                                                                                                     up exhibits (3.4); working travel to Iowa reviewing
                                                                                                                     deposition outline (2.5).
 8/15/2019 Jae K. Park                0.80                                       0.40            0.40   $     484.00 Multiple conferences with expert to schedule
                                                                                                                     deposition (.4); consider and analyze privilege
                                                                                                                     issues related to expert deposition (.4).
 8/16/2019 Kristen C. Rodriguez       9.00                                       9.00                   $   6,795.00 Attend deposition of plaintiff’s expert.
 8/16/2019 Kristen C. Rodriguez       3.00                                                              $   2,265.00 Return travel from plaintiff’s expert.
 8/16/2019 T. Carter. White          11.00                                       8.00                   $   6,325.00 Prepare for and take deposition of W.B. Knau (8);
                                                                                                                     travel from deposition (3).
 8/17/2019 Jae K. Park                1.30                                       1.30                   $     786.50 Review and analyze Thayer's supplemental expert
                                                                                                                     report.
 8/19/2019 Kristen C. Rodriguez       0.20                                       0.20                   $     151.00 Correspondence with team regarding expert
                                                                                                                     deposition.
 8/19/2019 T. Carter. White           0.50                                       0.50                   $     287.50 Digest and summarize Knau deposition.
 8/20/2019 Alan S. Gilbert            0.50                                       0.50                   $     565.00 Conference with K. Rodriguez regarding Knau
                                                                                                                     deposition and strategy.
 8/21/2019 Kristen C. Rodriguez       0.50                                       0.50                   $     377.50 Correspondence and analysis regarding Knau
                                                                                                                     deposition and supplement.
 8/21/2019 T. Carter. White           0.10                                       0.10                   $      57.50 Call with L. Singer regarding W. Knau deposition.

 8/22/2019 Kristen C. Rodriguez       0.30                                       0.30                   $     226.50 Analysis regarding follow ups needed after Knau
                                                                                                                     deposition.
 8/22/2019 Jae K. Park                0.80                                       0.80                   $     484.00 Telephone conference with K. Rodriguez
                                                                                                                     regarding case status, strategy, and expert
                                                                                                                     depositions (.5); conference with L. Singer
                                                                                                                     regarding deposition preparation (.3).
 8/26/2019 Kristen C. Rodriguez       0.50                                       0.50                   $     377.50 Work on strategy for supplemental report.
 8/26/2019 T. Carter. White           0.40                                       0.40                   $     230.00 Analyze need for a supplemental report
                                                                                                                     responding to W. Knau's.
 8/26/2019 Jae K. Park                0.40                                       0.40                   $     242.00 Review correspondence from Plaintiff's counsel
                                                                                                                     regarding expert depositions (.1); consider
                                                                                                                     strategy in light of same (.3).
 8/28/2019 T. Carter. White           0.70                                       0.70                   $     402.50 Team strategy call regarding expert discovery and
                                                                                                                     summary judgment.
 8/28/2019 Jae K. Park                2.20                                       2.20                   $   1,331.00 Conference with team regarding strategy for
                                                                                                                     preparing supplemental expert report (.3);
                                                                                                                     conference with L. Singer regarding same (.8);
                                                                                                                     prepare draft letter to Plaintiff's counsel regarding
                                                                                                                     deposition scheduling (1.1).
 8/28/2019 Alan S. Gilbert            0.40                                       0.40                   $     452.00 Conference with K. Rodriguez regarding our
                                                                                                                     expert and rebuttal of plaintiff’s expert.
 8/28/2019 Kristen C. Rodriguez       0.80                                       0.80                   $     604.00 Work on expert strategy.
 8/29/2019 Jae K. Park                5.50                                       5.50                   $   3,327.50 Prepare for and hold telephone conference with
                                                                                                                     Ms. Singer regarding preparation for expert
                                                                                                                     deposition (2); work on expert deposition
                                                                                                                     preparation outline (2.3); revise and supplement
                                                                                                                     correspondence to plaintiff's counsel regarding
                                                                                                                     deposition scheduling and expert reports (1.2).
 8/29/2019 Alan S. Gilbert            0.30                                       0.30                   $     339.00 Conference with K. Rodriguez regarding expert
                                                                                                                     reports and depositions.
 8/29/2019 Kristen C. Rodriguez       1.80                                       1.80                   $   1,359.00 Call with expert to preparation for deposition (1.5);
                                                                                                                     correspondence with plaintiff’s counsel (.3).



                                                                         Page 113 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 124 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 8/30/2019 Jae K. Park                0.80                     0.50              0.30                   $     484.00 Further correspondence with counsel for Thayer
                                                                                                                     regarding deposition of Lissa Singer and dispute
                                                                                                                     over reports (.3); research entitlement to expert
                                                                                                                     deposition fees and local customs in Iowa
                                                                                                                     regarding same (.5).
 8/30/2019 Kristen C. Rodriguez       0.50                                       0.50                   $     377.50 Correspondence with opposing counsel regarding
                                                                                                                     supplemental report.
  9/1/2019 Jae K. Park                1.80                                       1.80                   $   1,089.00 Continue preparing to defend deposition of expert
                                                                                                                     witness L. Singer.
  9/2/2019 Erika L. Amatore           2.00                                                              $     740.00 Review materials from Kristen Rodriguez
                                                                                                                     regarding false claims act matter
  9/2/2019 Jae K. Park                4.30                                       4.30                   $   2,601.50 Continue preparing to defend deposition of expert
                                                                                                                     witness L. Singer.
  9/3/2019 Erika L. Amatore           3.00                                                              $   1,110.00 Review background materials from Kristen
                                                                                                                     Rodriguez (2.0); telephone call with Kristen
                                                                                                                     Rodriguez regarding case background and motion
                                                                                                                     for summary judgment (1.0)
  9/3/2019 Kristen C. Rodriguez       0.50                                       0.50                   $     377.50 Correspondence regarding expert discovery and
                                                                                                                     next steps.
  9/3/2019 Suzanne D. Smith           0.70                                                              $     238.00 Review production documents for Audit patient
                                                                                                                     information amd compare against Abortion
                                                                                                                     records
  9/4/2019 T. Carter. White           1.30                                       1.10                   $     747.50 Review and analyze correspondence from TSG
                                                                                                                     regarding Knau deposition (.2); review analysis of
                                                                                                                     IME audit and abortion patients (.5); search for
                                                                                                                     abortion medical protocol (.6).
  9/4/2019 Tony K. Lu                 0.20                                       0.20                   $      99.00 Attention to inquiry from C. White re: PPFA S&G
                                                                                                                     Protocols (.2)
  9/4/2019 Kristen C. Rodriguez       0.40                                       0.40                   $     302.00 Review and analyze standing order production
                                                                                                                     and audit files.
  9/4/2019 Erika L. Amatore           0.70                                                              $     259.00 Review 2006 patient records
  9/5/2019 Erika L. Amatore           2.70                                                              $     999.00 Review 2006 patient records.
  9/5/2019 Jae K. Park                0.70                                       0.70                   $     423.50 Conference with plaintiff's counsel regarding
                                                                                                                     expert depositions (.3); conference with expert L.
                                                                                                                     Singer regarding same (.2); consider and analyze
                                                                                                                     further strategy (.2).
  9/6/2019 Kristen C. Rodriguez       0.20                                       0.20                   $     151.00 Correspondence regarding status of deposition.
  9/9/2019 Alan S. Gilbert            0.40                                       0.40                   $     452.00 Conference with K. Rodriguez regarding strategy
                                                                                                                     on summary judgment of abortion claims.
 9/10/2019 Jae K. Park                0.40                                       0.40                   $     242.00 Brief conference call with Lissa Singer regarding
                                                                                                                     cleaning up of issues regarding her report.
 9/10/2019 T. Carter. White           0.50                                       0.50                   $     287.50 Mark confidentiality designations and
                                                                                                                     favorable/unfavorable testimony in Knau
                                                                                                                     deposition transcripts.
 9/10/2019 Kristen C. Rodriguez       0.30                                       0.30                   $     226.50 Various correspondence with plaintiff’s counsel
                                                                                                                     regarding Knau documents.
 9/11/2019 Kristen C. Rodriguez       1.00                                       1.00                   $     755.00 Analysis of superbills and correspondence with
                                                                                                                     client (.8); correspondence with P. Dickey (.2).
 9/11/2019 Tony K. Lu                 0.20                                       0.20                   $      99.00 Teleconference with Kristen Rodriguez re: history
                                                                                                                     of production related to AB and PPFA S&Gs (.2)

 9/12/2019 T. Carter. White           0.50                                       0.50                   $     287.50 Mark Knau deposition transcript for confidentiality
                                                                                                                     and helpful testimony.
 9/13/2019 T. Carter. White           0.20                                       0.20                   $     115.00 Review and analyze sample superbills.
 9/13/2019 T. Carter. White           0.30                                       0.30                   $     172.50 Begin review and analysis of W. Knau supporting
                                                                                                                     materials.
 9/13/2019 Erika L. Amatore           3.00                                                              $   1,110.00 Review deposition transcript of Wendy Knau
                                                                                                                     (1.3); research materiality element of false claims
                                                                                                                     act (1.7).
 9/16/2019 Suzanne D. Smith           3.50                                                              $   1,190.00 Review Abortion Spreadsheet and create new
                                                                                                                     format to include specific visits and dates.
 9/16/2019 Kristen C. Rodriguez       1.20                                       1.20                   $     906.00 Call with P. Dickey and follow up emails (1); email
                                                                                                                     with S. smith regarding spreadsheet analysis (.2).

 9/17/2019 Suzanne D. Smith           5.90                                                              $   2,006.00 Review Abortion Spreadsheet and create new
                                                                                                                     format to include specific visits and dates.
 9/17/2019 Kristen C. Rodriguez       0.30                                       0.30                   $     226.50 Calls/emails with C. White regarding transcript
                                                                                                                     confidentiality designations.
 9/17/2019 Erika L. Amatore           3.00                                                              $   1,110.00 Research case law on materiality
 9/17/2019 T. Carter. White           0.60                                       0.60                   $     345.00 Work on confidentiality designations for Knau
                                                                                                                     deposition.
 9/18/2019 Suzanne D. Smith           6.30                                                              $   2,142.00 Review Abortion Spreadsheet and create new
                                                                                                                     version regarding visits and timing
 9/19/2019 Suzanne D. Smith           2.80                                                              $     952.00 Review Abortion Spreadsheet and create new
                                                                                                                     version regarding visits and timing
 9/19/2019 Kristen C. Rodriguez       3.20                                       3.20                   $   2,416.00 Call with new team member for case overview
                                                                                                                     (.4); correspondence with team regarding same
                                                                                                                     (.1); prepare for summary judgment outline (2.7).
 9/19/2019 Jae K. Park                0.50                                       0.50                   $     302.50 Review and analyze abortion protocols and
                                                                                                                     potential impact on defense theories.




                                                                         Page 114 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 125 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
 9/19/2019 T. Carter. White           1.80                                       1.80                   $   1,035.00 Collect and circulate patient billing records (.3);
                                                                                                                     analyze Knau materials (.4); analyze PPH abortion
                                                                                                                     follow up procedures (.3); mark Knau deposition
                                                                                                                     transcript for confidentiality and relevance (.8).

 9/20/2019 Suzanne D. Smith           4.80                                                              $   1,632.00 Review Abortion Spreadsheet and create new
                                                                                                                     version regarding visits and timing
 9/20/2019 T. Carter. White           0.50                                       0.50                   $     287.50 Review analysis of PPH protocols and case
                                                                                                                     strategy.
 9/21/2019 T. Carter. White           3.80                                       3.80                   $   2,185.00 Review and analyze Knau deposition transcript for
                                                                                                                     confidentiality, most helpful excerpts, and ways to
                                                                                                                     use in SJ argument.
 9/22/2019 Suzanne D. Smith           2.50                                                              $     850.00 Review AB Spreadsheet and prepare follow-up
                                                                                                                     visit spreadsheet for attorney review
 9/23/2019 Suzanne D. Smith           3.90                                                              $   1,326.00 Review AB Spreadsheet and create follow up visit
                                                                                                                     spreadsheet for attorney review
 9/23/2019 T. Carter. White           0.20                                       0.20                   $     115.00 Draft letter regarding Knau deposition
                                                                                                                     confidentiality.
 9/24/2019 Suzanne D. Smith           4.80                                                              $   1,632.00 Review AB Spreadsheet and prepare follow up
                                                                                                                     spreadsheet for attorney review
 9/25/2019 T. Carter. White           2.80         1.60                          1.20                   $   1,610.00 Analyze strategy for SJ brief and facts drafting
                                                                                                                     (1.6); review and analyze Knau records produced
                                                                                                                     at deposition (.7); review and analyze abortion
                                                                                                                     protocols (.3); finalize and send W. Knau
                                                                                                                     confidentiality designations (.2).
 9/25/2019 Kristen C. Rodriguez       0.50                                       0.50                   $     377.50 Review and analyze confidentiality designations.
 9/30/2019 Kristen C. Rodriguez       3.50         3.50                                                 $   2,642.50 Work on outline for SJ (2.5); team call (1).
 9/30/2019 Charles C. Hayes           1.00                                                              $     380.00 Planned Parenthood/Thayer matter litigation team
                                                                                                                     conference call regarding upcoming assignment
                                                                                                                     and deadlines.
 9/30/2019 Charles C. Hayes           0.10                                                              $      38.00 Conference with Jae Park about next steps in
                                                                                                                     Planned Parenthood-Thayer matter.
 9/30/2019 Charles C. Hayes           0.10                                                              $      38.00 Review motion for summary judgment project
                                                                                                                     outline in Planned Parenthood-Thayer matter.
                                                                                                                     Plan next steps, due dates.
 9/30/2019 T. Carter. White           1.80         1.30                          0.50                   $   1,035.00 Team call regarding strategy and next steps for
                                                                                                                     SJ briefing (1); conference with K. Rodriguez
                                                                                                                     regarding SJ argument strategy (.3); review and
                                                                                                                     analyze W. Knau sources of information (.5).
 9/30/2019 Jae K. Park                1.00         1.00                                                 $     605.00 Prepare for team call regarding strategy for
                                                                                                                     motion for summary adjudication and conference
                                                                                                                     with Attorney C. Hayes regarding same.

 9/30/2019 Suzanne D. Smith           1.00                                                              $     340.00 Participate in team call regarding SJ Motion
                                                                                                                     preparation
 9/30/2019 Erika L. Amatore           1.50                                                              $     555.00 Review materials, prepare for telephone
                                                                                                                     conference call (.3); elephone conference call with
                                                                                                                     MSJ team regarding strategy, research required,
                                                                                                                     drafting of MSJ (1); telephone call with Kristen
                                                                                                                     Rodrigues regarding same (.2)
 10/1/2019 Charles C. Hayes           0.10                                                              $      38.00 Review and respond to emails about rescheduling
                                                                                                                     summary judgment briefing in Planned
                                                                                                                     Parenthood matter.
 10/1/2019 Jae K. Park                0.30         0.30                                                 $     181.50 Consider and analyze Plaintiff's proposal to adjust
                                                                                                                     briefing schedule for cross-motions for summary
                                                                                                                     judgment.
 10/1/2019 T. Carter. White           5.40         4.30                          1.10                   $   3,105.00 Review and analyze regulatory materials
                                                                                                                     produced by W. Knau (1.1); draft outline of
                                                                                                                     undisputed facts and facts dealing with abortion
                                                                                                                     sampling, billing records and patient visits (4.1);
                                                                                                                     conference with K. Rodriguez regarding issues
                                                                                                                     with facts (.2).
 10/1/2019 Kristen C. Rodriguez       0.20                                       0.20                   $     151.00 Correspondence from plaintiff’s counsel regarding
                                                                                                                     discovery schedule and conference.
 10/1/2019 Stephanie Peatman          7.50                                                              $   2,475.00 Reviewed and analyzed case documents,
                                                                                                                     including Relator's multiple complaints, expert
                                                                                                                     reports and declarations to get up to speed on
                                                                                                                     case.
 10/2/2019 T. Carter. White           2.50         1.30                          0.20                   $   1,437.50 Review and analyze outline of SJ motion (.5);
                                                                                                                     analyze new scheduling proposal (.2); continue
                                                                                                                     drafting facts relating to 19 patient files (1.8).
 10/2/2019 Charles C. Hayes           0.10                                                              $      38.00 Review and respond to email about case
                                                                                                                     documents, pleadings, and orders in Planned
                                                                                                                     Parenthood case.
 10/2/2019 Charles C. Hayes           0.70                                                              $     266.00 Review introductory materials on Planned
                                                                                                                     Parenthood-Thayer matter.
 10/2/2019 Charles C. Hayes           0.50                                                              $     190.00 Review introductory materials in Planned
                                                                                                                     Parenthood-Thayer matter, including outline on
                                                                                                                     upcoming tasks in motion for summary judgment
                                                                                                                     briefing.




                                                                         Page 115 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 126 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
 10/2/2019 Stephanie Peatman          7.50                                                              $   2,475.00 Reviewed and analyzed case documents,
                                                                                                                     including prior procedural history and prior motion
                                                                                                                     for summary judgment in preparation for drafting
                                                                                                                     motion for summary judgment.
 10/3/2019 T. Carter. White           4.90         4.60                          0.10                   $   2,817.50 Review updates on scheduling proposals (.1);
                                                                                                                     coordinate payment of W. Knau (.2); continue
                                                                                                                     drafting undisputed SJ facts addressing 19
                                                                                                                     patients (4.6).
 10/3/2019 Stephanie Peatman          7.50                                                              $   2,475.00 Conducted research regarding False Claims Act,
                                                                                                                     Relator and her affiliated organization (2.9);
                                                                                                                     reviewed additional case documents, including
                                                                                                                     Relator's prior motion for summary judgment and
                                                                                                                     supporting documents (4.6).
 10/4/2019 Jae K. Park                3.70         3.70                                                 $   2,238.50 Work on portion of motion for summary judgment
                                                                                                                     focusing on procedural history and relevant legal
                                                                                                                     standards for summary judgment, false claims act,
                                                                                                                     and relevant Iowa Medicaid regulations.

 10/4/2019 T. Carter. White           2.10         1.80                          0.30                   $   1,207.50 Review and comment on proposed scheduling
                                                                                                                     order (.3); continue drafting undisputed facts for
                                                                                                                     SJ dealing with patient files (1.7); circulate same
                                                                                                                     to group (.1).
 10/4/2019 Kristen C. Rodriguez       0.70         0.20        0.20              0.30                   $     528.50 Coordinate notice of withdrawal for C. Miltich (.2);
                                                                                                                     direct research regarding attorneys’ fees for
                                                                                                                     prevailing defendant in FCA cases (.2); review
                                                                                                                     and edit draft case management order (.3).
 10/4/2019 Stephanie Peatman          7.50                                                              $   2,475.00 Reviewed additional case materials, including
                                                                                                                     prior research memo and attached exhibits,
                                                                                                                     Medicaid and medicare guidelines, and Excel
                                                                                                                     spreadsheets of patient visits.
 10/8/2019 Kristen C. Rodriguez       1.00         1.00                                                 $     755.00 Team call and prepare for same.
 10/8/2019 Erika L. Amatore           2.20                                                              $     814.00 Research case law on falsity, materiality (1.7);
                                                                                                                     team telephone conference re motion for
                                                                                                                     summary judgment (.5).
 10/8/2019 Jae K. Park                0.50         0.50                                                 $     302.50 Attend team call regarding status of motion for
                                                                                                                     summary judgment.
 10/8/2019 Kristen C. Rodriguez       1.00         1.00                                                 $     755.00 Review Statement of Facts draft.
 10/8/2019 T. Carter. White           2.40         2.40                                                 $   1,380.00 Continue drafting undisputed SJ facts addressing
                                                                                                                     19 patients (1.5); work on assembling SJ
                                                                                                                     appendix (.4); conference with team regarding
                                                                                                                     case strategy and status (.5).
 10/8/2019 Suzanne D. Smith           0.60                                                              $     204.00 Prepare production document (redacting portions)
                                                                                                                     for use as SJ exhibit
 10/8/2019 Charles C. Hayes           0.40                                                              $     152.00 Weekly Planned Parenthood-Thayer conference
                                                                                                                     call.
 10/8/2019 Stephanie Peatman          0.30                                                              $      99.00 Reviewed and analyzed statement of facts as
                                                                                                                     prepared by J. Park.
 10/9/2019 Wanda N. Hulsebus          0.30                                                              $      42.00 Research and obtain Medicaid claims processing
                                                                                                                     guide 2003 for S. Peatman
 10/9/2019 Suzanne D. Smith           0.40                                                              $     136.00 Review/analyze database in preparing for SJ
                                                                                                                     exhibits
 10/9/2019 Tony K. Lu                 0.20                                       0.20                   $      99.00 Attention to and respond to inquiry re: PPH FOIA
                                                                                                                     fee request (.2)
 10/9/2019 T. Carter. White           2.70         1.50                          1.20                   $   1,552.50 Search for IME fee schedule (.3); research types
                                                                                                                     of abortions (.4); continue drafting undisputed SJ
                                                                                                                     facts addressing 19 patients (1.5); review and
                                                                                                                     analyze IME billing guidelines (.5).
 10/9/2019 Stephanie Peatman          6.00                                                              $   1,980.00 Researched (2.3) and drafted law and argument
                                                                                                                     section regarding "no knowlingly false claim" (3.7).

10/10/2019 T. Carter. White           1.20         1.20                                                 $     690.00 Work on creation of SJ appendix.
10/11/2019 Kristen C. Rodriguez       0.50                      0.50                                    $     377.50 Attention to FCA attorneys’ fees analysis.
10/11/2019 T. Carter. White           2.80         2.80                                                 $   1,610.00 Revise undisputed SJ facts addressing 19
                                                                                                                     patients.
10/11/2019 Charles C. Hayes           2.00                                                              $     760.00 Research attorneys' fees issue for prevailing
                                                                                                                     defendants in False Claims Act cases (1.4), draft
                                                                                                                     memorandum (.6).
10/12/2019 Charles C. Hayes           6.20                                                              $   2,356.00 Research the availability of attorneys' fees to
                                                                                                                     prevailing defendants in False Claims Act actions
                                                                                                                     (4.4), draft memorandum and submit to Kristen
                                                                                                                     Rodriguez (1.8).
10/12/2019 Kristen C. Rodriguez       0.40                      0.40                                    $     302.00 Review of FCA attorneys’ fees analysis.
10/13/2019 Kristen C. Rodriguez       0.30         0.30                                                 $     226.50 Review of Summary Judgement draft inserts.
10/13/2019 Charles C. Hayes           1.70                                                              $     646.00 Research attorneys' fees timing issue (1.6),
                                                                                                                     respond to Kristen Rodriguez (0.1).
10/14/2019 Charles C. Hayes           5.20                                                              $   1,976.00 Draft legal standard for Motion for Summary
                                                                                                                     Judgment in Thayer matter.
10/14/2019 T. Carter. White           0.50         0.50                                                 $     287.50 Revise undisputed SJ facts (.3); work on
                                                                                                                     redacting documents for SJ appendix (.2).
10/15/2019 Charles C. Hayes           0.40                                                              $     152.00 Research attorneys' fees awards in False Claims
                                                                                                                     Act cases.



                                                                         Page 116 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 127 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation   Interviewing     Amount         Description
                                             Brief
10/16/2019 Erika L. Amatore           4.00                                                              $   1,480.00 Review patient information (.9); work on MSJ (3.1)

10/16/2019 Charles C. Hayes           7.20                                                              $   2,736.00 Draft memorandum as to attorneys' fees deadline,
                                                                                                                     availability of fees for previous proceedings, and
                                                                                                                     assessing necessity of attorney appearances in
                                                                                                                     future proceedings.
10/17/2019 Erika L. Amatore           5.20                                                              $   1,924.00 Review patient records (1.7); work on
                                                                                                                     memorandum (3.5)
10/17/2019 Stephanie Peatman          0.30                                                              $      99.00 Reviewed updated statement of undisputed facts,
                                                                                                                     prepared by C. White.
10/17/2019 Charles C. Hayes           5.00                                                              $   1,900.00 Review and revise motion for summary judgment
                                                                                                                     legal standard and miscellaneous arguments
                                                                                                                     section.
10/17/2019 T. Carter. White           3.50         3.50                                                 $   2,012.50 Reorganize patient in statement of undisputed
                                                                                                                     facts thematically based on review and analysis of
                                                                                                                     same (2.3); revise facts to add good testimony
                                                                                                                     from W. Knau (1.2).
10/18/2019 Erika L. Amatore           1.50                                                              $     555.00 Research case law on materiality
10/21/2019 Erika L. Amatore           3.60                                                              $   1,332.00 Research case law on False Claims Act (1.5);
                                                                                                                     work on knowledge of falsity argument (2.1)
10/22/2019 Charles C. Hayes           0.30                                                              $     114.00 Revise motion for summary judgment legal
                                                                                                                     standard.
10/22/2019 T. Carter. White           1.60         1.60                                                 $     920.00 Confirm drafted facts are accurate based on
                                                                                                                     review and analysis of expert reports.
10/23/2019 T. Carter. White           3.10         3.10                                                 $   1,782.50 Draft facts insert for brief based on draft of
                                                                                                                     undisputed facts (2); revise patient summary chart
                                                                                                                     based on review of medical records (.6); edit
                                                                                                                     undisputed patient facts (.5).
10/24/2019 T. Carter. White           1.10         1.10                                                 $     632.50 Revise facts insert for brief based on draft of
                                                                                                                     undisputed facts (.5); catalog open issues with
                                                                                                                     facts for discussion with team (.2); confirm drafted
                                                                                                                     facts are accurate based on review and analysis
                                                                                                                     of expert reports (.4).
10/25/2019 Erika L. Amatore           6.00                                                              $   2,220.00 Analyze case law (.6); draft sections VI, VII of
                                                                                                                     MSJ (5.4).
10/25/2019 Kristen C. Rodriguez       0.50         0.50                                                 $     377.50 Work on summary judgment briefing.
10/25/2019 T. Carter. White           0.20         0.20                                                 $     115.00 Conference with K. Rodriguez regarding open
                                                                                                                     issues with facts.
10/26/2019 T. Carter. White           0.40         0.40                                                 $     230.00 Email K. Rodriguez re: current status of SJ
                                                                                                                     briefing and open issues.
10/27/2019 Erika L. Amatore           3.70                                                              $   1,369.00 Draft, revise sections of MSJ (3.5); draft email to
                                                                                                                     Kristen Rodriguez regarding same (.2).
10/28/2019 Kristen C. Rodriguez       0.30         0.30                                                 $     226.50 Work on summary judgment brief.
 11/4/2019 T. Carter. White           0.50         0.10        0.40                                     $     287.50 Analyze SJ briefing status and plan (.1); research
                                                                                                                     regulations governing global period (.4).
 11/5/2019 T. Carter. White           1.10                      1.10                                    $     632.50 Research regulations governing global period.
 11/6/2019 Talia C. Linneman          1.60                                                              $     640.00 Research global surgical codes in Medicare per
                                                                                                                     request from C. White.
 11/7/2019 T. Carter. White           1.70         0.50        1.20                                     $     977.50 Review and analyze research on abortions global
                                                                                                                     period (.2); follow up research on same (1); revise
                                                                                                                     facts to reflect same (.5).
 11/8/2019 Talia C. Linneman          0.60                                                              $     240.00 Research global surgical codes for abortion
                                                                                                                     procedures.
11/11/2019 T. Carter. White           0.40         0.10        0.30                                     $     230.00 Analyze research on global period (.3); emails with
                                                                                                                     K. Rodriguez re: SJ briefing (.1).
11/12/2019 T. Carter. White           0.20                      0.20                                    $     115.00 Review and analyze supplemental research on
                                                                                                                     abortions global period; (.1) emails with T.
                                                                                                                     Linneman re: same (.1).
11/12/2019 Talia C. Linneman          1.30                                                              $     520.00 Research global surgical codes in Medicare per
                                                                                                                     request from C. White.
11/13/2019 T. Carter. White           0.30                      0.30                                    $     172.50 Review and analyze supplemental research on
                                                                                                                     abortion global periods (.1); follow up research on
                                                                                                                     same (.2).
11/14/2019 T. Carter. White           1.10         1.10                                                 $     632.50 Analyze strategy for abortion global periods in
                                                                                                                     brief based on review of facts and research on
                                                                                                                     same (.9); emails to team regarding follow up (.2).

11/14/2019 Talia C. Linneman          0.30                                                              $     120.00 Research global surgical codes in Medicare per
                                                                                                                     request from C. White.
11/18/2019 T. Carter. White           0.10         0.10                                                 $      57.50 Check in with K. Rodriguez regarding SJ briefing.

11/19/2019 Kristen C. Rodriguez       2.50         2.50                                                 $   1,887.50 Work on Phase 2 summary judgment statement
                                                                                                                     of facts.
11/19/2019 T. Carter. White           0.10         0.10                                                 $      57.50 Email S. Smith and K. Rodriguez regarding
                                                                                                                     appendix.
11/20/2019 Suzanne D. Smith           2.90                                                              $     986.00 Review statement of facts and oull additional
                                                                                                                     documents to be used as potential exhibits.
11/20/2019 T. Carter. White           2.60         2.60                                                 $   1,495.00 Work with S. Smith on assembling appendix (.4);
                                                                                                                     revise undisputed facts to address comments
                                                                                                                     from K. Rodriguez based on review and analysis
                                                                                                                     of depositions and patient records (2.2).



                                                                         Page 117 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 128 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                             Brief
11/21/2019 Suzanne D. Smith           4.60                                                              $   1,564.00 Review statemetn of facts and excerpt patient
                                                                                                                     files for same.
11/21/2019 Erika L. Amatore           1.50                                                              $     555.00 Draft update to MSJ section
11/21/2019 T. Carter. White           5.90         5.20                                          0.70   $   3,392.50 Revise undisputed facts to address comments
                                                                                                                     from K. Rodriguez based on review and analysis
                                                                                                                     of depositions (3.9); work with S. Smith on
                                                                                                                     excerpting documents for appendix (.7); draft brief
                                                                                                                     factual insert addressing coding and the global
                                                                                                                     period (.6); prepare for and call with L. Singer
                                                                                                                     regarding outstanding issues (.7).
11/21/2019 Tony K. Lu                 0.20         0.20                                                 $      99.00 Attention to fee schedule inquiry from Carter
                                                                                                                     White.
11/22/2019 Jae K. Park                0.50                                       0.40                   $     302.50 Investigate instances of billing for prescription
                                                                                                                     birthcontrol (.4); communicate with C. White
                                                                                                                     regarding same (.1).
11/22/2019 Suzanne D. Smith           2.70                                                              $     918.00 Review of updated statement of factsand pull
                                                                                                                     additional documents to be used as potential
                                                                                                                     exhibits.
11/22/2019 T. Carter. White           1.50         1.50                                                 $     862.50 Revise undisputed facts to address comments
                                                                                                                     from K. Rodriguez based on review and analysis
                                                                                                                     of depositions (1.1); work with S. Smith on
                                                                                                                     assembling documents for appendix (.2); review
                                                                                                                     and analyze abortion procedure descriptions in
                                                                                                                     medical records (.2).
11/23/2019 Talia C. Linneman          0.90                                                              $     360.00 Email with Dentons attorneys S. Banks and C.
                                                                                                                     White regarding Medicare coverage of health care
                                                                                                                     service code.
11/23/2019 Susan J. Banks             0.20                                                              $     136.00 Consult with T. Linneman regarding Medicare
                                                                                                                     reimbursement for medication abortions.
11/23/2019 Erika L. Amatore           1.20                                                              $     444.00 Revise portion of MSJ (1.1); email to Kristen
                                                                                                                     Rodriguez regarding same (.1)
11/25/2019 Kristen C. Rodriguez       2.50         2.50                                                 $   1,887.50 Draft and revise motion for summary judgment.
11/25/2019 Suzanne D. Smith           2.60                                                              $     884.00 Revie SJ brief and pull cited deposition pages and
                                                                                                                     additional patient records to create appendix.

11/25/2019 T. Carter. White           1.30         0.80                                          0.50   $     747.50 Call K. Rodriguez regarding edits to facts (.3);
                                                                                                                     prepare for and call L. Singer regarding various
                                                                                                                     arguments for SJ (.5); analyze ability to use phone
                                                                                                                     calls to support reasonable interpretation defense
                                                                                                                     (.5).
11/26/2019 Suzanne D. Smith           4.30                                                              $   1,462.00 Review revised version of brief and update
                                                                                                                     appendix with additional records and depositions
                                                                                                                     pages
11/26/2019 T. Carter. White           2.00         2.00                                                 $   1,150.00 Revise SJ facts to address comments from K.
                                                                                                                     Rodriguez.
11/26/2019 Kristen C. Rodriguez       1.20         1.20                                                 $     906.00 Work on summary judgment brief.
11/27/2019 Jae K. Park                1.20         1.20                                                 $     726.00 Work on procedural posture and legal standard
                                                                                                                     portions of motion for summary judgment on
                                                                                                                     Thayer's claim.
11/27/2019 Suzanne D. Smith           1.50                                                              $     510.00 Update appendix to include various
                                                                                                                     pleadings/orders
11/28/2019 Erika L. Amatore           0.10                                                              $      37.00 Emails from Kristen Rodriguez regarding case law
                                                                                                                     needed for insert.
11/28/2019 Kristen C. Rodriguez       2.80         2.80                                                 $   2,114.00 Draft and revise summary judgment brief and
                                                                                                                     statement of facts.
11/29/2019 Kristen C. Rodriguez       5.20         4.10                                                 $   3,926.00 Draft and revise summary judgment brief and
                                                                                                                     statement of facts.
11/29/2019 Erika L. Amatore           7.00                                                              $   2,590.00 Research case law regarding undercoding and
                                                                                                                     scienter, and regarding expert's testimony
                                                                                                                     supporting materiality
11/30/2019 Suzanne D. Smith           0.80                                                              $     272.00 Review file to obtain additional medical records for
                                                                                                                     appendix
11/30/2019 Kristen C. Rodriguez       3.10         3.10                                                 $   2,340.50 Draft and revise summary judgment brief and
                                                                                                                     statement of facts.
11/30/2019 Jae K. Park                2.20         1.40        0.80                                     $   1,331.00 Further revise and supplement section of motion
                                                                                                                     for summary judgment (1.4); perform legal
                                                                                                                     research regarding standards for summary
                                                                                                                     judgment (.8).
 12/1/2019 Kristen C. Rodriguez       8.60         8.60                                                 $   6,493.00 Draft and revise summary judgment brief and
                                                                                                                     statement of facts.
 12/1/2019 Charles C. Hayes           1.20                                                              $     456.00 Revise motion for summary judgment.
 12/1/2019 T. Carter. White           2.80         2.80                                                 $   1,610.00 Research federal register cite for the abortion
                                                                                                                     global period (1.2); create plan for assembly of
                                                                                                                     appendix (.5); coordinate creation of motion to
                                                                                                                     seal (1.1).
 12/1/2019 Erika L. Amatore           2.00                                                              $     740.00 Research case law on whether materiality under
                                                                                                                     FCA may be supported by expert's testimony
 12/1/2019 Suzanne D. Smith           0.50                                                              $     170.00 Review previously filed SJ Motion in order to
                                                                                                                     obtain format for TOC (.2); add additional
                                                                                                                     deposition pages to appendix (.3).




                                                                         Page 118 of 126
               Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 129 of 161
                                             Time Entry Records in
                                                 United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                              Brief
 12/2/2019 Erika L. Amatore            0.50                                                              $     185.00 Draft email to Kristen Rodriguez regarding update
                                                                                                                      to research (.1); research case law on materiality
                                                                                                                      question (.4)
 12/2/2019 Clayton E. Faits            1.10                                                              $     429.00 Draft motion for leave to file under seal: MSJ and
                                                                                                                      supporting docs for Phase II.
 12/2/2019 T. Carter. White            3.50         2.30        1.20                                     $   2,012.50 Draft Appendix TOC based on review and
                                                                                                                      analysis of facts and prior versions (1.3); manage
                                                                                                                      research for federal register global period cite
                                                                                                                      (1.2); manage compilation of appendix documents
                                                                                                                      (1).
 12/2/2019 Charles C. Hayes            1.30                                                              $     494.00 Revise motion for summary judgment.
 12/2/2019 Tony K. Lu                  0.20         0.20                                                 $      99.00 Attention to and respond to C. White inquiry
                                                                                                                      related to Jennifer Warren Ulrich declaration for
                                                                                                                      summary judgment.
 12/2/2019 Eugene M. Giudice           1.00                                                              $     295.00 Obtain cases that support the premise that
                                                                                                                      information omitted from subsequent amended
                                                                                                                      complaints is not at issue for C. Faits
 12/2/2019 Mary K. Ciziunas            0.50                                                              $     155.00 Conduct research to locate 2007 Physician Fee
                                                                                                                      Schedule CPT codes per C. White.
 12/2/2019 Mary K. Ciziunas            0.20                                                              $      62.00 Obtain Federal Register cites per C. White.
 12/2/2019 Suzanne D. Smith            1.20                                                              $     408.00 Review draft statement of facts and update
                                                                                                                      appendix
 12/2/2019 Kamie Oehrle                2.00                                                              $     620.00 Research Federal Register to locate global
                                                                                                                      periods for various surgical procedures from 2006
                                                                                                                      to 2008. Request made by Kristen Rodriguez.

 12/2/2019   Clayton E. Faits          1.40                                                              $     546.00   Spot research for MSJ brief.
 12/2/2019   Clayton E. Faits          0.80                                                              $     312.00   Spot research for MSJ brief.
 12/2/2019   Jae K. Park               0.50         0.50                                                 $     302.50   Work on motion for summary judgment.
 12/2/2019   Kristen C. Rodriguez      7.10         7.10                                                 $   5,360.50   Draft and revise motion for summary judgment for
                                                                                                                        Phase II.
 12/3/2019 T. Carter. White            7.60         7.60                                                 $   4,370.00   Review and comment on summary judgment brief
                                                                                                                        (1.1); add citations to brief based on review of
                                                                                                                        deposition transcripts and expert reports (5.2);
                                                                                                                        revise motion to seal summary judgment papers
                                                                                                                        (.6); manage research for federal register global
                                                                                                                        period cite (.4); manage compilation and excerpts
                                                                                                                        of appendix documents (.3).
 12/3/2019 Alan S. Gilbert             3.50         3.50                                                 $   3,955.00   Review and edit sj brief (3); conf. K. Rodriguez re:
                                                                                                                        same (.5)
 12/3/2019 Clayton E. Faits            0.90                                                              $     351.00   Spot research for MSJ brief.
 12/3/2019 Clayton E. Faits            1.30                                                              $     507.00   Draft motion to file a brief under seal.
 12/3/2019 Erika L. Amatore            2.40                                                              $     888.00   Revise draft MSJ (2.0); research case law on
                                                                                                                        materiality (.4).
 12/3/2019 Jae K. Park                 1.50         1.50                                                 $     907.50   Further revise and supplement summary
                                                                                                                        judgment brief (1.3); email exchange with K.
                                                                                                                        Rodriguez regarding same (.2).
 12/4/2019 Clayton E. Faits            8.20                                                              $   3,198.00   Revise and cite-check (substantive & bluebook)
                                                                                                                        brief in support of motion for summary judgment.
 12/4/2019 T. Carter. White           13.10        13.10                                                 $   7,532.50   Revise facts and appendix documents based on
                                                                                                                        review and analysis of brief (4.8); conference with
                                                                                                                        K. Rodriguez regarding brief, facts and appendix
                                                                                                                        (.4); cite check facts and appendix based on
                                                                                                                        detailed review and analysis of same (5.3); work
                                                                                                                        with S. Smith and I. Ortiz on assembling and
                                                                                                                        formatting documents for appendix (1.7); revise
                                                                                                                        appendix TOC (.5); label documents for same
                                                                                                                        (.4).
 12/4/2019 Charles C. Hayes            2.50                                                              $     950.00   Revise motion for summary judgment.
 12/4/2019 Jae K. Park                 1.00         1.00                                                 $     605.00   Further revise, edit, and supplement motion for
                                                                                                                        summary judgment (.6); consider and analyze
                                                                                                                        strategy for addressing Thayer's declaration and
                                                                                                                        purported facts asserted therein (.2); analyze Iowa
                                                                                                                        Medicaid Enterprise regulations regarding
                                                                                                                        abortion billing (.2).
 12/4/2019 Alan S. Gilbert             1.50         1.50                                                 $   1,695.00   Editing summary judgment brief
 12/4/2019 Suzanne D. Smith            0.90                                                              $     306.00   Assist with preparation of documents to be added
                                                                                                                        to appendix
 12/4/2019 Kristen C. Rodriguez        5.50         5.50                                                 $   4,152.50    Various calls and correspondence regarding MSJ
                                                                                                                        (.8); revise MSJ brief (4.7).
 12/5/2019 Charles C. Hayes            2.10                                                              $     798.00   Revise motion for summary judgment.




                                                                          Page 119 of 126
               Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 130 of 161
                                             Time Entry Records in
                                               United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours  Plds, Mtn,    Research    Investigation   Interviewing     Amount         Description
                                            Brief
 12/5/2019 T. Carter. White           12.80       11.40        1.40                                    $   7,360.00 Cite check facts and appendix based on detailed
                                                                                                                    review and analysis of same (3.7); work with S.
                                                                                                                    Smith and I. Ortiz on formatting documents for
                                                                                                                    appendix, assembling and labeling same, and
                                                                                                                    cutting same to meet filing limits (2.8); emails with
                                                                                                                    local counsel regarding same (.3); revise SJ cover
                                                                                                                    motion (.4); revise facts based on comments from
                                                                                                                    K. Rodriguez (2.5); revise motion for extra pages
                                                                                                                    (.4); draft transmittal declaration authenticating
                                                                                                                    appendix (1.3); research regarding lack of
                                                                                                                    firsthand knowledge on summary judgment (1.4).

 12/5/2019 Clayton E. Faits            0.40                                                            $     156.00 Draft motion for leave to file an overlength brief.
 12/5/2019 Clayton E. Faits            2.80                                                            $   1,092.00 Add SF citations to brief ISO MSJ phase II.
 12/5/2019 Erika L. Amatore            3.50                                                            $   1,295.00 Research materiality in implied certification false
                                                                                                                    claims act cases
 12/5/2019 Kristen C. Rodriguez        3.90        3.90                                                $   2,944.50 Draft and revise Phase II MSJ filings.
 12/5/2019 Alan S. Gilbert             0.30        0.30                                                $     339.00 Conf. K. Rodriguez re: issue in sj brief
 12/5/2019 Suzanne D. Smith            3.80                                                            $   1,292.00 Review patient files for use in appendix (1.5);
                                                                                                                    Obtain additional deposition pages for use in
                                                                                                                    appendix (2.3).
 12/6/2019 Clayton E. Faits            9.50                                                            $   3,705.00 Add citations, proofread, and prepare statement
                                                                                                                    of facts and memo ISO MSJ in phase II.
 12/6/2019 T. Carter. White           10.90      10.90                                                 $   6,267.50 Finalize appendix (1.2); insert cites into various
                                                                                                                    SJ documents, including statement of facts,
                                                                                                                    authenticating declaration, and appendix TOC
                                                                                                                    (6.9); revise patient summary chart and analyze
                                                                                                                    whether to use as exhibit to brief (1.1); assist with
                                                                                                                    finalizing and filing cover motion, motion for extra
                                                                                                                    pages, and appendix documents (1.3); plan for
                                                                                                                    sending courtesy copies to court (.4).
 12/6/2019 Charles C. Hayes            2.40                                                            $     912.00 Revise motion for summary judgment.
 12/6/2019 Suzanne D. Smith            1.00                                                            $     340.00 Assist with final preparation for appendix
 12/6/2019 Jae K. Park                 1.00        1.00                                                $     605.00 Review and analyze final brief in support of
                                                                                                                    motion for summary judgment (.7); conference
                                                                                                                    with K. Rodriguez regarding logistics and filing
                                                                                                                    and service (.3).
 12/6/2019 Kristen C. Rodriguez        4.10        4.10                                                $   3,095.50 Revise and finalize MSJ filings.
 12/9/2019 Charles C. Hayes            2.40                                                            $     912.00 Review Thayer motion for summary judgment.
 12/9/2019 Jae K. Park                 0.50        0.50                                                $     302.50 Review and analyze Thayer's motion for summary
                                                                                                                    judgment.
 12/9/2019 Kristen C. Rodriguez        0.50        0.50                                                $     377.50 Correspondence with court regarding certificate of
                                                                                                                    service (.1); direct team on courtesy copies and
                                                                                                                    delivery to client (.1); revise certificate of service
                                                                                                                    (.3).
 12/9/2019 Suzanne D. Smith            0.30                                                            $     102.00 Update master file to include recently filed
                                                                                                                    pleadings
 12/9/2019 T. Carter. White            3.60        3.60                                                $   2,070.00 Review and analyze Plaintiff's Phase II SJ brief &
                                                                                                                    statement of facts (3); coordinate record keeping
                                                                                                                    for motions and creation of courtesy copies for
                                                                                                                    Cour (.4); revise proof of service documents (.2).
12/10/2019 T. Carter. White            2.70        2.70                                                $   1,552.50 Review and analyze Plaintiff's Phase II statement
                                                                                                                    of facts (.6); review and analyze our responses to
                                                                                                                    Phase I statement of facts (.5); draft cover letter
                                                                                                                    to judge for courtesy copies (.3); begin preparing
                                                                                                                    to draft responses to statement of undisputed
                                                                                                                    facts (1.3).
12/11/2019 Erika L. Amatore            2.50                                                            $     925.00 Review PPH and Thayer MSJ filings
12/11/2019 T. Carter. White            1.40        1.40                                                $     805.00 Review and analyze Plaintiff's statement of
                                                                                                                    undisputed facts (1.1); finalize and send courtesy
                                                                                                                    copies of SJ motion to judge (.3).
12/11/2019   Clayton E. Faits          1.00                                                            $     390.00 Read and analyze Plaintiff's MSJ in Phase II.
12/11/2019   Kristen C. Rodriguez      2.00        2.00                                                $   1,510.00 Review plaintiff's brief.
12/12/2019   Kristen C. Rodriguez      2.00        2.00                                                $   1,510.00 Work on strategy for response brief.
12/12/2019   Erika L. Amatore          2.00                                                            $     740.00 Prepare for telephone conference call regarding
                                                                                                                    opposition to Thayer motion for summary
                                                                                                                    judgment (1.1); telephone conference call with
                                                                                                                    Kristen Rodriguez, team regarding same (.9).
12/12/2019 Alan S. Gilbert             1.00        1.00                                                $   1,130.00 Review relator's sj motion and brief and email K.
                                                                                                                    Rodriguez with comments for reply
12/12/2019 T. Carter. White            2.10        2.10                                                $   1,207.50 Review and analyze Plaintiff's brief and create
                                                                                                                    strategy for response (1.2); team call regarding
                                                                                                                    brief strategy (.9).
12/12/2019 Charles C. Hayes            0.90                                                            $     342.00 Planned Parenthood-Thayer team call.
12/12/2019 Clayton E. Faits            1.30                                                            $     507.00 PPH Team Call to discuss plaintiff's brief filed,
                                                                                                                    12/6/19; 1:00pm (CST)
12/12/2019 Suzanne D. Smith            1.30                                                            $     442.00 Participate in SJ team call (.9); pull documents
                                                                                                                    relating to coding (.3).
12/12/2019 Stephanie Peatman           1.00                                                            $     330.00 Reply brief strategy call.
12/13/2019 Jae K. Park                 0.50        0.50                                                $     302.50 Draft memorandum to team regarding deficiencies
                                                                                                                    in Thayer's motion for summary judgment.



                                                                        Page 120 of 126
               Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 131 of 161
                                             Time Entry Records in
                                               United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date         Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                            Brief
12/13/2019 Kristen C. Rodriguez        1.50       1.50                                                 $   1,132.50 Prepare for and attend call with client.
12/13/2019 Clayton E. Faits            8.00                                                            $   3,120.00 Draft outline of our reply to Plaintiff's Phase II
                                                                                                                    MSJ.
12/13/2019 T. Carter. White            1.30       1.30                                                 $     747.50 Analyze and create strategy for addressing
                                                                                                                    responses to statement of facts.
12/16/2019   Kristen C. Rodriguez      0.90       0.90                                                 $     679.50 Work on response brief and statement of facts.
12/16/2019   Erika L. Amatore          3.80                                                            $   1,406.00 Work on responses to statement of facts
12/16/2019   Tony K. Lu                0.90                                     0.90                   $     445.50 Attention to inquiry related to medical protocols.
12/16/2019   T. Carter. White          5.10       4.80        0.30                                     $   2,932.50 Review, analyze, and revise outline of SJ
                                                                                                                    opposition brief (2); analyze strategy for response
                                                                                                                    to SJ facts (.4); begin drafting responses to
                                                                                                                    Plaintiff's statement of facts (2.4); research
                                                                                                                    responses to same (.3).
12/17/2019 T. Carter. White            0.80       0.80                                                 $     460.00 Review and analyze abortion protocol (.3); assist
                                                                                                                    with preparation of facts response and SJ brief
                                                                                                                    outline (.5).
12/17/2019 Erika L. Amatore            4.50                                                            $   1,665.00 Emails to/from Carter White re missing
                                                                                                                    documents (.3); work on responses to statement
                                                                                                                    of facts (4.2).
12/17/2019 Kristen C. Rodriguez        0.70       0.70                                                 $     528.50 Revise outline for Phase 2 SJ response.
12/17/2019 Kristen C. Rodriguez        1.00       1.00                                                 $     755.00 Work on strategy for response brief.
12/17/2019 Suzanne D. Smith            1.30                                                            $     442.00 Review files for possible exhibits for use in
                                                                                                                    Response
12/17/2019 Clayton E. Faits            0.90                                                            $     351.00 Call to Kristen Rodriguez re: Phase II MSJ
                                                                                                                    response outline feedback.
12/17/2019 Clayton E. Faits            3.80                                                            $   1,482.00 Revise Phase II MSJ response outline.
12/18/2019 Erika L. Amatore            2.00                                                            $     740.00 Draft responses to statement of facts (1.7); emails
                                                                                                                    to Carter White, Kristen Rodriguez regarding
                                                                                                                    same (.3).
12/18/2019 Kristen C. Rodriguez        0.50       0.50                                                 $     377.50 Edit statement of facts
12/18/2019 T. Carter. White            2.00       1.50                                          0.50   $   1,150.00 Review and comment on approach to undisputed
                                                                                                                    facts response (.4); revise model undisputed facts
                                                                                                                    response (1.6); call L. Singer regarding V67.00
                                                                                                                    code (.5).
12/19/2019 Erika L. Amatore            5.70                                                            $   2,109.00 Draft responses to statement of facts (5.5); emails
                                                                                                                    to/from Carter White regarding same (.2).
12/19/2019 T. Carter. White            5.90       5.30                                                 $   3,392.50 Continue drafting responses to Plaintiff's
                                                                                                                    undisputed facts based on review of SJ and
                                                                                                                    discovery documents (5.1); analyze appendix,
                                                                                                                    issues with same, and potential corrective filing
                                                                                                                    (.6); emails with E. Amatore regarding facts and
                                                                                                                    brief (.2).
12/21/2019 Suzanne D. Smith            1.40                                                            $     476.00 Review file to obtain potential exhibits for
                                                                                                                    Response filing
12/22/2019 Kristen C. Rodriguez        0.50       0.50                                                 $     377.50 Revise reply brief outline.
12/23/2019 Kristen C. Rodriguez        1.50       1.50                                                 $   1,132.50 Work on summary judgment response brief.
12/23/2019 Erika L. Amatore            0.50                                                            $     185.00 Call from Stephanie Peatman regarding statement
                                                                                                                    of facts, case files (.3); emails to/from Stephanie
                                                                                                                    Peatman re same (.2)
12/23/2019 T. Carter. White            5.70       5.70                                                 $   3,277.50 Continue drafting responses to Plaintiff's
                                                                                                                    'undisputed' facts based on review of SJ and
                                                                                                                    discovery documents (4.7); review and analyze
                                                                                                                    outline of SJ motion (.4); analyze strategy for
                                                                                                                    adddressing protocol (.3); call and email K.
                                                                                                                    Rodriguez & S. Peatman regarding issues with SJ
                                                                                                                    briefing (.3).
12/23/2019 Suzanne D. Smith            1.40                                                            $     476.00 Review database and master file to obtain
                                                                                                                    documents for use in response
12/24/2019 Kristen C. Rodriguez        0.30                                     0.30                   $     226.50 Correspondence with client and analysis
                                                                                                                    regarding same.
12/24/2019 Stephanie Peatman           4.00                                                            $   1,320.00 Reviewed master patient list and declarations of
                                                                                                                    expert witnesses in preparation for drafting
                                                                                                                    objections to Relator's separate statement of
                                                                                                                    undisputed facts.
12/24/2019 Stephanie Peatman           4.40                                                            $   1,452.00 Drafted objections to Relator's separate statement
                                                                                                                    of undisputed facts.
12/26/2019 Kristen C. Rodriguez        0.40       0.40                                                 $     302.00 Work on summary judgment statement of facts.
12/26/2019 Suzanne D. Smith            0.80                                                            $     272.00 Review master file to obtain documents for use in
                                                                                                                    response
12/26/2019 T. Carter. White            0.50                                                            $     287.50 Coordinate search for abortion protocol and
                                                                                                                    preparation of replacement appendix.
12/26/2019 Tony K. Lu                  0.50                                     0.50                   $     247.50 Attention to PPH inquiry related to medical
                                                                                                                    protocols.
12/27/2019 Erika L. Amatore            4.00                                                            $   1,480.00 Draft insert re materiality for opposition to Phase II
                                                                                                                    MSJ
12/29/2019 T. Carter. White            4.60       4.60                                                 $   2,645.00 Continue drafting responses to undisputed facts
                                                                                                                    (3.1); craft responses to undisputed facts based
                                                                                                                    on review and analysis of prior facts (.8); review
                                                                                                                    and analyze documents related to abortion
                                                                                                                    protocols (.7).




                                                                        Page 121 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 132 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation     Interviewing    Amount          Description
                                           Brief
12/30/2019 Jae K. Park                2.40       2.40                                                 $   1,452.00 Review and analyze Relator's and Planned
                                                                                                                   Parenthood of the Heartland's motions for
                                                                                                                   summary judgment and related filings.
12/30/2019 Clayton E. Faits           0.40                                                            $     156.00 Composed email to T. Carter White regarding
                                                                                                                   knowledge/intent standard for SJ reply brief.
12/30/2019 Clayton E. Faits           1.70                                                            $     663.00 Draft MSJ reply brief.
12/30/2019 T. Carter. White           7.60       4.30        3.30                                     $   4,370.00 Begin drafting opposition brief to Plaintiff's MSJ
                                                                                                                   (2.5); analyze strategy for same based on review
                                                                                                                   of Plaintiff's brief (1.4); research into cases
                                                                                                                   granting SJ on FCA claims because of a lack of
                                                                                                                   evidence of knowledge (1.2); research cases
                                                                                                                   supporting view that plaintiff is seeking a
                                                                                                                   redundant construction of the statute (2.1); emails
                                                                                                                   with S. Smith regarding AB protocol (.2); emails
                                                                                                                   with C. Faits regarding strategy for opposition
                                                                                                                   argument (.2).
12/30/2019 Suzanne D. Smith           0.60                                                            $     204.00 Review master file to obtain documents to be
                                                                                                                   used in response
12/30/2019 Tony K. Lu                 0.30                                     0.30                   $     148.50 Attention to further inquiries from C. White re:
                                                                                                                   legacy issues related to PPH.
12/31/2019 T. Carter. White           7.80       7.80                                                 $   4,485.00 Continue drafting opposition brief to Plaintiff's
                                                                                                                   MSJ (4.9); review and analyze cases cited in
                                                                                                                   Plaintiff's brief (1.7); review and analyze plaintiff's
                                                                                                                   brief to confirm accurate characterization of
                                                                                                                   argument (.6); review and analyze favorable
                                                                                                                   knowledge cases (.6).
12/31/2019 Clayton E. Faits           8.20                                                            $   3,198.00 Draft MSJ reply brief.
12/31/2019 Erika L. Amatore           3.00                                                            $   1,110.00 Draft insert on materiality for opposition to Phase
                                                                                                                   II MSJ
12/31/2019 Suzanne D. Smith           5.40                                                            $   1,836.00 Analyze Abortion Spreadsheet to determine self
                                                                                                                   pay patients
  1/1/2020 T. Carter. White           2.80       2.80                                                 $   1,806.00 Continue drafting opposition brief to Plaintiff's
                                                                                                                   MSJ.
  1/2/2020 Erika L. Amatore           0.10                                                            $      39.00 Composed email to Clayton Faits, Suzanne Smith,
                                                                                                                   Kristen Rodriguez, Stephanie Peatman re PPH
                                                                                                                   response to SOF, ELA revisions.
  1/2/2020 Jae K. Park                5.30       5.30                                                 $   3,551.00 Work on response to Thayer's separate statement
                                                                                                                   of undisputed facts in support of motion for
                                                                                                                   summary judgment.
  1/2/2020 Suzanne D. Smith           3.90                                                            $   1,384.50 Review Abortion Spreadsheet to determine if
                                                                                                                   follow-up visits were paid by patient and create
                                                                                                                   spreadsheet of findings
  1/2/2020 Clayton E. Faits           7.30                                                            $   2,847.00 Draft responses to Plaintiff's SoF (5.5); draft
                                                                                                                   sections of responsive memo to Plaintiff's MSJ
                                                                                                                   (1.8).
  1/2/2020 T. Carter. White           7.70       7.70                                                 $   4,966.50 Continue drafting opposition brief to Plaintiff's
                                                                                                                   MSJ (3.5); review and revise same (2.7);
                                                                                                                   supplemental research regarding lack of
                                                                                                                   foundation for Relator's testimony (1.2); calls with
                                                                                                                   S. Smith and C. Faits regarding briefing (.3).
  1/3/2020 Clayton E. Faits           9.00                                                            $   3,510.00 Draft responses to Plaintiff's SoF (5.6); draft
                                                                                                                   sections of responsive memo to Plaintiff's MSJ
                                                                                                                   (3.4).
  1/3/2020 Suzanne D. Smith           1.10                                                            $     390.50 Organize collection of responses to statement of
                                                                                                                   facts and merge into one document.
  1/3/2020 Erika L. Amatore           0.10                                                            $      39.00 Emails from Suzanne Smith regarding responses
                                                                                                                   to statement of facts
  1/3/2020 T. Carter. White           6.50       6.50                                                 $   4,192.50 Review and revise opposition brief to Plaintiff's
                                                                                                                   MSJ (2.4); supplemental research regarding
                                                                                                                   knowledge element of FCA claim (2.1); review S.
                                                                                                                   Smith's analysis of billing records and incorporate
                                                                                                                   into facts and brief (2).
  1/4/2020 Clayton E. Faits           3.50                                                            $   1,365.00 Draft responsive memo to Plaintiff's MSJ.
  1/5/2020 Clayton E. Faits           5.00                                                            $   1,950.00 Draft responsive memo to Plaintiff's MSJ.
  1/5/2020 Suzanne D. Smith           0.80                                                            $     284.00 Prepare client billing spreadsheet for use in
                                                                                                                   upcoming response appendix
  1/6/2020 Kristen C. Rodriguez       0.50       0.50                                                 $     397.50 Work on response to plaintiff's partial MSJ motion.

  1/6/2020 Clayton E. Faits           1.50                                                            $     585.00 Draft opposition memorandum to Plaintiff's MSJ
  1/6/2020 T. Carter. White           4.10       0.30        1.20              2.10                   $   2,644.50 Review and analyze ICD-9 guidelines sent by L.
                                                                                                                   Singer (1.3); draft summary of same (.6); email L.
                                                                                                                   Singer regarding follow up call (.2); research local
                                                                                                                   rules regarding corrective ecf filing (.3); email local
                                                                                                                   counsel regarding same (.2); emails with K.
                                                                                                                   Rodriguez regarding open SJ issues and follow up
                                                                                                                   emails regarding same (.3); research favorable SJ
                                                                                                                   FCA cases addressing knowledge requirement
                                                                                                                   (1.2).
  1/6/2020 Suzanne D. Smith           0.80                                                            $     284.00 Revise exhibit to include additional patient
                                                                                                                   information




                                                                       Page 122 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 133 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research     Investigation    Interviewing    Amount         Description
                                             Brief
  1/7/2020 T. Carter. White           2.40                      1.10             0.40            0.70   $   1,548.00 Research favorable SJ FCA cases addressing
                                                                                                                     knowledge requirement (1.1); call with clerk's
                                                                                                                     office regarding corrections to appendix (.2);
                                                                                                                     prepare for and call L. Singer regarding V67 code
                                                                                                                     (.7); review and analyze ICD-9 guidelines (.4).

  1/8/2020 Kristen C. Rodriguez       0.30         0.30                                                 $     238.50 Work on response to plaintiff's motion for
                                                                                                                     summary judgment.
  1/8/2020 T. Carter. White           1.80                      1.50                                    $   1,161.00 Research favorable SJ FCA cases and secondary
                                                                                                                     sources addressing knowledge requirement (1.5);
                                                                                                                     work on updating appendix (.3).

  1/9/2020 T. Carter. White           5.50         2.00        1.70                                     $   3,547.50 Draft summary of favorable SJ FCA cases
                                                                                                                     addressing knowledge and falsity elements (1.7);
                                                                                                                     review and analyze revised appendix and prepare
                                                                                                                     for filing it (1.8); review and analyze physical
                                                                                                                     exams medical protocol and implications for
                                                                                                                     summary judgment (1.2); review and analyze
                                                                                                                     Plaintiff's discovery requests (.8).
  1/9/2020 Tony K. Lu                 0.40         0.40                                                 $     228.00 Attention to and correspond with Carter White re:
                                                                                                                     plaintiff's production.
  1/9/2020 Suzanne D. Smith           2.60                                                              $     923.00 Search master file and archive emails to obtain
                                                                                                                     materials for C. White's review
 1/10/2020 Kristen C. Rodriguez       2.50         2.50                                                 $   1,987.50 Work on response to summary judgment brief.
 1/10/2020 Clayton E. Faits           5.50                                                              $   2,145.00 Draft separate statement of additional facts for
                                                                                                                     MSJ resistance brief (3.3); research materiality
                                                                                                                     argument (2.2).
 1/10/2020 Suzanne D. Smith           0.60                                                              $     213.00 Work with attorneys in obtaining responses to
                                                                                                                     create master document
 1/10/2020 T. Carter. White           2.70         2.10                                                 $   1,741.50 Review and analyze responses to Plaintiff's
                                                                                                                     discovery requests (.4); review and analyze
                                                                                                                     Plaintiff's document production for protocols (.7);
                                                                                                                     draft summary of analysis of protocol issue (1);
                                                                                                                     arrange for filing of revised appendix and send to
                                                                                                                     Plaintiff's counsel (.6).
 1/11/2020 Kristen C. Rodriguez       1.50         1.50                                                 $   1,192.50 Work on response to summary judgment brief.
 1/12/2020 Kristen C. Rodriguez       7.60         7.60                                                 $   6,042.00 Draft and revise response to Relator’s summary
                                                                                                                     judgment brief.
 1/12/2020 Suzanne D. Smith           0.50                                                              $     177.50 Revise billing spreadsheet for use an exhibit in
                                                                                                                     Supplement Appendix
 1/13/2020 Kristen C. Rodriguez       4.00         4.00                                                 $   3,180.00 Work on brief.
 1/13/2020 Suzanne D. Smith           2.10                                                              $     745.50 Review SUF ane pull additional documents cited
                                                                                                                     to be used in Supplemental Appendix
 1/13/2020 Clayton E. Faits           7.30                                                              $   2,847.00 Draft supplemental statement of additional facts.
 1/13/2020 T. Carter. White           3.50         3.20                                                 $   2,257.50 Coordinate creating of courtesy copies of revised
                                                                                                                     appendix (.3); assist with creating supplemental
                                                                                                                     appendix exhibit for additional patient files (.2);
                                                                                                                     investigate and remedy filing issue with amended
                                                                                                                     appendix (.2); draft brief insert regarding disputing
                                                                                                                     falsity element (1).
 1/14/2020 Kristen C. Rodriguez       2.50         2.50                                                 $   1,987.50 Revise brief and fact statements.
 1/14/2020 T. Carter. White           3.30         3.10                                                 $   2,128.50 Revise brief insert and draft facts regarding
                                                                                                                     dispute over falsity element (.9); research scope
                                                                                                                     of sampled billing records (.5); draft brief and fact
                                                                                                                     inserts to address billing records and lack of self-
                                                                                                                     pay patients (1.7); communications with court
                                                                                                                     regarding appendix filing (.2).
 1/14/2020 Clayton E. Faits           4.50                                                              $   1,755.00 Revise resistance memorandum (3.3); update
                                                                                                                     separate statement of additional facts (1.2).
 1/14/2020 Suzanne D. Smith           1.10                                                              $     390.50 Revise deposition excerpts for use in Appendix
 1/15/2020 Erika L. Amatore           7.70                                                              $   3,003.00 Telephone calls with Carter White, Suzy Smith
                                                                                                                     regarding revisions to statement of facts (.4);
                                                                                                                     review and revise statement of facts (5.8); draft
                                                                                                                     supplemental exhibit (1.5).
 1/15/2020 Kristen C. Rodriguez       3.00         3.00                                                 $   2,385.00 Work on response brief and facts.
 1/15/2020 T. Carter. White           6.00         5.20                                                 $   3,870.00 Revise and condense brief based on review and
                                                                                                                     analysis of appendices, facts, and initial briefs
                                                                                                                     (4.8); emails with K. Rodriguez and C. Faits
                                                                                                                     regarding brief revisions (.4); coordinate
                                                                                                                     preparation of courtesy copies of amended
                                                                                                                     appendix (.4); draft letter to court regarding same
                                                                                                                     (.4).
 1/15/2020 Suzanne D. Smith           0.50                                                              $     177.50 Revise draft SUF
 1/15/2020 Clayton E. Faits           5.30                                                              $   2,067.00 Revise separate statement of additional facts
                                                                                                                     (2.3), draft authentication declaration (1.4), revise
                                                                                                                     memorandum in resistance to plaintiff's MSJ (1.6).




                                                                         Page 123 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 134 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                           Brief
 1/16/2020 T. Carter. White           3.60       3.30                                                 $   2,322.00 Assist with finalizing supplemental appendix (.4);
                                                                                                                   finalize and send courtesy copies of amended
                                                                                                                   appendix to court (.3); conference with K.
                                                                                                                   Rodriguez regarding outstanding briefing issues
                                                                                                                   (.3); update billing spreadsheet excerpt for
                                                                                                                   appendix (.8); revise facts to resolve open
                                                                                                                   protocol issues (.5); draft insert for brief regarding
                                                                                                                   v67 code (1.3).
 1/16/2020 Kristen C. Rodriguez       8.10       8.10                                                 $   6,439.50 Edited resistance and facts.
 1/16/2020 Erika L. Amatore           2.00                                                            $     780.00 Revise statement of facts (1.8); emails to Suzy
                                                                                                                   Smith, Kristen Rodriguez regarding same (.2).
 1/16/2020 Clayton E. Faits           8.30                                                            $   3,237.00 Revise separate statement of additional facts
                                                                                                                   (1.2); draft and file motion to seal (2.4); revise
                                                                                                                   memorandum in resistance to plaintiff's MSJ
                                                                                                                   including cite-checking (4.7).
 1/16/2020 Suzanne D. Smith           3.80                                                            $   1,349.00 Assist with revisions to SUF
 1/17/2020 Erika L. Amatore           2.00                                                            $     780.00 Final review of statement of facts and brief (1.9);
                                                                                                                   draft emails to Kristen Rodriguez regarding same
                                                                                                                   (.1).
 1/17/2020 Stephanie Peatman          1.30                                                            $     481.00 Proof read Planned Parenthood opposition brief
                                                                                                                   and statement of facts section prior to filing.
 1/17/2020 Kristen C. Rodriguez       3.80       3.80                                                 $   3,021.00 Revise SUF and brief, and finalize.
 1/17/2020 Jae K. Park                0.80       0.80                                                 $     536.00 Review and analyze opposition to Thayer's motion
                                                                                                                   for summary judgment (.4); edit and supplement
                                                                                                                   same (.2); review and edit response to Thayer's
                                                                                                                   separate statement of undisputed material facts
                                                                                                                   (.2).
 1/17/2020 Suzanne D. Smith           3.10                                                            $   1,100.50 Assist with filing of SUF
 1/17/2020 Clayton E. Faits           7.00                                                            $   2,730.00 Finalize resistance to Plaintiff's MSJ (.3); finalize
                                                                                                                   separate statement of additional facts (.4); finalize
                                                                                                                   authenticating declaration (.8); cite-check
                                                                                                                   memorandum and SUF (5.5).
 1/17/2020 T. Carter. White           8.80       8.20        0.60                                     $   5,676.00 Revise brief to incorporate final comments,
                                                                                                                   citations, and edits (3); proofread same (3.6);
                                                                                                                   supplemental research for brief (.6); coordinate
                                                                                                                   finalizing, filing, and serving summary judgment
                                                                                                                   opposition papers (1.6).
 1/20/2020 Suzanne D. Smith           0.20                                                            $      71.00 Review filings and update shared drive with filed
                                                                                                                   copies
 1/20/2020 T. Carter. White           3.10       3.10                                                 $   1,999.50 Review Plaintiff's SJ resistance brief and analyze
                                                                                                                   strategy for responding to same.
 1/21/2020 T. Carter. White           6.70       6.70                                                 $   4,321.50 Review and analyze Plaintiff's SJ resistance brief
                                                                                                                   and outline reply (3.4); review and analyze
                                                                                                                   Plaintiff's additional facts and responses to PPH
                                                                                                                   facts (2); coordinate response effort and assign
                                                                                                                   roles (.8); coordinate provision of Resistance
                                                                                                                   courtesy copies to court (.5).
 1/22/2020 T. Carter. White           7.40       7.40                                                 $   4,773.00 Draft reply brief in support of MSJ (6.9); emails to
                                                                                                                   client (.2); coordinate response to Plaintiff's facts
                                                                                                                   (.3).
 1/23/2020 Stephanie Peatman          3.80                                                            $   1,406.00 Reviewed plaintiff's additional facts in support of
                                                                                                                   reliance to Planned Parenthood's motion for
                                                                                                                   summary judgment on Count II.
 1/23/2020 Stephanie Peatman          2.10                                                            $     777.00 Reviewed patient medical records, master
                                                                                                                   spreadsheet and expert reports in preparation for
                                                                                                                   drafting opposition to plaintiff's additional facts in
                                                                                                                   support of reliance to Planned Parenthood's
                                                                                                                   motion for summary judgment on Count II.
 1/23/2020 Stephanie Peatman          1.20                                                            $     444.00 Began drafting opposition to plaintiff's new facts
                                                                                                                   alleged in Count II of motion for summary
                                                                                                                   judgment.
 1/23/2020 T. Carter. White           7.60       2.80        4.80                                     $   4,902.00 Revise reply brief; draft preliminary statement for
                                                                                                                   same (1.8); conduct research on various topics to
                                                                                                                   include in same, including cases granting SJ for
                                                                                                                   lack of evidence on knowledge and materiality
                                                                                                                   elements, cases excluding late disclosed
                                                                                                                   evidence, and cases discussing law of the case
                                                                                                                   (4.8); revise template for fact responses (.5); edit
                                                                                                                   citation format based on review of underlying
                                                                                                                   documents (.5).
 1/24/2020 Stephanie Peatman          5.20                                                            $   1,924.00 Drafted objections and responses to plaintiff's
                                                                                                                   additional facts in support of resistance to planned
                                                                                                                   parenthood's motion for summary judgment on
                                                                                                                   Count II.
 1/24/2020 Clayton E. Faits           3.10                                                            $   1,209.00 Draft responses to Relator's supplemental
                                                                                                                   statement of facts attached to her resistance to
                                                                                                                   PPH's MSJ.
 1/24/2020 T. Carter. White           5.40       4.70        0.70                                     $   3,483.00 Conference with K. Rodriguez and A. Gilbert
                                                                                                                   regarding reply brief (1); revise reply brief to cut
                                                                                                                   length and address comments from team (3.2);
                                                                                                                   supplemental research for same (.7); coordinate
                                                                                                                   preparation of fact responses (.5).


                                                                       Page 124 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 135 of 161
                                            Time Entry Records in
                                              United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours  Plds, Mtn,   Research    Investigation     Interviewing    Amount         Description
                                           Brief
 1/24/2020 Kristen C. Rodriguez       1.00       1.00                                                 $     795.00 Prepare for and attend call with C. White and A.
                                                                                                                   Gilbert regarding reply brief strategy.
 1/26/2020 Suzanne D. Smith           1.90                                                            $     674.50 Review portions of response in preparation for
                                                                                                                   filing
 1/27/2020 Clayton E. Faits           0.10                                                            $      39.00 Edit Response to Relator's Resistance Facts
 1/27/2020 T. Carter. White           0.80       0.80                                                 $     516.00 Revise reply brief.
 1/28/2020 Clayton E. Faits           0.80                                                            $     312.00 Revise responses to Relator's supplemental
                                                                                                                   statement of facts.
 1/28/2020 T. Carter. White           5.00       5.00                                                 $   3,225.00 Revise and circulate fact responses based on
                                                                                                                   review and analysis of appendices (2.8); revise
                                                                                                                   reply brief to cut pages based on comments from
                                                                                                                   K. Rodriguez (2.2).
 1/28/2020 Kristen C. Rodriguez       0.50       0.50                                                 $     397.50 Work on reply brief in support of summary
                                                                                                                   judgment.
 1/29/2020 T. Carter. White           1.80       1.80                                                 $   1,161.00 Email opposing counsel regarding page length
                                                                                                                   (.2); draft motions to seal and for extra pages
                                                                                                                   (1.2); analyze status of reply effort (.4).
 1/29/2020 Clayton E. Faits           0.70                                                            $     273.00 Revise and finalize document subpoenas for
                                                                                                                   Wexford, IDOC, and U of I eye clinic.
 1/29/2020 Stephanie Peatman          1.90                                                            $     703.00 Revised objections to Relator's resistance facts
                                                                                                                   per C. White.
 1/29/2020 Kristen C. Rodriguez       4.00       4.00                                                 $   3,180.00 Work on reply brief and statement of facts.
 1/30/2020 T. Carter. White           9.20       9.20                                                 $   5,934.00 Revise reply brief based on comments from K.
                                                                                                                   Rodriguez (3.9); conference with K. Rodriguez
                                                                                                                   regarding same (.8); circulate brief to team for
                                                                                                                   comment (.2); revise fact responses based on
                                                                                                                   review and analysis of briefs and appendices
                                                                                                                   (4.3).
 1/30/2020 Kristen C. Rodriguez       1.50       1.50                                                 $   1,192.50 Work on summary judgment reply brief.
 1/31/2020 Clayton E. Faits           3.70                                                            $   1,443.00 Cite check reply brief to Relator's response to
                                                                                                                   PPH's motion for summary judgment in phase II.
 1/31/2020 Suzanne D. Smith           0.60                                                            $     213.00 Review filings to update master file
 1/31/2020 T. Carter. White           7.90       7.90                                                 $   5,095.50 Proofread and revise reply brief and response to
                                                                                                                   facts (3.8); coordinate cite check and tables for
                                                                                                                   same (.4); conference with K. Rodriguez
                                                                                                                   regarding reply (.3); finalize brief and facts and
                                                                                                                   manage filing and service of same (3.4).
 1/31/2020 Kristen C. Rodriguez       1.00       1.00                                                 $     795.00 Review revised versions of brief and SUF
                                                                                                                   response for reply.
  2/3/2020 T. Carter. White           2.30       2.30                                                 $   1,483.50 Review and analyze reply brief, need for sur-reply,
                                                                                                                   and next steps.
 4/26/2020 Kristen C. Rodriguez       0.30       0.30                                                 $     238.50 Correspondence regarding status of case.
 5/19/2020 Erika L. Amatore           0.50                                                            $     195.00 Review order granting PPH MSJ/denying Thayer
                                                                                                                   MSJ
 5/19/2020 Kristen C. Rodriguez       1.10       0.80                          0.30                   $     874.50 Review and analyze order on Phase II summary
                                                                                                                   judgment (.5); correspondence with client (.3);
                                                                                                                   correspondence with team regarding same and
                                                                                                                   next steps (fees/costs, appeal) (.3).
 5/19/2020 T. Carter. White           0.80       0.80                                                 $     516.00 Review and analyze summary judgment decision.

 5/19/2020 Jae K. Park                1.50       1.00                                          0.50   $   1,005.00 Review court order granting summary judgment
                                                                                                                   (1); conference with Lissa Singer regarding same
                                                                                                                   (.5).
 5/20/2020 T. Carter. White           3.00                                     0.40                   $   1,935.00 Analyze next steps in case in light of summary
                                                                                                                   judgment order (.4); research 8th circuit FCA fee
                                                                                                                   cases (2); research sample fee motions from the
                                                                                                                   8th Circuit and S.D. Iowa (.6).
 5/20/2020 Kristen C. Rodriguez       0.50                                                            $     397.50 Analysis regarding fee and costs recovery.
 5/20/2020 Kristen C. Rodriguez       0.30                                                            $     238.50 Correspondence with client.
 5/21/2020 T. Carter. White           1.30                                                            $     838.50 Manage research and preparation of fee motion
                                                                                                                   (.2); research out of circuit FCA fee award cases
                                                                                                                   (.5); research 8th Circuit 42 USC 1988 cases (.6).

 5/22/2020 T. Carter. White           4.20       0.50                                                 $   2,709.00 Research out of circuit FCA fee award cases
                                                                                                                   (3.2); conference with team regarding SJ decision
                                                                                                                   (.5); conference with K. Rodriguez etc. regarding
                                                                                                                   fee motion (.5).
 5/22/2020 Kristen C. Rodriguez       0.50       0.50                                                 $     397.50 Call with team regarding results of motion for
                                                                                                                   summary judgment and next steps.
 5/23/2020 T. Carter. White           1.50                                                            $     967.50 Analyze basis of FCA fee motion based on review
                                                                                                                   of research (1.3); draft email summarizing same
                                                                                                                   (.2).
 5/24/2020 T. Carter. White           1.60                                                            $   1,032.00 Research 42 USC 1988 fee shifting cases in the
                                                                                                                   8th Circuit.
 5/25/2020 T. Carter. White           1.10                                                            $     709.50 Research FCA fee shifting cases.
 5/26/2020 T. Carter. White           3.90                                                            $   2,515.50 Research ability to recover pro bono fees and
                                                                                                                   calculation of same (1.5); research sample pro
                                                                                                                   bono fee motions (1); analyze strategy for fee
                                                                                                                   motion (.5); emails E. Amatore regarding same
                                                                                                                   (.1); conference with K. Rodriguez regarding
                                                                                                                   same (.3); research petition for costs (.5).



                                                                       Page 125 of 126
              Case 4:11-cv-00129-JAJ-CFB Document       332-3 Filed 06/19/20 Page 136 of 161
                                            Time Entry Records in
                                                United States ex rel. Thayer v. Planned Parenthood of the Heartland


Date        Name / Invoice Number   Hours    Plds, Mtn,   Research    Investigation    Interviewing     Amount         Description
                                             Brief
 5/26/2020 Kristen C. Rodriguez       1.80                                                              $   1,431.00 Research regarding fee and costs petitions (1.3);
                                                                                                                     correspondence with local counsel regarding
                                                                                                                     same (.2); Call with C. White to strategize fee
                                                                                                                     petition (.3).
 5/27/2020 T. Carter. White           4.50                                                              $   2,902.50 Review and analyze sample fee petition and
                                                                                                                     exhibits from Davis Brown (.4); begin drafting fee
                                                                                                                     petition (3.4); conference with K. Rodriguez and
                                                                                                                     S. Thompson regarding same (.7).
 5/27/2020 Kristen C. Rodriguez       0.70                                                              $     556.50 Call with S. Thompson re: fees and costs petition.




                                                                         Page 126 of 126
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 137 of 161




                       Exhibit 2
                 Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 138 of 161




                               Summary of Hourly Rates for Key Dentons’ Lawyers




 Timekeeper      2012      2013      2014       2015       2016        2017         2018        2019       2020

 A Gilbert      $795.00   $830.00   $870.00    $915.00    $960.00    $995.00      $1,075.00   $1,130.00

 C White                                                                          $485.00     $575.00     $645.00

 J Park                                                                           $590.00     $605.00     $670.00

 K Rodriguez    $335.00   $465.00   $520.00    $590.00               $710.00      $715.00     $755.00     $795.00

 R Sangiacomo                                             $ 420.00   $420.00

 T Amlot        $515.00   $540.00   $600.00    $670.00    $ 670.00   $705.00

 T Lu                                                     $ 340.00   $355.00      $400.00     $495.00     $570.00




114998104
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 139 of 161




                       Exhibit 3
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 140 of 161




                                                                           1
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 141 of 161




                                                                           2
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 142 of 161




                                                                           3
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 143 of 161




                                                                           4
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 144 of 161




                       Exhibit 4
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 145 of 161




                                                                           1
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 146 of 161




                                                                           2
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 147 of 161




                                                                           3
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 148 of 161




                       Exhibit 5
           Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 149 of 161




Tiffany L. Amlot
Partner


 Partner

 Chicago
 D +1 312 876 2349


 tiffany.amlot@dentons.com



Overview
Tiffany Amlot is a member of Dentons' Litigation and Dispute Resolution practice and Arbitration practice. She has
broad experience litigating a wide variety of commercial disputes, including in the areas of contracts, business torts,
media law, class action, financial services and insurance matters.

Tiffany has provided legal counsel to newspapers, publishers and the broadcast media. Her representation has
covered a range of corporate media and First Amendment law, including defamation and privacy claims, open
records and open meetings disputes, and subpoenas and media access litigation.

Tiffany has substantial experience in the defense of class actions. She has defended numerous insurers in
consumer class actions challenging policy interpretation or claims practices. She has also defended health care
companies in federal antitrust class actions. Tiffany represents clients in numerous product liability and toxic tort
cases. She has experience in commercial finance litigation and shareholder disputes.

Tiffany has counseled clients in corporate internal investigations involving fraud and advises with regard to the
management of electronic discovery issues. In addition, she is a mediator with the Seventh Circuit Electronic
Discovery Mediation program.

While attending the University of Michigan, Tiffany served as a legal extern for the Ministry of Commerce in Phnom
Penh, Cambodia, and completed a portion of her legal studies at the University College London.


Recognition
Honors and Awards
       Named a "Rising Star" in Litigation, Illinois Super Lawyers, 2010, 2012 – 2017

       Named an "Emerging Lawyer" in Commercial Litigation and Class Action/Mass Tort Defense Law, Leading
       Lawyers, 2015 – 2016




                                                                                                                          1
           Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 150 of 161
Activities and Affiliations
Community Involvement and Pro Bono
Tiffany’s pro bono work has included successfully briefing and arguing the Seventh Circuit appeal of a criminal
counterfeiting conviction. The Seventh Circuit vacated the counterfeiting conviction, finding that the district judge
improperly limited the defendant’s constitutional right to testify. United States of America v. Canty, 499 F.3d 729 (7th
Cir. 2007).


Memberships
       President, Yale Chicago

       Past President, YaleWomen Chicago

       The Chicago Inn of Court

       Seventh Circuit Electronic Discovery Pilot Program Committee


Areas of focus
Practices
       Class Action Defense

       Commercial Litigation

       Defamation and Reputation Management

       E-Discovery

       Employment Disputes

       Litigation and Dispute Resolution

       Product Liability and Complex Torts


Industry sectors
       Communications

       Insurance Litigation and Arbitration

       Financial Institutions

       Life Sciences and Health Care

       Manufacturing

       Media, Entertainment and Sports


Education
       University of Michigan Law School, 2004, JD, associate editor and membership coordinator, Michigan Journal
       of Gender & Law; associate editor, Michigan Journal of International Law




                                                                                                                           2
    YaleCase  4:11-cv-00129-JAJ-CFB
         University,                          Document 332-3 Filed 06/19/20 Page 151 of 161
                     2000, BA (with Distinction)


Admissions and qualifications
    Illinois

    Wisconsin

    US Court of Appeals for the Eighth Circuit

    US Court of Appeals for the Seventh Circuit

    US District Court for the Eastern District of Wisconsin

    US District Court for the Northern District of Illinois

    US District Court for the Western District of Wisconsin




© 2020 Dentons. Dentons is a global legal practice providing client services worldwide through its member
firms and affiliates. Please see dentons.com for Legal Notices.                                             3
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 152 of 161




                       Exhibit 6
           Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 153 of 161




Rosanne Sangiacomo
Managing Associate


 Managing Associate

 Chicago
 D +1 312 876 7417


 rosanne.sangiacomo@dentons.com



Overview
Rosanne is a member of Dentons' Litigation and Dispute Resolution practice group.

Rosanne focuses on complex commercial litigation in federal and state courts. She has litigated a wide variety of
claims, including breach of contract, breach of fiduciary duty, unfair business practices, fraud, successor and alter
ego liability, fraudulent transfer, and insurance coverage and claims disputes. She also has represented clients in
domestic and international commercial arbitrations.


Activities and Affiliations
Community Involvement and Pro Bono
       Rosanne's pro bono work includes obtaining a favorable settlement of a §1983 civil rights claim on behalf of
       an individual, and defending a non-profit institution in a False Claims Act matter.


Prior and Present Employment
Prior to joining Dentons, Rosanne was an associate at another full-service international law firm. While attending the
University of Virginia School of Law, she served as a judicial extern at the US District Court for the Northern District
of Illinois, and was a member of the Virginia Journal of Social Policy and the Law.


Areas of focus
Practices
       Arbitration

       Commercial Litigation

       Litigation and Dispute Resolution


                                                                                                                           1
        Case 4:11-cv-00129-JAJ-CFB
    Insurance Litigation and Arbitration Document 332-3 Filed 06/19/20 Page 154 of 161


Education
    University of Virginia School of Law, 2013, JD

    Northwestern University, 2010, BA, Comparative Literary Studies, magna cum laude


Admissions and qualifications
    Illinois




© 2020 Dentons. Dentons is a global legal practice providing client services worldwide through its member
firms and affiliates. Please see dentons.com for Legal Notices.                                             2
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 155 of 161




                       Exhibit 7
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 156 of 161




                                                                           1
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 157 of 161




                                                                           2
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 158 of 161




                                                                           3
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 159 of 161




                       Exhibit 8
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 160 of 161




                                                                           1
Case 4:11-cv-00129-JAJ-CFB Document 332-3 Filed 06/19/20 Page 161 of 161




                                                                           2
